Exhibit 10.4

THIRD AMENDMENT TO LOAN AGREEMENT AND OMNIBUS AMENDMENT AND

REAFFIRMATION OF LOAN DOCUMENTS

This THIRD AMENDMENT TO LOAN AGREEMENT AND OMNIBUS AMENDMENT AND REAFFIRMATION
OF LOAN DOCUMENTS (this “Amendment”) is dated as of June 2, 2011 by and among
HSH NORDBANK AG, acting through its NEW YORK BRANCH, a German banking
corporation acting through its New York branch, as administrative agent
(together with its successors and assigns in such capacity as agent for Lenders,
the “Administrative Agent”), sole Arranger and Lender, AL US DEVELOPMENT
VENTURE, LLC, a Delaware limited liability company (the “Borrower”), SUNRISE
SENIOR LIVING INVESTMENTS, INC., a Virginia corporation (“SSLII”), SUNRISE
SENIOR LIVING, INC., a Delaware corporation (“Sunrise”), the parties listed on
Schedule I (the “Intermediate Tier Owners”) and Schedule II attached hereto (the
“Property Companies”; and together with the Borrower and Intermediate Tier
Owners, collectively, the “Loan Parties”) (the Loan Parties, together with SSLII
and Sunrise, collectively, the “Sunrise Parties”) and Lenders.

W I T N E S S E T H:

WHEREAS, the Borrower, the Administrative Agent and Lenders are party to that
certain Loan Agreement dated as of June 14, 2007, as amended by that certain
First Amendment to Loan Agreement dated as of April 22, 2009, and as further
amended by that certain Second Amendment to Loan Agreement dated as of July
    , 2010 (as so amended, the “Existing Loan Agreement”; the Existing Loan
Agreement, as amended hereby, the “Loan Agreement”) pursuant to which Lenders
agreed to make, and the Administrative Agent agreed to administer, a loan to
Borrower in the principal amount of up to $370,500,000 (the “Loan”), upon the
terms and conditions set forth in the Existing Loan Agreement (all capitalized
terms used but not defined herein shall have the respective meanings ascribed to
them in the Existing Loan Agreement);

WHEREAS, in connection with the Loan, in addition to the Existing Loan
Agreement, the Loan Parties, the Administrative Agent and certain other
Affiliates of the Borrower, entered into other Loan Documents (the “Existing
Loan Documents”; the Existing Loan Documents, as amended hereby, the “Loan
Documents”);

WHEREAS, as of the date hereof (and prior to giving effect to this Amendment),
the outstanding principal balance of the Loan is $364,790,086.29, as reflected
in that certain Consolidated, Amended and Restated Promissory Note dated as of
the date hereof (and prior to giving effect to this Amendment);

WHEREAS, the Sunrise Parties, the Administrative Agent and Lenders desire to
amend the Existing Loan Agreement and the Existing Loan Documents pursuant to
this Amendment and the documents set forth on Schedule III attached hereto (such
documents, collectively, the “Recorded Document Amendments”); and

WHEREAS, in order to induce the Administrative Agent and Lenders to enter into
this Amendment and the Recorded Document Amendments, and as a condition
precedent to the effectiveness of this Amendment, immediately prior to the
effectiveness of this Amendment,



--------------------------------------------------------------------------------

(i) certain successors-in-interest to MS Senior have transferred one hundred
percent (100%) of their respective interests in the Borrower to SSLII, such that
upon the Third Amendment Date SSLII shall own one hundred percent (100%) of the
membership interest in the Borrower and (ii) immediately following such
transfer, but immediately prior to the effectiveness of this Amendment, the
Borrower has made a payment to the Administrative Agent in the amount of
$25,000,000 to be applied in reduction of the outstanding principal balance of
the Loan, such that the outstanding principal balance of the Loan after such
payment is $339,790,086.29;

NOW, THEREFORE, in consideration of the premises set forth herein and to induce
the Lenders and the Administrative Agent to enter into this Amendment, and for
other valuable consideration, the receipt and sufficiency of which are
acknowledged, and intending to be legally bound hereby, the Sunrise Parties, the
Administrative Agent and Lenders hereby agree that the Existing Loan Agreement
and Existing Loan Documents are hereby amended as follows:

Section 1. Existing Loan Agreement Amendments.

(a) The definitions in the Existing Loan Agreement of the terms (i) “Loan
Agreement”, (ii) “Loan Documents” (including in any document defined in such
term), and (iii) “Security Documents” (including in any document defined in such
term), are amended to include this Amendment and the Recorded Document
Amendments, as applicable.

(b) The definitions in Section 1.01 of the Existing Loan Agreement of the terms
set forth below are amended and restated in their entirety by the following:

“Annual Budget” means the operating and capital budget with respect to the
Facilities furnished to and approved by the Administrative Agent pursuant to
Section 6.20.

“Applicable Margin” means (a) with respect to Base Rate Advances, an amount
equal to One Hundred Twenty-Five (125) basis points (1.25%) per annum and
(b) with respect to LIBOR Advances, an amount equal to One Hundred Seventy Five
(175) basis points (1.75%) per annum.

“Borrower’s Members” means SSLII.

“Cash Sweep Start Date” means the Third Amendment Date.

“Cash Sweep Stop Date” means the date upon which all of the Loan Obligations
have been paid in full or otherwise satisfied.

“Excess Cash Flow of the Borrower” means, for any period of calculation, the
excess of (a) the Total Revenues of the Borrower and the Guarantors on a
consolidated basis over (b) the sum on an aggregated and consolidated basis, of
their (i) Operating Expenses (or, in the event that a Section 2.03(c) Default
has occurred and at all times thereafter, Approved Operating Expenses),
(ii) non-operating expenses otherwise approved by the Administrative Agent,
(iii) mandatory principal and interest payments on Indebtedness and (iv) Capital
Expenditures made in accordance with Section 7.13; provided that such excess
shall be adjusted to exclude (y) depreciation and all other non-

 

2



--------------------------------------------------------------------------------

cash charges and expenses (other than expenses that must be accrued monthly such
as real and personal property taxes and insurance premiums) and (z) revenues not
resulting in the receipt of cash during such period.

“Imputed Debt Service” means, for any calculation period, the higher of (i) the
amount of principal and interest payable in such period taking into account the
net effect of any Interest Rate Agreement and (ii) the amount that would have
been payable had the rate been equal to (A) from the Third Amendment Date
through December 31, 2011, seven percent (7.0%) constant, (B) thereafter,
through December 31, 2012, seven and one-half percent (7.5%) constant,
(C) thereafter, through December 31, 2013, seven and three-quarters percent
(7.75%) constant, and (D) thereafter, eight percent (8%) constant.

“Maturity Date” means June 14, 2015.

(c) The following definitions are added to Section 1.01 of the Existing Loan
Agreement in alphabetical order:

“Additional Collateral” has the meaning ascribed to such term in Section 10(a)
of the Third Amendment to Loan Agreement.

“Additional Collateral Letter of Credit” has the meaning ascribed to such term
in Section 10(b) of the Third Amendment to Loan Agreement.

“Additional Operating Expenses” shall have the meaning ascribed thereto in
Section 2.03(c).

“Approved Operating Expenses” means the Operating Expenses made by the Borrower
which (i) are included in the then current Annual Budget approved by the
Administrative Agent pursuant to Section 6.20, on an aggregated and consolidated
basis or (ii) have otherwise been approved by the Administrative Agent, which
approval shall not be unreasonably withheld or delayed; provided, however, that
such approval of the Administrative Agent shall not be required if aggregated
and consolidated Operating Expenses do not exceed one hundred three percent
(103%) of the aggregated and consolidated Operating Expenses set forth in the
Annual Budget, and such Operating Expenses shall be deemed “Approved Operating
Expenses” hereunder.

“Consumer Price Index” means the Consumer Price Index: All Urban Consumers,
(1982-84=100), All Items, U.S. City Average (CPI-U), as published by the United
States Department of Labor, Bureau of Labor Statistics. If the Consumer Price
Index shall cease to use 1982-84 as the base year, the Consumer Price Index
shall be converted in accordance with the conversion factor, if any, published
by the United States Department of Labor, Bureau of Labor Statistics. If the
Consumer Price Index is discontinued or revised prior to the Maturity Date, such
other governmental index or computation, if any, with which it is replaced shall
be used.

“Dissolution” has the meaning ascribed to such term in Section 9 of the Third
Amendment to Loan Agreement.

 

3



--------------------------------------------------------------------------------

“Dissolved Entities” has the meaning ascribed to such term in Section 9 of the
Third Amendment to Loan Agreement.

“Dissolved Entity Transfer” has the meaning ascribed to such term in Section 9
of the Third Amendment to Loan Agreement.

“Emergency Circumstances” means circumstances that (i) present an immediate
threat to the health, safety or welfare of any Person or danger or loss to the
Property, (ii) could result in the immediate suspension of any necessary service
in or to the Property or (iii) could result in a condition which could
immediately subject Manager or and/or Property Owners to regulatory, civil, or
criminal liability, and in each case with respect to which it would be
impracticable, in the Borrower’s reasonable judgment, under the circumstances to
obtain the Administrative Agent’s prior written consent before incurring certain
emergency expenditures, provided that the Borrower delivers notice to the
Administrative Agent as soon as practicable after incurring such emergency
expenditures.

“Immaterial Permit” means any Permit which, if not maintained in full force and
effect by a Facility would not result in (i) a Material Adverse Effect or
(ii) such Facility being required to (a) pay a fine or penalty in excess of
$100,000 for one violation or $250,000 per annum in the aggregate for any and
all violations (relating to all Permits in the aggregate), (b) cease or suspend
all or any part of its operations, (c) cease or suspend marketing for, or
admitting, any new residents or any class or type of new residents, (d) cease or
suspend providing any services to any resident, (e) not provide a contemplated
service to any resident, or (f) relocate or discharge any of its residents from
such Facility.

“Immaterial Violation” means any violation of Applicable Laws that will not
result in (i) the imposition of a fine or penalty against the Borrower, the
applicable Property Company or the Facility in excess of $100,000 for one
violation or $250,000 per annum in the aggregate for any and all violations,
(ii) the expenditure of a material amount to correct or remedy such violation or
(iii) the termination or suspension of a Material Permit.

“Material Permit” means any Permit which is not an Immaterial Permit.

“Material Violation” means any violation of Applicable Laws that is not an
Immaterial Violation.

“Section 2.03(c) Default” means an Event of Default that occurs pursuant to
Section 11.01(j).

“Third Amendment Date” means June 2, 2011.

“Third Amendment to Loan Agreement” means that certain Third Amendment to Loan
Agreement and Omnibus Amendment and Reaffirmation of Loan Documents dated as of
the Third Amendment Date among the Administrative Agent, the Lenders, the
Borrower, the Intermediate Tier Companies, the Property Companies, Sunrise and
SSLII.

 

4



--------------------------------------------------------------------------------

“Winding Up Process” has the meaning ascribed to such term in Section 9 of the
Third Amendment to Loan Agreement.

(d) The following definitions set forth in Section 1.01 of the Existing Loan
Agreement are hereby amended as follows:

(i) The definition of “DSCR Release Test Amount” is hereby amended by replacing
the text “Section 7.03(c)” with the text “Section 7.03(b)”.

(ii) The definition of “ERISA Affiliate” is hereby amended by deleting the
phrase “provided, however, ERISA Affiliate does not include Affiliates of Morgan
Stanley other than MS Senior, the Borrower or any Guarantor”.

(e) The definitions in Section 1.1 of the Existing Loan Agreement of the terms
“Member Interest Pledge and Security Agreement (MS)” and “MS Senior” and all
references to such terms in the Existing Loan Agreement and the Existing Loan
Documents are deleted in their entirety.

(f) The following text is inserted as Section 2.03(c) of the Existing Loan
Agreement:

“In the event that, with regard to any Fiscal Quarter prior to which a
Section 2.03(c) Default has occurred, the Borrower has incurred Operating
Expenses in excess of Approved Operating Expenses (the “Additional Operating
Expenses”), then on the earlier to occur of (i) ten (10) Business Days after the
Borrower’s delivery of the certified statement required to be delivered pursuant
to Section 6.01(c) or (ii) sixty (60) days after the applicable Fiscal Quarter,
the Borrower shall make a payment to the Administrative Agent in the amount of
the Additional Operating Expenses for such Fiscal Quarter to be applied in
reduction of the outstanding principal balance of the Loan.”

(g) Section 6.01(c) of the Existing Loan Agreement is amended by adding the
following sentence after the last sentence thereof:

“In addition to the aforementioned deliverables, within forty-five (45) days
after each Fiscal Quarter, the Borrower shall also deliver to the Administrative
Agent a certified statement from the chief financial officer of the Borrower or
its Managing Member (i) certifying that either (x) all Operating Expenses paid
during such Fiscal Quarter constituted Approved Operating Expenses or (y) if all
Operating Expenses paid during such Fiscal Quarter did not constitute Approved
Operating Expenses, then a calculation showing the amount by which such
Operating Expenses exceeded Approved Operating Expenses for such Fiscal Quarter;
provided that in the event that a Section 2.03(c) Default has occurred and at
all times thereafter, sub-clause (y) of this Section 6.01(c) shall not apply and
the Borrower must then deliver the certificate specified in sub-clause
(x) above, and (ii) showing the calculation for the Excess Cash Flow of the
Borrower for the Fiscal Quarter just ended along with any other

 

5



--------------------------------------------------------------------------------

documents and back-up reasonably requested by the Administrative Agent
supporting such calculation.”

(h) Section 6.20(b) of the Existing Loan Agreement is amended and restated in
its entirety as follows:

“(b) Each Annual Budget shall set forth revenues and expenses and capital
expenditures for the respective Facility by category in reasonable detail and
include adjusted operating expenses, total adjusted operating revenues and
projected occupancy, it being acknowledged and agreed by the Administrative
Agent that budgeted expenses are based upon anticipated occupancy and revenue
levels set forth in the Annual Budget. Each Annual Budget will be submitted by
the Borrower to the Administrative Agent at least thirty (30) days prior to the
commencement of the Fiscal Year to which it relates.”

(i) The following text is inserted as Section 6.20(d) of the Existing Loan
Agreement:

“(d) Notwithstanding anything to the contrary contained herein, in addition to
being approved by the governing body of the respective Borrower and each
Guarantor, each proposed Annual Budget shall not be adopted as final or amended
without the Administrative Agent’s prior written consent, which consent shall
not be unreasonably withheld, conditioned or delayed; provided, however, that
during the existence of an Event of Default, (i) the Borrower shall not adopt
any such proposed Annual Budget as final and (ii) no Annual Budget shall be
amended, in each case, without the prior written consent of Administrative
Agent, which consent may be withheld in Administrative Agent’s sole and absolute
discretion. Within thirty (30) days after receiving a draft Annual Budget for
approval in accordance with this Section 6.20(d), the Administrative Agent will
by written notice to the Borrower either approve the draft Annual Budget or
state its reasons for disapproving the draft Annual Budget and the revisions it
deems necessary for granting its approval for such draft Annual Budget. If the
Administrative Agent fails to approve any portion of the Annual Budget on or
before the beginning of the applicable calendar year, then the prior year’s
Annual Budget with respect to such unapproved portion shall be deemed to
continue as the Annual Budget until a new proposed Annual Budget is approved by
the Administrative Agent, subject to increase for (a) the amount of any
non-discretionary expenses (such as, for example, taxes) and (b) with respect to
discretionary expenses, by any increase in the Consumer Price Index, until such
unapproved portions of the Annual Budget are approved. The amount of Consumer
Price Index increase for any given calendar year shall be determined by
multiplying (A) the applicable portions of the Annual Budget for the previous
calendar year by (B) a fraction, the numerator of which shall be (x) (i) the
most recently published value of the Consumer Price Index, minus (ii) the value
of the Consumer Price

 

6



--------------------------------------------------------------------------------

Index for the corresponding period of the immediately preceding calendar year,
and the denominator of which shall be (y) the amount stated in clause
(ii) hereof. Mathematically, the Consumer Price Index fraction referred to in
the immediately preceding sentence may be summarized as (current Consumer Price
Index - last year Consumer Price Index)/last year Consumer Price Index.”

(j) Sub-clause (C) of Section 6.22(a)(ii) of the Existing Loan Agreement is
amended and restated in its entirety by the following: “intentionally omitted;”.

(k) Section 6.24(d) of the Existing Loan Agreement is amended by adding the
following sentence at the end of such Section:

“Notwithstanding anything herein to the contrary, all calculations for Debt
Service Coverage Ratio compliance shall be calculated using the trailing twelve
(12) months as the applicable test period.”

(l) The following text is inserted as Section 6.27 of the Existing Loan
Agreement:

“In the event that the Borrower expends any funds in order to cure any Material
Violations or any violation related to a Material Permit in connection with the
covenants in Sections 6.09 or 6.14, the Borrower shall provide evidence
reasonably satisfactory to the Administrative Agent that the source of such
funds was not from Total Revenues.”

(m) The first sentence of Section 7.03(b) of the Existing Loan Agreement is
amended and restated in its entirety as follows:

“The Borrower may sell, transfer or otherwise dispose of a Facility (excluding
dispositions as a result of a casualty or condemnation to the extent addressed
in Section 6.11) or a Property Company, or otherwise cause such Facility to be
released from the lien of the applicable Mortgage and removed as a “Facility”
hereunder, if the following conditions are satisfied:”

(n) Section 7.03(b)(i) of the Existing Loan Agreement is amended and restated in
its entirety as follows:

“(i) no Conditional Default, Default or Event of Default has occurred and is
continuing, unless (x) the sale will generate funds sufficient to cure such
Default and such sales proceeds are so applied, or (y) the release of such
Facility from the lien of the applicable Mortgage and removal as a “Facility”
hereunder will cause such Conditional Default, Default or Event of Default to
cease or be cured;

(o) Section 7.03(c) of the Existing Loan Agreement is amended and restated in
its entirety by the following:

 

7



--------------------------------------------------------------------------------

“(c) The Borrower shall not be permitted to make any Distributions at any time
during which the Loan Obligations are outstanding.”

(p) Section 7.03(d) of the Existing Loan Agreement is amended by deleting the
text “, (b)(iii) and (c)(iii) (except for amounts under subsection (c)(iii)
applied on the Maturity Date or after a Default, which will be applied as the
Administrative Agent so determines)” and replacing it with the following text:
“and (b)(iii)”.

(q) Section 7.08 of the Existing Loan Agreement is amended and restated in its
entirety by the following:

“SECTION 7.08 Change in Control. The Borrower will not, and will cause the
Guarantors not to, amend their respective Governing Documents if the effect of
such amendment is to change the identity of such Person’s Members or Managing
Member.”

(r) Section 7.13 of the Existing Loan Agreement is amended and restated in its
entirety by the following:

“SECTION 7.13 Capital Expenditures. The Borrower will not, and will cause the
Guarantors not to, make Capital Expenditures, including payments due under
Capitalized Leases and Purchase Money Debt, in any Fiscal Year except
(a) aggregate Capital Expenditures in accordance with the then current Annual
Budget accepted and approved by the Administrative Agent pursuant to
Section 6.20; provided however that such aggregate Capital Expenditures may
exceed the amount budgeted therefor by one hundred three percent (103%) without
the consent of the Administrative Agent, and provided, further, however, that if
not expended during the applicable Fiscal Year, such unexpended portion of the
budgeted aggregate Capital Expenditures as adjusted pursuant to this clause
(a) shall be permitted to be made within sixty (60) days after the commencement
of the following Fiscal Year, (b) as permitted under Section 6.11 with respect
to the application of Net Insurance and Condemnation Proceeds with respect to
the Mortgaged Properties, (c) Capital Expenditures funded by capital
contributions from the Borrower’s Members, (d) Capital Expenditures necessary to
address Emergency Circumstances or (e) Capital Expenditures which have been
approved by the Administrative Agent, which approval shall not be unreasonably
withheld or delayed.”

(s) Section 11.01 (a) of the Existing Loan Agreement is amended by deleting the
text “2.03” and replacing it with the text “2.03(a) or (b)”.

(t) Section 11.01 (b) of the Existing Loan Agreement is amended by deleting the
text (i) “6.09 (in a material respect)” and (ii) “6.14 (in a material respect)”.

(u) Section 11.01(c) of the Existing Loan Agreement is amended by adding the
following text after the text “to which it is a party”:

 

8



--------------------------------------------------------------------------------

“, including, without limitation, Section 6.09 as it relates to Immaterial
Permits and Section 6.14 as it relates to Immaterial Violations,”.

(v) Section 11.01(j) of the Existing Loan Agreement is amended and restated in
its entirety by the following:

“the Borrower fails to pay when due any amount required to be paid pursuant to
Section 2.03(c);”

(w) Section 11.01(k) of the Existing Loan Agreement is amended and restated in
its entirety by the following:

“there shall occur a failure by the Borrower to observe or perform any of the
covenants or conditions contained in Section 6.09 with regard to any Material
Permit or Section 6.14 with regard to any Material Violation; provided that, the
same shall not constitute an Event of Default if such breach is cured on or
before the earlier to occur of (i) the time provided by Applicable Law to cure
such breach or (ii) thirty (30) days after the occurrence of such breach;
provided, further, that if such failure is susceptible of cure, but cannot
reasonably be cured within such thirty (30) day period, and that the Borrower
shall have commenced to cure the same within such thirty (30) day period and
thereafter diligently and expeditiously proceeds to cure the same, such period
will be extended for an additional period of time as is reasonably necessary for
Borrower in the exercise of due diligence to cure such default, such additional
period not to exceed the lesser of (x) the time provided by Applicable Law to
cure such breach or (y) an additional sixty (60) days;”

(x) Section 14.05 of the Existing Loan Agreement is amended by replacing the
notices addresses with the following:

If to the Borrower, a Guarantor, SSLII, Management Company, Sunrise Senior
Living, Inc.:

[Name of Party]

c/o Sunrise Senior Living Investments, Inc.

7900 Westpark Drive, Suite T-900

McLean, VA 22102

Attention: General Counsel

Telephone: (703) 273-7500

Facsimile: (703) 744-1628

with a copy to:

c/o Sunrise Senior Living Investments, Inc.

7900 Westpark Drive, Suite T-900

McLean, VA 22102

 

9



--------------------------------------------------------------------------------

Attention: Chief Executive Officer

Telephone: (703) 273-7500

Facsimile: (703) 744-1628

with a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Eugene Pinover, Esq.

Telephone: (212)728-8254

Facsimile: (212) 728-9254

If to the Administrative Agent or HSHN as a Lender:

HSH Nordbank AG, New York Branch

230 Park Avenue

New York, NY 10169-0005

Attention: Gregory Nuber

Telephone: (212) 407-6038

Facsimile: (212) 407-6833

with a copy to:

HSH Nordbank, New York Branch

230 Park Avenue

New York, NY 10169-0005

Attention: Carl E. Stetz, General Counsel

Telephone: (212) 407-6142

Facsimile: (212) 407-6875

with a copy to:

Kaye Scholer LLP

425 Park Avenue

New York, NY 10022

Attention: Warren Bernstein, Esq.

Telephone: (212) 836-8073

Facsimile: (212)407-6673

(y) Exhibit 5.20. Exhibit 5.20 to the Existing Loan Agreement is amended and
restated in its entirety by Exhibit 5.20 attached hereto.1

 

1 

Borrower to attach revised organizational chart.

 

10



--------------------------------------------------------------------------------

(z) Exhibit 5.21. Exhibit 5.21 to the Existing Loan Agreement is amended and
restated in its entirety by Exhibit 5.21 attached hereto.

(aa) Exhibit 6.07. Exhibit 6.07 to the Existing Loan Agreement is amended and
restated in its entirety by Exhibit 6.07 attached hereto.

(bb) Exhibit 7.03(b). Exhibit 7.03(b) to the Existing Loan Agreement is amended
and restated in its entirety by Exhibit 7.03(b) attached hereto.

Section 2. Existing Loan Document Amendments.

(a) Definitions. The definitions in the Existing Loan Documents of (y) the terms
(i) “Loan Agreement”, (ii) “Loan Documents” (including in any document defined
in such term) and (iii) “Security Documents” (including in any document defined
in such term) are amended to include this Amendment and the Recorded Document
Amendments and (z) the terms (i) “Maturity Date” and “Applicable Margin” are
amended to replace such definitions with the meaning ascribed to such terms
herein.

(b) Notice Addresses. The notice addresses for each of the Administrative Agent,
the Sunrise Parties, Management Company and Sunrise Senior Living, Inc., as
applicable in the Existing Loan Documents shall be as set forth in Section 14.05
of the Loan Agreement.

(c) Guaranty of Non-Recourse Obligations Amendment.

(i) Recital A of the Guaranty of Non-Recourse Obligations is hereby amended by
deleting the text “20%” and replacing it with the text “100%”.

(ii) Section 2 of the Guaranty of Non-Recourse Obligations is hereby renamed
“Guaranty Relating to Bankruptcy and Dissolved Entities”

(iii) The first sentence of clause (a) of Section 2 of the Guaranty of
Non-Recourse Obligations is hereby amended and restated in its entirety by the
following:

“Sunrise hereby absolutely and unconditionally guaranties to the Administrative
Agent for the benefit of the Lenders the full and prompt payment when due,
whether at the Maturity Date or earlier, of the below defined Guaranteed
Obligations, in the event that: (x) the Administrative Agent or the Lenders
incur or suffer any loss, cost, damage, claim, liability or expense, including
attorney’s fees and disbursements (each of the foregoing, a “Lender Party
Loss”), as a result of, in connection with, or arising from (i) a breach by the
Borrower or a Related Party of the representations and covenants made in
Section 9(c)(ii) or (d) of the Third Amendment to Loan Agreement; or (ii) the
Dissolution of the Dissolved Entities, the Winding Up Process (including any
Lender Party Loss incurred by operation or application of Section 15.908.01 of
the California Corporations Code), or the Dissolved Entity Transfer

 

11



--------------------------------------------------------------------------------

(the occurrence of an event described in subclause (i) or (ii), each a
“Dissolved Entity Event”); or (y) any one or more of the following events (each
a “Bankruptcy Event”) occurs:”

(iv) Clause (d) of Section 2 of the Guaranty of Non-Recourse Obligations is
hereby amended and restated in its entirety by the following:

“For purposes of this Guaranty, “Guaranteed Obligations” means, upon the
Administrative Agent’s request, (i) with respect to clauses (a)(x)(i) and
(a)(x)(ii) of this Section 2, after any Dissolved Entity Event, the full and
timely payment to the Administrative Agent and the Lenders of any Lender Party
Loss arising out of or in connection with such Dissolved Entity Event and
(ii) with respect to clause (a)(y) of this Section 2, after any Bankruptcy Event
has occurred, the full and timely payment of any Loan Obligations in an amount
which does not exceed the Maximum Amount; provided that with regard to a
Dissolved Entity Event, prior to seeking recovery of any funds from Sunrise, the
Administrative Agent shall first seek any recovery from the Additional
Collateral or Additional Collateral Letter of Credit, as applicable. The
“Maximum Amount” is $339,790,086.29. This is a guaranty of payment and
performance and not of collection only.”

(d) Member Interest Pledge and Security Agreement (SSLII).

(i) Recital A of the Member Interest Pledge and Security Agreement (SSLII) is
hereby amended by deleting the text “20%” and replacing it with the text “100%”.

(ii) Clause (i) of Section 6(a) of the Member Interest Pledge and Security
Agreement (SSLII) is hereby amended by deleting the text: “or MS Senior”.

(e) Security Agreement. Clause (i) of Section 6(a) of the Security Agreement is
hereby amended by deleting the text: “or MS Senior Living, L.L.C.”.

(f) Funds Pledge Agreement.

(i) Section 3(a) of the Funds Pledge Agreement is amended by adding the
following text after the text “Section 6.24(b) of the Loan Agreement”:

“and notwithstanding the foregoing, the Pledgors hereby acknowledge and agree
that until all of the Loan Obligations have been paid in full or otherwise
satisfied, all Excess Cash Flow of the Pledgors shall be deposited into the
Borrower’s Fund.”

(ii) Clause (i) of Section 4(a) of the Funds Pledge Agreement is amended and
restated in its entirety by the following:

 

12



--------------------------------------------------------------------------------

“The Administrative Agent shall apply all amounts on deposit in the Borrower’s
Fund towards prepayment of the principal amount of the Loan and shall continue
to do so, as and when additional deposits are made pursuant to Section 6.24(b)
of the Loan Agreement, until the occurrence of a Cash Sweep Stop Date”

Section 3. Member Interest Pledge and Security Agreement (MS). The Member
Interest Pledge and Security Agreement (MS) is hereby terminated.

Section 4. Interest Rate Agreement. With regard to the Initial Interest Rate
Agreement, the Borrower hereby elects to unwind the Initial Interest Rate
Agreement as of the Third Amendment Date and to deliver a new Interest Rate
Agreement with a term expiring on the Maturity Date (as extended in accordance
with the terms hereof).

Section 5. Subordinated Management Fees. All of the Subordinated Management Fees
currently held in escrow shall be disbursed for payment to Manager.

Section 6. Banking Arrangements. The Administrative Agent hereby approves the
transfer of the funds held in the operating accounts referenced on Exhibit 5.21
of the Existing Loan Agreement (the “BOA Accounts”) together with funds in the
amount of $6,000,000 currently held in reserve with Merrill Lynch, Pierce,
Fenner & Smith Incorporated (the “Merrill Liquidity Reserve”), to the operating
accounts referenced on Exhibit 5.21 of this Amendment at KeyBank, National
Association (the “KeyBank Accounts”), which funds in the Merrill Liquidity
Reserve and BOA Accounts shall be transferred on the date hereof. The Merrill
Liquidity Reserve shall be closed within two (2) Business Days of the date
hereof. The Borrower shall close the BOA Accounts within (90) ninety days of the
date hereof and shall direct all depositors to make all future deposits into the
KeyBank Accounts, provided that in the event that any funds are deposited into
the BOA Accounts by any third parties prior to the termination date thereof as
set forth in this Section 6, the Borrower shall, or shall cause the Manager to,
within two (2) Business Days of such deposit into the BOA Accounts, cause such
deposited funds to be transferred to the KeyBank Accounts.

Section 7. 2011 Budget. The Administrative Agent hereby acknowledges that the
Annual Budget for Fiscal Year 2011 attached hereto as Schedule VI has been
approved by the Administrative Agent in accordance with the provisions of
Section 6.20 of the Loan Agreement.

Section 8. Residency Documents. The Administrative Agent hereby approves the
form of Residency Documents attached hereto as Exhibits A-1 through A-5.

Section 9. Winding Up of Certain Property Companies and Transfer of Certain
Facilities. The Sunrise Parties hereby acknowledge that the term of each of the
limited partnership agreements of AL U.S./Bonita Senior Housing, L.P., AL
U.S./La Palma Senior Housing, L.P., AL U.S./LaJolla Senior Housing, L.P., and AL
U.S./Sacramento Senior Housing, L.P. (collectively, the “Dissolved Entities”)
have each expired pursuant to the terms of their respective Amended and Restated
Agreements of Limited Partnership, the result of which being that each Dissolved
Entity has been dissolved pursuant to Section 15.908.01 of the California
Corporations Code (the “Dissolution”) and each Dissolved Entity’s activities
must be wound up

 

13



--------------------------------------------------------------------------------

pursuant to those certain Agreements to Dissolve, Wind Up and Terminate attached
hereto as Exhibits B-1 through B-4 (each a “Plan of Dissolution”) (the “Winding
Up Process”).

(a) As a consequence of the foregoing, the applicable Sunrise Parties hereby
covenant and agree, as promptly and expediently as possible, but in no event
later than twelve (12) months from the date hereof (as the same may be extended
pursuant to the terms hereof, the “Dissolved Entity Transfer Termination Date”),
to take the following actions (the occurrence of the following being
collectively referred to as the “Dissolved Entity Transfer”); provided that in
the event that the applicable Sunrise Parties have taken all actions required
under this Section 9 (including the submission of any applications for any new
Permits) other than those that are contingent on the Replacement Property
Companies’ receipt of any Permits from the applicable Governmental Authority,
and provided that the Replacement Property Companies have provided the
Administrative Agent with evidence that proper application has been made for the
transfer of such Permits (or receipt of new Permits) and evidence of
satisfaction of the applicable conditions set forth in this Section 9, such
evidence to be accepted by the Administrative Agent in its sole and absolute
discretion, then such Dissolved Entity Transfer Termination Date shall be
extended until the earlier to occur of the Dissolved Entity Transfer or the date
that is six (6) months from the initial Dissolved Entity Transfer Termination
Date:

(i) Take all actions necessary to consummate and complete the Winding Up Process
in accordance with each Plan of Dissolution and the California Corporations Code
and any other Applicable Law.

(ii) Form four new limited partnerships (the “Replacement Property Companies”)
in accordance with Applicable Law, which Replacement Property Companies shall
(x) be Affiliates of the Sunrise Parties with the same organizational and
ownership structure as the Dissolved Entities and (y) each take title to one of
the respective Facilities currently held by a Dissolved Entity pursuant to the
terms of this Section 9.

(iii) Cause each Dissolved Entity to transfer and convey such Dissolved Entity’s
interest in the respective Facility that such Dissolved Entity has title to,
along with all other property and assets of such Dissolved Entity, to such
Dissolved Entity’s respective Replacement Property Company counterpart.

(iv) Cause each Dissolved Entity to transfer and convey, to the extent permitted
by Applicable Law, any Permits currently in the name of or held by such
Dissolved Entity to such Dissolved Entity’s respective Replacement Property
Company counterpart, or to the extent such Permits cannot be transferred under
Applicable Law, cause such Replacement Property Company to obtain new Permits.

(v) Cause each Replacement Property Company to join in the Loan Documents (in
the same capacity as the Dissolved Entities) or otherwise enter into new Loan
Documents to evidence each such Replacement Property Company’s agreement to be
bound by each Loan Document (in the same capacity as the Dissolved Entities) and
to evidence the Administrative Agent’s first priority security interest in each
Facility being transferred to the Replacement Property Companies and any other
assets that each

 

14



--------------------------------------------------------------------------------

Replacement Property Company shall then have title to or thereafter acquire
title to, including the granting of a new Mortgage for each such Facility (or an
assumption of the existing Mortgage for such Facility) and otherwise causing
each Replacement Property Company and the applicable Intermediate Tier Owner to
deliver any other items required to be delivered pursuant to the Loan Documents,
including, without limitation, all certificates and assignments evidencing the
applicable Intermediate Tier Owner’s respective membership interests in the
Replacement Property Companies.

(vi) Cause each Replacement Property Company to deliver, with respect to itself
or the Facility to be transferred to such Replacement Property Company, to the
Administrative Agent those items described in Sections 8.01(a), (d) (provided
that an ALTA 2006 title policy shall be acceptable) through (g), (i) through
(m), (s)(i), (ii) & (iii), (t)(i), (iii) & (iv) and (z), as applicable, of the
Loan Agreement (provided that any reference therein to the Closing Date shall
mean the date of the Dissolved Entity Transfer).

(vii) Confirm that the conditions set forth in Sections 8.02(a) (as they relate
to the Dissolved Entity Transfer) and (b)(i) of the Loan Agreement have been
satisfied and are accurate as of the date of the Dissolved Entity Transfer.

(b) Borrower’s failure to comply with the provisions of Section 9(a) hereof on
or before the Dissolved Entity Transfer Termination Date shall constitute an
immediate Event of Default without the need for any additional notice from the
Administrative Agent and upon the occurrence of such an Event of Default the
Administrative Agent shall have all rights and remedies afforded to the
Administrative Agent pursuant to the Loan Agreement and other Loan Documents.

(c) The Sunrise Parties represent, warrant and covenant to the Administrative
Agent and the Lenders that as of the date hereof:

(i) the Winding Up Process and Dissolved Entity Transfer shall not result in the
assessment or levying by any governmental or taxing authority of any
governmental charges, taxes, payments in lieu of taxes, charges, impositions or
assessments (general or special) of any kind (such assessment or levying, a “Tax
Event”) except for any mortgage recording taxes, filing fees or transfer taxes
resulting from the Winding Up Process or Dissolved Entity Transfer and the
filing of any Security Documents in connection therewith, the cost for which
shall be borne solely by the Sunrise Parties (and shall not be payable from any
Total Revenues), provided however that a breach of the foregoing representation,
warranty and covenant shall not be deemed a Default or Event of Default
hereunder if the Sunrise Parties comply with their obligations under
Section 9(e) below; and

(ii) the Dissolved Entities do not have any secured or unsecured creditors
related to any obligation other than (w) the Administrative Agent, (x) the
Lenders, (y) the entities described on Schedule VII attached hereto with regard
to the trade payables described on said Schedule VII and (z) any trade payables
not in excess

 

15



--------------------------------------------------------------------------------

of $2,500 per item or $10,000 in the aggregate for each Facility owned by a
Dissolved Entity.

(d) After the Third Amendment Date, the Dissolved Entities shall not incur any
additional Indebtedness other than Indebtedness related to trade payables
incurred in the ordinary course of business in accordance with the terms hereof.

(e) In the event of a Tax Event, the Sunrise Parties shall pay for any charges
or taxes resulting therefrom with funds the source of which are not from Total
Revenues, and the Sunrise Parties shall provide the Administrative Agent with
evidence thereof.

(f) The applicable Intermediate Tier Owners affirmatively agree to cause the
Dissolved Entities to perform the Dissolved Entities’ obligations during the
Dissolution, the Winding Up Process and Dissolved Entity Transfer and agree and
acknowledge that the entering into of this Amendment and the performance of the
Dissolved Entities’ obligations hereunder are in furtherance of the planned
dissolution of each Dissolved Entity in accordance with the Plans of
Dissolution, the Winding Up Process and Dissolved Entity Transfer, and hereby
forever release and shall forever hold harmless the Administrative Agent and the
Lenders from all actions, causes of action, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims and demands whatsoever, in law or equity which the
applicable Intermediate Tier Owners, their heirs, executors, administrators,
successors and assigns ever had, now have or hereafter can, shall or may, have
against the Administrative Agent and the Lenders for, upon or by reason of any
matter, cause or thing whatsoever arising under or which may be claimed through
or related to the Dissolution of the Dissolved Entities, the Plans of
Dissolution, the Winding Up Process or the Dissolved Entity Transfer. Further,
the Borrower and each of the applicable Intermediate Tier Owners hereby agree
that in connection with any action or proceeding sought by the Administrative
Agent or the Lenders that is based upon or related to the status of the
Dissolved Entities or as a result of the Winding Up Process, the Borrower and
each of the applicable Intermediate Tier Owners unconditionally and forever
waive the right to assert any claim, counterclaim or defense in any such action
or proceeding.

(g) The Sunrise Parties agree to jointly and severally expand the terms of, and
join in under the terms of, the indemnification described in Section 12.01 of
the Loan Agreement, as indemnitors, solely in connection with, and to the extent
of any losses suffered by the Indemnitiees in connection with, the occurrence of
any Dissolved Entity Event.

(h) Nothing contained in this Section 9 shall otherwise restrict the right of
the Administrative Agent from declaring an Event of Default pursuant to
Section 11.01(k) of the Loan Agreement with regard to the Dissolved Entities.

Section 10. Additional Collateral.

(a) On the date hereof, the Borrower has deposited $5,000,000 (the “Additional
Collateral”) in an account held by the Administrative Agent (the “Additional
Collateral Account”) which shall be held as additional cash collateral for the
Loan Obligations. The Sunrise Parties hereby grant to the Administrative Agent
for itself and on behalf of the Lenders a

 

16



--------------------------------------------------------------------------------

security interest in all rights of the Sunrise Parties in and to the Additional
Collateral Account and all sums on deposit therein as additional security for
the Loan Obligations. All sums deposited in the Additional Collateral Account
shall be released and applied in accordance with the terms of this Section 10.
The credit balance in the Additional Collateral Account shall not constitute
trust funds and may be commingled with the general funds of the Administrative
Agent. To the extent that any sums on deposit in the Additional Collateral
Account are held in a time deposit account and are withdrawn from the Additional
Collateral Account prior to the maturity of any time deposit, whether at the
direction of a Borrower Party or by the Administrative Agent in connection with
the exercise by the Administrative Agent of the Administrative Agent’s rights
and remedies hereunder, neither the Administrative Agent nor the Lenders shall
be liable for any interest forfeited or otherwise foregone by the Sunrise
Parties as the result of such withdrawal. Any income from such investments will
be deposited to, and become a portion of, the Additional Collateral Account. The
Administrative Agent shall have sole dominion and control over the Additional
Collateral Account.

(b) Upon fifteen (15) Business Days’ prior written notice to the Administrative
Agent, the Borrower may elect to substitute the Additional Collateral for an
Additional Collateral Letter of Credit in the amount of the Additional
Collateral then being held in the Additional Collateral Account and the Borrower
shall pay to the Administrative Agent all of the Administrative Agent’s
reasonable out-of-pocket costs and expenses in connection therewith. Neither
Borrower nor the applicant/obligor under the applicable Letter of Credit shall
be entitled to draw upon any such Letter of Credit. Within two (2) Business Days
of the Administrative Agent’s receipt of such an Additional Collateral Letter of
Credit, the Administrative Agent shall return the Additional Collateral to the
Borrower pursuant to written instructions delivered by the Borrower. As used
herein, “Additional Collateral Letter of Credit” shall mean an irrevocable and
unconditional letter of credit (and any renewals, replacements and amendments
thereof), issued by (i) KeyBank National Association or (ii) an issuer whose
long-term unsecured debt is rated at least “A” (or the equivalent) or better by
S&P, Moody’s or Fitch, or which is otherwise reasonably acceptable to the
Administrative Agent, for the account of SSLII or the Borrower to and for the
benefit of the Administrative Agent, which shall (a) be expressly transferable
and assignable one or more times (and shall provide that any fees required to be
paid in connection with a transfer or assignment shall be paid by SSLII or the
Borrower and not the Administrative Agent), (b) be payable at sight upon
presentment to a New York, New York area branch of the issuer of a sight draft
accompanied by a signed statement that the Administrative Agent is permitted to
draw on said letter of credit pursuant to the terms of the Loan Agreement,
(c) permit the Administrative Agent to make multiple draws at the Administrative
Agent’s election, (d) have an expiration date no earlier than one (1) year from
the date of issuance and provide that it shall automatically be renewed from
year to year without further action on the part of any Person unless the issuer
thereof notifies the Administrative Agent in writing no less than forty- five
(45) days prior to the expiration date, and (e) be otherwise in form and content
reasonably acceptable to the Administrative Agent.

(c) In addition to all other rights and remedies available to the Administrative
Agent and Lenders, in the event of any Event of Default, including, without
limitation if the Dissolved Entity Transfer does not occur by the Dissolved
Entity Transfer Termination Date, the Administrative Agent shall have the right
without notice to any Borrower Party or any other Person to apply the Additional
Collateral and make drawings under any Collateral Letter of

 

17



--------------------------------------------------------------------------------

Credit for the payment of any and all Loan Obligations that are due and payable,
with such amounts to be applied in accordance with the Loan Agreement. The
Administrative Agent may also draw on any such Collateral Letter of Credit in
the event that the issuer thereof notifies the Administrative Agent that such
Collateral Letter of Credit shall be not renewed, or shall be revoked or
otherwise terminated, in which event the proceeds thereof shall be retained,
held and applied by the Administrative Agent as Additional Collateral in
accordance with this Section 10. If (i) any Collateral Letter of Credit expires
or is revoked, unrenewed or otherwise not in full force and the Administrative
Agent shall not have fully drawn the amount of such Collateral Letter of Credit
prior to the date that it is no longer in effect, (i) the issuer thereof
declares its inability to pay its debts on time, is the subject of any
bankruptcy, insolvency, reorganization, receivership, dissolution or similar
proceedings, is prohibited by law or court order from doing business in the
State of New York or the state of its organization/incorporation or from
otherwise performing its obligations under such Collateral Letter of Credit or
other financial obligations, or has its credit rating downgraded below its
rating as of the date such Collateral Letter of Credit is issued by S&P,
Moody’s, Fitch or another financial services rating agency or (iii) the issuer
thereof fails to pay upon or otherwise refuses or is unable to honor the
Administrative Agent’s draft within the time period set forth in such Collateral
Letter of Credit, the Sunrise Parties shall, within five (5) Business Days after
notice from the Administrative Agent, deliver to the Administrative Agent
substitute Additional Collateral.

(d) Within two (2) Business Days of the successful completion of the Dissolved
Entity Transfer prior to or on the Dissolved Entity Transfer Termination Date
and satisfaction in all material respects of the conditions set forth in
Section 9 of this Amendment, which successful completion shall be determined by
the Administrative Agent in its reasonable discretion, the Administrative Agent
shall return the Additional Collateral or Additional Collateral Letter of
Credit, as applicable, to the Borrower pursuant to written instructions
delivered by the Borrower.

Section 11. Conditions Precedent. The obligation of the Administrative Agent and
Lenders to modify the Existing Loan Agreement and Existing Loan Documents as set
forth in this Amendment shall be conditioned upon the Administrative Agent’s
receipt and approval of the following items and documents, duly executed and
acknowledged where applicable, in each case in form and substance satisfactory
to the Administrative Agent:

(a) this Amendment and the Recorded Document Amendments;

(b) Account Control Agreements in connection with the accounts listed on Exhibit
5.21 of this Amendment;

(c) a collateral assignment of Interest Rate Agreement in connection with the
Interest Rate Agreement entered into pursuant to Section 4 of this Amendment.

(d) evidence reasonably satisfaction to the Administrative Agent that the
provisional or final license to operate the Facility owned by Newton Square
Assisted Living, L.L.C. has been renewed and that there are no outstanding
violations relating thereto;

(e) documents evidencing the transfer by MS Senior or any of its Affiliates of
one hundred percent (100%) of their respective interest in the Borrower to
SSLII, such that upon the

 

18



--------------------------------------------------------------------------------

Third Amendment Date SSLII shall own one hundred percent of the membership
interest in the Borrower (the “Membership Interest Sale”); the Administrative
Agent agrees that it shall deliver its consent to the Membership Interest Sale
to the Borrower concurrently with the execution and delivery of this Amendment;

(f) a certified organizational chart of the Sunrise Parties and certified
organizational documents and evidence of good standing with respect to the
Sunrise Parties and their constituent entities and evidence of the due
authorization by the Sunrise Parties and such other entities of the documents
required hereby to be executed and delivered by the Sunrise Parties and such
other entities;

(g) an opinion of the Sunrise Parties’ counsel to such effects as the
Administrative Agent shall reasonably require;

(h) reports from the Title Company or the appropriate filing offices of the
state and county in which the Facilities are located, indicating that no
judgments, tax or other liens, security interests, leases of personalty,
financing statements or other encumbrances (other than Permitted Encumbrances),
are of record or on file encumbering any portion of the Facilities, and that
there are no judgments or tax liens outstanding with respect to the Sunrise
Parties;

(i) an updated Title Policy, including all endorsements thereto, effective as of
the date of this Amendment insuring the Mortgages, as amended by the Recorded
Document Amendments, together with evidence of the payment of all title premiums
with respect thereto;

(j) such other documents, instruments, opinions and approvals as the
Administrative Agent shall have reasonably requested;

(k) payment of the sum of $25,000,000, to be applied in reduction of the
outstanding principal balance of the Loan; and

(l) payment of a restructuring fee to the Administrative Agent in the amount of
$849,475.22 for the account of Lenders, and payment of all of the Administrative
Agent’s reasonable out-of-pocket expenses in connection with this Amendment.

By its execution hereof, the Administrative Agent acknowledges that the
foregoing conditions have been satisfied.

Section 12. Ratification and Reaffirmation. The Sunrise Parties hereby ratify
and reaffirm their respective obligations, waivers, indemnities and covenants
under the Existing Loan Agreement and Existing Loan Documents to which each is
party, as amended hereby or by the Recorded Document Amendments. The
Administrative Agent acknowledges and agrees that the Dissolved Entities are
executing and delivering this Amendment only to the extent permitted under
Applicable Law. Each Sunrise Party further agrees that in the event that after
the date hereof a Governmental Authority or any other Person shall declare or
otherwise assert that one or more of the Sunrise Parties, including without
limitation the Dissolved Entities, did not have the proper authority to execute
this Amendment or the Recorded Document Amendments and to perform their
obligations hereunder or thereunder, the remaining Sunrise Parties’ ratification
and reaffirmation under this Section 12 shall remain effective and the
obligations of such remaining

 

19



--------------------------------------------------------------------------------

Sunrise Parties hereunder and thereunder shall remain in full force and effect.
The Administrative Agent acknowledges and agrees that any such declaration or
assertion by any such Governmental Authority or other Person with respect to the
authority of the Dissolved Entities to execute this Amendment or the Recorded
Document Amendments or to perform their obligations hereunder or thereunder
shall not be a Default or Event of Default hereunder or thereunder.

Section 13. Remaking of Representations and Warranties. The Sunrise Parties
hereby certify as of the date hereof that all of the representations and
warranties set forth in the Existing Loan Agreement and the Existing Loan
Documents to which each is a party are true and correct in all material respects
as if remade as of the date hereof, except as set forth on Schedule IV of this
Amendment. Notwithstanding the foregoing, all representations and warranties
relating to the corporate power and authority of the Dissolved Entities, along
with those representations and warranties set forth in Sections 5.22(h) and
(i) of the Existing Loan Agreement (collectively, the “Dissolution Reps”), are
qualified by the Sunrise Parties’ disclosure of the Dissolution and Winding Up
Process. To the extent that, due to such Dissolution and Winding Up Process,
such representations and warranties with regard to the Dissolved Entities
(including the Dissolution Reps) are incorrect after December 31, 2009 in a
material respect with regard to the corporate power and authority of the
Dissolved Entities, it shall not constitute a Default or Event of Default
hereunder.

Section 14. Representations and Warranties. The Sunrise Parties hereby represent
and warrant to the Administrative Agent as of the date hereof as follows below,
provided however, that all representations and warranties relating to the
corporate power and authority of the Dissolved Entities, along with the
Dissolution Reps, are qualified by the Sunrise Parties’ disclosure of the
Dissolution and Winding Up Process. To the extent that, due to such Dissolution
and Winding Up Process, such representations and warranties with regard to the
Dissolved Entities (including the Dissolutions Reps) are incorrect after
December 31, 2009 in a material respect with regard to the corporate power and
authority of the Dissolved Entities, it shall not constitute a Default or Event
of Default hereunder.

(a) The execution, delivery and performance of this Amendment and the Recorded
Document Amendments by the Sunrise Parties which are a party to the foregoing
are within such respective party’s corporate power and authority, and have been
duly authorized by all necessary corporate action of such Person.

(b) Each Loan Party is a limited liability company or limited partnership duly
organized and existing under the laws of the State of Delaware or California, as
applicable, with lawful power and authority to enter into this Amendment and the
Recorded Amendment Documents to which each is a party, and each has the power
and authority to conduct its business as currently conducted and to own its
assets.

(c) SSLII is a corporation duly organized and existing under the laws of the
State of Virginia with lawful power and authority to enter into this Amendment,
and has the power and authority to conduct its business as currently conducted
and to own its assets.

 

20



--------------------------------------------------------------------------------

(d) The Existing Loan Agreement and Existing Loan Documents, as amended hereby
or by the Recorded Document Amendments, constitute valid and binding obligations
of the Sunrise Parties, as applicable, and each is enforceable against such
Person in accordance with its respective terms, except as such enforceability
may be limited by such party’s bankruptcy, insolvency, reorganization,
moratorium or other laws or equitable principles relating to or limiting
creditors’ rights generally.

(e) The consummation of the transactions herein contemplated, the execution and
delivery of this Amendment, the Recordable Document Amendments and all other
agreements and instruments to be executed by the Sunrise Parties in connection
with this Amendment, and the performance by each Sunrise Party of its respective
obligations under the Existing Loan Agreement and Existing Loan Documents to
which each is a party, as amended hereby or by the Recorded Document Amendments,
do not and will not (i) violate any legal requirement, (ii) result in a breach
of any of the terms, conditions or provisions of, or constitute a default under
any mortgage, deed of trust, indenture, agreement, permit, franchise, license,
note or instrument to which any Sunrise Party is a party or by which it or any
of its properties is bound, (iii) result in the creation or imposition of any
lien, charge or encumbrance of any nature whatsoever upon any of the assets of
any Sunrise Party (except as contemplated by the Loan Agreement and other Loan
Documents), or (iv) violate any provision of any Sunrise Party’s organizational
documents. No Sunrise Party has received notice of any default with respect to
any legal requirement relating to its formation or organization.

(f) All consents, approvals, orders or authorizations of, or registrations,
declarations or filings with, or other actions with respect to or by, any
Governmental Authorities or any party to any Permitted Encumbrance that are
required in connection with the valid execution, delivery and performance by the
Sunrise Parties of the Existing Loan Agreement and Existing Loan Documents to
which each is a party, as amended hereby or by the Recorded Amendment Documents,
and all other agreements and instruments to be executed by any Sunrise Party in
connection herewith or therewith have been obtained and are in full force and
effect.

(g) There are no actions, suits or proceedings at law or in equity or before or
instituted by any Governmental Authority (i) pending or, to each Sunrise Party’s
knowledge, threatened in writing against any Sunrise Party, or to each Sunrise
Party’s knowledge, pending or threatened in writing against or affecting the
Property or any part thereof (including any condemnation or eminent domain
proceeding against the Property, or any part thereof) or (ii) pending or, to
each Sunrise Party’s knowledge, threatened, which affect or might affect the
validity or enforceability of any Security Document (or the priority of the lien
thereof), or any of the Existing Loan Documents, as amended hereby or by the
Recorded Document Amendments, which in each case are reasonably likely to have a
material adverse effect.

(h) As of the date hereof, no Sunrise Party has any claims, defenses, offsets,
or counterclaims under the Existing Loan Agreement or Existing Loan Documents,
as amended hereby or by the Recorded Document Amendments, and no Sunrise Party
otherwise has claims or counterclaims against the Administrative Agent or
Lenders or any of their present or past respective affiliates, officers,
directors, employees and agents with regard to the Loan. In confirmation of the
foregoing, each Sunrise Party hereby releases the foregoing Persons from any
liability to each Sunrise Party with respect to any such claims or counterclaims
or any related

 

21



--------------------------------------------------------------------------------

liabilities as of the date hereof (whether or not the factual matters giving
rise to the same are known as of the date hereof); provided, however, that,
subject to any restrictions and limitations set forth in the Loan Documents, the
Sunrise Parties do not release, and nothing herein shall alter, affect or
modify, the rights of any Sunrise Party to assert good faith defenses to any
causes of action or claims made by the Administrative Agent or Lenders following
the date hereof but with respect to the period prior to the date hereof.

Section 15. Waiver. This Amendment is not, and shall not be construed to be, a
waiver or approval of or consent to any other matter or transaction, or a waiver
of any Default or Event of Default of any Sunrise Party or any of the rights and
remedies of the Administrative Agent or the Lenders under the Loan Agreement and
Loan Documents or otherwise; provided, however, that the Administrative Agent
and Lenders hereby waive and release any Conditional Defaults, Defaults or
Events of Default existing on or prior to the Third Amendment Date arising under
or with respect to those matters set forth on Schedule V attached hereto and
made a part hereof.

Section 16. Consent to Amendments. The Administrative Agent hereby consents to
the execution of that certain (i) First Amendment to Second Amended and Restated
Agreement of Limited Partnership of AL U.S./Seal Beach Senior Housing, L.P.,
(ii) First Amendment to Second Amended and Restated Agreement of Limited
Partnership of AL U.S./Studio City Senior Housing, L.P. and (iii) Second
Amendment to Amended and Restated Agreement of Limited Partnership of AL
U.S./Playa Vista Senior Housing, L.P., each in the form as attached to the
Officer’s Certificates delivered to the Administrative Agent on the date hereof
in connection with the execution of this Amendment.

Section 17. Entire Agreement. The Existing Loan Agreement and Existing Loan
Documents, as amended hereby or by the Recorded Document Amendments, represent
the entire agreement between the parties with respect to the subject matter
thereof.

Section 18. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the Administrative Agent and Lenders and their
respective successors and assigns and the Borrower.

Section 19. No Other Amendments; Effectiveness. Except as amended hereby or by
the Recorded Document Amendments, the Existing Loan Agreement and Existing Loan
Documents remain unmodified and in full force and effect.

Section 20. Recitals. The recitals of this Amendment constitute a part of this
Amendment.

Section 21. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (AND, FOR PURPOSES OF
DETERMINING THE HIGHEST LAWFUL RATE, APPLICABLE FEDERAL LAW IF THE APPLICATION
OF FEDERAL LAW RESULTS IN A HIGHER RATE OF INTEREST) WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PROVISIONS.

 

22



--------------------------------------------------------------------------------

Section 22. Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts each
of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. A copy of an
executed counterpart of this Amendment that is transmitted by facsimile or email
in .PDF or .TIF (or other similar) format shall constitute an original for all
purposes.

[The remainder of this page is intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

BORROWER:

AL US DEVELOPMENT VENTURE, LLC, a

Delaware limited liability company

By:

  Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member  

By:

 

/s/ Edward W. Burnett

   

Name:

 

Edward W. Burnett

   

Title:

 

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

INTERMEDIATE TIER OWNERS: AL U.S. POOL ONE, LLC, a Delaware limited liability
company By:   AL US Development Venture, LLC, a Delaware limited liability
company, its sole member   By:   Sunrise Senior Living Investments, Inc., a
Virginia corporation, its Administrative Managing Member     By:  

/s/ Edward W. Burnett

      Name:  

Edward W. Burnett

      Title:  

Vice President

 

AL U.S. POOL TWO, LLC, a Delaware limited liability company By:   AL US
Development Venture, LLC, a Delaware limited liability company, its sole member
  By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member     By:  

/s/ Edward W. Burnett

      Name:  

Edward W. Burnett

      Title:  

Vice President

 

AL U.S. POOL THREE, LLC, a Delaware limited liability company By:   AL US
Development Venture, LLC, a Delaware limited liability company, its sole member
  By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member     By:  

/s/ Edward W. Burnett

      Name:  

Edward W. Burnett

      Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL CALIFORNIA GP, LLC, a Delaware limited liability company By:   AL U.S. Pool
One, LLC, a Delaware limited liability company   By:   AL US Development
Venture, LLC, a Delaware limited liability company, its sole member     By:  
Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

 

AL CALIFORNIA GP-II, LLC, a Delaware limited liability company By:   AL U.S.
Pool Two, LLC, a Delaware limited liability company   By:   AL US Development
Venture, LLC, a Delaware limited liability company, its sole member     By:  
Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL CALIFORNIA GP-III, LLC, a Delaware limited liability company By:   AL U.S.
Pool Three, LLC, a Delaware limited liability company   By:   AL US Development
Venture, LLC, a Delaware limited liability company, its sole member     By:  
Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

 

PROPERTY COMPANIES:

AL U.S./BONITA SENIOR HOUSING, L.P., a

California limited partnership

By:   AL California GP, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./LAPALMA SENIOR HOUSING, L.P., a

California limited partnership

By:   AL California GP, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

AL U.S./LAJOLLA SENIOR HOUSING, L.P., a

California limited partnership

By:   AL California GP, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./SACRAMENTO SENIOR HOUSING, L.P., a California limited partnership By:  
AL California GP, LLC, a Delaware limited liability company, its general partner
  By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its sole
member     By:   AL US Development Venture, LLC, a Delaware limited liability
company, its sole member       By:   Sunrise Senior Living Investments, Inc., a
Virginia corporation, its Administrative Managing Member         By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

 

BOULDER ASSISTED LIVING, L.L.C., a Delaware limited liability company

By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its sole
member   By:  

AL US Development Venture, LLC, a

Delaware limited liability company, its sole member

    By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

NEWTOWN SQUARE ASSISTED LIVING, L.L.C., a Delaware limited liability company

By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its sole
member   By:  

AL US Development Venture, LLC, a

Delaware limited liability company, its sole member

    By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

 

WILMINGTON ASSISTED LIVING, L.L.C., a

Delaware limited liability company

By:   AL U.S. Pool One, LLC, a Delaware limited liability company, its sole
member   By:  

AL US Development Venture, LLC, a

Delaware limited liability company, its sole member

    By:   Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member       By:  

/s/ Edward W. Burnett

        Name:  

Edward W. Burnett

        Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./HUNTINGTON BEACH SENIOR HOUSING, L.P., a California limited partnership
By:   AL California GP-II, LLC, a Delaware limited liability company, its
general partner   By:   AL U.S. Pool Two, LLC, a Delaware limited liability
company, its sole member     By:   AL US Development Venture, LLC, a Delaware
limited liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

 

AL U.S./SAN GABRIEL SENIOR HOUSING, L.P., a California limited partnership By:  
AL California GP-II, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool Two, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./SEAL BEACH SENIOR HOUSING, L.P., a California limited partnership By:  
AL California GP-II, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool Two, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

 

AL U.S./STUDIO CITY SENIOR HOUSING, L.P., a California limited partnership By:  
AL California GP-II, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool Two, LLC, a Delaware limited liability company, its
sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:  

/s/ Edward W. Burnett

          Name:  

Edward W. Burnett

          Title:  

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./WOODLAND HILLS SENIOR HOUSING, L.P., a California limited partnership
By:   AL California GP-II, LLC, a Delaware limited liability company, its
general partner   By:   AL U.S. Pool Two, LLC, a Delaware limited liability
company, its sole member     By:   AL US Development Venture, LLC, a Delaware
limited liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:   /s/ Edward W. Burnett           Name:   Edward W. Burnett          
Title:   Vice President

 

G.P. WOODS ASSISTED LIVING, LLC, a Delaware limited liability company By:   AL
U.S. Pool Two, LLC, a Delaware limited liability company, its sole member   By:
  AL US Development Venture, LLC, a Delaware limited liability company, its sole
member     By:   Sunrise Senior Living Investments, Inc., a Virginia
corporation, its Administrative Managing Member       By:   /s/ Edward W.
Burnett         Name:   Edward W. Burnett         Title:   Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

AL U.S./PLAYA VISTA SENIOR HOUSING, L.P., a California limited partnership By:  
AL California GP-III, LLC, a Delaware limited liability company, its general
partner   By:   AL U.S. Pool Three, LLC, a Delaware limited liability company,
its sole member     By:   AL US Development Venture, LLC, a Delaware limited
liability company, its sole member       By:   Sunrise Senior Living
Investments, Inc., a Virginia corporation, its Administrative Managing Member  
      By:   /s/ Edward W. Burnett           Name:   Edward W. Burnett          
Title:   Vice President

 

AL U.S./GP WOODS II SENIOR HOUSING, LLC, a Delaware limited liability company

By:

  AL U.S. Pool Three, LLC, a Delaware limited liability company, its sole member
 

By:

 

AL US Development Venture, LLC, a Delaware limited liability company, its sole
member

   

By:

 

Sunrise Senior Living Investments, Inc., a Virginia corporation, its
Administrative Managing Member

     

By:

 

/s/ Edward W. Burnett

       

Name:

 

Edward W. Burnett

       

Title:

  Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

SSLII:

SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation

By:

 

/s/ Edward W. Burnett

 

Name:

 

Edward W. Burnett

 

Title:

 

Vice President

[Signatures continued on next page]



--------------------------------------------------------------------------------

SUNRISE:

SUNRISE SENIOR LIVING, INC., a Delaware corporation

By:

 

/s/ David Haddock

 

Name:

 

David Haddock

 

Title:

 

General Counsel and Secretary

[Signatures continued on next page]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: HSH NORDBANK AG, NEW YORK BRANCH, as Administrative Agent,
sole Arranger and Lender

By:

 

/s/ Heldrun Meyer

 

Name:

 

Heldrun Meyer

 

Title:

 

Senior Vice President

HSH Nordbank AG, New York Branch

By:

 

/s/ Sven Schiolaut

 

Name:

 

Sven Schiolaut

 

Title:

 

Vice President

HSH Nordbank AG, New York Branch



--------------------------------------------------------------------------------

Schedule I

Intermediate Tier Owners

AL US Pool One, LLC

AL US Pool Two, LLC

AL US Pool Three, LLC

AL California GP, LLC

AL California GP-II, LLC

AL California GP-III, LLC



--------------------------------------------------------------------------------

Schedule II

Property Companies

AL U.S./Bonita Senior Housing, L.P.

AL U.S./GP Woods II Senior Housing, LLC

AL U.S./Huntington Beach Senior Housing, L.P.

AL U.S./LaJolla Senior Housing, L.P.

AL U.S./LaPalma Senior Housing, L.P

AL U.S./Playa Vista Senior Housing, L.P.

AL U.S./Sacramento Senior Housing, L.P.

AL U.S./San Gabriel Senior Housing, L.P.

AL U.S./Seal Beach Senior Housing, L.P.

AL U.S./Studio City Housing, L.P.

AL U.S./Woodland Hills Senior Housing, L.P.

Boulder Assisted Living, L.L.C.

G.P. Woods Assisted Living, LLC

Newtown Square Assisted Living, L.L.C.

Wilmington Assisted Living, L.L.C.



--------------------------------------------------------------------------------

Schedule III

Recorded Document Amendments

 

1.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Playa Vista Senior Housing, L.P. and Administrative Agent;

 

2.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./San Gabriel Senior Housing, L.P. and Administrative Agent;

 

3.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Studio City Senior Housing, L.P. and Administrative Agent; and

 

4.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Woodland Hills Senior Housing, L.P. and Administrative Agent.

 

5.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Huntington Beach Senior Housing, L.P. and Administrative Agent;

 

6.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./LaPalma Senior Housing, L.P. and Administrative Agent;

 

7.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Seal Beach Senior Housing, L.P. and Administrative Agent;

 

8.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Bonita Senior Housing, L.P. and Administrative Agent;

 

9.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./LaJolla Senior Housing, L.P. and Administrative Agent;

 

10.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between AL U.S./Sacramento Senior Housing, L.P. and Administrative Agent;

 

11.

First Amendment to Deed of Trust, Security Agreement, Fixture Filing and
Assignment of Leases and Rents and Assignment of Residency Documents by and
between Boulder Assisted Living, L.L.C. and Administrative Agent;



--------------------------------------------------------------------------------

12.

First Amendment to Mortgage and Assignment of Residency Documents by and between
Wilmington Assisted Living, L.L.C. and Administrative Agent;

 

13.

First Amendment to Mortgage by and between G.P. Woods Assisted Living, LLC (“GP
Woods Owner”) and Administrative Agent;

 

14.

First Amendment to Mortgage by and between AL U.S./GP Woods II Senior Housing,
LLC (“GP Woods 2 Owner”) and Administrative Agent;

 

15.

First Amendment to Assignment of Residency Documents by and between GP Woods
Owner, for the benefit of Administrative Agent;

 

16.

First Amendment to Assignment of Residency Documents by and between GP Woods 2
Owner and Administrative Agent;

 

17.

First Amendment to Open-End Mortgage, Security Agreement, Fixture Filing and
Assignment of Leases and Rents by and between Newtown Square Assisted Living,
L.L.C. (“Newtown Owner”) and Administrative Agent; and

 

18.

First Amendment to Assignment of Residency Documents by and between Newtown
Owner and Administrative Agent.



--------------------------------------------------------------------------------

Schedule IV

Representation and Warranty Bringdown

Loan Agreement

 

  1.

Section 5.02(a) is qualified with the phrase “; in each case as of the Closing
Date”.

 

  2.

Section 5.12 is qualified with the phrase “, other than such Defaults or
Conditional Defaults waived by the Administrative Agent as of the date of the
Third Amendment to Loan Agreement, or cured in connection with the modifications
set forth in the Third Amendment to Loan Agreement.”

 

  3.

Section 5.21 is amended by deleting the phrase “and each such account is the
subject of an Account Control Agreement.”

Membership Interest Pledge and Security Agreement (SSLII)

 

  1.

Clause (ii) of Section 5(a) is amended by deleting the text “twenty percent
(20%)” and replacing it with “one hundred percent (100%)”.

 

  2.

Exhibit A is amended by deleting the text “20%” and replacing it with “100%”.



--------------------------------------------------------------------------------

Schedule V

Waiver of Defaults, Events of Default and Conditional Defaults

The Administrative Agent and Lenders hereby waive and release any Conditional
Defaults, Defaults or Event of Defaults existing on or prior to the Third
Amendment Date arising under or with respect to:

 

  1.

any failure to deliver a certification of the Insurance Consultant pursuant to
Section 6.07 of the Existing Loan Agreement;

 

  2.

any breach of covenants with respect to the Annual Budget related deliveries and
expenditures pursuant to Sections 6.20 and 7.13 of the Existing Loan Agreement;

 

  3.

the breach of any Debt Service Coverage Ratio requirements in violation of
Section 6.24 of the Existing Loan Agreement;

 

  4.

Section 11.01 (q) of the Loan Agreement;

 

  5.

any failure to notify Administrative Agent and Lenders of the foregoing
Conditional Defaults, Defaults or Event of Defaults; and

 

  6.

any Default or Event of Default arising after December 31, 2009 with regard to
the corporate power and authority of the Dissolved Entities (or Default or Event
of Default arising from a breach of the Dissolution Reps). Administrative Agent
hereby agrees to forebear from exercising any remedies with regard to such
Defaults or Events of Default from and after the date hereof unless the
Dissolved Entity Transfer does not occur on or prior to the Dissolved Entity
Transfer Termination Date.



--------------------------------------------------------------------------------

Schedule VI

Annual Budget for Fiscal Year 2011

(see attached)



--------------------------------------------------------------------------------

    2011     Budget                         AL US Development (P).    
Bonita CA M     Boulder CO M     Grosse Pointe II Ml FS    
Grosse Pointe Woods Ml M  

Occupancy %

  ****     ****     ****     ****     ****  

Total Resident Fees

    ****        ****        ****        ****        ****   

Care Revenue

    ****        ****        ****        ****        ****   

Other Revenues

    ****        ****        ****        ****        ****                       
                   

Revenue

    ****        ****        ****        ****        ****                       
                   

Total Cost of Sales

    ****        ****        ****        ****        ****                       
                   

Total Labor

    ****        ****        ****        ****        ****                       
                   

Utilities (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Workers Comp - Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Bad Debt Write-Offs (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Key Controllable Operating Expense (Others)

    ****        ****        ****        ****        ****                       
                   

Key Controllable Operating Expense (Total)

    ****        ****        ****        ****        ****                       
                   

Other Department Controllables

    ****        ****        ****        ****        ****                       
                   

Operating Expense

    ****        ****        ****        ****        ****                       
                   

House Profit

    ****        ****        ****        ****        ****                       
                   

Facility License Fee (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Insurance - Property Premium (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Leases - Non Dept (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Management Fees

    ****        ****        ****        ****        ****   

Taxes - Gross Receipts (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - Personal Property (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - Real Estate (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - State and Local (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Non Department Expense

    ****        ****        ****        ****        ****   

Total Operating Expenses

    ****        ****        ****        ****        ****                       
                   

NOI

    ****        ****        ****        ****        ****                       
                   



--------------------------------------------------------------------------------

    Huntington Beach CA M     La Jolla CA M     La Palma CA M    
Newtown Square PA M     Playa Vista CA M     Sacramento CA M  

Occupancy %

  ****     ****     ****     ****     ****     ****  

Total Resident Fees

    ****        ****        ****        ****        ****        ****   

Care Revenue

    ****        ****        ****        ****        ****        ****   

Other Revenues

    ****        ****        ****        ****        ****        ****           
                                       

Revenue

    ****        ****        ****        ****        ****        ****           
                                       

Total Cost of Sales

    ****        ****        ****        ****        ****        ****           
                                       

Total Labor

    ****        ****        ****        ****        ****        ****           
                                       

Utilities (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Workers Comp - Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Bad Debt Write-Offs (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Key Controllable Operating Expense (Others)

    ****        ****        ****        ****        ****        ****           
                                       

Key Controllable Operating Expense (Total)

    ****        ****        ****        ****        ****        ****           
                                       

Other Department Controllables

    ****        ****        ****        ****        ****        ****           
                                       

Operating Expense

    ****        ****        ****        ****        ****        ****           
                                       

House Profit

    ****        ****        ****        ****        ****        ****           
                                       

Facility License Fee (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Insurance - Property Premium (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Leases - Non Dept (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Management Fees

    ****        ****        ****        ****        ****        ****   

Taxes - Gross Receipts (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Taxes - Personal Property (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Taxes - Real Estate (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Taxes - State and Local (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****        ****   

Non Department Expense

    ****        ****        ****        ****        ****        ****   

Total Operating Expenses

    ****        ****        ****        ****        ****        ****           
                                       

NOI

    ****        ****        ****        ****        ****        ****           
                                       



--------------------------------------------------------------------------------

    San Marino CA M     Seal Beach CA M     Studio City CA M     Wilmington DE M
    Woodland Hills CA M  

Occupancy %

  ****     ****     ****     ****     ****  

Total Resident Fees

    ****        ****        ****        ****        ****   

Care Revenue

    ****        ****        ****        ****        ****   

Other Revenues

    ****        ****        ****        ****        ****                       
                   

Revenue

    ****        ****        ****        ****        ****                       
                   

Total Cost of Sales

    ****        ****        ****        ****        ****                       
                   

Total Labor

    ****        ****        ****        ****        ****                       
                   

Utilities (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Workers Comp - Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Insurance (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Bad Debt Write-Offs (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Key Controllable Operating Expense (Others)

    ****        ****        ****        ****        ****                       
                   

Key Controllable Operating Expense (Total)

    ****        ****        ****        ****        ****                       
                   

Other Department Controllables

    ****        ****        ****        ****        ****                       
                   

Operating Expense

    ****        ****        ****        ****        ****                       
                   

House Profit

    ****        ****        ****        ****        ****                       
                   

Facility License Fee (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Insurance - Property Premium (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Leases - Non Dept (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Management Fees

    ****        ****        ****        ****        ****   

Taxes - Gross Receipts (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - Personal Property (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - Real Estate (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Taxes - State and Local (NON-DISCRETIONARY)

    ****        ****        ****        ****        ****   

Non Department Expense

    ****        ****        ****        ****        ****   

Total Operating Expenses

    ****        ****        ****        ****        ****                       
                   

NOI

    ****        ****        ****        ****        ****                       
                   



--------------------------------------------------------------------------------

     2011
AL US
Development (P).      Budget
Bonita CA  M      Boulder CO M      Grosse Pointe II MI
FS      Grosse Pointe
Woods MI M      Huntington Beach
CA M                                          

Assisted Living

     ****         ****         ****         ****         ****         ****   

Independent Living

     ****         ****         ****         ****         ****         ****   

Reminiscence

     ****         ****         ****         ****         ****         ****   

Skilled Nursing Center

     ****         ****         ****         ****         ****         ****   

Edna’s Place

     ****         ****         ****         ****         ****         ****   

Terrace Club and Avon Place

     ****         ****         ****         ****         ****         ****   

Admin or Care Offices

     ****         ****         ****         ****         ****         ****   

Resident and Model Rooms

     ****         ****         ****         ****         ****         ****   

Interior Care

     ****         ****         ****         ****         ****         ****   

Laundry and Housekeeping

     ****         ****         ****         ****         ****         ****   

Kitchen

     ****         ****         ****         ****         ****         ****   

Interior Other

     ****         ****         ****         ****         ****         ****   

Building Envelope

     ****         ****         ****         ****         ****         ****   

Vehicle

     ****         ****         ****         ****         ****         ****   

Site and Civil

     ****         ****         ****         ****         ****         ****   

Building Exterior

     ****         ****         ****         ****         ****         ****   

Resident and Life Safety

     ****         ****         ****         ****         ****         ****   

Physical Therapy Room

     ****         ****         ****         ****         ****         ****   

Exercise and Rehab

     ****         ****         ****         ****         ****         ****   

Healthcare Equipment

     ****         ****         ****         ****         ****         ****   

Resident & Life Safety

     ****         ****         ****         ****         ****         ****   

Electronics

     ****         ****         ****         ****         ****         ****   

Vertical Transportation

     ****         ****         ****         ****         ****         ****   

MEP

     ****         ****         ****         ****         ****         ****   

Other

     ****         ****         ****         ****         ****         ****   

Emergency CapEx

     ****         ****         ****         ****         ****         ****      
                                                  

Total

     ****         ****         ****         ****         ****         ****      
                                                  



--------------------------------------------------------------------------------

     La Jolla CA M      La Palma
CA M      Newtown Square
PA M      Playa Vista
CA M      Sacramento
CA M      San Marino
CA M                      

Assisted Living

     ****         ****         ****         ****         ****         ****   

Independent Living

     ****         ****         ****         ****         ****         ****   

Reminiscence

     ****         ****         ****         ****         ****         ****   

Skilled Nursing Center

     ****         ****         ****         ****         ****         ****   

Edna’s Place

     ****         ****         ****         ****         ****         ****   

Terrace Club and Avon Place

     ****         ****         ****         ****         ****         ****   

Admin or Care Offices

     ****         ****         ****         ****         ****         ****   

Resident and Model Rooms

     ****         ****         ****         ****         ****         ****   

Interior Care

     ****         ****         ****         ****         ****         ****   

Laundry and Housekeeping

     ****         ****         ****         ****         ****         ****   

Kitchen

     ****         ****         ****         ****         ****         ****   

Interior Other

     ****         ****         ****         ****         ****         ****   

Building Envelope

     ****         ****         ****         ****         ****         ****   

Vehicle

     ****         ****         ****         ****         ****         ****   

Site and Civil

     ****         ****         ****         ****         ****         ****   

Building Exterior

     ****         ****         ****         ****         ****         ****   

Resident and Life Safety

     ****         ****         ****         ****         ****         ****   

Physical Therapy Room

     ****         ****         ****         ****         ****         ****   

Exercise and Rehab

     ****         ****         ****         ****         ****         ****   

Healthcare Equipment

     ****         ****         ****         ****         ****         ****   

Resident & Life Safety

     ****         ****         ****         ****         ****         ****   

Electronics

     ****         ****         ****         ****         ****         ****   

Vertical Transportation

     ****         ****         ****         ****         ****         ****   

MEP

     ****         ****         ****         ****         ****         ****   

Other

     ****         ****         ****         ****         ****         ****   

Emergency CapEx

     ****         ****         ****         ****         ****         ****      
                                                  

Total

     ****         ****         ****         ****         ****         ****      
                                                  



--------------------------------------------------------------------------------

     Seal Beach
CA M      Studio City
CA M      Wilmington
DE M      Woodland Hills
CA M  

Assisted Living

     ****         ****         ****         ****   

Independent Living

     ****         ****         ****         ****   

Reminiscence

     ****         ****         ****         ****   

Skilled Nursing Center

     ****         ****         ****         ****   

Edna’s Place

     ****         ****         ****         ****   

Terrace Club and Avon Place

     ****         ****         ****         ****   

Admin or Care Offices

     ****         ****         ****         ****   

Resident and Model Rooms

     ****         ****         ****         ****   

Interior Care

     ****         ****         ****         ****   

Laundry and Housekeeping

     ****         ****         ****         ****   

Kitchen

     ****         ****         ****         ****   

Interior Other

     ****         ****         ****         ****   

Building Envelope

     ****         ****         ****         ****   

Vehicle

     ****         ****         ****         ****   

Site and Civil

     ****         ****         ****         ****   

Building Exterior

     ****         ****         ****         ****   

Resident and Life Safety

     ****         ****         ****         ****   

Physical Therapy Room

     ****         ****         ****         ****   

Exercise and Rehab

     ****         ****         ****         ****   

Healthcare Equipment

     ****         ****         ****         ****   

Resident & Life Safety

     ****         ****         ****         ****   

Electronics

     ****         ****         ****         ****   

Vertical Transportation

     ****         ****         ****         ****   

MEP

     ****         ****         ****         ****   

Other

     ****         ****         ****         ****   

Emergency CapEx

     ****         ****         ****         ****                              
        

Total

     ****         ****         ****         ****                              
        



--------------------------------------------------------------------------------

Schedule VII

Trade Payables

(see attached)



--------------------------------------------------------------------------------

Sunrise of Sacramento

 

Local Vendor

   Gross Invoice Amount  

A 1 JANITORIAL SUPPLY

   $ 314.89   

TAKE IT 2 HEART

   $ 90.00   

ACCOLADES LASER ENGRAVING LLC

   $ 23.05   

WON DOOR CORPORATION

   $ 302.92   

NIAGARA HOOD CLEANING

   $ 315.00   

A 1 JANITORIAL SUPPLY

   $ 214.14   

A 1 JANITORIAL SUPPLY

   $ 211.53   

OCE IMAGISTICS INC

   $ 119.46   

WILLIAMS OF FAIR OAKS

   $ 50.00   

CAPITOL CITY HOME MEDICAL SUPPLIES

   $ 86.95   

OLD COUNTRY BIMBO BAKERIES USA

   $ 99.22   

INDUSTRIAL ELECTRONIC SYSTEMS

   $ 90.00   

TRUGREEN LANDCARE

   $ 482.00   

ACCOLADES LASER ENGRAVING LLC

   $ 13.11   

A 1 JANITORIAL SUPPLY

   $ 261.59   

GCS SERVICE INC

   $ 452.83   

A 1 JANITORIAL SUPPLY

   $ 125.67   

OLD COUNTRY BIMBO BAKERIES USA

   $ 100.49   

SUNRISE SENIOR LIVING MANAGEMENT, INC.

(The management company is the legal obligor on payroll and national and
regional contracts applicable to multiple facilities (e.g., food, utilities,
etc.). The management company is liable for payroll and the costs of goods or
services supplied to the facility under the contracts, and is reimbursed by the
facility for such costs.)

 

Page 1 of 4



--------------------------------------------------------------------------------

Sunrise of Bonita

 

Local Vendor

   Gross Invoice Amount  

BEYOND EXPECTATIONS CARPET CLEANING

   $ 398.30   

CLEAN ENVIRONMENTS

   $ 140.00   

STANLEY STEEMER

   $ 394.00   

A O REED & CO

   $ 137.00   

WON DOOR CORPORATION

   $ 392.00   

VAL U CHEM INC

   $ 211.31   

LIGHTSPEED LASER INC

   $ 14.50   

ECKSTEIN PROMOTIONS LLC

   $ 408.67   

WON DOOR CORPORATION

   $ 605.00   

LIGHTSPEED LASER INC

   $ 21.00   

YEATTS TRANSFER COMPANY INC

   $ 426.98   

ABSOLUTE STYLE LLC

   $ 2,953.16   

LIGHTSPEED LASER INC

   $ 14.50   

LIGHTSPEED LASER INC

   $ 14.50   

LIGHTSPEED LASER INC

   $ 14.50   

YEATTS TRANSFER COMPANY INC

   $ 227.22   

A O REED & CO

   $ 322.33   

EVERSOFT

   $ 183.22   

T & D ELECTRIC

   $ 86.50   

SUNRISE SENIOR LIVING MANAGEMENT, INC.

(The management company is the legal obligor on payroll and national and
regional contracts applicable to multiple facilities (e.g., food, utilities,
etc.). The management company is liable for payroll and the costs of goods or
services supplied to the facility under the contracts, and is reimbursed by the
facility for such costs.)

 

Page 2 of 4



--------------------------------------------------------------------------------

Sunrise of La Jolla

 

Local Vendor

   Gross Invoice Amount  

DRAIN PATROL

   $ 172.61   

DENISE MCMURTRIE

   $ 120.00   

INITIAL IMPRESSION

   $ 11.46   

SAN DIEGO HUMANE SOCIETY AND SPCA

   $ 35.00   

DOOR SERVICE REPAIR INC

   $ 147.00   

A O REED & CO

   $ 213.45   

SHRED IT

   $ 45.00   

QUIKTECH INC

   $ 81.62   

BRAFF CONSULTING

   $ 150.00   

OLD COUNTRY BIMBO BAKERIES USA

   $ 85.34   

OLD COUNTRY BIMBO BAKERIES USA

   $ 67.02   

OLD COUNTRY BIMBO BAKERIES USA

   $ 112.92   

A O REED & CO

   $ 485.72   

EVERSOFT

   $ 83.61   

MAINTENANCE SOLUTIONS INC

   $ 302.67   

DENISE MCMURTRIE

   $ 120.00   

SUNRISE SENIOR LIVING MANAGEMENT, INC.

(The management company is the legal obligor on payroll and national and
regional contracts applicable to multiple facilities (e.g., food, utilities,
etc.). The management company is liable for payroll and the costs of goods or
services supplied to the facility under the contracts, and is reimbursed by the
facility for such costs.)

 

Page 3 of 4



--------------------------------------------------------------------------------

Sunrise of La Palma

 

Local Vendor

   Gross Invoice Amount  

RAMCO REFRIGERATION & A C INC

   $ 483.38   

RAMCO REFRIGERATION & A C INC

   $ 563.22   

ZEP MANUFACTURING COMPANY

   $ 110.20   

MCMASTER CARR SUPPLY COMPANY

   $ 99.84   

WON DOOR CORPORATION

   $ 120.00   

WON DOOR CORPORATION

   $ 275.48   

ELECTRIC CONSTRUCTION COMPANY

   $ 493.50   

MITSUBISHI ELECTRIC AND ELECTRONICS USA

   $ 310.87   

PYRO COMM SYSTEMS

   $ 45.00   

MCMASTER CARR SUPPLY COMPANY

   $ 22.71   

MCMASTER CARR SUPPLY COMPANY

   $ 118.83   

WILCOX SOUND & COMMUNICATIONS INC

   $ 155.00   

SUNRISE SENIOR LIVING MANAGEMENT, INC.

(The management company is the legal obligor on payroll and national and
regional contracts applicable to multiple facilities (e.g., food, utilities,
etc.). The management company is liable for payroll and the costs of goods or
services supplied to the facility under the contracts, and is reimbursed by the
facility for such costs.)

 

Page 4 of 4



--------------------------------------------------------------------------------

Exhibit A-1

Form of Residency Document (California)

(see attached)



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this Residency Agreement is to provide a statement of the
services that will be provided to you and the legal obligations that the
Community will be assuming. This Residency Agreement also sets forth your
obligations to the Community, both financial and non-financial. Your residence
is identified by the suite number in Exhibit 1 of this Residency Agreement. You
may move into your suite (the “Suite”) as of the date (the “Occupancy Date”)
listed in Exhibit 1.

ARTICLE I

Resident Evaluation

A. Qualification for Residency. The Community may only accept or retain an
individual to be a resident if management determines, in its sole discretion, it
is able to provide appropriate services, and the individual meets the
requirements set forth by state law and is capable of complying with the terms
of the Residency Agreement. The Community is a residential care facility for the
elderly that depends on sufficient fees to operate on a sound financial basis
and provide an appropriate level of care and services to all residents. As such,
the Community does not admit individuals who receive or who are eligible to
receive Supplemental Security Income (“SSI”), or are otherwise unable to pay the
Fees set forth in this Agreement. The Community is not required to admit or
retain the Resident or to contract with the Resident for services, if the
Community determines, in its sole discretion, that it cannot meet the Resident’s
needs or the Resident fails to meet the requirements as set forth by law.

B. Physician’s Report. Prior to move-in, the Resident will provide the Community
a completed Physician’s Report (the “Physician’s Report”) on a form provided by
the Community. This Report will include a physical examination conducted within
thirty (30) days prior to move-in and must demonstrate that the Resident meets
criteria for residency. After move-in, the Community may require a Physician’s
Report, acceptable to the Community, following any hospitalization, when the
Community determines that the Resident’s health condition warrants, or as
required by law.

C. Psychiatric Examination. In addition to the Physician’s Report, the Community
may require a report of a current psychiatric examination (the “Psychiatric
Examination”) prior to move-in if the Resident is taking psychotropic drugs, or
has a history of aggressive behavior, to determine if the Resident’s needs can
be met in an Assisted Living Program and to assist in the Resident’s care plan.
After move-in, the Community may require a psychiatric consultation when the
Community, along with the Resident’s personal physician, determines that the
Resident’s health condition warrants. Failure to comply with the request for a
consultation after move-in may result in a termination of this Residency
Agreement.

D. Assessment. The level of assisted living services required by the Resident is
determined through an assessment (“Assessment”) of the Resident. The Assessment
is performed by designated team members and includes an evaluation of each
Resident’s specific needs. It covers areas such as: mobility, skin care, eating
habits, oral hygiene, continence, cognitive behavior, and medication. This
Assessment, along with the Physician’s Report, provides the basis for
identifying the Resident’s Service Level.



--------------------------------------------------------------------------------

The Assessment is performed when the Resident desires to move into the
Community, and is performed again (i) when additional assisted living services
may be needed, (ii) upon the Resident’s change in condition or (iii) upon a
Resident’s return from the hospital or other care facility. The Resident,
his/her family, and any Responsible Party named in this Residency Agreement will
be informed of changes in the Resident’s condition and any additional assisted
living services needed, and are encouraged to participate in the review,
assessment, and care plan process.

E. Resident Service Plan. A Service Plan will be developed based on the
Physician’s Report, the Psychiatric Examination (if applicable) and the
Assessment. The Resident’s service plan will be developed with the Resident
and/or any individual the Resident designates, including any Responsible Party.
The service plan will outline the services the Resident is to receive.

F. Change in Resident’s Condition. If the Resident’s condition changes so that
the previously assessed level of services is no longer appropriate, the
Community will reevaluate the Resident’s needs to determine which level of
service is appropriate and notify the Resident/Responsible Party of such
reevaluation. The rate charged will vary according to the level of service
provided. Should the Resident wish to decrease the services received, prior
approval from the Community is required. Changes in services provided will be
reflected in a revised service plan.

G. Notification of Third Parties. In the event that the Resident requires
emergency services or experiences a significant change in condition, the
Community will attempt to contact the Responsible Party or other individual
designated by the Resident, within twelve (12) hours. The Resident is
responsible for ensuring that the Community has current telephone numbers for
the individuals to be notified.

ARTICLE II

Responsibilities and Representations of the Resident

A. The Resident will use the Suite only for residential dwelling purposes.

B. Smoking is not allowed in any Resident Suite. Smoking is only allowed in
designated “Smoking Areas.” Whether to designate any Smoking Areas is within the
sole discretion of the Community. The Community may require residents to be
supervised when smoking.

C. A live-in companion is considered an additional person living in the Suite
and is required to pay the Base Fee associated with the Resident’s Suite.

D. Resident agrees to maintain the Suite in a clean, sanitary and orderly
condition. Resident will reimburse the Community for the repair or replacement
of furnishings and fixtures in the Suite beyond normal wear and tear. In
addition, Resident will reimburse the Community for loss or damage to real or
personal property of the Community caused by pets or the negligence or willful
misconduct of the Resident or the Resident’s agents, guests, or invitees.

 

3



--------------------------------------------------------------------------------

E. Any damage to carpeting in the Resident’s Suite, other than normal wear and
tear, including stains and/or odors due to incontinence or pets, will result in
the carpet being professionally cleaned, repaired or replaced by the Community.
The Community will have the right to determine whether the carpet needs to be
repaired, cleaned, or replaced. The Resident shall be responsible for the cost
of the repairing, cleaning, or replacing the carpet.

F. The Resident will not alter or improve the Suite without the prior written
consent of the Community. Upon the termination of this Residency Agreement, the
Resident will be required to return the Suite to the original condition at
his/her own expense prior to the expiration of any applicable notice periods.

G. The Resident will notify the Community promptly of any defects in the Suite,
common areas or in the Community’s equipment, appliances, or fixtures.

H. Community employees or agents may enter the Suite at any reasonable time in
order to provide services to the Resident, to perform building inspection and
maintenance functions, to show the Suite to prospective residents, and otherwise
to carry out the Community’s obligations under this Residency Agreement.
Resident shall allow entry into the Suite at any time to the Community’s
employees or agents when they are responding to the medical alert system, fire
alert system or other emergency. As a licensed Community, the Department of
Social Services has the authority to enter the Resident’s suite, and also
examine the Resident records as part of its evaluation of the Community.
Community personnel will respect the Resident’s privacy and make their presence
known (except in an emergency) when entering the Suite and will schedule the
entry in advance whenever possible.

I. The Resident will vacate the Suite at the termination of this Residency
Agreement, remove all of the Resident’s property, and deliver possession of the
Suite and any furniture, equipment, appliances, and fixtures supplied by the
Community, to the Community in good condition, ordinary wear and tear excepted.
The Resident will pay the cost of removing and storing any property of the
Resident remaining in the Suite after the termination of this Residency
Agreement.

J. The Resident will comply with all guidelines established by the Community
regarding resident conduct in the Community (the “Community Guidelines”), which
shall be deemed incorporated herein. The Community Guidelines may be amended
from time to time as the Community determines to be appropriate.

K. The Resident will not keep a dog, cat, bird, fish, or other pet of any kind
in the Suite unless the Resident and Community have executed the Pet Addendum,
available upon request.

L. If at any time the Resident wishes to use a motorized vehicle he/she must
execute a Motorized Vehicle Addendum, available upon request.

M. The Resident agrees to maintain his/her own personal physician.

N. The Resident and Responsible Party understand and agree that the Executive
Director or designee may restrict an individual’s visitation rights or bar an
individual from entering the

 

4



--------------------------------------------------------------------------------

Community if it is determined that the individual is disrupting the care of the
Resident, the care of other residents or if the presence of the individual has a
negative effect on a resident’s physical or psychosocial well being.

O. The Resident and the Responsible Party each individually represent, warrant
and covenant that the Resident: (i) does not currently receive or qualify to
receive Supplemental Security Income (“SSI”), and (ii) does not anticipate
qualifying to receive SSI in the foreseeable future.

ARTICLE III

Financial Arrangements

A. Fees. The Resident will pay to the Community the fees indicated on Exhibit 1
and any Additional Amenities provided to the Resident at the fees indicated on
Exhibit 3.

B. Move-in Fee. The Resident will pay to the Community a non-refundable Move-in
Fee (the “Move-in Fee”) in an amount indicated on Exhibit 1, subject to the
provisions of this Article III.B. The Move-in Fee covers administrative costs
associated with the Resident’s move-in: the cost of performing the Resident’s
comprehensive service level assessment including nursing, physician, pharmacy
and social/activity evaluations: and preparation of the Resident’s
individualized service plan. The Move-in Fee is fully refundable prior to move
in if the Community has not yet conducted its assessment of you, and you do not
move in. If the Community has conducted an assessment of you, five hundred
dollars ($500) of the Move-in Fee becomes non-refundable. The remaining amount
of your Move-in Fee is eighty percent (80%) refundable if this Residency
Agreement terminates during your first (1st) month of residency or the resident
has had an assessment but does not move in, sixty (60%) refundable if this
Residency Agreement terminates during your second (2nd) month of residency and
forty percent (40%) refundable if this Residency Agreement terminates during you
third (3rd) month of residency. After you have resided at the Community for more
than three (3) months, your Move-in Fee is entirely non-refundable.

C. Special Assessments. The Community reserves the right to assess charges for
special circumstances outside the Community’s control, such as sharp increases
in costs of utilities or other necessary expenses. The Community shall provide
the Resident at least thirty (30) days’ written notice (or such additional days’
notice as may be required by law) prior to the imposition of such special
assessments.

D. Payment Schedule and Monthly Statement. Prior to or on the Occupancy Date,
the Resident shall pay the Community an amount equal to the Total Daily Fee set
forth in Exhibit 2. This payment shall be applied to Resident’s first month’s
residence in the Community. If the Occupancy Date is on a day other than the
first day of the month, the advance payment shall be prorated accordingly and
the residual amount will be credited to the following month’s payment.
Thereafter, the Community will provide to the Resident a monthly statement
itemizing fees and charges and payments received, and showing the balance due.
The Daily Fee shall be due in advance, on the first (1st) calendar day of each
month.

 

5



--------------------------------------------------------------------------------

E. Late Payment Charge. If the Resident’s account is not paid in full by the
first of the month, a late payment charge will be assessed on the outstanding
balance of one and one-quarter percent (11/4%) per month until paid. This
periodic rate is equivalent to an annual percentage rate of fifteen percent
(15%). The Resident will pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the Community in collecting amounts
past due under this Residency Agreement.

F. Increases in Fees and Charges. Annual increases in the Resident’s then
current Fees will be implemented on January 1st of each year. Notice of any
increase in the Schedule of Fees (see Exhibit 2), will be provided to the
Resident in writing sixty (60) days prior to the effective date of the increase.
The Resident will pay all applicable new or increased fees and charges, unless
the Resident terminates this Residency Agreement in accordance with Article IV
of this Residency Agreement, effective prior to the effective date of the fee or
charge increase. If the Community agrees at the request of the Resident to
provide additional services, no advance notice requirement will apply to any
fees or charges relating to such services.

A change in the level of service is not considered a change of fees or charges.
Rather, it is an increase in services which are subject to the higher fees
corresponding to those services. The Resident shall be responsible for the cost
of the increased level of service when he/she begins receiving such services.

G. Fees During Resident Absence. During an absence from the Community, the
Resident is responsible for payment of the Base Fee and all service level fees
through the third day of absence. Beginning with the fourth day of absence, the
Resident will not be responsible for service level fees above the Base Rate.

H. Suite Hold. During an absence from the Community, the Resident’s suite will
be held for the Resident provided that, upon return, the Resident continues to
meet the Community’s admission criteria and all fees and charges incurred by the
Resident have been paid.

I. Double Occupancy. If two individuals are parties to this Residency Agreement,
the second person fees, as listed in Exhibit 1-A, shall be applied. Both
Residents shall be jointly and severally liable for all fees and charges
incurred by each Resident. When two persons are parties to this Residency
Agreement, and when one such person permanently vacates the Suite, the remaining
resident shall have the option of:

 

  •  

Retaining the same Suite, with the understanding that a prospective resident may
select that Suite for double occupancy; or

 

  •  

Retaining the same Suite and paying the fee applicable to private occupancy; or

 

  •  

Relocating to a single occupancy Suite, if available.

J. Refund Upon Closing. In the event the Community ceases to operate, the
Resident will be entitled to a pro rata refund of any prepaid amounts for
services covering the period after the building has closed.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Term and Termination

A. Term of Residency Agreement. This Residency Agreement shall commence on the
effective date set forth on the Exhibits attached hereto (the “Effective Date”)
and will continue on a month-to-month basis.

B. Non-Renewal. As a month-to-month Contract, Community may elect not to renew
the Contract upon thirty (30) days notice to Resident.

C. Termination. The Community may terminate this Residency Agreement prior to
the expiration of its term, upon thirty (30) days prior written notice
(“Community Notice Period”) to the Resident and the Responsible Party for one of
the following reasons, as determined by the Community:

 

  1.

Non-payment of the rate for basic services within 10 (ten) days of the due date;

 

  2.

Failure of Resident to comply with state or local law after receiving written
notice of the alleged violation;

 

  3.

Failure of Resident to comply with general policies of the Community. (Please
see Section V.F. below);

 

  4.

If after admission, it is determined that Resident has a need not previously
identified and a reappraisal has been conducted pursuant to Section 87587 of
Title 22 of the California Code of Regulations, and the Community and the person
who performs the reappraisal believe that the Community is not appropriate for
the Resident (see Section V.E. below for a list of some of the conditions that
may lead to a termination under this Section V.B.4.)

D. Termination of Agreement Upon Three-Day Notice. The Community may, upon
obtaining prior written approval from the Department of Social Services, evict
Resident upon three (3) days written notice to the Resident if the Resident is
engaging in behavior which is a threat to the mental and/or physical health or
safety of the Resident or to the mental and/or physical health or safety of
others in the Community.

E. Copies and Reports. The Community shall, in addition to either serving thirty
(30) days notice or seeking approval from the Department of Social Services and
serving three (3) days notice on Resident, notify or mail a copy of the notice
to the Resident’s responsible person and a written report of any eviction shall
be sent to the Department of Social Services within five (5) days.

F. Conditions that May Result in Termination. The existence of the following
conditions, as determined by the Community, may lead to termination of the
Residency Agreement in accordance with Section V.B.4 above:

 

7



--------------------------------------------------------------------------------

  1.

Resident does not meet the residency requirements established by state law and
Department of Social Services;

 

  2.

Resident presents an imminent physical threat or danger to self or others;

 

  3.

Resident has active communicable tuberculosis or another similar communicable
disease;

 

  4.

Resident requires 24-hour, skilled nursing or intermediate care;

 

  5.

Resident is not elderly and either has needs in conflict with the other
residents or the program of services offered, or requires more care and
supervision than other residents;

 

  6.

Resident has a primary need for care and supervision that results from dementia
or a mental disorder resulting in ongoing behavior which would upset the general
resident group, would require a greater amount of care and supervision than the
other residents in the Community, or cannot generally benefit from the program
of services available in the facility;

 

  7.

Resident is bedridden as defined by the state licensing regulations;

 

  8.

Resident refuses to accept additional services when it is in the best interest
of the Resident to have these services provided to him/her;

 

  9.

Resident has health care needs that cannot be met in the Community, for reasons
such as licensure, design or staffing, as determined by the Community;

 

  10.

Resident’s personal physician has determined that Resident requires services not
available at the Community.

G. Termination for Failure to Comply with General Policies of the Community. As
stated in Section V.B.3 above, the Community may evict Resident due to failure
of the Resident to comply with general policies of the Community. The
Community’s policies, which are for the purpose of making it possible for
residents to live together, are for the most part set forth in the Community
Guidelines. Failure of the Resident to abide by any Community Policies, whether
listed in this Residency Agreement or in the Community Guidelines may, in the
discretion of the Community, lead to an eviction.

 

  1.

Residents of the Community must pay all fees and charges that are owing to the
Community in accordance with this Residency Agreement when due.

 

  2.

Residents may not breach any representation, covenant, agreement or obligation
of the Resident under this Residency Agreement.

 

  3.

Residents must not be disruptive, not create unsafe conditions, and not be
physically or verbally abusive to other residents or staff.

 

8



--------------------------------------------------------------------------------

  4.

Residents must ensure that their family members, guardians, Responsible Parties
or guests are not disruptive, do not create unsafe conditions, and are not
physically or verbally abusive to the detriment of the resident, other residents
or staff.

H. Notice of Termination. If the Community gives a Resident a notice of
termination and the Resident disagrees with the notice and wishes to discuss the
reasons for termination with the Community. Resident may do so by requesting a
meeting with the Community’s Area Manager. Such request shall be made within ten
(10) days of receipt of the notice of termination and may be submitted at the
administrative office of the Community. Following the meeting, the Area Manager
will make a final decision with respect to the notice of termination.

Notwithstanding the foregoing, the Community may terminate this Residency
Agreement for health or safety reasons, consistent with state law or in the
event of a Community emergency or a Resident emergency, as determined by the
Community. This Residency Agreement will also terminate if the Department of
Social Services orders the relocation of the Resident. If this Residency
Agreement is terminated for these reasons, the Community will not be required to
provide prior written notice.

The Resident may terminate this Residency Agreement, upon thirty (30) days prior
written notice to the Community (“Resident Notice Period”), for any reason.

In the event of the death of the Resident, this Residency Agreement shall
terminate as of the date of the Resident’s death; however, the Resident shall
remain liable for the fees under this Residency Agreement until the Resident’s
belongings are removed in accordance with Section V. E. If this Residency
Agreement is with more than one resident the termination shall only be effective
regarding the Resident that has passed away.

In order to evict a resident who remains in [the Community] after the effective
date of the termination, [the Community] must file an unlawful detainer action
in superior court and receive a written judgment signed by the judge. If [the
Community] pursues an unlawful detainer action, you must be served with a
summons and complaint. You have a right to contest the eviction in writing and
through a hearing. In addition, you may request that the Department of Social
Services investigate the reasons given for an eviction notice.”

1. Refunds.

 

  1.

In the event the Community terminates this Residency Agreement and the Resident
vacates the Suite before the Community Notice Period is over, the Community
shall refund the Resident a prorated amount of the paid Base Fee, and the
Additional Assisted Living Services Fees for the unused portion of the Community
Notice Period.

 

  2.

In the event the Resident terminates this Residency Agreement, the Resident will
be liable for all charges accrued or incurred for the entire length of the
Resident Notice Period, regardless of whether the Resident vacates the Suite
prior to the expiration of the Resident Notice Period.

 

9



--------------------------------------------------------------------------------

J. Removal of Personal Property. Upon termination of this Residency Agreement,
the Resident’s personal property must be removed from the Suite. The Community
shall continue to assess, and the Resident will be required to pay, the Base Fee
on a prorated basis until the personal property is removed from the Suite.

K. Termination Based on Licensure Forfeiture or Community Closure. The Community
may terminate this Residency Agreement upon forfeiture of our license whether
due to closure or otherwise, or change of use of the Community. See Schedule A
attached.

ARTICLE V

Miscellaneous Provisions

A. Choice of Accommodations. In the event that the suite of the Resident’s
choice is not immediately available, an alternate suite will be made available
and the Resident will be charged the rate customarily associated with such
suite. Once the Resident’s desired suite becomes available the Resident will be
allowed to move into the desired suite in accordance with the Community’s policy
and the rate set forth in Exhibit 2, will apply.

If, in the sole discretion of the Community, it is determined that there has
been a change in Resident’s care needs such that another suite or neighborhood
in the Community is more suitable, Resident agrees to relocate to that suite or
neighborhood, subject to availability.

B. Grievance Procedure / Conflict Resolution / Arbitration. The Community’s
Grievance Procedure is set forth in Exhibit .4. While most issues can be
resolved under the Grievance Procedures outlined in Exhibit 4, in the event that
the parties are unable to resolve their differences short of litigation, the
parties agree that any dispute shall be resolved by submission to neutral,
binding arbitration. Accordingly:

Arbitration. By entering into this Residency Agreement, you agree that any and
all claims and disputes arising from or related to this Residency Agreement or
to your residency, care or services at this Community shall be resolved by
submission to neutral, binding arbitration; except that any claim involving
unlawful detainer actions (eviction) or any claims that are brought in small
claims court shall not be subject to arbitration unless both parties agree to
arbitrate such proceedings. Both parties give up their constitutional rights to
have any such dispute decided in a court of law before a jury, and instead
accept the use of arbitration. The arbitration shall be conducted in
                     [insert name of county in which the community is located]
County, California, by a single neutral arbitrator selected as provided in the
California Code of Civil Procedure, unless otherwise mutually agreed. In
reaching a decision, the arbitrator shall prepare findings of fact and
conclusions of law. Each party shall bear its own costs and fees in connection
with the arbitration. This arbitration clause binds all parties to this
Residency Agreement and their spouse, heirs, representatives, executors,
administrators, successors, and assigns, as applicable. After termination of
this Residency Agreement, this arbitration clause shall remain in effect for the
resolution of all claims and disputes that are unresolved as of that date.

 

10



--------------------------------------------------------------------------------

C. Insurance. The Resident is responsible for maintaining at all times his or
her own insurance coverage, including health, personal property, liability,
automobile (if applicable), and other insurance coverages in adequate amounts.
This includes renter’s insurance. The Resident acknowledges that neither Sunrise
nor the Owner is an insurer of the Resident’s person or property.

D. Maintenance and Repairs. The Resident acknowledges that he or she has had an
opportunity to inspect the Suite and the Resident accepts the Suite in its “as
is” condition. The Community will deliver and maintain the Suite in a fit and
habitable condition and will maintain all common areas in a clean and
structurally safe condition, and will maintain all equipment, appliances, and
fixtures, other than the personal property of the Resident, and all electrical,
plumbing, heating, ventilating, and air conditioning equipment in good and safe
working order and condition. Temporary interruption of such utility services may
occur periodically due to factors outside of the Community’s control or due to
repairs, maintenance or replacement of equipment.

E. Notices. Any notices to be given under this Residency Agreement will be
deemed to have been properly given when delivered personally or when mailed by
first class mail, postage prepaid, addressed as follows:

1. If to the Resident: addressed to the Suite or to such other address as the
Resident may designate by notice.

2. If to the Community: addressed to the Executive Director of the Community or
to such other address as the Community may designate in writing.

F. Assignment. The Resident’s rights and obligations under this Contract are
personal to the Resident and cannot be transferred or assigned, without the
prior written consent of the Community. The rights and obligations of the
Community may be assigned to any person or entity, without the prior consent of
the Resident. The Community may engage another person or entity to perform any
or all of the services under this Contract.

G. Ownership Rights. The Resident has no ownership interest or proprietary right
to the Suite, nor to the personal property, land, buildings, improvements or
other Community facilities provided under this Residency Agreement. This
Residency Agreement shall not be construed to be a lease or to confer any rights
of tenancy or ownership in the Resident. The Resident’s rights under this
Residency Agreement are subject to all terms and conditions set forth herein and
subordinate to any mortgage, financing deed, deed of trust, or financing lease
on Community premises. Upon request, the Resident agrees to execute and deliver
any instrument requested by the Community or the owner or holder of any such
document to affect the sale, assignment, or conveyance thereof, provided that by
so doing the Resident shall not be required to prejudice his/her rights under
this Residency Agreement.

H. Guests. The Resident’s guests shall at all times abide by the Community’s
policies, including the Community Guidelines. The Community reserves the right
to take appropriate enforcement action if the Community determines that the
guest is failing to follow such Community policies. The Resident shall be
responsible for the charges incurred by any actions of any guest. The Resident
may have guests stay overnight in the Suite, in accordance with the Community
Guidelines.

 

11



--------------------------------------------------------------------------------

I. Weapons. For the safety and well-being of all residents and staff, weapons,
including, but not limited to guns and knives, are not to be brought into the
Community at any time. This policy applies to Resident guests as well.

J. Arrangement for Guardianship or Conservatorship. If it appears that you may
not be able to care properly for yourself or your property, and if you have made
no other designation of a person or legal entity to serve as guardian or
conservator then Sunrise may apply to a court of law to appoint a legal guardian
or conservator. Alternatively, if other persons seek appointment as your legal
guardian or conservator, Sunrise may be required to participate in such
proceedings. You agree to pay all attorney’s fees and costs incurred by Sunrise
in connection with such action(s).

K. Resident Rights. The Resident and Responsible Party(s) have been advised of
and have received a copy of the “Statement of Resident Rights,” which is
attached as Exhibit 5 and made part of this Residency Agreement.

L. Admission Policy. Residents are admitted to the Community without regard to
race, color, creed, national origin, sex, religion or handicap.

M. Assurance of Confidentiality. The Community acknowledges that the Resident’s
personal and medical information are confidential. The Community shall maintain
the confidentiality of the Resident’s personal and medical information in
compliance with state and federal law.

N. Examination of Records. A representative of the agency responsible for
licensing the Community, or any agency acting under its guidance, may inspect
the Resident’s records that are on file at the Community as a part of their
evaluation of the Community.

O. Amendment. Subject to any provision of this Residency Agreement to the
contrary, no modification, amendment, or waiver of any provision of this
Residency Agreement will be effective unless set forth in writing and signed by
the Sunrise area Director of Operations for the Region and the Resident.

P. Entire Agreement. This Residency Agreement, including the Exhibits hereto,
and subject to Article V.T. below, constitutes the entire agreement between the
parties and it supercedes all prior oral or written agreements, commitments, or
understandings with respect to the matters provided for herein.

Q. Waiver. Neither delay nor failure in requiring strict compliance by the
Resident with any of the terms of this Residency Agreement shall be construed to
be a waiver by the Community of such term, or of the right to insist upon strict
compliance by the Resident with any of the other terms of this Residency
Agreement.

R. Severability. If any provision of this Residency Agreement is found invalid
or otherwise unenforceable, the other provisions of this Residency Agreement
shall remain binding and enforceable.

 

12



--------------------------------------------------------------------------------

S. Governing Law. This Residency Agreement, its construction, performance, the
obligations and duties of the parties, and any claims or disputes arising from
it will be governed by and construed in accordance with the laws of the state in
which the Community is located.

T. Accuracy of Application Documents. As part of the Resident’s application to
the Community, the Resident has filed with the Community an application form.
The Resident warrants that all information contained in these documents and any
other document supplied to the Community as part of the application process is
true and correct, and the Resident understands that the Community has relied on
this information in accepting the Resident for residency at the Community. Any
misrepresentation or omission made by the Resident or on the Resident’s behalf,
whether written or verbal, shall be grounds for the Community’s termination of
this Residency Agreement upon thirty (30) days prior written notice to the
Resident.

U. Advance Directives. It is the policy of the Community to ask all prospective
residents if they have executed any “advance directives.” Advance directives can
include a health care power of attorney, a living will, or other documents which
describe the amount, level or type of health care the Resident would want to
receive at a time when the Resident can no longer communicate those decisions to
a doctor or other health professional. It also includes documents in which the
Resident names another person who has the legal authority to make health care
decisions for the Resident. If the Resident has executed any such documents, or
if the Resident executes any such documents while living at the Community, it is
the Resident’s responsibility to advise the Community’s staff of these
documents, and to provide copies to the Community. If the Resident has such
documents, and has provided copies of them to the Community, the Community will
provide copies of the documents to other health care professionals who may be
called to assist the Resident with his/her health care needs. If the Resident
executes such documents, and later changes or revokes them, it is the Resident’s
responsibility to inform the Community, so that the Community can assist the
Resident in communicating the Resident’s health care choices to other
professionals.

V. Review of Documents and Policies. The Resident and the Responsible Party
named in this Residency Agreement acknowledge(s) that they have received copies
of, and have reviewed, this Residency Agreement between the Community and the
Resident and all exhibits. The Resident and the Responsible Party further
acknowledge(s) that the Community has explained to him/them the Community’s
policies and procedures for implementing residents’ rights and responsibilities,
including the grievance procedure (attached as Exhibit 4) and the Resident has
been offered the opportunity to execute advance directives.

W. Family Visits and Other Communication. Family members may visit the Community
at any time that is mutually convenient for them and the Resident. It is the
policy of this Community to openly communicate with residents and families on a
regular basis, including personal phone calls, Community newsletters, family
nights, resident council meetings, and resident service plan meetings.

X. Responsibility for Third Party Contractors/Health Services. The Resident has
the right to receive services from third-party contractors consistent with the
Community’s policies and state law. All third-party contractors must comply with
the Community’s rules and policies. The Community has no responsibility to
screen third party contractors and the Community is not

 

13



--------------------------------------------------------------------------------

responsible for care provided by third-party contractors to the Resident. The
Resident shall indemnify the Community and its owners, directors, agents,
employees and contractors against any losses, costs, expenses, claims,
liabilities, damages, or judgments, including without limitation, legal fees,
court costs, expert fees, and similar expenses incurred, which may be asserted
against, imposed upon or incurred by the other party as a result of the
negligence or intentional conduct of the third-party contractor. The Community
reserves the right to bar any third-party contractor from the Community.

The Resident hereby indemnifies, holds harmless and releases the Community and
its owners, directors, agents, employees, and contractors from any and all
liability, cost, and responsibility for injury and damage, including attorneys’
fees, arising from the Resident’s failure to obtain, or from the failure of
others to furnish, nursing, health care or personal care services, and from all
injury and damages which could have been avoided or reduced if such services had
been obtained or furnished or as a result of the Resident/Responsible Party’s
negligence, intentional wrongdoing or breach of his/her contractual obligations.

ARTICLE VI

Services Available to Residents at the Community

A. Services Available at the Community. The services and programs described in
the following pages of this Residency Agreement are available to residents, as
determined by the Community following the Assessment process described in
Article I.

B. Services Not Provided by The Community. The Community does not provide any
services not described in this Residency Agreement. However, certain services
such as eyeglasses, dentures, podiatric care, psychiatric consultation, physical
therapy, speech therapy, and occupational therapy, private duty care givers,
prescription medications, physician services, prosthetic devices and mechanical
aides in some cases may be arranged through the Community. Any such services and
items will be billed to the Resident by the third party provider.

C. Emergency Services. The Resident authorizes the Community to obtain emergency
health care services for the Resident, at the Resident’s expense, whenever, in
the Community’s sole discretion, such emergency services are deemed necessary.
The Community shall notify any Responsible Party, as soon as possible after such
emergency where health care services have been provided.

D. Transfer to Facility Providing Higher Level of Care. If the Resident needs
care beyond what can be provided in the Community, the Resident and any
Responsible Party shall, upon written notification from the Community, make
arrangements for transfer to an appropriate care setting.

E. Review of Documents and Policies. You acknowledge that you have received a
copy of, and have reviewed, this Residency Agreement as well as the following
specific information:

 

14



--------------------------------------------------------------------------------

  ii.

The Community’s policies and procedures for implementing Resident Rights
(attached as Exhibit 5);

 

  iii.

The Resident Grievance Procedure (attached as Exhibit 4);

 

  iv.

Article V(B) of this Residency Agreement titled “Grievance Procedure / Conflict
Resolution / Arbitration”.

You acknowledge that the Community has explained the terms of this Residency
Agreement to you. You agree to the terms of this Residency Agreement by signing
in the space provided below:

IN WITNESS WHEREOF, the parties have executed this Residency Agreement effective
as of the date first written above.

 

RESIDENT:    RESPONSIBLE PARTY:       

Signature

  

Signature

      

Print Name

  

Print Name

 

SECOND RESIDENT (if applicable):

   RESPONSIBLE PARTY:       

Signature

  

Signature

      

Print Name

  

Print Name

   SUNRISE:        

Signature

        Executive Director

Please also execute all of the Exhibits to this Residency Agreement.

 

15



--------------------------------------------------------------------------------

EXHIBIT 1

YOUR SUITE AND FEES

Name of Resident:                     

Suite #:                                                               
                                         
                                                   Occupancy Date:
                    

 

Base Fees

    

Assisted Living Suite

  

$             /day

Reminiscence Suite

  

$             /day

Edna’s Place Suite

  

$             /day

Avon Place Suite

  

$             /day

Service Level Fees

    

Assisted Living Plus

  

$             /day

Assisted Living Plus Plus

  

$             /day

Reminiscence Program Fee

  

$             /day

Reminiscence Plus

  

$             /day

Reminiscence Plus Plus

  

$             /day

Terrace Club Program Fee

  

$             /day

Terrace Club Plus

  

$             /day

Edna’s Place Program Fee

  

$             /day

Edna’s Place Plus

  

$             /day

Avon Place Program Fee

  

$            /day

Avon Place Plus

  

$             /day

Enhanced Care

  

$             /day

Medication Management

  

$                    

         Level 1                              Level 2

  

Total Daily Fee:

  

$             /day

Move-in Fee:

  

$                    

Effective Date:                     

 

16



--------------------------------------------------------------------------------

EXHIBIT 1-A

SECOND RESIDENT’S FEES

Name of Second Resident: _____________________

Occupancy Date: _________________

 

Base Fees

    

Assisted Living Suite

  

$            /day

Reminiscence Suite

  

$            /day

Edna’s Place Suite

  

$            /day

Avon Place Suite

  

$            /day

Service Level Fees

    

Assisted Living Plus

  

$            /day

Assisted Living Plus Plus

  

$            /day

Reminiscence Program Fee

  

$            /day

Reminiscence Plus

  

$            /day

Reminiscence Plus Plus

  

$            /day

Terrace Club Program Fee

  

$            /day

Terrace Club Plus

  

$            /day

Edna’s Place Program Fee

  

$            /day

Edna’s Place Plus

  

$            /day

Avon Place Program Fee

  

$            /day

Avon Place Plus

  

$            /day

Enhanced Care

  

$            /day

Medication Management

  

$            

         Level 1                              Level 2

  

Total Daily Fee:

  

$            /day

Move-in Fee:

  

$            

Effective Date: _______________

  

 

17



--------------------------------------------------------------------------------

EXHIBIT 2

SCHEDULE OF COMMUNITY FEES

A. Schedule of Fees. The fees for all of the various services and products
offered by the Community are as follows:

 

Base Fees (starting from)

    

Assisted Living Suite

  

$            /day

Reminiscence Suite

  

$            /day

Edna’s Place Suite

  

$            /day

Avon Place Suite

  

$            /day

Service Level Fees

    

Assisted Living Plus

  

$            /day

Assisted Living Plus Plus

  

$            /day

Reminiscence Program Fee

  

$            /day

Reminiscence Plus

  

$            /day

Reminiscence Plus Plus

  

$            /day

Terrace Club Program Fee

  

$            /day

Terrace Club Plus

  

$            /day

Edna’s Place Program Fee

  

$            /day

Edna’s Place Plus

  

$            /day

Avon Place Program Fee

  

$            /day

Avon Place Plus

  

$            /day

Enhanced Care* (starting from)

  

$            /day

Medication Management

  

$            

         Level 1                              Level 2

  

Move-in Fee:

  

$            

Effective Date: _______________

  

 

*

Enhanced Care fees are variable, depending on the needs of the resident as
determined by the resident’s assessment score.

 

18



--------------------------------------------------------------------------------

EXHIBIT 3

SCHEDULE OF THE COMMUNITY’S ADDITIONAL AMENITIES

Additional Amenities

 

1.

  

Assistance with Resident requested special maintenance projects, such as hanging
pictures, furniture assembly, etc. beyond that maintenance required by this
Residency Agreement. The use of outside contractors or handyman services is not
permitted without prior written approval of Community.

  

$            /day

2.

  

Housekeeping services in addition to those included as part of the Assisted
Living Services

  

$            /day

3.

  

Transportation for personal trips, scheduled in advance by the Resident. The
hours that transportation is available for scheduling will be determined by
Community.

  

$            /hour

4.

  

Rental furniture

  

$            /month

5.

  

Guest meals

  

$            /breakfast

     

$            /lunch

     

$            /dinner

6.

  

Barber and Beauty services

  

$            

7.

  

Dry cleaning

  

$            

8.

  

Continence Products

  

$            

  

         Level 1                              Level 2

         Level 3

  

9.

  

The View Programming Fee

  

$            

10.

     

$            

11.

     

$            

12.

     

$            

13.

     

$            

 

19



--------------------------------------------------------------------------------

EXHIBIT 4

RESIDENT GRIEVANCE PROCEDURE

The Community encourages all residents and family members to express their
complaints about the Community and to suggest remedies or improvements in its
policies and services. The Community will try to be responsive to reasonable
concerns and suggestions. We also encourage residents and family members to let
staff know when services and policies are satisfactory and should continue
unchanged.

PROCEDURES:

The Community team members are expected to listen courteously and respectfully
to complaints. If team members are able to do so, they will attempt to explain
the reason for the procedure or incident in question. If you are not satisfied,
team members will explain the Community’s steps for making a complaint which are
as follows:

 

1.

Discuss the concern or complaint with the Executive Director of the Community.
If there is no resolution to the matter or you do not feel comfortable
discussing the matter with the Executive Director, then,

 

2.

Discuss the concern or complaint with the area Director of Operations for the
Community,                     , whose voicemail number is                     .
If there is no satisfaction at that point, then,

 

3.

Contact the Area Vice-President of Operations,                      whose
voicemail number is                     . If there is no satisfaction at that
point, then

 

4.

Contact the Sunrise Senior Living National Office Customer Service Center to
express the complaint at 1-800-929-4124. If you are still unsatisfied then,

 

5.

Contact the following agencies:

 

State Licensing Authority

  

Ombudsman

Department of Social Services

  

California State Long Term Care

Telephone Number: (916) 324-4031

  

Ombudsman

  

Toll-Free Number: (800) 321 -4042

Another way to air grievances is through the monthly Resident Council meetings.

At no time will any team member of the Community take any improper action
against a resident for making a complaint, whether or not the complaint is
valid. The Community will consider dismissing any employee who is found to be
threatening, ignoring, humiliating, retaliating, or discriminating against
residents who voice complaints.

 

20



--------------------------------------------------------------------------------

EXHIBIT 4 (CONT.)

 

Whenever any team member observes what appears to be a violation of resident
rights or a violation of any of the laws and regulations under which the
Community must operate, whether or not a resident has actually voiced a
complaint, the team member is immediately expected to correct the situation, if
possible. If the team member is unable to do so, he/she is to bring the problem
to the attention of the Executive Director or Administrative Team Member on Call
who will ensure corrective action and, when required, notify authorities.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          

(Signature)

   

(Signature)

         

(Print Name)

   

(Print Name)

         

(Date)

   

(Date)

 

  21  



--------------------------------------------------------------------------------

EXHIBIT 5

RESIDENT RIGHTS

Each resident shall have personal rights which include, but are not limited to,
the following:

(1) To be accorded dignity in his/her personal relationships with staff,
residents, and other persons.

(2) To be accorded safe, healthful and comfortable accommodations, furnishings
and equipment.

(3) To be free from corporal or unusual punishment, humiliation, intimidation,
mental abuse, or other actions of a punitive nature, such as withholding of
monetary allowances or interfering with daily living functions such as eating or
sleeping patterns or elimination.

(4) To be informed by the licensee of the provisions of law regarding complaints
and of procedures to confidentially register complaints, including, but not
limited to, the address and telephone number of the complaint receiving unit of
the licensing agency.

(5) To have the freedom of attending religious services or activities of his/her
choice and to have visits from the spiritual advisor of his/her choice.
Attendance at religious services, either in or outside the facility, shall be on
a completely voluntary basis.

(6) To leave or depart the facility at any time and to not be locked into any
room, building, or on facility premises by day or night. This does not prohibit
the establishment of house rules, such as the locking of doors at night, for the
protection of residents; nor does it prohibit, with permission of the licensing
agency, the barring of windows against intruders.

(7) To visit the facility prior to residence along with his/her family and
responsible persons.

(8) To have his/her family or responsible persons regularly informed by the
facility of activities related to his/her care or services including ongoing
evaluations, as appropriate to the resident’s needs.

(9) To have communications to the facility from his/her family and responsible
persons answered promptly and appropriately.

(10) To be informed of the facility’s policy concerning family visits and other
communications with residents. The policy shall encourage regular family
involvement and provide ample opportunities for family participation in
activities at the facility.

(11) To have his/her visitors, including ombudspersons and advocacy
representatives permitted to visit privately during reasonable hours and without
prior notice, provided that the rights of other residents are not infringed
upon.

(12) To wear his/her own clothes; to keep and use his/her own personal
possessions, including his/her toilet articles; and to keep and be allowed to
spend his/her own money.

(13) To have access to individual storage space for private use.

 

22



--------------------------------------------------------------------------------

EXHIBIT 5 (CONT.)

 

(14) To have reasonable access to telephones, to both make and receive
confidential calls. The licensee may require reimbursement for long distance
calls.

(15) To mail and receive unopened correspondence in a prompt manner.

(16) To receive or reject medical care, or other services.

(17) To receive assistance in exercising the right to vote.

(18) To move from the facility.

PERSONAL RIGHTS

EXPLANATION: The California Code of Regulations, Title 22 requires that any
person admitted to a facility must be advised of his/her personal rights.
Facilities licensed for seven (7) or more are also required to post these rights
in areas accessible to the public. Consequently, this form is designed to meet
both the needs of persons admitted to facilities and the facility owners who are
required to post these rights.

This form describes the personal rights to be afforded each person admitted to a
facility. This form also provides the complaint procedures for the resident and
the residents responsible person. The facility staff, residents responsible
person or conservator must explain these rights in a manner appropriate to the
residents ability.

This form is to be reviewed, completed and signed by each resident, and/or
responsible person (if any), or conservator upon admission to the facility. The
resident and/or responsible person or conservator also has the right to receive
a completed copy of the originally signed form. This originally signed copy
shall be retained in the residents file, which is maintained by the facility.

RESIDENT OR CONSERVATOR AND RESPONSIBLE PERSON

Upon satisfactory and full disclosure of the personal rights, complete the
following:

I/we have been personally advised and have received a copy of the personal
rights contained in the California Code of Regulations, Title 22.

         

(PRINT THE NAME OF THE FACILITY)

   

(PRINT THE ADDRESS OF THE FACILITY)

         (PRINT THE NAME OF THE RESIDENT)    

 

  23  



--------------------------------------------------------------------------------

EXHIBIT 5 (CONT.)

 

  

 

(SIGNATURE OF THE RESIDENT)

                                                                
                                                  

(DATE)

 

 

(SIGNATURE OF THE RESPONSIBLE PERSON OR CONSERVATOR)

 

 

(TITLE OF THE RESPONSIBLE PERSON OR CONSERVATOR)

 

 

THE RESIDENT AND/OR THE RESPONSIBLE PERSON OR CONSERVATOR HAS THE RIGHT TO BE
INFORMED OF THE APPROPRIATE LICENSING AGENCY TO CONTACT REGARDING COMPLAINTS,
WHICH IS:

 

 

NAME

 

 

ADDRESS

 

 

CITY    ZIP CODE

AREA CODE/TELEPHONE NUMBER

 

 

To report known or suspected elder abuse, contact the Statewide Ombudsman Toll
Free 24-hour CRISIS line at 1-800-231-4024. Local Ombudsman’s Office Telephone
Number ____________________.

 

RESIDENT/ RESPONSIBLE PARTY:

   

SECOND RESIDENT/ RESPONSIBLE PARTY:

         

(Signature)

   

(Signature)

         

(Print Name)

   

(Print Name)

         

(Date)

   

(Date)

 

  24  



--------------------------------------------------------------------------------

EXHIBIT 6

RESPONSIBLE PARTY CONTRACT

THIS CONTRACT is entered into as of this              day of
                    ,             , by and among
                                 (hereinafter referred to as the “Resident”);
                                 (the “Responsible Party”) and Sunrise Senior
Living Management, Inc., (“Sunrise”), Manager for Owner.

WHEREAS, the Resident desires to live in the suite, or already lives in the
suite (the “Suite”) identified in an Contract between Sunrise and the Resident
(the “Residency Agreement”), of which this Contract is made a part thereof; and

WHEREAS, Sunrise is willing to enter into the Residency Agreement if the
Resident identifies an individual who is willing to provide certain assistance
to or on behalf of the Resident in the event that such assistance is necessary,
and who is willing to pay the Resident’s financial obligations to Sunrise under
the Residency Agreement in the event that the Resident does not make payments
when due; and

WHEREAS, the Responsible Party has agreed to provide such assistance and to pay
such obligations if and as necessary.

In consideration of the foregoing, the parties agree as follows:

 

  1.

In the event that the condition of the Resident makes such assistance necessary
or advisable, the Responsible Party, upon the request of the Community, will:

 

  a)

Participate as needed with the Community staff in evaluating the Resident’s
needs and in planning and implementing an appropriate plan for the Resident’s
care;

 

  b)

Assist the Resident as necessary to maintain the Resident’s welfare and to
fulfill the Resident’s obligations under the Residency Agreement;

 

  c)

Assist the Resident in transferring to a hospital, nursing home, or other
medical facility in the event that the Resident’s needs can no longer be met by
the Community;

 

  d)

Assist in removing the Resident’s personal property from the Apartment/Suite
when the Resident leaves the Community;

 

  e)

Make necessary arrangements, or assist the legally responsible person in making
necessary arrangements, for funeral services and burial in the event of death.

 

  25  



--------------------------------------------------------------------------------

  2.

In the event that the Resident fails to pay any amount or amounts due to the
Community under the Residency Agreement, the Responsible Party hereby agrees to
pay the Community all amounts due from the Resident under the Residency
Agreement, as it may be amended from time to time, including any amounts
resulting from increases in fees or charges authorized by the Residency
Agreement. The Responsible Party agrees to pay the Community within thirty
(30) days of receiving each notice from the Community of nonpayment by the
Resident.

 

  3.

The Responsible Party acknowledges that he/she has received and has reviewed a
copy of the Residency Agreement, and has had an opportunity to ask any questions
the Responsible Party may have.

IN WITNESS WHEREOF, the undersigned have duly executed this Contract, or have
caused this Contract to be duly executed on their behalf, as of the day and year
first above written.

 

Sunrise:      Responsible Party          Signature      Signature Executive
Director        (Title)      (Print Name)          (Name of Community)     
(Address)          (Date)      (Date)             Social Security Number       
     Resident’s Name

 

  26  



--------------------------------------------------------------------------------

EXHIBIT 7

CONSENT TO PHOTOGRAPH

Sunrise was founded on the belief that human life is sacred — each person
deserves to be treated with the utmost dignity and respect. At times
photographic images of residents are required to ensure their safety and / or
enhance their Sunrise experience.

Because Sunrise desires to ensure that each resident is able to exercise the
right to make his or her own choices, this Consent to Photograph authorizes
Sunrise Senior Living Management, Inc. and/or Sunrise Senior Living Services,
Inc. (collectively referred to herein as “Sunrise”) to act according to your
wishes With respect to photographs.

I,                                 , consent to photographs of
                                , being used for the following reason(s):

 

  ¨

Identification purposes intended to assist in the delivery of care and/or
dietary services in order to ensure my best interests and needs are met. I
understand that these images will be treated by the Community as confidential.

 

  ¨

Recognition of anniversary, birthday, celebrations and events attended while
living as a Sunrise resident. I understand that these images may be placed in a
photo album and/or posted online at www.SunriseConnected or other Sunrise web
site, to enable my family and others to enjoy seeing the celebrations and events
provided.

I release and hold harmless Sunrise and any affiliated companies and businesses
as well as their employees, officers, directors and agents from any and all
claims arising from the use of             ’s, photograph as authorized above.

                                                             
                                    

Resident Name (please print)

                                                                           
                      

Responsible Party, Attorney in Fact or Guardian Name — if applicable (please
print)

 

  27  



--------------------------------------------------------------------------------

SCHEDULE A

 

A.

TERMINATION BASED ON LICENSURE FORFEITURE OR COMMUNITY CLOSURE

1. Upon sixty (60) Days Written Notice. Community may terminate this Residency
Agreement upon sixty (60) days’ prior written notice to the Resident and any
Responsible party, if the following events occur:

(a) Community’s license is forfeited because of a sale or transfer of the
Community or its property, surrender of the license, or abandonment of the
Community in accordance with Health and Safety Code Sections 1569.19(a), (b) or
(f); or

(b) Change of use of the facility.

2. Notice. If Community terminates this Residency Agreement under this Section
A, the Resident and any Responsible Party, shall receive a notice of the reason
for the termination, with specific facts to permit a determination of the date,
place, witnesses, and circumstances concerning the reasons. The notice will also
include a copy of your current Assessment, your relocation evaluation prepared
by Community (see Section 6 below), a list of referral agencies, and an
explanation of the Resident and any Responsible Party’s right to contact the
California Department of Social Services (“DSS”) to investigate the reasons
given for the termination. Community will send to DSS a written report of the
termination within five (5) days after issuing the termination notice.

3. Refund of Community Fee.

(a) If Community terminates this Residency Agreement under this Section, the
first five hundred dollars ($500) or less of the Community Fee that you paid to
Community is non-refundable. The remainder of the Community Fee paid (that is,
after deducting $500 (thereinafter referred to as the “balance”)) is refundable
to the Resident and any Responsible Party on the following basis:

(i) a full refund of the balance if the Community Fee was paid within six months
of the notice of termination.

(ii) a seventy five (75) percent refund of the balance if the Community fee was
paid more than six months but not more than twelve months before the notice of
termination.

(iii) a fifty (50) percent refund of the balance if the Community Fee was paid
more than twelve months but not more than eighteen months before the notice of
termination.

(iv) a twenty five (25) percent refund of the balance if the Community fee was
paid more than eighteen months but less than twenty five months before the
notice of termination.

 

  28  



--------------------------------------------------------------------------------

(b) You shall not be entitled to a refund of the Community fee, or any part
thereof, if you paid it twenty five (25) months or more before the notice of
termination.

4. Timing of Refund/Credit. Any refund due under Section 3 above shall be paid
to you within fifteen (15) days of issuing the notice of termination. Instead of
receiving a refund due under Section 3 above, Community shall, at your request,
give you a credit toward your Monthly Fee payment obligation in an amount equal
to the refund due under Section 3 above.

5. Refund of Prepaid Monthly Fee. Following termination of this Residency
Agreement under this Section A, Community will pay the Resident and any
Responsible Party a proportional per diem amount of any prepaid Monthly Fee. The
Resident and any Responsible Party shall receive the refund on the date you move
out of the Community and vacate your Suite (see Article V (H) Refunds and
(I) Removal of Personal Property), provided you submit a written request to
Community to receive such refund on that date at least five (5) days before your
scheduled move-out date. Otherwise, the Resident and any Responsible Party shall
receive such refund within seven (7) days from the date that you leave the
Community and your Suite is vacated (see Article V (H) Refunds and (I) Removal
of Personal Property).

6. Relocation Evaluation. If Community terminates Residency Agreements under
this Section A, it will take all reasonable steps to transfer affected residents
safely and to minimize possible transfer trauma. Before you receive a
termination notice under Section 2 above, Community will prepare a relocation
evaluation of your needs. Your relocation evaluation shall include
recommendations on the type of facility that would meet your present needs based
on your current Assessment and a list of those type of facilities that are
located within a 60-mile radius of the Community. Community shall discuss your
relocation evaluation with the Resident and any Responsible Party within thirty
(30) days of issuing the notice of termination under Section 2.

7. Closure Plan. If Community plans to terminate the residency of seven (7) or
more residents under Section 1 above, Community shall submit a proposed closure
plan in accordance with Health and Safety Code Section 1569.682(b) to DSS for
approval. Community will not accept new residents or enter into new Residency
Agreements after it submits the closure plan to DSS. Until such time that DSS
approves the closure plan, Community shall not issue a notice of termination to
any resident under Section 2 above or require any resident to transfer. Upon
approval by DSS, Community shall send a copy of the closure plan to the local
ombudsperson program and commence issuing termination notices under Section 2
above.

8. Notice to DSS and Ombudsperson. Community shall submit a final list of names
and new locations of all transferred residents to DSS and the local ombudsperson
program within ten (10) days of the date that the final resident is transferred
from the Community.

 

  29  



--------------------------------------------------------------------------------

CARE PROGRAMS AND SERVICES

ASSISTED LIVING

The Community’s Assisted Living Program consists of reminders, supervision
and/or hands on assistance with certain activities of daily living. Such
services are offered at Assisted Living Plus, Assisted Living Plus Plus and
Enhanced Care, depending on the nature and extent of services provided.

REMINISCENCE PROGRAM

The Community’s Reminiscence Program (“Reminiscence Program”) is designed for
residents who have a diagnosis of Alzheimer’s Disease, dementia or related
disorders or who have similar care needs. The Reminiscence Program is offered in
a specially designed Reminiscence Neighborhood. The Reminiscence Program is
offered at different levels, depending on the nature and extent of services
provided.

TERRACE CLUB

The Terrace Club is a specially designed program for residents who have, or are
concerned about, early memory loss. It is offered as an addition to the Assisted
Living program and included two service levels.

AVON PLACE

Avon Place is a specially designed neighborhood in the Community with
programming designed for residents with early to mid stage memory loss usually
associated with Alzheimer’s disease or related disorder such as dementia. It is
offered at a “Base” level and a “Plus” level, depending on the nature and extent
of services provided.

EDNA’S PLACE

Edna’s Place consists of a cluster of suites within the Reminiscence
Neighborhood and incorporates design features, therapeutic programs and closely
supervised activities for residents who have higher level needs due to more
severe cognitive impairment such as late stage memory loss or Alzheimer’s
Disease. Edna’s Place is offered at a “Base” level, and a “Plus” level,
depending on the nature and extent of services provided.

MEDICATION ASSISTANCE PROGRAM

The Medication Program is available to those residents who may require help with
their medications. Medication assistance is subject to state law but may include
the following: a) reminding the resident of the time to take medication; b)
reading the medication label to the

 

  30  



--------------------------------------------------------------------------------

resident; c) checking the dosage of self administered medication against the
container label; and d) physically assisting the resident in pouring or
otherwise taking the medication. If the resident is able to self-administer
his/her own medications, the medications must be kept in a locked box or area
(at Resident’s expense) in the Resident’s Suite.

The Community’s Medication Program requires the use of a uniform medication
packaging system. The Resident may purchase medications from a pharmacy that has
contracted with the Community, or the Resident can provide written notice to the
Community that he/she will obtain medications from another pharmacy. While the
Resident is free to select any pharmacy, the pharmacy must provide medications
in a manner consistent with the Community’s system in order for the Resident to
participate in the Medication Program.

 

  31  



--------------------------------------------------------------------------------

REFERRAL DISCLOSURE ADDENDUM

This is to advise you that, in the ordinary course of business, Sunrise
communities develop relationships with local and national organizations that may
lead to referrals and move-ins. It is just one of many ways of ensuring that
residents who need care locate the appropriate setting to meet their needs. In
some cases, if allowed by law, the referral source may require compensation from
the Community if a resident whom they referred moves into the Community. The
majority of move-ins are not the result of compensated referrals. Payment of a
fee has no effect on a resident’s stay at our community.

 

  32  



--------------------------------------------------------------------------------

RESPITE STAY ADDENDUM

THIS RESPITE STAY ADDENDUM (this “Addendum”) is entered into as of this
             day of                     , 20    , by and between: (i) Sunrise
and (ii)                                                                  
(“you” or “Resident”).

WHEREAS, the Resident desires to reside at the Community for a temporary respite
stay (the “Respite Stay”); and

WHEREAS, the Resident and the Community have entered into a Residency Agreement
dated                     , 20     (the “Residency Agreement”), as amended
herein.

NOW THEREFORE, the Resident and the Community agree as follows:

1. Article IV.A. of the Residency Agreement is hereby amended as follows:
Resident shall reside at the Community for the period commencing on
                    , 20     and terminating no later than                     ,
20__.

2. The Move-in Fee referred to in Article III.B. of the Residency Agreement
shall be waived during the Resident’s Respite Stay.

3. Article III. of the Residency Agreement is amended to add the following:

L. Respite Stay Daily Fee. During the Respite Stay, the Resident shall pay a
daily fee in the amount of $             (the “Respite Stay Daily Fee”).

4. In the event that Resident becomes a permanent resident of the Community,
Resident shall be responsible for payment of the Move-in Fee upon the first day
of such permanent residency. A portion of the Respite Stay Daily Fee, in the
amount of $            , is referred to as the Respite Premium Fee. Resident’s
Move-In Fee shall be credited by the amount of the Respite Premium Fee paid over
the course of the Respite stay, up to the full amount of the Move-in Fee. For
example, if the Resident pays a Respite Premium Fee of $25.00 to the standard
room rate for a Respite Stay of 10 days, the Resident will receive a Respite
Premium credit of $250 towards the Move-in Fee.

5. Except as modified herein, all of the other terms and conditions of the
Residency Agreement remain in full force and effect.

(Signatures are on the following page)

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

SUNRISE              Signature              Executive Director              Date
    RESIDENT     RESPONSIBLE PARTY          

Signature

   

Signature

         

Print Name

   

Print Name

         

Date

   

Date

 

34



--------------------------------------------------------------------------------

PET ADDENDUM

The Community consents to the Resident keeping in the Suite the household pet
described as follows (the “Pet”):

 

_____________  

Kind and breed

  _____________  

Name

  _____________  

Color

  _____________  

Height (maximum height permitted is 18”)

_____________  

Weight (maximum weight permitted is 30 lbs.)

_____________  

Age

 

The Resident will provide the Community a photograph of the Pet at the time this
Addendum is executed.

A. Responsibilities of the Resident. The Resident will keep the Pet in the
Suite, except when walking the Pet, if applicable, or transporting it to and
from the Suite. The Resident will not allow the Pet in building lobbies or in
common residential area, other than to transport the Pet to and from the Suite.
The Resident will walk and curb the Pet only in areas designated by the
Community and will be responsible for cleaning up after the Pet. When the Pet is
not in the Suite, the Resident will keep it on a leash no longer than five feet
or in a cage or other appropriate closed and ventilated container, and in the
control of the Resident. If the Pet is a bird, the Resident will keep it caged
both in and out of the Suite. If the Pet is a dog or cat, the Resident will
ensure that it wears a collar with appropriate identification (including the
Resident’s telephone number) at all times that it is out of the Suite.

The Resident will comply with all vaccination and licensing requirements
applicable to the Pet, showing proof of this upon request, and will comply with
appropriate standards of care, treatment, and grooming. The Resident will be
responsible for the health, welfare, and proper care of the Pet. The Resident
will ensure that the Pet does not disturb the right of other residents to the
peaceful enjoyment of their Suites and of the common areas. The Resident will
not leave the Pet unattended when the Pet is not in the Suite.

The Resident will be liable for any personal injury or property damage caused by
the Pet that is suffered by the Community, its employees or agents, other
residents, guests, or invitees. The Resident will pay all costs and expenses,
including reasonable attorneys’ fees and court costs incurred by the Community
in enforcing any liability of the Resident under this Addendum.

B. Term and Termination. This Addendum will continue until the Residency
Agreement between the Resident and the Community is terminated, unless either
party terminates this Addendum for any reason by giving seven (7) days prior
written notice to the other party. The Community may terminate this Addendum
upon twenty-four (24) hours notice in the event the Resident breaches any of the
Resident’s obligations under this Addendum. In the event that the Pet

 

35



--------------------------------------------------------------------------------

is left unattended for more than twenty-four (24) hours, or if the Community
determines that the Resident, for any reason, is unable to care for the Pet, the
Community reserves the right to arrange for the Pet to be delivered to:

 

   (Sponsor)

or to such other individual or agency as the Community determines to be
appropriate. The Resident will pay all costs of delivery, feeding, care,
treatment, and housing of the Pet. The Resident acknowledges that the Resident
has no right to keep a pet except to the extent expressly permitted by this
Addendum, and that the Community reserves the right to withdraw its consent to
the Resident keeping the Pet at any time by terminating this Addendum as
permitted above.

 

     

Community

Date: ___________________     By:         Title:        

Resident / Responsible Party:

Date: ___________________                

Signature

               

Title

   

Resident / Responsible Party:

Date: ___________________                

Signature

               

Title

 

36



--------------------------------------------------------------------------------

MOTORIZED VEHICLE ADDENDUM

RULES FOR MOTORIZED VEHICLES

This Exhibit is hereby attached to and becomes a part of the attached Residency
Agreement by and between the Community and the Resident dated
                         20      .

The Resident and the Community agree that the Resident shall be entitled to use
a motorized vehicle in the Community so long as this Residency Agreement remains
in force upon the following terms.

Any Resident who wishes to operate an electric wheelchair, motorized cart or
similar device (a “Motorized Vehicle”) at the Community must register with the
Community and follow the Rules presented below. The Rules governing Motorized
Vehicle use are designed to protect residents and staff.

To complete registration, the Resident must submit to the Executive Director a
written statement indicating that the Resident’s need for use of a Motorized
Vehicle is due to the Resident’s disability.

A. Resident acknowledges responsibility for any damage or injury caused by use
of the Motorized Vehicle. The Community encourages Residents to purchase
liability insurance that covers Residents for any injury or damaged caused by
Residents’ Motorized Vehicles. Without such insurance, Residents may be
personally liable for substantial amounts of money plus attorneys’ fees.

B. The Community will review with the Resident how to properly operate the
scooter, i.e start, stop, and understand the turning capabilities of the
scooter. The use of the Motorized Vehicle may be restricted, if it becomes
evident to the Community’s leadership that the use of the Motorized Vehicle
constitutes a direct threat to the health or safety of others or result in
substantial physical damage.

C. No Motorized Vehicle shall be operated at the Community at a speed that
exceeds a normal walking pace, estimated at 2 miles per hour.

D. The Resident must operate the Motorized Vehicle at the lowest possible speed
and then transfer to a dining chair for the meal, due to the Motorized Vehicle
blocking ingress and egress. For the safety of residents and staff, staff will
park the Motorized Vehicle in the dining room foyer during the meal. The
Community will consider modifications of this Rule if the Resident’s medical
condition precludes transfer to a chair.

E. The Motorized Vehicle must be operated at all times in a safe manner and with
due care to avoid causing any personal injury or property damage. The Resident
must be particularly careful to avoid persons who are entering or leaving their
Suites.

F. The Motorized Vehicle should be driven in the center of the hallway. The
Resident must stop at hallway intersections, look both ways and make sure it is
clear before slowly proceeding through the intersection.

 

  37  



--------------------------------------------------------------------------------

G. The Motorized Vehicle must not be left unattended near any entrances, exits
or intersections. When the Resident retires to his or her Suite, he or she must
also bring the Motorized Vehicle inside.

H. Residents requesting any reasonable accommodation in the Community’s Rules
shall submit a written request to the Executive Director.

 

DATED:                                      Resident         Executive Director
   

 

  38  



--------------------------------------------------------------------------------

Exhibit A-2

Form of Residency Document (Colorado)

(see attached)



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this Residency Agreement is to provide a statement of the
services that will be provided to you and the legal obligations that the
Community will be assuming. This Residency Agreement also sets forth your
obligations to the Community, both financial and non-financial. Your residence
is identified by the suite number in Exhibit 1 of this Residency Agreement. You
may move into your suite (the “Suite”) as of the date (the “Occupancy Date”)
listed in Exhibit 1.

ARTICLE I

Resident Evaluation

A. Qualification for Residency. The Community may only accept or retain an
individual to be a resident if management determines, in its sole discretion, it
is able to provide appropriate services and the individual meets the
requirements set forth by state law. The Community is not required to admit or
retain the Resident or to contract with the Resident for services, if the
Community determines, in its sole discretion, that it cannot meet the Resident’s
needs or the Resident fails to meet the requirements as set forth by law.

B. Physician’s Report. Prior to move-in, the Resident will provide the Community
a completed Physician’s Report (the “Physician’s Report”) on a form provided by
the Community. This Report will include a physical examination conducted within
thirty (30) days prior to move-in and must demonstrate that the Resident meets
criteria for residency. After move-in, the Community may require a Physician’s
Report, acceptable to the Community, following any hospitalization, when the
Community determines that the Resident’s health condition warrants, or as
required by law.

C. Psychiatric Examination. In addition to the Physician’s Report, the Community
may require a report of a current psychiatric examination (the “Psychiatric
Examination”) prior to move-in if the Resident is taking psychotropic drugs, or
has a history of aggressive behavior, to determine if the Resident’s needs can
be met in an Assisted Living Program and to assist in the Resident’s care plan.
After move-in, the Community may require a psychiatric consultation when the
Community, along with the Resident’s personal physician, determines that the
Resident’s health condition warrants. Failure to comply with the request for a
consultation after move-in may result in a termination of this Residency
Agreement.

D. Assessment. The level of assisted living services required by the Resident is
determined through an assessment (“Assessment”) of the Resident. The Assessment
is performed by designated team members and includes an evaluation of each
Resident’s specific needs. It covers areas such as: mobility, skin care, eating
habits, oral hygiene, continence, cognitive behavior, and medication. This
Assessment, along with the Physician’s Report, provides the basis for
identifying the Resident’s Service Level.

 

2



--------------------------------------------------------------------------------

The Assessment is performed when the Resident desires to move into the
Community, and is performed again (i) when additional assisted living services
may be needed, (ii) upon the Resident’s change in condition or (iii) upon a
Resident’s return from the hospital or other care facility. The Resident,
his/her family, and any Responsible Party named in this Residency Agreement will
be informed of changes in the Resident’s condition and any additional assisted
living services needed, and are encouraged to participate in the review,
assessment, and care plan process.

E. Resident Service Plan. A Service Plan will be developed based on the
Physician’s Report, the Psychiatric Examination (if applicable) and the
Assessment. The Resident’s service plan will be developed with the Resident
and/or any individual the Resident designates, including any Responsible Party.
The service plan will outline the services the Resident is to receive.

F. Change in Resident’s Condition. If the Resident’s condition changes so that
the previously assessed level of services is no longer appropriate, the
Community will reevaluate the Resident’s needs to determine which level of
service is appropriate and notify the Resident/Responsible Party of such
reevaluation. The rate charged will vary according to the level of service
provided. Should the Resident wish to decrease the services received, prior
approval from the Community is required. Changes in services provided will be
reflected in a revised service plan.

G. Notification of Third Parties. In the event that the Resident requires
emergency services or experiences a significant change in condition, the
Community will attempt to contact the Responsible Party or other individual
designated by the Resident, within twelve (12) hours. The Resident is
responsible for ensuring that the Community has current telephone numbers for
the individuals to be notified.

ARTICLE II

Responsibilities and Representations of the Resident

A. The Resident will use the Suite only for residential dwelling purposes.

B. Smoking is not allowed in any Resident Suite. Smoking is only allowed in
designated “Smoking Areas.” Whether to designate any Smoking Areas is within the
sole discretion of the Community. The Community may require residents to be
supervised when smoking.

C. A live-in companion is considered an additional person living in the Suite
and is required to pay the Base Fee associated with the Resident’s Suite.

D. Resident agrees to maintain the Suite in a clean, sanitary and orderly
condition. Resident will reimburse the Community for the repair or replacement
of furnishings and fixtures in the Suite beyond normal wear and tear. In
addition, Resident will reimburse the Community

 

3



--------------------------------------------------------------------------------

for loss or damage to real or personal property of the Community caused by pets
or the negligence or willful misconduct of the Resident or the Resident’s
agents, guests, or invitees.

E. Any damage to carpeting in the Resident’s Suite, other than normal wear and
tear, including stains and/or odors due to incontinence or pets, will result in
the carpet being professionally cleaned, repaired or replaced by the Community.
The Community will have the right to determine whether the carpet needs to be
repaired, cleaned, or replaced. The Resident shall be responsible for the cost
of the repairing, cleaning, or replacing the carpet.

F. The Resident will not alter or improve the Suite without the prior written
consent of the Community. Upon the termination of this Residency Agreement, the
Resident will be required to return the Suite to the original condition at
his/her own expense prior to the expiration of any applicable notice periods.

G. The Resident will notify the Community promptly of any defects in the Suite,
common areas or in the Community’s equipment, appliances, or fixtures.

H. Community employees or agents may enter the Suite at any reasonable time in
order to provide services to the Resident, to perform building inspection and
maintenance functions, to show the Suite to prospective residents, and otherwise
to carry out the Community’s obligations under this Residency Agreement.
Resident shall allow entry into the Suite at any time to the Community’s
employees or agents when they are responding to the medical alert system, fire
alert system or other emergency. Community personnel will respect the Resident’s
privacy and make their presence known (except in an emergency) when entering the
Suite and will schedule the entry in advance whenever possible.

I. The Resident will vacate the Suite at the termination of this Residency
Agreement, remove all of the Resident’s property, and deliver possession of the
Suite and any furniture, equipment, appliances, and fixtures supplied by the
Community, to the Community in good condition, ordinary wear and tear excepted.
The Resident will pay the cost of removing and storing any property of the
Resident remaining in the Suite after the termination of this Residency
Agreement.

J. The Resident will comply with all guidelines established by the Community
regarding resident conduct in the Community (the “Community Guidelines”), which
shall be deemed incorporated herein. The Community Guidelines may be amended
from time to time as the Community determines to be appropriate.

K. The Resident will not keep a dog, cat, bird, fish, or other pet of any kind
in the Suite unless the Resident and Community have executed the Pet Addendum,
available upon request.

L. If at any time the Resident wishes to use a motorized vehicle he/she must
execute a Motorized Vehicle Addendum, available upon request.

 

4



--------------------------------------------------------------------------------

M. The Resident agrees to maintain his/her own personal physician.

N. The Resident and Responsible Party understand and agree that the Executive
Director or designee may restrict an individual’s visitation rights or bar an
individual from entering the Community if it is determined that the individual
is disrupting the care of the Resident, the care of other residents or if the
presence of the individual has a negative effect on a resident’s physical or
psychosocial well being.

ARTICLE III

Financial Arrangements

A. Fees. The Resident will pay to the Community the fees indicated on Exhibit 1
and any Additional Amenities provided to the Resident at the fees indicated on
Exhibit 3.

B. Move-in Fee. The Resident will pay to the Community a non-refundable Move-in
Fee (the “Move-in Fee”) in an amount indicated on Exhibit 1, subject to the
provisions of this Article III.B. The Move-in Fee covers administrative costs
associated with the Resident’s move-in: the cost of performing the Resident’s
comprehensive service level assessment including nursing, physician, pharmacy
and social/activity evaluations: and preparation of the Resident’s
individualized service plan. In addition, the Move-in Fee covers expenses
associated with the upkeep and maintenance of the Community’s common areas and
refurbishment of the Suite when the Resident vacates it upon termination of the
Residency Agreement.

C. Special Assessments. The Community reserves the right to assess charges for
special circumstances outside the Community’s control, such as sharp increases
in costs of utilities or other necessary expenses. The Community shall provide
the Resident at least thirty (30) days’ written notice (or such additional days’
notice as may be required by law) prior to the imposition of such special
assessments.

D. Payment Schedule and Monthly Statement. Prior to or on the Occupancy Date,
the Resident shall pay the Community an amount equal to the Total Daily Fee set
forth in Exhibit 2. This payment shall be applied to Resident’s first month’s
residence in the Community. If the Occupancy Date is on a day other than the
first day of the month, the advance payment shall be prorated accordingly and
the residual amount will be credited to the following month’s payment.
Thereafter, the Community will provide to the Resident a monthly statement
itemizing fees and charges and payments received, and showing the balance due.
The Daily Fee shall be due in advance, on the first (1st) calendar day of each
month.

E. Late Payment Charge. If the Resident’s account is not paid in full by the
first of the month, a late payment charge will be assessed on the outstanding
balance of one and one-quarter percent (1 1/4%) per month until paid. This
periodic rate is equivalent to an annual percentage rate of fifteen percent
(15%). The Resident will pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the Community in collecting amounts
past due under this Residency Agreement.

 

5



--------------------------------------------------------------------------------

F. Increases in Fees and Charges. Annual increases in the Resident’s then
current Fees will be implemented on January 1st of each year. Notice of any
increase in the Schedule of Fees (see Exhibit 2), will be provided to the
Resident in writing thirty (30) days prior to the effective date of the
increase. The Resident will pay all applicable new or increased fees and
charges, unless the Resident terminates this Residency Agreement in accordance
with Article IV of this Residency Agreement, effective prior to the effective
date of the fee or charge increase. If the Community agrees at the request of
the Resident to provide additional services, no advance notice requirement will
apply to any fees or charges relating to such services.

A change in the level of service is not considered a change of fees or charges.
Rather, it is an increase in services which are subject to the higher fees
corresponding to those services. The Resident shall be responsible for the cost
of the increased level of service when he/she begins receiving such services.

G. Fees During Resident Absence. During an absence from the Community, the
Resident is responsible for payment of the Base Fee and all service level fees
through the third day of absence. Beginning with the fourth day of absence, the
Resident will not be responsible for service level fees above the Base Rate.

H. Suite Hold. During an absence from the Community, the Resident’s suite will
be held for the Resident provided that, upon return, the Resident continues to
meet the Community’s admission criteria and all fees and charges incurred by the
Resident have been paid.

I. Double Occupancy. If two individuals are parties to this Residency Agreement,
the second person fees, as listed in Exhibit 1-A, shall be applied. Both
Residents shall be jointly and severally liable for all fees and charges
incurred by each Resident. When two persons are parties to this Residency
Agreement, and when one such person permanently vacates the Suite, the remaining
resident shall have the option of:

 

  •  

Retaining the same Suite, with the understanding that a prospective resident may
select that Suite for double occupancy; or

 

  •  

Retaining the same Suite and paying the fee applicable to private occupancy; or

 

  •  

Relocating to a single occupancy Suite, if available.

J. Refund Upon Closing. In the event the Community ceases to operate, the
Resident will be entitled to a pro rata refund of any prepaid amounts for
services covering the period after the building has closed.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

Term and Termination

A. Term of Residency Agreement. This Residency Agreement shall commence on the
effective date set forth on the Exhibits attached hereto (the “Effective Date”)
and will continue on a month-to-month basis.

B. Non-Renewal. As a month-to-month Contract, Community may elect not to renew
the Contract upon thirty (30) days notice to Resident.

C. Termination. The Community may terminate this Residency Agreement prior to
the expiration of its term, upon thirty (30) days prior written notice
(“Community Notice Period”) to the Resident and the Responsible Party for one of
the following reasons, as determined by the Community:

1. The Resident:

 

  a.

Does not meet the residency requirements established by the state

 

  b.

Presents an imminent physical threat or danger to self or others;

 

  c.

Is consistently, uncontrollably, incontinent of bladder unless the staff is
capable of preventing the incontinence from becoming a health hazard;

 

  d.

Is consistently, uncontrollably incontinent of bowel unless the Resident is
totally capable of self care;

 

  e.

Is totally bedfast with limited potential for improvement;

 

  f.

Needs medical or nursing services on a 24-hour basis;

 

  g.

Needs restraints as defined by state regulations;

 

  h.

Has a communicable disease or infection unless the Resident is receiving medical
or drug treatment for the condition;

 

  i.

Fails to pay fees and charges when due, or breaches any representation,
covenant, agreement, or obligation of the Resident under this Residency
Agreement.

 

  j.

Fails to accept additional services when it is in the best interest of the
Resident to have these services provided to him/her;

 

7



--------------------------------------------------------------------------------

  k.

Has health care needs that cannot be met in the Community, for reasons such as
licensure, design or staffing, as determined by the Community;

 

  l.

Fails to comply with the Community Guidelines;

 

  m.

Is habitually disruptive, creates unsafe conditions, or is physically or
verbally abusive to other residents or staff.

2. The Resident’s family, guardian, Responsible Party, or guest is habitually
disruptive, creates unsafe conditions, or is physically or verbally abusive to
the detriment of the welfare of the Resident, other residents or staff.

3. The Resident’s personal physician has determined that the Resident needs
other services, not available at the Community; or

4. The Community is closed.

Notwithstanding the foregoing, the Community may terminate this Residency
Agreement for health or safety reasons, consistent with state law or in the
event of a Community emergency or a Resident emergency, as determined by the
Community. If this Residency Agreement is terminated for these reasons, the
Community will not be required to provide prior written notice.

D. Termination by Resident. The Resident may terminate this Residency Agreement,
upon thirty (30) days prior written notice to the Community (“Resident Notice
Period”), for any reason. In the event of the death of the Resident, this
Residency Agreement will terminate on the first full day after all articles are
removed from the suite. In the event of a medical emergency, as determined by
Sunrise, this Residency Agreement shall terminate effective fourteen
(14) calendar days after Sunrise receives notice, provided all articles are
removed from the suite by that date.

E. Refunds.

1. In the event the Community terminates this Residency Agreement and the
Resident vacates the Suite before the Community Notice Period is over, the
Community shall refund the Resident a prorated amount of the paid Base Fee, and
the Additional Assisted Living Services Fees for the unused portion of the
Community Notice Period.

2. In the event the Resident terminates this Residency Agreement, the Resident
will be liable for all charges accrued or incurred for the entire length of the
Resident Notice Period, regardless of whether the Resident vacates the Suite
prior to the expiration of the Resident Notice Period.

F. Removal of Personal Property. Upon termination of this Residency Agreement,
the Resident’s personal property must be removed from the Suite. The Community
shall

 

8



--------------------------------------------------------------------------------

continue to assess, and the Resident will be required to pay, the Base Fee on a
prorated basis until the personal property is removed from the Suite.

ARTICLE V

Miscellaneous Provisions

A. Choice of Accommodations. In the event that the suite of the Resident’s
choice is not immediately available, an alternate suite will be made available
and the Resident will be charged the rate customarily associated with such
suite. Once the Resident’s desired suite becomes available the Resident will be
allowed to move into the desired suite in accordance with the Community’s policy
and the rate set forth in Exhibit 2, will apply.

If, in the sole discretion of the Community, it is determined that there has
been a change in Resident’s care needs such that another suite or neighborhood
in the Community is more suitable, Resident agrees to relocate to that suite or
neighborhood, subject to availability.

B. Grievance Procedure / Conflict Resolution / Waiver of Jury Trial. The
Community’s Grievance Procedure is set forth in Exhibit 4. While most issues can
be resolved under the Grievance Procedures outlined in Exhibit 4, in the event
that the parties are unable to resolve their differences short of litigation,
the parties agree that any trial shall be before a judge and not a jury.
Accordingly:

WAIVER OF TRIAL BY JURY: THE PARTIES TO THIS RESIDENCY AGREEMENT HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT
OR COUNTERCLAIM THAT MAY BE FILED BY EITHER PARTY IN CONTRACT, TORT, EQUITY OR
BY STATUTE ARISING OUT OF OR RELATED TO THIS RESIDENCY AGREEMENT AND/OR ANY
SERVICES OR CARE PROVIDED BY THE COMMUNITY TO THE RESIDENT. THE “COMMUNITY”
SHALL INCLUDE THE MANAGER, OWNER and/or TENANT, AND ALL OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENT COMPANIES AND SISTER COMPANIES AND ALL OF THEIR
RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, ASSIGNEES, OFFICERS AND DIRECTORS. IF
THE UNDERSIGNED IS ANYONE OTHER THAN THE RESIDENT, THE UNDERSIGNED REPRESENTS
THAT HE/SHE HAS FULL LEGAL AND EXPRESS AUTHORITY TO WAIVE THE RESIDENT’S,
HIS/HER HEIR’(S), BENEFICIARIES, AND/OR ESTATE’S RIGHT TO A TRIAL BY JURY.

C. Insurance. The Resident is responsible for maintaining at all times his or
her own insurance coverage, including health, personal property, liability,
automobile (if applicable), and other insurance coverages in adequate amounts.
This includes renter’s insurance. The Resident acknowledges that neither Sunrise
nor the Owner is an insurer of the Resident’s person or property.

 

9



--------------------------------------------------------------------------------

D. Maintenance and Repairs. The Resident acknowledges that he or she has had an
opportunity to inspect the Suite and the Resident accepts the Suite in its “as
is” condition. The Community will deliver and maintain the Suite in a fit and
habitable condition and will maintain all common areas in a clean and
structurally safe condition, and will maintain all equipment, appliances, and
fixtures, other than the personal property of the Resident, and all electrical,
plumbing, heating, ventilating, and air conditioning equipment in good and safe
working order and condition. Temporary interruption of such utility services may
occur periodically due to factors outside of the Community’s control or due to
repairs, maintenance or replacement of equipment.

E. Notices. Any notices to be given under this Residency Agreement will be
deemed to have been properly given when delivered personally or when mailed by
first class mail, postage prepaid, addressed as follows:

1. If to the Resident: addressed to the Suite or to such other address as the
Resident may designate by notice.

2. If to the Community: addressed to the Executive Director of the Community or
to such other address as the Community may designate in writing.

F. Assignment. The Resident’s rights and obligations under this Residency
Agreement are personal to the Resident and cannot be transferred or assigned,
without the prior written consent of the Community. The rights and obligations
of the Community may be assigned to any person or entity, without the prior
consent of the Resident. The Community may engage another person or entity to
perform any or all of the services under this Residency Agreement.

G. Ownership Rights. The Resident has no ownership interest or proprietary right
to the Suite, nor to the personal property, land, buildings, improvements or
other Community facilities provided under this Residency Agreement. This
Residency Agreement shall not be construed to be a lease or to confer any rights
of tenancy or ownership in the Resident. The Resident’s rights under this
Residency Agreement are subject to all terms and conditions set forth herein and
subordinate to any mortgage, financing deed, deed of trust, or financing lease
on Community premises. Upon request, the Resident agrees to execute and deliver
any instrument requested by the Community or the owner or holder of any such
document to affect the sale, assignment, or conveyance thereof, provided that by
so doing the Resident shall not be required to prejudice his/her rights under
this Residency Agreement.

H. Guests. The Resident’s guests shall at all times abide by the Community’s
policies, including the Community Guidelines. The Community reserves the right
to take appropriate enforcement action if the Community determines that the
guest is failing to follow such Community policies. The Resident shall be
responsible for the charges incurred by any actions of any guest. The Resident
may have guests stay overnight in the Suite, in accordance with the Community
Guidelines.

 

10



--------------------------------------------------------------------------------

I. Weapons. For the safety and well-being of all residents and staff, weapons,
including, but not limited to guns and knives, are not to be brought into the
Community at any time. This policy applies to Resident guests as well.

J. Arrangement for Guardianship or Conservatorship. If it appears that you may
not be able to care properly for yourself or your property, and if you have made
no other designation of a person or legal entity to serve as guardian or
conservator then Sunrise may apply to a court of law to appoint a legal guardian
or conservator. Alternatively, if other persons seek appointment as your legal
guardian or conservator, Sunrise may be required to participate in such
proceedings. You agree to pay all attorney’s fees and costs incurred by Sunrise
in connection with such action(s).

K. Resident Rights. The Resident and Responsible Party(s) have been advised of
and have received a copy of the “Statement of Resident Rights,” which is
attached as Exhibit 5 and made part of this Residency Agreement.

L. Admission Policy. Residents are admitted to the Community without regard to
race, color, creed, national origin, sex, religion or handicap.

M. Assurance of Confidentiality. The Community acknowledges that the Resident’s
personal and medical information are confidential. The Community shall maintain
the confidentiality of the Resident’s personal and medical information in
compliance with state and federal law.

N. Examination of Records. A representative of the agency responsible for
licensing the Community, or any agency acting under its guidance, may inspect
the Resident’s records that are on file at the Community as a part of their
evaluation of the Community.

O. Amendment. Subject to any provision of this Residency Agreement to the
contrary, no modification, amendment, or waiver of any provision of this
Residency Agreement will be effective unless set forth in writing and signed by
the Sunrise area Director of Operations for the Region and the Resident.

P. Entire Agreement. This Residency Agreement, including the Exhibits hereto,
and subject to Article V.T. below, constitutes the entire agreement between the
parties and it supercedes all prior oral or written agreements, commitments, or
understandings with respect to the matters provided for herein.

Q. Waiver. Neither delay nor failure in requiring strict compliance by the
Resident with any of the terms of this Residency Agreement shall be construed to
be a waiver by the Community of such term, or of the right to insist upon strict
compliance by the Resident with any of the other terms of this Residency
Agreement.

 

11



--------------------------------------------------------------------------------

R. Severability. If any provision of this Residency Agreement is found invalid
or otherwise unenforceable, the other provisions of this Residency Agreement
shall remain binding and enforceable.

S. Governing Law. This Residency Agreement, its construction, performance, the
obligations and duties of the parties, and any claims or disputes arising from
it will be governed by and construed in accordance with the laws of the state in
which the Community is located.

T. Accuracy of Application Documents. As part of the Resident’s application to
the Community, the Resident has filed with the Community an application form.
The Resident warrants that all information contained in these documents and any
other document supplied to the Community as part of the application process is
true and correct, and the Resident understands that the Community has relied on
this information in accepting the Resident for residency at the Community. Any
misrepresentation or omission made by the Resident or on the Resident’s behalf,
whether written or verbal, shall be grounds for the Community’s termination of
this Residency Agreement upon thirty (30) days prior written notice to the
Resident.

U. Advance Directives. It is the policy of the Community to ask all prospective
residents if they have executed any “advance directives.” Advance directives can
include a health care power of attorney, a living will, or other documents which
describe the amount, level or type of health care the Resident would want to
receive at a time when the Resident can no longer communicate those decisions to
a doctor or other health professional. It also includes documents in which the
Resident names another person who has the legal authority to make health care
decisions for the Resident. If the Resident has executed any such documents, or
if the Resident executes any such documents while living at the Community, it is
the Resident’s responsibility to advise the Community’s staff of these
documents, and to provide copies to the Community. If the Resident has such
documents, and has provided copies of them to the Community, the Community will
provide copies of the documents to other health care professionals who may be
called to assist the Resident with his/her health care needs. If the Resident
executes such documents and later changes or revokes them, it is the Resident’s
responsibility to inform the Community, so that the Community can assist the
Resident in communicating the Resident’s health care choices to other
professionals.

V. Review of Documents and Policies. The Resident and the Responsible Party
named in this Residency Agreement acknowledge(s) that they have received copies
of, and have reviewed, this Residency Agreement between the Community and the
Resident and all exhibits. The Resident and the Responsible Party further
acknowledge(s) that the Community has explained to him/them the Community’s
policies and procedures for implementing residents’ rights and responsibilities,
including the grievance procedure (attached as Exhibit 4) and the Resident has
been offered the opportunity to execute advance directives.

W. Responsibility for Third Party Contractors/Health Services. The Resident has
the right to receive services from third-party contractors consistent with the
Community’s policies and state law. All third-party contractors must comply with
the Community’s rules and policies. The Community has no responsibility to
screen third party contractors and the

 

12



--------------------------------------------------------------------------------

Community is not responsible for care provided by third-party contractors to the
Resident. The Resident shall indemnify the Community and its owners, directors,
agents, employees and contractors against any losses, costs, expenses, claims,
liabilities, damages, or judgments, including without limitation, legal fees,
court costs, expert fees, and similar expenses incurred, which may be asserted
against, imposed upon or incurred by the other party as a result of the
negligence or intentional conduct of the third-party contractor. The Community
reserves the right to bar any third-party contractor from the Community.

The Resident hereby indemnifies, holds harmless and releases the Community and
its owners, directors, agents, employees, and contractors from any and all
liability, cost, and responsibility for injury and damage, including attorneys’
fees, arising from the Resident’s failure to obtain, or from the failure of
others to furnish, nursing, health care or personal care services, and from all
injury and damages which could have been avoided or reduced if such services had
been obtained or furnished or as a result of the Resident/Responsible Party’s
negligence, intentional wrongdoing or breach of his/her contractual obligations.

ARTICLE VI

Services Available to Residents at the Community

A. Services Available at the Community. The services and programs described in
the following pages of this Residency Agreement are available to residents, as
determined by the Community following the Assessment process described in
Article I.

B. Services Not Provided by The Community. The Community does not provide any
services not described in this Residency Agreement. However, certain services
such as eyeglasses, dentures, podiatric care, psychiatric consultation, physical
therapy, speech therapy, and occupational therapy, private duty care givers,
prescription medications, physician services, prosthetic devices and mechanical
aides in some cases may be arranged through the Community. Any such services and
items will be billed to the Resident by the third party provider.

C. Emergency Services. The Resident authorizes the Community to obtain emergency
health care services for the Resident, at the Resident’s expense, whenever, in
the Community’s sole discretion, such emergency services are deemed necessary.
The Community shall notify any Responsible Party, as soon as possible after such
emergency where health care services have been provided.

D. Transfer to Facility Providing Higher Level of Care. If the Resident needs
care beyond what can be provided in the Community, the Resident and any
Responsible Party shall, upon written notification from the Community, make
arrangements for transfer to an appropriate care setting.

Review of Documents and Policies. You acknowledge that you have received a copy
of, and have reviewed, this Residency Agreement as well as the following
specific information:

 

13



--------------------------------------------------------------------------------

1. The Resident Grievance Procedure (attached as Exhibit 4);

2. The Community’s policies and procedures for implementing Resident Rights
(attached as Exhibit 5);

3. The Community’s policy concerning Advance Directives, set forth in Article V,
paragraph U of this Residency Agreement;

4. Article V(B) of this Residency Agreement titled “Grievance Procedure /
Conflict Resolution / Waiver of Jury Trial”.

You acknowledge that the Community has explained the terms of this Residency
Agreement to you. You agree to the terms of this Residency Agreement by signing
in the space provided below:

(Signature may appear on next page)

 

RESIDENT:     RESPONSIBLE PARTY:           Signature     Signature          

Print Name

   

Print Name

SECOND RESIDENT (if applicable):     RESPONSIBLE PARTY:           Signature    
Signature          

Print Name

   

Print Name

SUNRISE:              Signature              Executive Director    

 

14



--------------------------------------------------------------------------------

EXHIBIT 1

YOUR SUITE AND FEES

Name of Resident:                                              

Suite #:                                               Occupancy Date:
                        

 

Base Fees

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care

   $_______/ day

Medication Management

   $_______

         Level 1                               Level 2

Total Daily Fee:

   $_______/ day

Move-in Fee:

   $_______

Effective Date:                                              

 

15



--------------------------------------------------------------------------------

EXHIBIT 1-A

SECOND RESIDENT’S FEES

Name of Second Resident:                                              

Occupancy Date:                                         

 

Base Fees

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care

   $_______/ day

Medication Management

   $_______

         Level 1                               Level 2

Total Daily Fee:

   $_______/ day

Move-in Fee:

   $_______

Effective Date:                                              

EXHIBIT 2

 

16



--------------------------------------------------------------------------------

SCHEDULE OF COMMUNITY FEES

A. Schedule of Fees. The fees for all of the various services and products
offered by the Community are as follows:

 

Base Fees (starting from)

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care* (starting from)

   $_______/ day

Medication Management

   $_______

         Level 1                               Level 2

Move-in Fee:

   $_______

Effective Date:                                              

 

*

Enhanced Care fees are variable, depending on the needs of the resident as
determined by the resident’s assessment score.

 

17



--------------------------------------------------------------------------------

EXHIBIT 3

SCHEDULE OF THE COMMUNITY’S ADDITIONAL AMENITIES

Additional Amenities

 

(1)

   Assistance with Resident requested special maintenance projects, such as
hanging pictures, furniture assembly, etc. beyond that maintenance required by
this Residency Agreement. The use of outside contractors or handyman services is
not permitted without prior written approval of Community.    $            
/        

(2)

   Housekeeping services in addition to those included as part of the Assisted
Living Services    $             /        

(3)

   Transportation for personal trips, scheduled in advance by the Resident. The
hours that transportation is available for scheduling will be determined by
Community.    $             /hour

(4)

   Rental furniture    $             /month

(5)

   Guest meals    $            /breakfast       $             /lunch      
$             /dinner

(6)

   Barber and Beauty services    $            

(7)

   Dry cleaning    $            

(8)

   Continence Products    $                         Level 1                    
         Level 2                Level 3   

(9)

   The View Programming Fee    $            

(10)

      $            

(11)

      $            

(12)

      $            

(13)

      $            

 

18



--------------------------------------------------------------------------------

EXHIBIT 4

RESIDENT GRIEVANCE PROCEDURE

The Community encourages all residents and family members to express their
complaints about the Community and to suggest remedies or improvements in its
policies and services. Your Community will try to be responsive to reasonable
concerns and suggestions. We also encourage residents and family members to let
staff know when services and policies are satisfactory and should continue
unchanged.

PROCEDURES:

The Community team members are expected to listen courteously and respectfully
to complaints. If team members are able to do so, they will attempt to explain
the reason for the procedure or incident in question. If you are not satisfied,
team members will explain the Community’s steps for making a complaint which are
as follows:

 

1.

Discuss the concern or complaint with the Executive Director of the Community.
If there is no resolution to the matter or you do not feel comfortable
discussing the matter with the Executive Director, then,

 

2.

Discuss the concern or complaint with the area Director of Operations for the
Community,            , whose voicemail number is            . If there is no
satisfaction at that point, then,

 

3.

Contact the Area Vice-President of Operations,            whose voicemail number
is            . If there is no satisfaction at that point, then

 

4.

Contact the Sunrise Senior Living National Office Customer Service Center to
express the complaint at 1-800-929-4124. If you are still unsatisfied then,

 

5.

Contact the following agencies:

 

State Licensing Authority

  Ombudsman

Department of Public Health

  Colorado Long Term Care Ombudsman

Telephone Number: (303)692-2035

  Phone Number: (303) 722-0300   Adult Protective Services         Phone
Number:                                                                 

 

19



--------------------------------------------------------------------------------

Another way to air grievances is through the monthly Resident Council meetings.

At no time will any team member of the Community take any improper action
against a resident for making a complaint, whether or not the complaint is
valid. The Community will consider dismissing any employee who is found to be
threatening, ignoring, humiliating, retaliating, or discriminating against
residents who voice complaints.

Whenever any team member observes what appears to be a violation of resident
rights or a violation of any of the laws and regulations under which the
Community must operate, whether or not a resident has actually voiced a
complaint, the team member is immediately expected to correct the situation, if
possible. If the team member is unable to do so, he/she is to bring the problem
to the attention of the Executive Director or Administrative Team Member on Call
who will ensure corrective action and, when required, notify authorities.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          

(Signature)

   

(Signature)

         

(Print Name)

   

(Print Name)

         

(Date)

   

(Date)

 

20



--------------------------------------------------------------------------------

EXHIBIT 5

RESIDENT RIGHTS

This policy of resident’s rights shall not exclude, take precedence over, or in
any way abrogate legal and constitutional rights enjoyed by all adult citizens
and shall include, but is not limited to the following:

 

  1.

The right to be treated with respect and dignity.

 

  2.

The right to privacy.

 

  3.

The right not to be isolated or kept apart from other residents.

 

  4.

The right not to be sexually, verbally, physically or psychologically abused,
humiliated, intimidated, or punished.

 

  5.

The right to be free from neglect.

 

  6.

The right to live free from involuntary confinement, or financial exploitation
and to be free from physical or chemical restraints as defined with in these
regulations except as otherwise provided in 27-10-101, et seq. C.R.S. for those
facilities which are licensed to provide services specifically for the mentally
ill.

 

  7.

The right to full use or the facility common areas, in compliance with the
documented house rules.

 

  8.

The right to voice grievances and recommend changes in policies and services.

 

  9.

The right to communicate privately including but not limited to communicating by
mail or telephone with anyone.

 

  10.

The right to reasonable use of the telephone, in accordance with house rules,
which includes access to operator assistance for placing collect telephone
calls.

 

  11.

The right to have visitors, in accordance with house rules, including the right
to privacy during such visits.

 

  12.

The right to make visits outside the facility in which case the operator and the
Resident shall share responsibility for communicating with respect to
scheduling.

 

  13.

The right to make decisions and choices in the management of personal affairs,
funds, or property in accordance with their abilities.

 

  14.

The right to expect the cooperation of the provider in achieving the maximum
degree of benefit from those services which are made available by the facility.

 

  15.

The right to exercise choice in attending and participating in religious
activities.

 

21



--------------------------------------------------------------------------------

  16.

The right to be reimbursed at an appropriate rate for work performed on the
premises for the benefit of the operator, staff, or other residents, in
accordance with the Resident’s board and care plan.

 

  17.

The right to 30 days written notice of changes in service provided by the
facility, including but not limited to changes in charges for any or all
services. Exceptions to this notice are:

 

  (i)

changes in the resident’s medical acuity that result in a documented decline in
condition and that constitute an increase in care necessary to protect the
health and safety of the resident; and

 

  (ii)

requests by the resident or the family for additional services to be added to
the care plan.

 

  18.

The right to have advocates, including members of community organizations whose
purposes include rendering assistance to the residents.

 

  19.

The right to wear clothing of choice unless otherwise indicated in the
Resident’s board and care plan and in accordance with reasonable house rules.

 

  20.

The right to choose to participate in social activities, in accordance with the
board and care plan.

 

  21.

The right to receive services in accordance with the resident agreement and the
care plan.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          

(Signature)

   

(Signature)

         

(Print Name)

    (Print Name)          

(Date)

   

(Date)

 

22



--------------------------------------------------------------------------------

EXHIBIT 6

RESPONSIBLE PARTY CONTRACT

THIS CONTRACT is entered into as of this              day of
                    ,             , by and among                     
(hereinafter referred to as the “Resident”);                      (the
“Responsible Party”) and Sunrise Senior Living Management, Inc., (“Sunrise”),
Manager for Owner.

WHEREAS, the Resident desires to live in the suite, or already lives in the
suite (the “Suite”) identified in an Contract between Sunrise and the Resident
(the “Residency Agreement”), of which this Contract is made a part thereof; and

WHEREAS, Sunrise is willing to enter into the Residency Agreement if the
Resident identifies an individual who is willing to provide certain assistance
to or on behalf of the Resident in the event that such assistance is necessary,
and who is willing to pay the Resident’s financial obligations to Sunrise under
the Residency Agreement in the event that the Resident does not make payments
when due; and

WHEREAS, the Responsible Party has agreed to provide such assistance and to pay
such obligations if and as necessary.

In consideration of the foregoing, the parties agree as follows:

 

  1.

In the event that the condition of the Resident makes such assistance necessary
or advisable, the Responsible Party, upon the request of the Community, will:

 

  a)

Participate as needed with the Community staff in evaluating the Resident’s
needs and in planning and implementing an appropriate plan for the Resident’s
care;

 

  b)

Assist the Resident as necessary to maintain the Resident’s welfare and to
fulfill the Resident’s obligations under the Residency Agreement;

 

  c)

Assist the Resident in transferring to a hospital, nursing home, or other
medical facility in the event that the Resident’s needs can no longer be met by
the Community;

 

  d)

Assist in removing the Resident’s personal property from the Apartment/Suite
when the Resident leaves the Community;

 

  e)

Make necessary arrangements, or assist the legally responsible person in making
necessary arrangements, for funeral services and burial in the event of death.

 

23



--------------------------------------------------------------------------------

  2.

In the event that the Resident fails to pay any amount or amounts due to the
Community under the Residency Agreement, the Responsible Party hereby agrees to
pay the Community all amounts due from the Resident under the Residency
Agreement, as it may be amended from time to time, including any amounts
resulting from increases in fees or charges authorized by the Residency
Agreement. The Responsible Party agrees to pay the Community within thirty
(30) days of receiving each notice from the Community of nonpayment by the
Resident.

 

  3.

The Responsible Party acknowledges that he/she has received and has reviewed a
copy of the Residency Agreement, and has had an opportunity to ask any questions
the Responsible Party may have.

IN WITNESS WHEREOF, the undersigned have duly executed this Contract, or have
caused this Contract to be duly executed on their behalf, as of the day and year
first above written.

 

Sunrise Senior Living Management, Inc.,

as Manager for Owner:

    Responsible Party          

Signature

   

Signature

Executive Director       

(Title)

   

(Print Name)

         

(Name of Community)

   

(Address)

         

(Date)

   

(Date)

             Social Security Number              Resident’s Name

 

24



--------------------------------------------------------------------------------

EXHIBIT 7

SHARED SUITE ADDENDUM

THIS ADDENDUM is entered into as of the              day of
                    , 20        , by and among                          (the
“Resident”) and the Community.

WHEREAS, upon considering the different living options at the Community, the
Resident has chosen to reside in a double occupancy Suite, and

WHEREAS, the Community desires that the Resident acknowledge certain
characteristics and accommodations regarding the Suite.

NOW, THEREFORE, the Resident hereby agrees as follows:

1. If the Resident’s sleeping area is located nearest the door to the Suite, the
Resident acknowledges that this arrangement may result in a lack of privacy due
to the fact that access to the other half of the Suite is through such sleeping
area.

2. If the Resident’s sleeping area is located away from the door to the Suite
and near the windows in the Suite, the Resident acknowledges that he or she
shall provide for the other resident sharing the Suite a shared area of
socialization in the window area of the Suite.

This Addendum is effective as of the date of the Agreement and shall be attached
to the Agreement and made part thereof upon execution.

 

Sunrise    Signature    Executive Director    Date

 

25



--------------------------------------------------------------------------------

RESIDENT     RESPONSIBLE PARTY          

Signature

   

Signature

         

Print Name

    Print Name          

Date

   

Date

 

SECOND RESIDENT (if applicable)     RESPONSIBLE PARTY          

Signature

   

Signature

         

Print Name

    Print Name          

Date

   

Date

 

26



--------------------------------------------------------------------------------

EXHIBIT 8

CONSENT TO PHOTOGRAPH

Sunrise was founded on the belief that human life is sacred — each person
deserves to be treated with the utmost dignity and respect. At times
photographic images of residents are required to ensure their safety and / or
enhance their Sunrise experience.

Because Sunrise desires to ensure that each resident is able to exercise the
right to make his or her own choices, this Consent to Photograph authorizes
Sunrise Senior Living Management, Inc. and/or Sunrise Senior Living Services,
Inc. (collectively referred to herein as “Sunrise”) to act according to your
wishes With respect to photographs.

I,                                         , consent to photographs of
                                , being used for the following reason(s):

 

  ¨

Identification purposes intended to assist in the delivery of care and/or
dietary services in order to ensure my best interests and needs are met. I
understand that these images will be treated by the Community as confidential.

 

  ¨

Recognition of anniversary, birthday, celebrations and events attended while
living as a Sunrise resident. I understand that these images may be placed in a
photo album and/or posted online at www.SunriseConnected or other Sunrise web
site, to enable my family and others to enjoy seeing the celebrations and events
provided.

I release and hold harmless Sunrise and any affiliated companies and businesses
as well as their employees, officers, directors and agents from any and all
claims arising from the use of                     ’s, photograph as authorized
above.

 

                Resident Name (please print)       Responsible Party, Attorney
in Fact or Guardian Name — if applicable (please print)  

 

27



--------------------------------------------------------------------------------

CARE PROGRAMS AND SERVICES

ASSISTED LIVING

The Community’s Assisted Living Program consists of reminders, supervision
and/or hands on assistance with certain activities of daily living. Such
services are offered at Assisted Living Plus, Assisted Living Plus Plus and
Enhanced Care, depending on the nature and extent of services provided.

REMINISCENCE PROGRAM

The Community’s Reminiscence Program (“Reminiscence Program”) is designed for
residents who have a diagnosis of Alzheimer’s Disease, dementia or related
disorders or who have similar care needs. The Reminiscence Program is offered in
a specially designed Reminiscence Neighborhood. The Reminiscence Program is
offered at different levels, depending on the nature and extent of services
provided.

TERRACE CLUB

The Terrace Club is a specially designed program for residents who have, or are
concerned about, early memory loss. It is offered as an addition to the Assisted
Living program and service levels.

AVON PLACE

Avon Place is a specially designed neighborhood in the Community with
programming designed for residents with early to mid stage memory loss usually
associated with Alzheimer’s disease or related disorder such as dementia. It is
offered at a “Base” level and a “Plus” level, depending on the nature and extent
of services provided.

EDNA’S PLACE

Edna’s Place consists of a cluster of suites within the Reminiscence
Neighborhood and incorporates design features, therapeutic programs and closely
supervised activities for residents who have higher level needs due to more
severe cognitive impairment such as late stage memory loss or Alzheimer’s
Disease. Edna’s Place is offered at a “Base” level, and a “Plus” level,
depending on the nature and extent of services provided.

MEDICATION ASSISTANCE PROGRAM

The Medication Program is available to those residents who may require help with
their medications. Medication assistance is subject to state law but may include
the following: a) reminding the resident of the time to take medication; b)
reading the medication label to the resident; c) checking the dosage of self
administered medication against the container label; and d) physically assisting
the resident in pouring or otherwise taking the medication. If the resident

 

28



--------------------------------------------------------------------------------

is able to self-administer his/her own medications, the medications must be kept
in a locked box or area (at Resident’s expense) in the Resident’s Suite.

The Community’s Medication Program requires the use of a uniform medication
packaging system. The Resident may purchase medications from a pharmacy that has
contracted with the Community, or the Resident can provide written notice to the
Community that he/she will obtain medications from another pharmacy. While the
Resident is free to select any pharmacy, the pharmacy must provide medications
in a manner consistent with the Community’s system in order for the Resident to
participate in the Medication Program.

 

29



--------------------------------------------------------------------------------

REFERRAL DISCLOSURE ADDENDUM

This is to advise you that, in the ordinary course of business, Sunrise
communities develop relationships with local and national organizations that may
lead to referrals and move-ins. It is just one of many ways of ensuring that
residents who need care locate the appropriate setting to meet their needs. In
some cases, if allowed by law, the referral source may require compensation from
the Community if a resident whom they referred moves into the Community. The
majority of move-ins are not the result of compensated referrals. Payment of a
fee has no effect on a resident’s stay at our community.

 

30



--------------------------------------------------------------------------------

RESPITE STAY ADDENDUM

 

THIS RESPITE STAY ADDENDUM (this “Addendum”) is entered into as of this
             day of                     , 20            , by and between:
(i) Sunrise and (ii)                                          
                                                         (“you” or “Resident”).

WHEREAS, the Resident desires to reside at the Community for a temporary respite
stay (the “Respite Stay”); and

WHEREAS, the Resident and the Community have entered into a Residency Agreement
dated                     , 20     (the “Residency Agreement”), as amended
herein.

NOW THEREFORE, the Resident and the Community agree as follows:

1. Article IV.A. of the Residency Agreement is hereby amended as follows:
Resident shall reside at the Community for the period commencing on
                                    , 20     and terminating no later than
                    , 20__.

2. The Move-in Fee referred to in Article III.B. of the Residency Agreement
shall be waived during the Resident’s Respite Stay.

3. Article III. of the Residency Agreement is amended to add the following:

L. Respite Stay Daily Fee. During the Respite Stay, the Resident shall pay a
daily fee in the amount of $             (the “Respite Stay Daily Fee”).

4. In the event that Resident becomes a permanent resident of the Community,
Resident shall be responsible for payment of the Move-in Fee upon the first day
of such permanent residency. A portion of the Respite Stay Daily Fee, in the
amount of $            , is referred to as the Respite Premium Fee. Resident’s
Move-In Fee shall be credited by the amount of the Respite Premium Fee paid over
the course of the Respite stay, up to the full amount of the Move-in Fee. For
example, if the Resident pays a Respite Premium Fee of $25.00 to the standard
room rate for a Respite Stay of 10 days, the Resident will receive a Respite
Premium credit of $250 towards the Move-in Fee.

5. Except as modified herein, all of the other terms and conditions of the
Residency Agreement remain in full force and effect.

(Signatures are on the following page)

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

SUNRISE   

Signature

  

Executive Director

  

Date

 

RESIDENT     RESPONSIBLE PARTY        

Signature

   

Signature

       

Print Name

   

Print Name

       

Date

   

Date

   

 

32



--------------------------------------------------------------------------------

PET ADDENDUM

The Community consents to the Resident keeping in the Suite the household pet
described as follows (the “Pet”):

 

       

Kind and breed

          

Name

          

Color

          

Height (maximum height permitted is 18”)

       

Weight (maximum weight permitted is 30 lbs.)

       

Age

  

The Resident will provide the Community a photograph of the Pet at the time this
Addendum is executed.

A. Responsibilities of the Resident. The Resident will keep the Pet in the
Suite, except when walking the Pet, if applicable, or transporting it to and
from the Suite. The Resident will not allow the Pet in building lobbies or in
common residential area, other than to transport the Pet to and from the Suite.
The Resident will walk and curb the Pet only in areas designated by the
Community and will be responsible for cleaning up after the Pet. When the Pet is
not in the Suite, the Resident will keep it on a leash no longer than five feet
or in a cage or other appropriate closed and ventilated container, and in the
control of the Resident. If the Pet is a bird, the Resident will keep it caged
both in and out of the Suite. If the Pet is a dog or cat, the Resident will
ensure that it wears a collar with appropriate identification (including the
Resident’s telephone number) at all times that it is out of the Suite.

The Resident will comply with all vaccination and licensing requirements
applicable to the Pet, showing proof of this upon request, and will comply with
appropriate standards of care, treatment, and grooming. The Resident will be
responsible for the health, welfare, and proper care of the Pet. The Resident
will ensure that the Pet does not disturb the right of other residents to the
peaceful enjoyment of their Suites and of the common areas. The Resident will
not leave the Pet unattended when the Pet is not in the Suite.

The Resident will be liable for any personal injury or property damage caused by
the Pet that is suffered by the Community, its employees or agents, other
residents, guests, or invitees. The Resident will pay all costs and expenses,
including reasonable attorneys’ fees and court costs incurred by the Community
in enforcing any liability of the Resident under this Addendum.

B. Term and Termination. This Addendum will continue until the Residency
Agreement between the Resident and the Community is terminated, unless either
party terminates this Addendum for any reason by giving seven (7) days prior
written notice to the other party. The Community may terminate this Addendum
upon twenty-four (24) hours notice in the event the Resident breaches any of the
Resident’s obligations under this Addendum. In

 

33



--------------------------------------------------------------------------------

the event that the Pet is left unattended for more than twenty-four (24) hours,
or if the Community determines that the Resident, for any reason, is unable to
care for the Pet, the Community reserves the right to arrange for the Pet to be
delivered to:

   (Sponsor)

or to such other individual or agency as the Community determines to be
appropriate. The Resident will pay all costs of delivery, feeding, care,
treatment, and housing of the Pet. The Resident acknowledges that the Resident
has no right to keep a pet except to the extent expressly permitted by this
Addendum, and that the Community reserves the right to withdraw its consent to
the Resident keeping the Pet at any time by terminating this Addendum as
permitted above.

 

   

Community

Date:                      

   

By:

         

Executive Director                                       
                               

   

Resident / Responsible Party:

Date:                      

               

Signature

               

Title

   

Resident / Responsible Party:

Date:                      

               

Signature

               

Title

 

34



--------------------------------------------------------------------------------

MOTORIZED VEHICLE ADDENDUM

RULES FOR MOTORIZED VEHICLES

This Exhibit is hereby attached to and becomes a part of the attached Residency
Agreement by and between the Community and the Resident dated
                         20    .

The Resident and the Community agree that the Resident shall be entitled to use
a motorized vehicle in the Community so long as this Residency Agreement remains
in force upon the following terms.

Any Resident who wishes to operate an electric wheelchair, motorized cart or
similar device (a “Motorized Vehicle”) at the Community must register with the
Community and follow the Rules presented below. The Rules governing Motorized
Vehicle use are designed to protect residents and staff.

 

  1.

To complete registration, the Resident must submit to the Executive Director a
written statement indicating that the Resident’s need for use of a Motorized
Vehicle is due to the Resident’s disability.

 

  2.

Resident acknowledges responsibility for any damage or injury caused by use of
the Motorized Vehicle. The Community encourages Residents to purchase liability
insurance that covers Residents for any injury or damaged caused by Residents’
Motorized Vehicles. Without such insurance, Residents may be personally liable
for substantial amounts of money plus attorneys’ fees.

 

  3.

The Community will review with the Resident how to properly operate the scooter,
i.e start, stop, and understand the turning capabilities of the scooter. The use
of the Motorized Vehicle may be restricted, if it becomes evident to the
Community’s leadership that the use of the Motorized Vehicle constitutes a
direct threat to the health or safety of others or result in substantial
physical damage.

 

  4.

No Motorized Vehicle shall be operated at the Community at a speed that exceeds
a normal walking pace, estimated at 2 miles per hour.

 

  5.

The Resident must operate the Motorized Vehicle at the lowest possible speed and
then transfer to a dining chair for the meal, due to the Motorized Vehicle
blocking ingress and egress. For the safety of residents and staff, staff will
park the Motorized Vehicle in the dining room foyer during the meal. The
Community will consider modifications of this Rule if the Resident’s medical
condition precludes transfer to a chair.

 

  6.

The Motorized Vehicle must be operated at all times in a safe manner and with
due care to avoid causing any personal injury or property damage. The Resident
must be particularly careful to avoid persons who are entering or leaving their
Suites.

 

35



--------------------------------------------------------------------------------

  7.

The Motorized Vehicle should be driven in the center of the hallway. The
Resident must stop at hallway intersections, look both ways and make sure it is
clear before slowly proceeding through the intersection.

 

  8.

The Motorized Vehicle must not be left unattended near any entrances, exits or
intersections. When the Resident retires to his or her Suite, he or she must
also bring the Motorized Vehicle inside.

 

  9.

Residents requesting any reasonable accommodation in the Community’s Rules shall
submit a written request to the Executive Director.

 

DATED:                                              Resident       Executive
Director      

 

36



--------------------------------------------------------------------------------

Exhibit A-3

Form of Residency Document (Delaware)

(see attached)



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this Residency Agreement is to provide a statement of the
services that will be provided to you and the legal obligations that the
Community will be assuming. This Residency Agreement also sets forth your
obligations to the Community, both financial and non-financial. Your residence
is identified by the suite number in Exhibit 1 of this Residency Agreement. You
may move into your suite (the “Suite”) as of the date (the “Occupancy Date”)
listed in Exhibit 1.

ARTICLE I

Resident Evaluation

A. Qualification for Residency. The Community may only accept or retain an
individual to be a resident if management determines, in its sole discretion, it
is able to provide appropriate services and the individual meets the
requirements set forth by state law. The Community is not required to admit or
retain the Resident or to contract with the Resident for services, if the
Community determines, in its sole discretion, that it cannot meet the Resident’s
needs or the Resident fails to meet the requirements as set forth by law.

B. Physician’s Report. Prior to move-in, the Resident will provide the Community
a completed Physician’s Report (the “Physician’s Report”) on a form provided by
the Community. This Report will include a physical examination conducted within
thirty (30) days prior to move-in and must demonstrate that the Resident meets
criteria for residency. After move-in, the Community may require a Physician’s
Report, acceptable to the Community, following any hospitalization, when the
Community determines that the Resident’s health condition warrants, or as
required by law.

C. Psychiatric Examination. In addition to the Physician’s Report, the Community
may require a report of a current psychiatric examination (the “Psychiatric
Examination”) prior to move-in if the Resident is taking psychotropic drugs, or
has a history of aggressive behavior, to determine if the Resident’s needs can
be met in an Assisted Living Program and to assist in the Resident’s care plan.
After move-in, the Community may require a psychiatric consultation when the
Community, along with the Resident’s personal physician, determines that the
Resident’s health condition warrants. Failure to comply with the request for a
consultation after move-in may result in a termination of this Residency
Agreement.

D. Assessment. The level of assisted living services required by the Resident is
determined through an assessment (“Assessment”) of the Resident. The Assessment
is performed by designated team members and includes an evaluation of each
Resident’s specific needs. It covers areas such as: mobility, skin care, eating
habits, oral hygiene, continence, cognitive behavior, and medication. This
Assessment, along with the Physician’s Report, provides the basis for
identifying the Resident’s Service Level.

The Assessment is performed when the Resident desires to move into the
Community, and is performed again (i) when additional assisted living services
may be needed, (ii) upon the Resident’s change in condition or (iii) upon a
Resident’s return from the hospital or other care



--------------------------------------------------------------------------------

facility. The Resident, his/her family, and any Responsible Party named in this
Residency Agreement will be informed of changes in the Resident’s condition and
any additional assisted living services needed, and are encouraged to
participate in the review, assessment, and care plan process.

E. Resident Service Plan. A Service Plan will be developed based on the
Physician’s Report, the Psychiatric Examination (if applicable) and the
Assessment. The Resident’s service plan will be developed with the Resident
and/or any individual the Resident designates, including any Responsible Party.
The service plan will outline the services the Resident is to receive.

F. Change in Resident’s Condition. If the Resident’s condition changes so that
the previously assessed level of services is no longer appropriate, the
Community will reevaluate the Resident’s needs to determine which level of
service is appropriate and notify the Resident/Responsible Party of such
reevaluation. The rate charged will vary according to the level of service
provided. Should the Resident wish to decrease the services received, prior
approval from the Community is required. Changes in services provided will be
reflected in a revised service plan.

G. Notification of Third Parties. In the event that the Resident requires
emergency services or experiences a significant change in condition, the
Community will attempt to contact the Responsible Party or other individual
designated by the Resident, within twelve (12) hours. The Resident is
responsible for ensuring that the Community has current telephone numbers for
the individuals to be notified.

ARTICLE II

Responsibilities and Representations of the Resident

A. The Resident will use the Suite only for residential dwelling purposes.

B. Smoking is not allowed in any resident Suite. Smoking is only allowed in
designated “Smoking Areas.” Whether to designate any Smoking Areas is within the
sole discretion of the Community. The Community may require residents to be
supervised when smoking.

C. A live-in companion is considered an additional person living in the Suite
and is required to pay the Base Fee associated with the Resident’s Suite.

D. Resident agrees to maintain the Suite in a clean, sanitary and orderly
condition. Resident will reimburse the Community for the repair or replacement
of furnishings and fixtures in the Suite beyond normal wear and tear. In
addition, Resident will reimburse the Community for loss or damage to real or
personal property of the Community caused by pets or the negligence or willful
misconduct of the Resident or the Resident’s agents, guests, or invitees.

E. Any damage to carpeting in the Resident’s Suite, other than normal wear and
tear, including stains and/or odors due to incontinence or pets, will result in
the carpet being professionally cleaned, repaired or replaced by the Community.
The Community will have the

 

2



--------------------------------------------------------------------------------

right to determine whether the carpet needs to be repaired, cleaned, or
replaced. The Resident shall be responsible for the cost of the repairing,
cleaning, or replacing the carpet.

F. The Resident will not alter or improve the Suite without the prior written
consent of the Community. Upon the termination of this Residency Agreement, the
Resident will be required to return the Suite to the original condition at
his/her own expense prior to the expiration of any applicable notice periods.

G. The Resident will notify the Community promptly of any defects in the Suite,
common areas or in the Community’s equipment, appliances, or fixtures.

H. Community employees or agents may enter the Suite at any reasonable time in
order to provide services to the Resident, to perform building inspection and
maintenance functions, to show the Suite to prospective residents, and otherwise
to carry out the Community’s obligations under this Residency Agreement.
Resident shall allow entry into the Suite at any time to the Community’s
employees or agents when they are responding to the medical alert system, fire
alert system or other emergency.

Community personnel will respect the Resident’s privacy and make their presence
known (except in an emergency) when entering the Suite and will schedule the
entry in advance whenever possible.

I. The Resident will vacate the Suite at the termination of this Agreement,
remove all of the Resident’s property, and deliver possession of the Suite and
any furniture, equipment, appliances, and fixtures supplied by the Community, to
the Community in good condition, ordinary wear and tear excepted. The Resident
will pay the cost of removing and storing any property of the Resident remaining
in the Suite after the termination of this Residency Agreement.

J. The Resident will comply with all guidelines established by the Community
regarding resident conduct in the Community (the “Community Guidelines”), which
shall be deemed incorporated herein. The Community Guidelines may be amended
from time to time as the Community determines to be appropriate.

K. The Resident will not keep a dog, cat, bird, fish, or other pet of any kind
in the Suite unless the Resident and Community have executed the Pet Addendum.

L. If at any time the Resident wishes to use a motorized vehicle he/she must
execute a Motorized Vehicle Addendum.

M. The Resident agrees to maintain his/her own personal physician.

N. The Resident and Responsible Party understand and agree that the Executive
Director or designee may restrict an individual’s visitation rights or bar an
individual from entering the Community if it is determined that the individual
is disrupting the care of the Resident, the care of other residents or if the
presence of the individual has a negative effect on a resident’s physical or
psychosocial well being.

 

3



--------------------------------------------------------------------------------

ARTICLE III

Financial Arrangements

A. Fees. The Resident will pay to the Community the fees indicated on Exhibit 1
and any Additional Amenities provided to the Resident at the fees indicated on
Exhibit 3.

B. Move-in Fee. The Resident will pay to the Community a non-refundable Move-in
Fee (the “Move-in Fee”) in an amount indicated on Exhibit 1, subject to the
provisions of this Article III.B. The Move-in Fee covers administrative costs
associated with the Resident’s move-in: the cost of performing the Resident’s
comprehensive service level assessment including nursing, physician, pharmacy
and social/activity evaluations: and preparation of the Resident’s
individualized service plan. In addition, the Move-in Fee covers expenses
associated with the upkeep and maintenance of the Community’s common areas and
refurbishment of the Suite when the Resident vacates it upon termination of the
Residency Agreement.

C. Special Assessments. The Community reserves the right to assess charges for
special circumstances outside the Community’s control, such as sharp increases
in costs of utilities or other necessary expenses. The Community shall provide
the Resident at least thirty (30) days’ written notice (or such additional days’
notice as may be required by law) prior to the imposition of such special
assessments.

D. Payment Schedule and Monthly Statement. Prior to or on the Occupancy Date,
the Resident shall pay the Community an amount equal to the Total Daily Fee set
forth in Exhibit 2. This payment shall be applied to Resident’s first month’s
residence in the Community. If the Occupancy Date is on a day other than the
first day of the month, the advance payment shall be prorated accordingly and
the residual amount will be credited to the following month’s payment.
Thereafter, the Community will provide to the Resident a monthly statement
itemizing fees and charges and payments received, and showing the balance due.
The Daily Fee shall be due in advance, on the first (1st) calendar day of each
month.

E. Late Payment Charge. If the Resident’s account is not paid in full by the
first of the month, a late payment charge will be assessed on the outstanding
balance of one and one-quarter percent (1 1/4%) per month until paid. This
periodic rate is equivalent to an annual percentage rate of fifteen percent
(15%). The Resident will pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the Community in collecting amounts
past due under this Residency Agreement.

F. Increases in Fees and Charges. Annual increases in the Resident’s then
current Fees will be implemented on January 1st of each year. Notice of any
increase in the fees in Exhibit 2 will be provided to the Resident in writing
sixty (60) days prior to the effective date of the increase. The Resident will
pay all applicable new or increased fees and charges, unless the Resident
terminates this Residency Agreement in accordance with Section IV of this
Residency Agreement, effective prior to the effective date of the fee or charge
increase. If the Community agrees at the request of the Resident to provide
additional services, no advance notice requirement will apply to any fees or
charges relating to such services.

 

4



--------------------------------------------------------------------------------

A change in the level of service is not considered a change of fees or charges.
Rather, it is an increase in services which are subject to the higher fees
corresponding to those services. The Resident shall be responsible for the cost
of the increased level of service when he/she begins receiving such services.

G. Fees During Resident Absence. During an absence from the Community, the
Resident is responsible for payment of the Base Fee and all service level fees
through the third day of absence. Beginning with the fourth day of absence, the
Resident will not be responsible for service level fees above the Base Rate.

H. Suite Hold. During an absence from the Community, the Resident’s suite will
be held for the Resident provided that, upon return, the Resident continues to
meet the Community’s admission criteria and all fees and charges incurred by the
Resident have been paid.

I. Double Occupancy. If two individuals are parties to this Residency Agreement,
the second person fees, as listed in Exhibit 1-A, shall be applied. Both
Residents shall be jointly and severally liable for all fees and charges
incurred by each Resident. When two persons are parties to this Residency
Agreement, and when one such person permanently vacates the Suite, the remaining
resident shall have the option of:

 

  •  

Retaining the same Suite, with the understanding that a prospective resident may
select that Suite for double occupancy; or

 

  •  

Retaining the same Suite and paying the fee applicable to private occupancy; or

 

  •  

Relocating to a single occupancy Suite, if available.

J. Refund Upon Closing. In the event the Community ceases to operate, the
Resident will be entitled to a pro rata refund of any prepaid amounts for
services covering the period after the building has closed.

ARTICLE IV

Term and Termination

A. Term of Residency Agreement. This Residency Agreement shall commence on the
effective date set forth on the Exhibits attached hereto (the “Effective Date”)
and will continue on a month-to month basis.

B. Non-Renewal. As a month-to-month Contract, Community may elect not to renew
the Contract upon thirty (30) days notice to Resident.

C. Termination. The Community may terminate this Residency Agreement prior to
the expiration of its term, upon thirty (30) days prior written notice
(“Community Notice Period”) to the Resident and the Responsible Party for one of
the following reasons, as determined by the Community:

 

5



--------------------------------------------------------------------------------

1. The Resident:

 

  a.

Does not meet the residency requirements established by the state;

 

  b.

Presents an imminent physical threat or danger to self or others;

 

  c.

Requires more than intermittent nursing care;

 

  d.

Require monitoring of a chronic medical condition that is not essentially
stabilized through available medications and treatments;

 

  e.

Is bedridden for more than 14 days;

 

  f.

Has stage three or four skin ulcers;

 

  g.

Requires a ventilator;

 

  h.

Has an unstable tracheostomy or a stable tracheostomy of less than six months
duration;

 

  i.

Has an unstable peg tube;

 

  j.

Requires an IV or central line;

 

  k.

Wanders such that the Community is unable to provide adequate supervision and/or
security arrangements;

 

  l.

Exhibits socially inappropriate behavior as determined by the Community such
that the facility would be unable to manage the behavior after documented,
reasonable efforts such as clinical assessments and counseling for a period of
not more than 60 days;

 

  m.

Requires skilled monitoring, testing, and aggressive adjustment of medications
and treatments where there is the pressure of, or reasonable potential of, an
acute episode unless there is an RN to provide appropriate care;

 

  n.

Requires treatment for a disease or condition which requires more than contact
isolation;

 

  o.

Exhibit behaviors that present a threat to the health or safety of themselves or
others, such that the assisted living facility would be unable to eliminate the
threat either through immediate discharge or use of immediate appropriate
treatment modalities with measurable documented progress within 45 days;

 

  p.

Fails to pay fees and charges when due, or breaches any representation,
covenant, agreement, or obligation of the Resident under this Residency
Agreement;

 

6



--------------------------------------------------------------------------------

  q.

Fails to accept additional services when it is in the best interest of the
Resident to have these services provided to him/her;

 

  r.

Has health care needs that cannot be met in the Community, for reasons such as
licensure, design or staffing, as determined by the Community;

 

  s.

Fails to comply with the Community Guidelines;

 

  t.

Is habitually disruptive, creates unsafe conditions, or is physically or
verbally abusive to other residents or staff.

2. If a Resident has one of the conditions listed above in 1 (c) – (o) and the
Community and the Resident believe that continued residency is appropriate, the
Community may, but is not required to, request a waiver from the state licensing
authority allowing the Resident to remain in the Community temporarily.

3. The Resident’s family, guardian, Responsible Party, or guest is habitually
disruptive, creates unsafe conditions, or is physically or verbally abusive to
the detriment of the welfare of the Resident, other residents or staff.

4. The Resident’s personal physician has determined that the Resident needs
other services, not available at the Community; or

5. The Community is closed.

Notwithstanding the foregoing, the Community may terminate this Residency
Agreement for health or safety reasons, consistent with state law or in the
event of a Community emergency or a Resident emergency, as determined by the
Community. If this Residency Agreement is terminated for these reasons, the
Community will not be required to provide prior written notice.

D. Termination by Resident. The Resident may terminate this Residency Agreement,
upon thirty (30) days prior written notice to the Community (“Resident Notice
Period”), for any reason.

1. In the event of the death of the Resident, this Residency Agreement will
terminate on the first full day after all articles are removed from the suite.
In the event of a medical emergency, as determined by Sunrise, this Residency
Agreement shall terminate effective fourteen (14) calendar days after Sunrise
receives notice, provided all articles are removed from the suite by that date.

E. Refunds.

1. In the event the Community terminates this Residency Agreement and the
Resident vacates the Suite before the Community Notice Period is over, the
Community shall refund the Resident a prorated amount of the paid Base Fee and
the Additional Assisted Living Services Fees for the unused portion of the
Community Notice Period.

 

7



--------------------------------------------------------------------------------

2. In the event the Resident terminates this Residency Agreement, the Resident
will be liable for all charges accrued or incurred for the entire length of the
Resident Notice Period, regardless of whether the Resident vacates the Suite
prior to the expiration of the Resident Notice Period.

F. Removal of Personal Property. Upon termination of this Residency Agreement,
the Resident’s personal property must be removed from the Suite. The Community
shall continue to assess, and the Resident will be required to pay, the Base Fee
on a prorated basis until the personal property is removed from the Suite.

ARTICLE V

Miscellaneous Provisions

A. Choice of Accommodations. In the event that the suite of the Resident’s
choice is not immediately available, an alternate suite will be made available
and the Resident will be charged the rate customarily associated with such
suite. Once the Resident’s desired suite becomes available the Resident will be
allowed to move into the desired suite in accordance with the Community’s policy
and the rate set forth in Exhibit 2, will apply.

If, in the sole discretion of the Community, it is determined that there has
been a change in Resident’s care needs such that another suite or neighborhood
in the Community is more suitable, Resident agrees to relocate to that suite or
neighborhood, subject to availability.

B. Grievance Procedure / Conflict Resolution / Waiver of Jury Trial. The
Community’s Grievance Procedure is set forth in Exhibit 4. While most issues can
be resolved under the Grievance Procedures outlined in Exhibit 4, in the event
that the parties are unable to resolve their differences short of litigation,
the parties agree that any trial shall be before a judge and not a jury.
Accordingly:

WAIVER OF TRIAL BY JURY: THE PARTIES TO THIS RESIDENCY AGREEMENT HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT
OR COUNTERCLAIM THAT MAY BE FILED BY EITHER PARTY IN CONTRACT, TORT, EQUITY OR
BY STATUTE ARISING OUT OF OR RELATED TO THIS RESIDENCY AGREEMENT AND/OR ANY
SERVICES OR CARE PROVIDED BY THE COMMUNITY TO THE RESIDENT. THE “COMMUNITY”
SHALL INCLUDE THE MANAGER, OWNER and/or TENANT, AND ALL OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENT COMPANIES AND SISTER COMPANIES AND ALL OF THEIR
RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, ASSIGNEES, OFFICERS AND DIRECTORS. IF
THE UNDERSIGNED IS ANYONE OTHER THAN THE RESIDENT, THE UNDERSIGNED REPRESENTS
THAT HE/SHE HAS FULL LEGAL AND EXPRESS AUTHORITY TO WAIVE THE RESIDENT’S,
HIS/HER HEIR’(S), BENEFICIARIES, AND/OR ESTATE’S RIGHT TO A TRIAL BY JURY.

C. Security and Storage. The Community has a concierge during business hours.
The main doors of the Community are open during business hours. All other doors
are locked and alarmed at all times. The main doors are locked and alarmed after
normal business hours.

 

8



--------------------------------------------------------------------------------

The Suites have locking doors. Staff are trained to monitor the community at all
times to help ensure the security of the residents and their belongings. The
Community does not provide additional storage.

D. Insurance. The Resident is responsible for maintaining at all times his or
her own insurance coverage, including health, personal property, liability,
automobile (if applicable), and other insurance coverages in adequate amounts.
This includes renter’s insurance. The Resident acknowledges that neither Sunrise
nor the Owner is an insurer of the Resident’s person or property.

E. Emergencies. The Community maintains a policy for dealing with emergencies
including natural emergencies. This policy includes measures to ensure the
safety and well being of all residents and to allow continued operation in the
event of an emergency. The policy also addresses the transfer of residents if
required by the emergency.

F. Maintenance and Repairs. The Resident acknowledges that he or she has had an
opportunity to inspect the Suite and the Resident accepts the Suite in its “as
is” condition. The Community will deliver and maintain the Suite in a fit and
habitable condition and will maintain all common areas in a clean and
structurally safe condition, and will maintain all equipment, appliances, and
fixtures, other than the personal property of the Resident, and all electrical,
plumbing, heating, ventilating, and air conditioning equipment in good and safe
working order and condition. Temporary interruption of such utility services may
occur periodically due to factors outside of the Community’s control or due to
repairs, maintenance or replacement of equipment.

G. Notices. Any notices to be given under this Residency Agreement will be
deemed to have been properly given when delivered personally or when mailed by
first class mail, postage prepaid, addressed as follows:

1. If to the Resident: addressed to the Suite or to such other address as the
Resident may designate by notice.

2. If to the Community: addressed to the Executive Director of the Community or
to such other address as the Community may designate in writing.

H. Assignment. The Resident’s rights and obligations under this Residency
Agreement are personal to the Resident and cannot be transferred or assigned,
without the prior written consent of the Community. The rights and obligations
of the Community may be assigned to any person or entity, without the prior
consent of the Resident. The Community may engage another person or entity to
perform any or all of the services under this Residency Agreement.

I. Ownership Rights. The Resident has no ownership interest or proprietary right
to the Suite, nor to the personal property, land, buildings, improvements or
other Community facilities provided under this Residency Agreement. This
Residency Agreement shall not be construed to be a lease or to confer any rights
of tenancy or ownership in the Resident. The Resident’s rights under this
Residency Agreement are subject to all terms and conditions set forth herein and
subordinate to any mortgage, financing deed, deed of trust, or financing lease
on

 

9



--------------------------------------------------------------------------------

Community premises. Upon request, the Resident agrees to execute and deliver any
instrument requested by the Community or the owner or holder of any such
document to affect the sale, assignment, or conveyance thereof, provided that by
so doing the Resident shall not be required to prejudice his/her rights under
this Residency Agreement.

J. Guests. The Resident’s guests shall at all times abide by the Community’s
policies, including the Community Guidelines. The Community reserves the right
to take appropriate enforcement action if the Community determines that the
guest is failing to follow such Community policies. The Resident shall be
responsible for the charges incurred by any actions of any guest. The Resident
may have guests stay overnight in the Suite, in accordance with the Community
Guidelines.

K. Weapons. No weapons, including, but not limited to guns and knives, are to be
brought into the Community at any time for the safety and well-being of all
residents and staff. This policy applies to Resident guests as well.

L. Arrangement for Guardianship or Conservatorship. If it appears that you may
not be able to care properly for yourself or your property, and if you have made
no other designation of a person or legal entity to serve as guardian or
conservator then Sunrise may apply to a court of law to appoint a legal guardian
or conservator. Alternatively, if other persons seek appointment as your legal
guardian or conservator, Sunrise may be required to participate in such
proceedings. You agree to pay all attorney’s fees and costs incurred by Sunrise
in connection with such action(s).

M. Resident Rights. The Resident and Responsible Party(s), have been advised of
and have received a copy of the “Statement of Resident Rights,” which is
attached as Exhibit 8 and made part of this Residency Agreement.

N. Admission Policy. Residents are admitted to the Community without regard to
race, color, creed, national origin, sex, religion or handicap.

O. Assurance of Confidentiality. The Community acknowledges that the Resident’s
personal and medical information are confidential. The Community shall maintain
the confidentiality of the Resident’s personal and medical information in
compliance with state and federal law.

P. Examination of Records. A representative of the agency responsible for
licensing the Community, or any agency acting under its guidance, may inspect
the Resident’s records that are on file at the Community as a part of their
evaluation of the Community.

Q. Amendment. Subject to any provision of this Residency Agreement to the
contrary, no modification, amendment, or waiver of any provision of this
Residency Agreement will be effective unless set forth in writing and signed by
the Sunrise area Director of Operations for the Region and the Resident.

R. Entire Agreement. This Residency Agreement, including the Exhibits hereto,
and subject to Article V.V. below, constitutes the entire agreement between the
parties and it

 

10



--------------------------------------------------------------------------------

supercedes all prior oral or written agreements, commitments, or understandings
with respect to the matters provided for herein.

S. Waiver. Neither delay nor failure in requiring strict compliance by the
Resident with any of the terms of this Residency Agreement shall be construed to
be a waiver by the Community of such term, or of the right to insist upon strict
compliance by the Resident with any of the other terms of this Residency
Agreement.

T. Severability. If any provision of this Residency Agreement is found invalid
or otherwise unenforceable, the other provisions of this Residency Agreement
shall remain binding and enforceable.

U. Governing Law. This Residency Agreement, its construction, performance, the
obligations and duties of the parties, and any claims or disputes arising from
it will be governed by and construed in accordance with the laws of the state in
which the Community is located.

V. Accuracy of Application Documents. As part of the Resident’s application to
the Community, the Resident has filed with the Community an application form.
The Resident warrants that all information contained in these documents and any
other document supplied to the Community as part of the application process is
true and correct, and the Resident understands that the Community has relied on
this information in accepting the Resident for residency at the Community. Any
misrepresentation or omission made by the Resident or on the Resident’s behalf,
whether written or verbal, shall be grounds for the Community’s termination of
this Agreement upon thirty (30) days prior written notice to the Resident.

W. Advance Directives. It is the policy of the Community to ask all prospective
residents if they have executed any “advance directives.” Advance directives can
include a health care power of attorney, a living will, or other documents which
describe the amount, level or type of health care the resident would want to
receive at a time when the resident can no longer communicate those decisions to
a doctor or other health professional. It also includes documents in which the
resident names another person who has the legal authority to make health care
decisions for the Resident. If the Resident has executed any such documents, or
if the Resident executes any such documents while living at the Community, it is
the Resident’s responsibility to advise the Community’s staff of these
documents, and to provide copies to the Community. If the Resident has such
documents, and has provided copies of them to the Community, the Community will
provide copies of the documents to other health care professionals who may be
called to assist the Resident with his/her health care needs. If the Resident
executes such documents, and later changes or revokes them, it is the Resident’s
responsibility to inform the Community, so that the Community can assist the
Resident in communicating the Resident’s health care choices to other
professionals.

X. Review of Documents and Policies. The Resident and the Responsible Party
named in this Residency Agreement acknowledge(s) that they have received copies
of, and have reviewed, this Residency Agreement between the Community and the
Resident and all exhibits. The Resident and the Responsible Party further
acknowledge(s) that the Community has explained to him/them the Community’s
policies and procedures for implementing residents’ rights and responsibilities,
including the grievance procedure (attached as Exhibit 7) and the

 

11



--------------------------------------------------------------------------------

Resident has been offered the opportunity to execute advance directives. The
Community recommends that the Resident have this Residency Agreement reviewed by
an attorney or another third party chosen by the Resident.

Y. Responsibility for Third Party Contractors/Health Services. The Resident has
the right to receive services from third-party contractors consistent with the
Community’s policies and state law. All third-party contractors must comply with
the Community’s rules and policies. The Community has no responsibility to
screen third party contractors and the Community is not responsible for care
provided by third-party contractors to the Resident. The Resident shall
indemnify the Community and its owners, directors, agents, employees and
contractors against any losses, costs, expenses, claims, liabilities, damages,
or judgments, including without limitation, legal fees, court costs, expert
fees, and similar expenses incurred, which may be asserted against, imposed upon
or incurred by the other party as a result of the negligence or intentional
conduct of the third-party contractor. The Community reserves the right to bar
any third-party contractor from the Community.

The Resident hereby indemnifies, holds harmless and releases the Community and
its owners, directors, agents, employees, and contractors from any and all
liability, cost, and responsibility for injury and damage, including attorneys’
fees, arising from the Resident’s failure to obtain, or from the failure of
others to furnish, nursing, health care or personal care services, and from all
injury and damages which could have been avoided or reduced if such services had
been obtained or furnished or as a result of the Resident/Responsible Party’s
negligence, intentional wrongdoing or breach of his/her contractual obligations.

Article VI

Services Available to Residents at the Community

A. Services Available at the Community. The services and programs described in
the following pages of this Residency Agreement are available to residents, as
determined by the Community following the Assessment process described in
Article I.

B. Services Not Provided by The Community. The Community does not provide any
services not described in this Residency Agreement. However, certain services
such as eyeglasses, dentures, podiatric care, psychiatric consultation, physical
therapy, speech therapy, and occupational therapy, private duty care givers,
prescription medications, physician services, prosthetic devices and mechanical
aides in some cases may be arranged through the Community. Any such services and
items will be billed to the Resident by the third party provider.

C. Emergency Services. The Resident authorizes the Community to obtain emergency
health care services for the Resident, at the Resident’s expense, whenever, in
the Community’s sole discretion, such emergency services are deemed necessary.
The Community shall notify any Responsible Party, as soon as possible after such
emergency where health care services have been provided.

D. Transfer to Facility Providing Higher Level of Care. If the Resident needs
care beyond what can be provided in the Community, the Resident and any
Responsible Party shall,

 

12



--------------------------------------------------------------------------------

upon written notification from the Community, make arrangements for transfer to
an appropriate care setting.

Review of Documents and Policies. You acknowledge that you have received a copy
of, and have reviewed, this Residency Agreement as well as the following
specific information:

1. The Resident Grievance Procedure (attached as Exhibit 4);

2. The Community’s policies and procedures for implementing Resident Rights
(attached as Exhibit 5);

3. The Community’s policy concerning Advance Directives, set forth in Article V,
paragraph U of this Residency Agreement;

4. Article V(B) of this Residency Agreement titled “Grievance Procedure /
Conflict Resolution / Waiver of Jury Trial”.

You acknowledge that the Community has explained the terms of this Residency
Agreement to you. You agree to the terms of this Residency Agreement by signing
in the space provided below:

 

RESIDENT:       RESPONSIBLE PARTY:           Signature       Signature          
Print Name       Print Name SECOND RESIDENT (if applicable):       RESPONSIBLE
PARTY:           Signature       Signature           Print Name       Print Name
SUNRISE:               Signature              

 

13



--------------------------------------------------------------------------------

Executive Director

 

14



--------------------------------------------------------------------------------

EXHIBIT 1

YOUR SUITE AND FEES

Name of Resident:                                         

Suite #:                                                               Occupancy
Date:                                                              

 

Base Fees

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care

   $_______/ day

Medication Management

   $_______  

         Level 1                               Level 2

Total Daily Fee:

   $_______/ day

Move-in Fee:

   $_______ _______   

Effective Date:                                 

 

15



--------------------------------------------------------------------------------

EXHIBIT 1-A

SECOND RESIDENT’S FEES

Name of Second Resident:                                         

Occupancy Date:                     

 

Base Fees

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care

   $_______/ day

Medication Management

   $_______

         Level 1                               Level 2

Total Daily Fee:

   $_______/ day

Move-in Fee:

   $_______

Effective Date:                                         

 

16



--------------------------------------------------------------------------------

EXHIBIT 2

SCHEDULE OF COMMUNITY FEES

A. Schedule of Fees. The fees for all of the various services and products
offered by the Community are as follows:

 

Base Fees (starting from)

    

Assisted Living Suite

   $_______/ day

Reminiscence Suite

   $_______/ day

Edna’s Place Suite

   $_______/ day

Avon Place Suite

   $_______/ day

Service Level Fees

    

Assisted Living Plus

   $_______/ day

Assisted Living Plus Plus

   $_______/ day

Reminiscence Program Fee

   $_______/ day

Reminiscence Plus

   $_______/ day

Reminiscence Plus Plus

   $_______/ day

Terrace Club Program Fee

   $_______/ day

Terrace Club Plus

   $_______/ day

Edna’s Place Program Fee

   $_______/ day

Edna’s Place Plus

   $_______/ day

Avon Place Program Fee

   $_______/ day

Avon Place Plus

   $_______/ day

Enhanced Care* (starting from)

   $_______/ day

Medication Management

   $_______

         Level 1                               Level 2

Move-in Fee:                                          
                                   

   $_______

Effective Date:                                         

 

*

Enhanced Care fees are variable, depending on the needs of the resident as
determined by the resident’s assessment score.

 

17



--------------------------------------------------------------------------------

EXHIBIT 3

SCHEDULE OF THE COMMUNITY’S ADDITIONAL AMENITIES

Additional Amenities

 

(1)    Assistance with Resident requested special maintenance projects, such as
hanging pictures, furniture assembly, etc. beyond that maintenance required by
this Residency Agreement. The use of outside contractors or handyman services is
not permitted without prior written approval of Community.

   $                    /day

(2)    Housekeeping services in addition to those included as part of the
Assisted Living Services

   $                    /day

(3)    Transportation for personal trips, scheduled in advance by the Resident.
The hours that transportation is available for scheduling will be determined by
Community.

   $                    /hour

(4)    Rental furniture

   $                    /month

(5)    Guest meals

   $                    /breakfast    $                    /lunch   
$                    /dinner

(6)    Barber and Beauty services

   $                    

(7)    Dry cleaning

   $                    

(8)    Continence Products

   $                    

         Level 1                              Level 2

  

         Level 3

  

(9)    The View Programming Fee

   $                    

(10)  

   $                    

(11)  

   $                    

(12)  

   $                    

 

18



--------------------------------------------------------------------------------

(13)  

   $                    

 

19



--------------------------------------------------------------------------------

EXHIBIT 4

RESIDENT GRIEVANCE PROCEDURE

The Community encourages all residents and family members to express their
complaints about the Community and to suggest remedies or improvements in its
policies and services. Your Community will try to be responsive to reasonable
concerns and suggestions. We also encourage residents and family members to let
staff know when services and policies are satisfactory and should continue
unchanged.

PROCEDURES:

The Community team members are expected to listen courteously and respectfully
to complaints. If team members are able to do so, they will attempt to explain
the reason for the procedure or incident in question. If you are not satisfied,
team members will explain the Community’s steps for making a complaint which are
as follows:

 

1.

Discuss the concern or complaint with the Executive Director of the Community.
If there is no resolution to the matter or you do not feel comfortable
discussing the matter with the Executive Director, then,

 

2.

Discuss the concern or complaint with the area Director of Operations for the
Community,                     , whose voicemail number is                     .
If there is no satisfaction at that point, then,

 

3.

Contact the Area Vice-President of Operations,                      whose
voicemail number is                     . If there is no satisfaction at that
point, then,

 

4.

Contact the Sunrise Senior Living National Office Customer Service Center to
express the complaint at 1-800-929-4124. If you are still unsatisfied then,

 

5.

Contact the following agencies:

 

State Licensing Authority

  

Ombudsman

Delaware Department of Health and Social

  

Delaware Long Term Care Ombudsman

Services

  

Toll-Free Number: (877) 453-0012

Toll-Free Number: (800) 464-4357

  

Another way to air grievances is through the monthly Resident Council meetings.

At no time will any team member of the Community take any improper action
against a resident for making a complaint, whether or not the complaint is
valid. The Community will consider dismissing any employee who is found to be
threatening, ignoring, humiliating, retaliating, or discriminating against
residents who voice complaints.

Whenever any team member observes what appears to be a violation of resident
rights or a violation of any of the laws and regulations under which the
Community must operate, whether or not a resident has actually voiced a
complaint, the team member is immediately expected to correct the situation, if
possible. If the team member is unable to do so, he/she is to bring the problem
to the attention of the Executive Director or Administrative Team Member on Call
who will ensure corrective action and, when required, notify authorities.

 

20



--------------------------------------------------------------------------------

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          
(Signature)     (Signature)           (Print Name)     (Print Name)          
(Date)     (Date)

 

21



--------------------------------------------------------------------------------

EXHIBIT 5

RESIDENT RIGHTS

Residents have rights, which shall include but not be limited to the following:

(1) Every resident shall have the right to receive considerate, respectful, and
appropriate care, treatment and services, in compliance with relevant federal
and state law and regulations, recognizing each person’s basic personal and
property rights which include dignity and individuality.

(2) Each resident and the family of such resident shall, prior to or at the time
of admission, receive a written statement of the services provided by the
Community including those required to be offered on an “as needed” basis, and a
statement of related charges for services.

(3) After admission, the Community shall submit to the resident or legal
representative, on a monthly basis, a written, itemized statement detailing in
language comprehensible to the ordinary layperson the charges and expenses the
resident incurred during the previous month. The statement shall contain a
description of specific services, equipment and supplies received and expenses
incurred for each such item. The statement shall include an explanation of any
items identified by code or by initials. The Community shall make reasonable
efforts to communicate the contents of the individual written statement to
persons who it has reason to believe cannot read the statement.

(4) Each resident shall receive from his/her physician complete and current
information concerning the resident’s diagnosis, treatment and prognosis in
terms and language the resident can reasonably be expected to understand, unless
medically inadvisable. The resident shall participate in the planning of the
resident’s medical treatment, including attendance at care plan meetings, may
refuse medication or treatment, be informed of the medical consequences of all
medication and treatment alternatives and shall give prior informed consent to
participation in any experimental research after a complete disclosure of the
goals, possible effects on the resident and whether or not the resident can
expect any benefits or alleviation of the resident’s condition. In any instance
of any type of experiment or administration of experimental medicine, there
shall be written evidence of compliance with this section, including the
signature of the resident, or the signature of the resident’s guardian or
representative if the resident has been adjudicated incompetent. A copy of
signed acknowledgment or informed consent, or both when required, shall be
forwarded to each signer and a copy shall be retained by the Community.

(5) At the bedside of each resident, the Community shall place and maintain in
good order the name, address and telephone number of the physician responsible
for the resident’s care.

(6) Each resident shall receive respect and privacy in the resident’s own
medical care program. Case discussion, consultation, examination and treatment
shall be confidential, and shall be conducted discreetly. In the resident’s
discretion, persons not directly involved in the resident’s care shall not be
permitted to be present during such discussions, consultations, examinations or
treatment, except with the consent of the resident. Personal and medical records
shall be treated confidentially, and shall not be made public without the
consent of the resident, except such

 

22



--------------------------------------------------------------------------------

records as are needed for a resident’s transfer to another health care
institution or as required by law or third party payment contract. No personal
or medical records shall be released to any person inside or outside the
Community who has no demonstrable need for such records.

(7) Every resident shall be free from chemical and physical restraints imposed
for purposes of discipline and convenience, and not necessary to treat the
resident’s medical condition.

(8) Every resident shall receive from the Executive Director or staff of the
Community a courteous, timely and reasonable response to requests, and the
Community shall make prompt efforts to resolve grievances. Responses to requests
and grievances shall be made in writing upon written request by the resident.

(9) Every resident shall be provided with information as to any relationship the
Community has with other healthcare and related institutions and/or service
providers, including, but not limited to, pharmacy and rehabilitation services,
to the extent the resident is offered care and/or services from these related
entities. Such information shall be provided in writing upon admission, and
thereafter when additional services are offered.

(10) Every resident shall receive reasonable continuity of care.

(11) Every resident may associate and communicate privately and without
restriction with persons and groups of the resident’s own choice (on the
resident’s own or their initiative) at any reasonable hour; may send and shall
receive mail promptly and unopened; shall have access at any reasonable hour to
a telephone where the resident may speak privately; and shall have access to
writing instruments, stationery and postage.

(12) Each resident has the right to manage his/her financial affairs. If, by
written request signed by the resident, or by the guardian or representative of
a resident who has been adjudicated incompetent, the Community manages the
resident’s financial affairs, it shall have available for inspection a monthly
accounting, and shall furnish the resident and his/her family or representative
with a quarterly statement of the resident’s account. The resident shall have
unrestricted access to such account at reasonable hours.

(13) If married, every resident shall enjoy privacy in visits by his/her spouse,
and, if both are in-residents of the Community, they shall be afforded the
opportunity where feasible to share a room, unless medically contraindicated.

(14) Every resident has the right of privacy in his/her room, including a door
that locks, consistent with the safety needs of the resident. Personnel of the
Community shall respect this right by knocking on the door before entering the
resident’s room.

(15) Every resident has the right, personally or through other persons or in
combination with others, to exercise his/her rights; to present grievances; to
recommend changes in Community policies or services on behalf of himself/herself
or others; to present complaints or petitions to the Community’s staff or
Executive Director, to the Division of Services for Aging and Adults With
Physical Disabilities or to other persons or groups without fear of reprisal,
restraint,

 

23



--------------------------------------------------------------------------------

interference, coercion or discrimination.

(16) A resident shall not be required to perform services for the Community.

(17) Each resident shall have the right to retain and use his/her personal
clothing and possessions where reasonable, and shall have the right to security
in the storage and use of such clothing and possessions.

(18) No resident shall be transferred or discharged out of a Community except
for medical reasons; the resident’s own welfare or the welfare of the other
residents; or for nonpayment of justified charges. If good cause for transferal
is reasonably believed to exist, the resident shall be given at least 30 days’
advance notice of the proposed action, together with the reasons for the
decision, and the resident shall have the opportunity for an impartial hearing
to challenge such action if he/she so desires. In emergency situations such
notice need not be given.

(19) Every resident shall have the right to inspect all records pertaining to
him/her, upon oral or written request within 24 hours of notice to the
Community. Every resident shall have the right to purchase photocopies of such
records or any portion of them, at a cost not to exceed the community standard,
upon written request and two working days advance notice to the Community.

(20) Every resident shall be fully informed, in language he/she can understand,
of his/her rights and all rules and regulations governing resident conduct and
his/her responsibilities during the stay at the Community.

(21) Every resident shall have the right to choose a personal attending
physician.

(22) Every resident shall have the right to examine the results of the most
recent survey of the Community conducted by federal and/or state surveyors and
any plan of correction in effect with respect to the Community. Survey results
shall be posted by the Community in a place readily accessible to residents.

(23) Every resident shall have the right to receive information from agencies
acting as client advocates and be afforded the opportunity to contact those
agencies.

(24) Every resident shall be free from verbal, physical or mental abuse, cruel
and unusual punishment, involuntary seclusion, withholding of monetary
allowance, withholding of food and deprivation of sleep.

(25) Every resident shall be free to make choices regarding activities,
schedules, health care and other aspects of his/her life that are significant to
the resident, as long as such choices are consistent with the resident’s
interests, assessments and plan of care and do not compromise the health or
safety of the individual or other residents within the Community.

(26) Every resident has the right to participate in an ongoing program of
activities designed to meet, in accordance with his/her assessments and plan of
care, the resident’s interests and

 

24



--------------------------------------------------------------------------------

physical, mental and psychosocial well-being.

(27) Every resident shall have the right to participate in social, religious and
community activities that do not interfere with the rights of other residents.

(28) Every resident shall receive notice before the resident’s room or roommate
is changed, except in emergencies. The Community shall endeavor to honor the
room or roommate requests of the resident whenever possible.

(29) Every resident shall be encouraged to exercise his/her rights as a citizen
of the State and the United States of America.

(30) Every resident shall have the right to request and receive information
regarding minimum acceptable staffing levels as it relates to his/her care.

(31) Every resident shall have the right to request and receive the names and
positions of staff members providing care to the resident.

(32) Every resident shall have the right to request and receive an
organizational chart outlining the Community’s chain of command for purposes of
making requests and asserting grievances.

(33) Where a resident is adjudicated incompetent, is determined to be
incompetent by his/her attending physician, or is unable to communicate, his/her
rights shall devolve to his/her next of kin, guardian or representative.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          
(Signature)     (Signature)           (Print Name)     (Print Name)          
(Date)     (Date)

 

25



--------------------------------------------------------------------------------

EXHIBIT 6

RESPONSIBLE PARTY CONTRACT

THIS CONTRACT is entered into as of this                      day of
                    ,             , by and among                             
(hereinafter referred to as the “Resident”);
                                         (the “Responsible Party”) and Sunrise
Senior Living Management, Inc., (“Sunrise”), Manager for Owner.

WHEREAS, the Resident desires to live in the suite, or already lives in the
suite (the “Suite”) identified in an Contract between Sunrise and the Resident
(the “Residency Agreement”), of which this Contract is made a part thereof; and

WHEREAS, Sunrise is willing to enter into the Residency Agreement if the
Resident identifies an individual who is willing to provide certain assistance
to or on behalf of the Resident in the event that such assistance is necessary,
and who is willing to pay the Resident’s financial obligations to Sunrise under
the Residency Agreement in the event that the Resident does not make payments
when due; and

WHEREAS, the Responsible Party has agreed to provide such assistance and to pay
such obligations if and as necessary.

In consideration of the foregoing, the parties agree as follows:

 

  1.

In the event that the condition of the Resident makes such assistance necessary
or advisable, the Responsible Party, upon the request of the Community, will:

 

  a)

Participate as needed with the Community staff in evaluating the Resident’s
needs and in planning and implementing an appropriate plan for the Resident’s
care;

 

  b)

Assist the Resident as necessary to maintain the Resident’s welfare and to
fulfill the Resident’s obligations under the Residency Agreement;

 

  c)

Assist the Resident in transferring to a hospital, nursing home, or other
medical facility in the event that the Resident’s needs can no longer be met by
the Community;

 

  d)

Assist in removing the Resident’s personal property from the Apartment/Suite
when the Resident leaves the Community;

 

  e)

Make necessary arrangements, or assist the legally responsible person in making
necessary arrangements, for funeral services and burial in the event of death.

 

26



--------------------------------------------------------------------------------

  2.

In the event that the Resident fails to pay any amount or amounts due to the
Community under the Residency Agreement, the Responsible Party hereby agrees to
pay the Community all amounts due from the Resident under the Residency
Agreement, as it may be amended from time to time, including any amounts
resulting from increases in fees or charges authorized by the Residency
Agreement. The Responsible Party agrees to pay the Community within thirty
(30) days of receiving each notice from the Community of nonpayment by the
Resident.

 

  3.

The Responsible Party acknowledges that he/she has received and has reviewed a
copy of the Residency Agreement, and has had an opportunity to ask any questions
the Responsible Party may have.

IN WITNESS WHEREOF, the undersigned have duly executed this Contract, or have
caused this Contract to be duly executed on their behalf, as of the day and year
first above written.

 

Sunrise Senior Living Management, Inc., as Manager for Owner:

    

Responsible Party

          

Signature

    

Signature

Executive Director        

(Title)

    

(Print Name)

          

(Name of Community)

    

(Address)

          

(Date)

    

(Date)

            

Social Security Number

            

Resident’s Name

 

27



--------------------------------------------------------------------------------

EXHIBIT 7

CONSENT TO PHOTOGRAPH

Sunrise was founded on the belief that human life is sacred — each person
deserves to be treated with the utmost dignity and respect. At times
photographic images of residents are required to ensure their safety and / or
enhance their Sunrise experience.

Because Sunrise desires to ensure that each resident is able to exercise the
right to make his or her own choices, this Consent to Photograph authorizes
Sunrise Senior Living Management, Inc. and/or Sunrise Senior Living Services,
Inc. (collectively referred to herein as “Sunrise”) to act according to your
wishes With respect to photographs.

I,                     , consent to photographs of                     , being
used for the following reason(s):

 

  ¨

Identification purposes intended to assist in the delivery of care and/or
dietary services in order to ensure my best interests and needs are met. I
understand that these images will be treated by the Community as confidential.

 

  ¨

Recognition of anniversary, birthday, celebrations and events attended while
living as a Sunrise resident. I understand that these images may be placed in a
photo album and/or posted online at www.SunriseConnected or other Sunrise web
site, to enable my family and others to enjoy seeing the celebrations and events
provided.

I release and hold harmless Sunrise and any affiliated companies and businesses
as well as their employees, officers, directors and agents from any and all
claims arising from the use of             ’s, photograph as authorized above.

 

        

Resident Name (please print)

            Responsible Party, Attorney in Fact or Guardian Name — if applicable
(please print)   

 

28



--------------------------------------------------------------------------------

CARE PROGRAMS AND SERVICES

ASSISTED LIVING

The Community’s Assisted Living Program consists of reminders, supervision
and/or hands on assistance with certain activities of daily living. Such
services are offered at Assisted Living Plus, Assisted Living Plus Plus and
Enhanced Care, depending on the nature and extent of services provided.

REMINISCENCE PROGRAM

The Community’s Reminiscence Program (“Reminiscence Program”) is designed for
residents who have a diagnosis of Alzheimer’s Disease, dementia or related
disorders or who have similar care needs. The Reminiscence Program is offered in
a specially designed Reminiscence Neighborhood. The Reminiscence Program is
offered at different levels, depending on the nature and extent of services
provided.

TERRACE CLUB

The Terrace Club is a specially designed program for residents who have, or are
concerned about, early memory loss. It is offered as an addition to the Assisted
Living program and service levels.

AVON PLACE

Avon Place is a specially designed neighborhood in the Community with
programming designed for residents with early to mid stage memory loss usually
associated with Alzheimer’s disease or related disorder such as dementia. It is
offered at a “Base” level and a “Plus” level, depending on the nature and extent
of services provided.

EDNA’S PLACE

Edna’s Place consists of a cluster of suites within the Reminiscence
Neighborhood and incorporates design features, therapeutic programs and closely
supervised activities for residents who have higher level needs due to more
severe cognitive impairment such as late stage memory loss or Alzheimer’s
Disease. Edna’s Place is offered at a “Base” level, and a “Plus” level,
depending on the nature and extent of services provided.

MEDICATION ASSISTANCE PROGRAM

The Medication Program is available to those residents who may require help with
their medications. Medication assistance is subject to state law but may include
the following: a) reminding the resident of the time to take medication; b)
reading the medication label to the resident; c) checking the dosage of self
administered medication against the container label; and d) physically assisting
the resident in pouring or otherwise taking the medication. If the resident

 

29



--------------------------------------------------------------------------------

is able to self-administer his/her own medications, the medications must be kept
in a locked box or area (at Resident’s expense) in the Resident’s Suite.

The Community’s Medication Program requires the use of a uniform medication
packaging system. The Resident may purchase medications from a pharmacy that has
contracted with the Community, or the Resident can provide written notice to the
Community that he/she will obtain medications from another pharmacy. While the
Resident is free to select any pharmacy, the pharmacy must provide medications
in a manner consistent with the Community’s system in order for the Resident to
participate in the Medication Program.

 

30



--------------------------------------------------------------------------------

REFERRAL DISCLOSURE ADDENDUM

This is to advise you that, in the ordinary course of business, Sunrise
communities develop relationships with local and national organizations that may
lead to referrals and move-ins. It is just one of many ways of ensuring that
residents who need care locate the appropriate setting to meet their needs. In
some cases, if allowed by law, the referral source may require compensation from
the Community if a resident whom they referred moves into the Community. The
majority of move-ins are not the result of compensated referrals. Payment of a
fee has no effect on a resident’s stay at our community.

 

31



--------------------------------------------------------------------------------

RESPITE STAY ADDENDUM

 

THIS RESPITE STAY ADDENDUM (this “Addendum”) is entered into as of this      day
of             , 20    , by and between: (i) Sunrise and (ii)
                                 (“you” or “Resident”).

WHEREAS, the Resident desires to reside at the Community for a temporary respite
stay (the “Respite Stay”); and

WHEREAS, the Resident and the Community have entered into a Residency Agreement
dated                     , 20     (the “Residency Agreement”), as amended
herein.

NOW THEREFORE, the Resident and the Community agree as follows:

1. Article IV.A. of the Residency Agreement is hereby amended as follows:
Resident shall reside at the Community for the period commencing on
                    , 20     and terminating no later than                     ,
20__.

2. The Move-in Fee referred to in Article III.B. of the Residency Agreement
shall be waived during the Resident’s Respite Stay.

3. Article III. of the Residency Agreement is amended to add the following:

L. Respite Stay Daily Fee. During the Respite Stay, the Resident shall pay a
daily fee in the amount of $             (the “Respite Stay Daily Fee”).

4. In the event that Resident becomes a permanent resident of the Community,
Resident shall be responsible for payment of the Move-in Fee upon the first day
of such permanent residency. A portion of the Respite Stay Daily Fee, in the
amount of $            , is referred to as the Respite Premium Fee. Resident’s
Move-In Fee shall be credited by the amount of the Respite Premium Fee paid over
the course of the Respite stay, up to the full amount of the Move-in Fee. For
example, if the Resident pays a Respite Premium Fee of $25.00 to the standard
room rate for a Respite Stay of 10 days, the Resident will receive a Respite
Premium credit of $250 towards the Move-in Fee.

5. Except as modified herein, all of the other terms and conditions of the
Residency Agreement remain in full force and effect.

(Signatures are on the following page)

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

SUNRISE   

Signature

  

Executive Director

  

Date

 

RESIDENT

   

RESPONSIBLE PARTY

         

Signature

   

Signature

         

Print Name

   

Print Name

         

Date

   

Date

 

33



--------------------------------------------------------------------------------

PET ADDENDUM

The Community consents to the Resident keeping in the Suite the household pet
described as follows (the “Pet”):

 

    

Kind and breed

    

Name

    

Color

    

Height (maximum height permitted is 18”)

    

Weight (maximum weight permitted is 30 lbs.)

    

Age

The Resident will provide the Community a photograph of the Pet at the time this
Addendum is executed.

A. Responsibilities of the Resident. The Resident will keep the Pet in the
Suite, except when walking the Pet, if applicable, or transporting it to and
from the Suite. The Resident will not allow the Pet in building lobbies or in
common residential area, other than to transport the Pet to and from the Suite.
The Resident will walk and curb the Pet only in areas designated by the
Community and will be responsible for cleaning up after the Pet. When the Pet is
not in the Suite, the Resident will keep it on a leash no longer than five feet
or in a cage or other appropriate closed and ventilated container, and in the
control of the Resident. If the Pet is a bird, the Resident will keep it caged
both in and out of the Suite. If the Pet is a dog or cat, the Resident will
ensure that it wears a collar with appropriate identification (including the
Resident’s telephone number) at all times that it is out of the Suite.

The Resident will comply with all vaccination and licensing requirements
applicable to the Pet, showing proof of this upon request, and will comply with
appropriate standards of care, treatment, and grooming. The Resident will be
responsible for the health, welfare, and proper care of the Pet. The Resident
will ensure that the Pet does not disturb the right of other residents to the
peaceful enjoyment of their Suites and of the common areas. The Resident will
not leave the Pet unattended when the Pet is not in the Suite.

The Resident will be liable for any personal injury or property damage caused by
the Pet that is suffered by the Community, its employees or agents, other
residents, guests, or invitees. The Resident will pay all costs and expenses,
including reasonable attorneys’ fees and court costs incurred by the Community
in enforcing any liability of the Resident under this Addendum.

B. Term and Termination. This Addendum will continue until the Residency
Agreement between the Resident and the Community is terminated, unless either
party terminates this Addendum for any reason by giving seven (7) days prior
written notice to the other party. The Community may terminate this Addendum
upon twenty-four (24) hours notice in the event the Resident breaches any of the
Resident’s obligations under this Addendum. In

 

34



--------------------------------------------------------------------------------

the event that the Pet is left unattended for more than twenty-four (24) hours,
or if the Community determines that the Resident, for any reason, is unable to
care for the Pet, the Community reserves the right to arrange for the Pet to be
delivered to:

 

   (Sponsor)

or to such other individual or agency as the Community determines to be
appropriate. The Resident will pay all costs of delivery, feeding, care,
treatment, and housing of the Pet. The Resident acknowledges that the Resident
has no right to keep a pet except to the extent expressly permitted by this
Addendum, and that the Community reserves the right to withdraw its consent to
the Resident keeping the Pet at any time by terminating this Addendum as
permitted above.

 

       

Community

Date:  ___________

   

By:

       

Title:

       

Resident / Responsible Party:

Date:  ___________

         

Signature

         

Title

   

Resident / Responsible Party:

Date:  __________

         

Signature

         

Title

 

35



--------------------------------------------------------------------------------

MOTORIZED VEHICLE ADDENDUM

RULES FOR MOTORIZED VEHICLES

This Exhibit is hereby attached to and becomes a part of the attached Residency
Agreement by and between the Community and the Resident dated
                     20        .

The Resident and the Community agree that the Resident shall be entitled to use
a motorized vehicle in the Community so long as this Residency Agreement remains
in force upon the following terms.

Any Resident who wishes to operate an electric wheelchair, motorized cart or
similar device (a “Motorized Vehicle”) at the Community must register with the
Community and follow the Rules presented below. The Rules governing Motorized
Vehicle use are designed to protect residents and staff.

 

  1.

To complete registration, the Resident must submit to the Executive Director a
written statement indicating that the Resident’s need for use of a Motorized
Vehicle is due to the Resident’s disability.

 

  2.

Resident acknowledges responsibility for any damage or injury caused by use of
the Motorized Vehicle. The Community encourages Residents to purchase liability
insurance that covers Residents for any injury or damaged caused by Residents’
Motorized Vehicles. Without such insurance, Residents may be personally liable
for substantial amounts of money plus attorneys’ fees.

 

  3.

The Community will review with the Resident how to properly operate the scooter,
i.e start, stop, and understand the turning capabilities of the scooter. The use
of the Motorized Vehicle may be restricted, if it becomes evident to the
Community’s leadership that the use of the Motorized Vehicle constitutes a
direct threat to the health or safety of others or result in substantial
physical damage.

 

  4.

No Motorized Vehicle shall be operated at the Community at a speed that exceeds
a normal walking pace, estimated at 2 miles per hour.

 

  5.

The Resident must operate the Motorized Vehicle at the lowest possible speed and
then transfer to a dining chair for the meal, due to the Motorized Vehicle
blocking ingress and egress. For the safety of residents and staff, staff will
park the Motorized Vehicle in the dining room foyer during the meal. The
Community will consider modifications of this Rule if the Resident’s medical
condition precludes transfer to a chair.

 

  6.

The Motorized Vehicle must be operated at all times in a safe manner and with
due care to avoid causing any personal injury or property damage. The Resident
must be particularly careful to avoid persons who are entering or leaving their
Suites.

 

36



--------------------------------------------------------------------------------

  7.

The Motorized Vehicle should be driven in the center of the hallway. The
Resident must stop at hallway intersections, look both ways and make sure it is
clear before slowly proceeding through the intersection.

 

  8.

The Motorized Vehicle must not be left unattended near any entrances, exits or
intersections. When the Resident retires to his or her Suite, he or she must
also bring the Motorized Vehicle inside.

 

  9.

Residents requesting any reasonable accommodation in the Community’s Rules shall
submit a written request to the Executive Director.

 

DATED:  

                       Resident              

Executive Director

        

 

  37  



--------------------------------------------------------------------------------

Exhibit A-4

Form of Residency Document (Michigan)

(see attached)

 



--------------------------------------------------------------------------------

PREAMBLE

The purpose of this Residency Agreement is to provide a statement of the
services that will be provided to you and the legal obligations that the
Community will be assuming. This Residency Agreement also sets forth your
obligations to the Community, both financial and non-financial. Your residence
is identified by the suite number in Exhibit 1 of this Residency Agreement. You
may move into your suite (the “Suite”) as of the date (the “Occupancy Date”)
listed in Exhibit 1.

ARTICLE I

Resident Evaluation

A. Qualification for Residency. The Community may only accept or retain an
individual to be a resident if management determines, in its sole discretion, it
is able to provide appropriate services and the individual meets the
requirements set forth by state law. The Community is not required to admit or
retain the Resident or to contract with the Resident for services, if the
Community determines, in its sole discretion, that it cannot meet the Resident’s
needs or the Resident fails to meet the requirements as set forth by law.

B. Physician’s Report. Prior to move-in, the Resident will provide the Community
a completed Physician’s Report (the “Physician’s Report”) on a form provided by
the Community. This Report will include a physical examination conducted within
thirty (30) days prior to move-in and must demonstrate that the Resident meets
criteria for residency. After move-in, the Community may require a Physician’s
Report, acceptable to the Community, following any hospitalization, when the
Community determines that the Resident’s health condition warrants or as
required by law.

C. Psychiatric Examination. In addition to the Physician’s Report, the Community
may require a report of a current psychiatric examination (the “Psychiatric
Examination”) prior to move-in if the Resident is taking psychotropic drugs, or
has a history of aggressive behavior, to determine if the Resident’s needs can
be met in an Assisted Living Program and to assist in the Resident’s care plan.
After move-in, the Community may require a psychiatric consultation when the
Community, along with the Resident’s personal physician, determines that the
Resident’s health condition warrants. Failure to comply with the request for a
consultation after move-in may result in a termination of this Residency
Agreement.

D. Assessment. The level of assisted living services required by the Resident is
determined through an assessment (“Assessment”) of the Resident. The Assessment
is performed by designated team members and includes an evaluation of each
Resident’s specific needs. It covers areas such as: mobility, skin care, eating
habits, oral hygiene, continence, cognitive behavior, and medication. This
Assessment, along with the Physician’s Report, provides the basis for
identifying the Resident’s Service Level.

The Assessment is performed when the Resident desires to move into the
Community, and is performed again (i) when additional assisted living services
may be needed, (ii) upon the Resident’s change in condition or (iii) upon a
Resident’s return from the hospital or other care facility. The Resident,
his/her family, and any Responsible Party named in this Residency Agreement will
be informed of changes in the Resident’s condition and any additional assisted



--------------------------------------------------------------------------------

living services needed, and are encouraged to participate in the review,
assessment, and care plan process.

E. Resident Service Plan. A Service Plan will be developed based on the
Physician’s Report, the Psychiatric Examination (if applicable) and the
Assessment. The Resident’s service plan will be developed with the Resident
and/or any individual the Resident designates, including any Responsible Party.
The service plan will outline the services the Resident is to receive.

F. Change in Resident’s Condition. If the Resident’s condition changes so that
the previously assessed level of services is no longer appropriate, the
Community will reevaluate the Resident’s needs to determine which level of
service is appropriate and notify the Resident/Responsible Party of such
reevaluation. The rate charged will vary according to the level of service
provided. Should the Resident wish to decrease the services received, prior
approval from the Community is required. Changes in services provided will be
reflected in a revised service plan.

G. Notification of Third Parties. In the event that the Resident requires
emergency services or experiences a significant change in condition, the
Community will attempt to contact the Responsible Party or other individual
designated by the Resident, within twelve (12) hours. The Resident is
responsible for ensuring that the Community has current telephone numbers for
the individuals to be notified.

ARTICLE II

Responsibilities and Representations of the Resident

A. The Resident will use the Suite only for residential dwelling purposes.

B. Smoking is not allowed in any Resident Suite. Smoking is only allowed in
designated “Smoking Areas.” Whether to designate any Smoking Areas is within the
sole discretion of the Community. The Community may require residents to be
supervised when smoking.

C. A live-in companion is considered an additional person living in the Suite
and is required to pay the Base Fee associated with the Resident’s Suite.

D. Resident agrees to maintain the Suite in a clean, sanitary and orderly
condition. Resident will reimburse the Community for the repair or replacement
of furnishings and fixtures in the Suite beyond normal wear and tear. In
addition, Resident will reimburse the Community for loss or damage to real or
personal property of the Community caused by pets or the negligence or willful
misconduct of the Resident or the Resident’s agents, guests, or invitees.

E. Any damage to carpeting in the Resident’s Suite, other than normal wear and
tear, including stains and/or odors due to incontinence or pets, will result in
the carpet being professionally cleaned, repaired or replaced by the Community.
The Community will have the right to determine whether the carpet needs to be
repaired, cleaned, or replaced. The Resident shall be responsible for the cost
of the repairing, cleaning, or replacing the carpet.

 

3



--------------------------------------------------------------------------------

F. The Resident will not alter or improve the Suite without the prior written
consent of the Community. Upon the termination of this Residency Agreement, the
Resident will be required to return the Suite to the original condition at
his/her own expense prior to the expiration of any applicable notice periods.

G. The Resident will notify the Community promptly of any defects in the Suite,
common areas or in the Community’s equipment, appliances, or fixtures.

H. Community employees or agents may enter the Suite at any reasonable time in
order to provide services to the Resident, to perform building inspection and
maintenance functions, to show the Suite to prospective residents, and otherwise
to carry out the Community’s obligations under this Residency Agreement.
Resident shall allow entry into the Suite at any time to the Community’s
employees or agents when they are responding to the medical alert system, fire
alert system or other emergency.

Community personnel will respect the Resident’s privacy and make their presence
known (except in an emergency) when entering the Suite and will schedule the
entry in advance whenever possible.

I. The Resident will vacate the Suite at the termination of this Agreement,
remove all of the Resident’s property, and deliver possession of the Suite and
any furniture, equipment, appliances, and fixtures supplied by the Community, to
the Community in good condition, ordinary wear and tear excepted. The Resident
will pay the cost of removing and storing any property of the Resident remaining
in the Suite after the termination of this Residency Agreement.

J. The Resident will comply with all guidelines established by the Community
regarding resident conduct in the Community (the “Community Guidelines”), which
shall be deemed incorporated herein. The Community Guidelines may be amended
from time to time as the Community determines to be appropriate.

K. The Resident will not keep a dog, cat, bird, fish, or other pet of any kind
in the Suite unless the Resident and Community have executed the Pet Addendum.

L. If at any time the Resident wishes to use a motorized vehicle he/she must
execute a Motorized Vehicle Addendum.

M. The Resident agrees to maintain his/her own personal physician.

N. The Resident and Responsible Party understand and agree that the Executive
Director or designee may restrict an individual’s visitation rights or bar an
individual from entering the Community if it is determined that the individual
is disrupting the care of the Resident, the care of other residents or if the
presence of the individual has a negative effect on a resident’s physical or
psychosocial well being.

 

4



--------------------------------------------------------------------------------

ARTICLE III

Financial Arrangements

A. Fees. The Resident will pay to the Community the fees indicated on Exhibit 1
and any Additional Amenities provided to the Resident at the fees indicated on
Exhibit 3.

B. Move-in Fee. The Resident will pay to the Community a non-refundable Move-in
Fee (the “Move-in Fee”) in an amount indicated on Exhibit 1, subject to the
provisions of this Article III.B. The Move-in Fee covers administrative costs
associated with the Resident’s move-in: the cost of performing the Resident’s
comprehensive service level assessment including nursing, physician, pharmacy
and social/activity evaluations: and preparation of the Resident’s
individualized service plan. In addition, the Move-in Fee covers expenses
associated with the upkeep and maintenance of the Community’s common areas and
refurbishment of the Suite when the Resident vacates it upon termination of the
Residency Agreement.

C. Special Assessments. The Community reserves the right to assess charges for
special circumstances outside the Community’s control, such as sharp increases
in costs of utilities or other necessary expenses. The Community shall provide
the Resident at least thirty (30) days’ written notice (or such additional days’
notice as may be required by law) prior to the imposition of such special
assessments.

D. Payment Schedule and Monthly Statement. Prior to or on the Occupancy Date,
the Resident shall pay the Community an amount equal to the Total Daily Fee set
forth in Exhibit 2. This payment shall be applied to Resident’s first month’s
residence in the Community. If the Occupancy Date is on a day other than the
first day of the month, the advance payment shall be prorated accordingly and
the residual amount will be credited to the following month’s payment.
Thereafter, the Community will provide to the Resident a monthly statement
itemizing fees and charges and payments received, and showing the balance due.
The Daily Fee shall be due in advance, on the first (1st) calendar day of each
month.

E. Late Payment Charge. If the Resident’s account is not paid in full by the
first of the month, a late payment charge will be assessed on the outstanding
balance of one and one-quarter percent (1 1/4%) per month until paid. This
periodic rate is equivalent to an annual percentage rate of fifteen percent
(15%). The Resident will pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the Community in collecting amounts
past due under this Residency Agreement.

F. Increases in Fees and Charges. Annual increases in the Resident’s then
current Fees will be implemented on January 1st of each year. Notice of any
increase in the fees listed in Exhibit 1, will be provided to the Resident in
writing thirty (30) days prior to the effective date of the increase. The
Resident will pay all applicable new or increased fees and charges, unless the
Resident terminates this Residency Agreement in accordance with Article IV of
this Residency Agreement, effective prior to the effective date of the fee or
charge increase. If the Community agrees at the request of the Resident to
provide additional services, no advance notice requirement will apply to any
fees or charges relating to such services.

A change in the level of service is not considered a change of fees or charges.
Rather, it is an increase in services which are subject to the higher fees
corresponding to

 

5



--------------------------------------------------------------------------------

those services. The Resident shall be responsible for the cost of the increased
level of service when he/she begins receiving such services.

G. Fees During Resident Absence. During an absence from the Community, the
Resident is responsible for payment of the Base Fee and all service level fees
through the third day of absence. Beginning with the fourth day of absence, the
Resident will not be responsible for service level fees above the Base Rate.

H. Suite Hold. During an absence from the Community, the Resident’s suite will
be held for the Resident provided that, upon return, the Resident continues to
meet the Community’s admission criteria and all fees and charges incurred by the
Resident have been paid.

I. Double Occupancy. If two individuals are parties to this Residency Agreement,
the second person fees, as listed in Exhibit 1-A, shall be applied. Both
Residents shall be jointly and severally liable for all fees and charges
incurred by each Resident. When two persons are parties to this Residency
Agreement, and when one such person permanently vacates the Suite, the remaining
resident shall have the option of:

 

  •  

Retaining the same Suite, with the understanding that a prospective resident may
select that Suite for double occupancy; or

 

  •  

Retaining the same Suite and paying the fee applicable to private occupancy; or

 

  •  

Relocating to a single occupancy Suite, if available.

J. Refund Upon Closing. In the event the Community ceases to operate, the
Resident will be entitled to a pro rata refund of any prepaid amounts for
services covering the period after the building has closed.

ARTICLE IV

Term and Termination

A. Term of Residency Agreement. This Residency Agreement shall commence on the
effective date set forth on the Exhibits attached hereto (the “Effective Date”)
and will continue on a month-to-month basis.

B. Non-Renewal. As a month-to-month Contract, Community may elect not to renew
the Contract upon thirty (30) days written notice to the Resident.

C. Termination. The Community may terminate this Residency Agreement prior to
the expiration of its term, upon thirty (30) days prior written notice
(“Community Notice Period”) to the Resident and the Responsible Party for one of
the following reasons, as determined by the Community:

1. For medical reasons pertinent to the Resident including, by way of example,
Resident: (a) does not meet the residency requirements established by the state;
(b) has a communicable disease so that continued residency would be medically
inappropriate; (c) requires nursing care beyond that provided by a home health
agency;

 

6



--------------------------------------------------------------------------------

(d) requires intensive nursing care or nursing care on a 24-hour basis; (e) has
health care needs that cannot be met in the Community; or (f) the personal
physician of Resident has determined that Resident needs other services, not
available at the Community.

2. To safeguard the welfare of the resident or that of another resident,
including by way of example, Resident (a) presents an imminent physical threat
or danger to self or others; (b) fails to accept additional services when it is
in the best interest of the Resident to have these services provided to him/her;
or (c) fails to comply with the Community Guidelines.

3. Resident or any individual financially responsible for Resident fails to pay
fees and charges when due, or breaches any representation, covenant, agreement,
or obligation of the Resident under this Residency Agreement.

4. Upon a transfer or discharge that is sought by Resident or Resident’s
Responsible Party.

D. Termination by Resident. The Resident may terminate this Agreement, upon
thirty (30) days prior written notice to the Community (“Resident Notice
Period”), for any reason.

1. In the event of the death of the Resident, this Residency Agreement will
terminate on the first full day after all articles are removed from the suite.
In the event of a medical emergency, as determined by Sunrise, this Residency
Agreement shall terminate effective fourteen (14) calendar days after Sunrise
receives notice, provided all articles are removed from the suite by that date.

E. Refunds.

1. In the event the Community terminates this Residency Agreement and the
Resident vacates the Suite before the Community Notice Period is over, the
Community shall refund the Resident a prorated amount of the paid Base Fee,
Reminiscence Base Fee and the Additional Assisted Living Services Fees for the
unused portion of the Community Notice Period.

2. In the event the Resident terminates this Residency Agreement, the Resident
will be liable for all charges accrued or incurred for the entire length of the
Resident Notice Period, regardless of whether the Resident vacates the Suite
prior to the expiration of the Resident Notice Period.

F. Removal of Personal Property. Upon termination of this Residency Agreement,
the Resident’s personal property must be removed from the Suite. The Community
shall continue to assess, and the Resident will be required to pay, the Assisted
Living Base Fee, Reminiscence Base Fee, or Avon Place Base Fee on a prorated
basis until the personal property is removed from the Suite.

 

7



--------------------------------------------------------------------------------

ARTICLE V

Miscellaneous Provisions

A. Choice of Accommodations. In the event that the suite of the Resident’s
choice is not immediately available, an alternate suite will be made available
and the Resident will be charged the rate customarily associated with such
suite. Once the Resident’s desired suite becomes available the Resident will be
allowed to move into the desired suite in accordance with the Community’s policy
and the rate set forth in Exhibit 2, will apply.

If, in the sole discretion of the Community, it is determined that there has
been a change in Resident’s care needs such that another suite or neighborhood
in the Community is more suitable, Resident agrees to relocate to that suite or
neighborhood, subject to availability.

B. Grievance Procedure / Conflict Resolution / Waiver of Jury Trial. The
Community’s Grievance Procedure is set forth in Exhibit 4. While most issues can
be resolved under the Grievance Procedures outlined in Exhibit 4, in the event
that the parties are unable to resolve their differences short of litigation,
the parties agree that any trial shall be before a judge and not a jury.
Accordingly:

WAIVER OF TRIAL BY JURY: THE PARTIES TO THIS RESIDENCY AGREEMENT HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT
OR COUNTERCLAIM THAT MAY BE FILED BY EITHER PARTY IN CONTRACT, TORT, EQUITY OR
BY STATUTE ARISING OUT OF OR RELATED TO THIS RESIDENCY AGREEMENT AND/OR ANY
SERVICES OR CARE PROVIDED BY THE COMMUNITY TO THE RESIDENT. THE “COMMUNITY”
SHALL INCLUDE THE MANAGER, OWNER and/or TENANT, AND ALL OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENT COMPANIES AND SISTER COMPANIES AND ALL OF THEIR
RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, ASSIGNEES, OFFICERS AND DIRECTORS. IF
THE UNDERSIGNED IS ANYONE OTHER THAN THE RESIDENT, THE UNDERSIGNED REPRESENTS
THAT HE/SHE HAS FULL LEGAL AND EXPRESS AUTHORITY TO WAIVE THE RESIDENT’S,
HIS/HER HEIR’(S), BENEFICIARIES, AND/OR ESTATE’S RIGHT TO A TRIAL BY JURY.

C. Liability and Release. The Resident is responsible for maintaining at all
times his or her own insurance coverage, including health, personal property,
liability, automobile (if applicable), and other insurance coverages in adequate
amounts. This includes renter’s insurance. The Resident acknowledges that
neither Sunrise nor the Owner is an insurer of the Resident’s person or
property.

D. Maintenance and Repairs. The Resident acknowledges that he or she has had an
opportunity to inspect the Suite and the Resident accepts the Suite in its “as
is” condition. The Community will deliver and maintain the Suite in a fit and
habitable condition and will maintain all common areas in a clean and
structurally safe condition, and will maintain all equipment, appliances, and
fixtures, other than the personal property of the Resident, and all electrical,
plumbing, heating, ventilating, and air conditioning equipment in good and safe
working order and condition. Temporary interruption of such utility services may
occur

 

8



--------------------------------------------------------------------------------

periodically due to factors outside of the Community’s control or due to
repairs, maintenance or replacement of equipment.

E. Notices. Any notices to be given under this Residency Agreement will be
deemed to have been properly given when delivered personally or when mailed by
first class mail, postage prepaid, addressed as follows:

1. If to the Resident: addressed to the Suite or to such other address as the
Resident may designate by notice.

2. If to the Community: addressed to the Executive Director of the Community or
to such other address as the Community may designate in writing.

F. Assignment. The Resident’s rights under this Residency Agreement are personal
and obligations under this Contract are personal to the Resident and cannot be
transferred or assigned, without the prior written consent of the Community. The
rights and obligations of the Community may be assigned to any person or entity,
without the prior consent of the Resident. The Community may engage another
person or entity to perform any or all of the services under this Contract.

G. Ownership Rights. The Resident has no ownership interest or proprietary right
to the Suite, nor to the personal property, land, buildings, improvements or
other Community facilities provided under this Residency Agreement. This
Residency Agreement shall not be construed to be a lease or to confer any rights
of tenancy or ownership in the Resident. The Resident’s rights under this
Residency Agreement are subject to all terms and conditions set forth herein and
subordinate to any mortgage, financing deed, deed of trust, or financing lease
on Community premises. Upon request, the Resident agrees to execute and deliver
any instrument requested by the Community or the owner or holder of any such
document to affect the sale, assignment, or conveyance thereof, provided that by
so doing the Resident shall not be required to prejudice his/her rights under
this Residency Agreement.

H. Guests. The Resident’s guests shall at all times abide by the Community’s
policies, including the Community Guidelines. The Community reserves the right
to take appropriate enforcement action if the Community determines that the
guest is failing to follow such Community policies. The Resident shall be
responsible for the charges incurred by any actions of any guest. The Resident
may have guests stay overnight in the Suite, in accordance with the Community
Guidelines.

I. Weapons. No weapons, including, but not limited to guns and knives, are to be
brought into the Community at any time for the safety and well-being of all
residents and staff. This policy applies to Resident guests as well.

J. Arrangement for Guardianship or Conservatorship. If it appears that you may
not be able to care properly for yourself or your property, and if you have made
no other designation of a person or legal entity to serve as guardian or
conservator then Sunrise may apply to a court of law to appoint a legal guardian
or conservator. Alternatively, if other persons seek appointment as your legal
guardian or conservator, Sunrise may be required to participate in such
proceedings. You agree to pay all attorney’s fees and costs incurred by Sunrise
in connection with such action(s).

 

9



--------------------------------------------------------------------------------

K. Resident Rights. The Resident and Responsible Party(s), have been advised of
and have received a copy of the “Statement of Resident Rights,” which is
attached as Exhibit 8 and made part of this Residency Agreement.

L. Admission Policy. Residents are admitted to the Community without regard to
race, color, creed, national origin, sex, religion or handicap.

M. Assurance of Confidentiality. The Community acknowledges that the Resident’s
personal and medical information are confidential. The Community shall maintain
the confidentiality of the Resident’s personal and medical information in
compliance with state and federal law.

N. Examination of Records. A representative of the agency responsible for
licensing the Community, or any agency acting under its guidance, may inspect
the Resident’s records that are on file at the Community as a part of their
evaluation of the Community.

O. Amendment. Subject to any provision of this Residency Agreement to the
contrary, no modification, amendment, or waiver of any provision of this
Residency Agreement will be effective unless set forth in writing and signed by
the Sunrise area Director of Operations for the Region and the Resident.

P. Entire Agreement. This Residency Agreement, including the Exhibits hereto,
and subject to Article V.T. below, constitutes the entire agreement between the
parties and it supersedes all prior oral or written agreements, commitments, or
understandings with respect to the matters provided for herein.

Q. Waiver. Neither delay nor failure in requiring strict compliance by the
Resident with any of the terms of this Residency Agreement shall be construed to
be a waiver by the Community of such term, or of the right to insist upon strict
compliance by the Resident with any of the other terms of this Residency
Agreement.

R. Severability. If any provision of this Residency Agreement is found invalid
or otherwise unenforceable, the other provisions of this Residency Agreement
shall remain binding and enforceable.

S. Governing Law. This Residency Agreement, its construction, performance, the
obligations and duties of the parties, and any claims or disputes arising from
it will be governed by and construed in accordance with the laws of the state in
which the Community is located.

T. Accuracy of Application Documents. As part of the Resident’s application to
the Community, the Resident has filed with the Community an application form.
The Resident warrants that all information contained in these documents and any
other document supplied to the Community as part of the application process is
true and correct, and the Resident understands that the Community has relied on
this information in accepting the Resident for residency at the Community.

U. Advance Directives. It is the policy of the Community to ask all prospective
residents if they have executed any “advance directives.” Advance directives can
include a health care power of attorney, a living will, or other documents which
describe the amount, level

 

10



--------------------------------------------------------------------------------

or type of health care the Resident would want to receive at a time when the
resident can no longer communicate those decisions to a doctor or other health
professional. It also includes documents in which the Resident names another
person who has the legal authority to make health care decisions for the
Resident. If the Resident has executed any such documents, or if the Resident
executes any such documents while living at the Community, it is the Resident’s
responsibility to advise the Community’s staff of these documents, and to
provide copies to the Community. If the Resident has such documents, and has
provided copies of them to the Community, the Community will provide copies of
the documents to other health care professionals who may be called to assist the
Resident with his/her health care needs. If the Resident executes such
documents, and later changes or revokes them, it is the Resident’s
responsibility to inform the Community, so that the Community can assist the
Resident in communicating the Resident’s health care choices to other
professionals.

V. Review of Documents and Policies. The Resident and the Responsible Party
named in this Residency Agreement acknowledge(s) that they have received copies
of, and have reviewed, this Residency Agreement between the Community and the
Resident and all exhibits. The Resident and the Responsible Party further
acknowledge(s) that the Community has explained to him/them the Community’s
policies and procedures for implementing residents’ rights and responsibilities,
including the grievance procedure (attached as Exhibit 5) and the Resident has
been offered the opportunity to execute advance directives. You acknowledge that
you have received a copy of, and have reviewed, this Residency Agreement as well
as the following specific information:

W. Responsibility for Third Party Contractors/Health Services. The Resident has
the right to receive services from third-party contractors consistent with the
Community’s policies and state law. All third-party contractors must comply with
the Community’s rules and policies. The Community has no responsibility to
screen third party contractors and the Community is not responsible for care
provided by third-party contractors to the Resident. The Resident shall
indemnify the Community and its owners, directors, agents, employees and
contractors against any losses, costs, expenses, claims, liabilities, damages,
or judgments, including without limitation, legal fees, court costs, expert
fees, and similar expenses incurred, which may be asserted against, imposed upon
or incurred by the other party as a result of the negligence or intentional
conduct of the third-party contractor. The Community reserves the right to bar
any third-party contractor from the Community.

The Resident hereby indemnifies, holds harmless and releases the Community and
its owners, directors, agents, employees, and contractors from any and all
liability, cost, and responsibility for injury and damage, including attorneys’
fees, arising from the Resident’s failure to obtain, or from the failure of
others to furnish, nursing, health care or personal care services, and from all
injury and damages which could have been avoided or reduced if such services had
been obtained or furnished or as a result of the Resident/Responsible Party’s
negligence, intentional wrongdoing or breach of his/her contractual obligations.

ARTICLE VI

Services Available to Residents at the Community

 

11



--------------------------------------------------------------------------------

A. Services Available at the Community. The services and programs described in
the following pages of this Residency Agreement are available to residents, as
determined by the Community following the Assessment process described in
Article I.

B. Services Not Provided by The Community. The Community does not provide any
services not described in this Residency Agreement. However, certain services
such as eyeglasses, dentures, podiatric care, psychiatric consultation, physical
therapy, speech therapy, and occupational therapy, private duty care givers,
prescription medications, physician services, prosthetic devices and mechanical
aides in some cases may be arranged through the Community. Any such services and
items will be billed to the Resident by the third party provider.

C. Emergency Services. The Resident authorizes the Community to obtain emergency
health care services for the Resident, at the Resident’s expense, whenever, in
the Community’s sole discretion, such emergency services are deemed necessary.
The Community shall notify any Responsible Party, as soon as possible after such
emergency where health care services have been provided.

D. Transfer to Facility Providing Higher Level of Care. If the Resident needs
care beyond what can be provided in the Community, the Resident and any
Responsible Party shall, upon written notification from the Community, make
arrangements for transfer to an appropriate care setting.

Review of Documents and Policies. You acknowledge that you have received a copy
of, and have reviewed, this Residency Agreement as well as the following
specific information:

1. The Resident Grievance Procedure (attached as Exhibit 4);

2. The Community’s policies and procedures for implementing Resident Rights
(attached as Exhibit 5);

3. The Community’s policy concerning Advance Directives, set forth in Article V,
paragraph U of this Residency Agreement;

4. Article V(B) of this Residency Agreement titled “Grievance Procedure /
Conflict Resolution / Waiver of Jury Trial”.

You acknowledge that the Community has explained the terms of this Residency
Agreement to you. You agree to the terms of this Residency Agreement by signing
in the space provided below:

 

12



--------------------------------------------------------------------------------

RESIDENT:     RESPONSIBLE PARTY:          

Signature

   

Signature

         

Print Name

   

Print Name

SECOND RESIDENT (if applicable):     RESPONSIBLE PARTY:          

Signature

   

Signature

         

Print Name

   

Print Name

SUNRISE:           

Signature

          

Executive Director

   

 

13



--------------------------------------------------------------------------------

EXHIBIT 1

YOUR SUITE AND FEES

Name of Resident:                                                      

Suite #:                                                       Occupancy Date:
                                    

 

Base Fees

    

Assisted Living Suite

   $_____/ day

Reminiscence Suite

   $_____/ day

Edna’s Place Suite

   $_____/ day

Avon Place Suite

   $_____/ day

Service Level Fees

    

Assisted Living Plus

   $_____/ day

Assisted Living Plus Plus

   $_____/ day

Reminiscence Program Fee

   $_____/ day

Reminiscence Plus

   $_____/ day

Reminiscence Plus Plus

   $_____/ day

Terrace Club Program Fee

   $_____/ day

Terrace Club Plus

   $_____/ day

Edna’s Place Program Fee

   $_____/ day

Edna’s Place Plus

   $_____/ day

Avon Place Program Fee

   $_____/ day

Avon Place Plus

   $_____/ day

Enhanced Care

   $_____/ day

Medication Management

   $________

         Level 1                              Level 2

  

Total Daily Fee:

   $_____/ day

Move-in Fee:

   $_____

Effective Date:                                         

 

14



--------------------------------------------------------------------------------

EXHIBIT 1-A

SECOND RESIDENT’S FEES

Name of Second Resident:                                          
                       

Occupancy Date:                                     

 

Base Fees

    

Assisted Living Suite

   $ _____/ day

Reminiscence Suite

   $ _____/ day

Edna’s Place Suite

   $ _____/ day

Avon Place Suite

   $ _____/ day

Service Level Fees

    

Assisted Living Plus

   $ _____/ day

Assisted Living Plus Plus

   $ _____/ day

Reminiscence Program Fee

   $ _____/ day

Reminiscence Plus

   $ _____/ day

Reminiscence Plus Plus

   $ _____/ day

Terrace Club Program Fee

   $ _____/ day

Terrace Club Plus

   $ _____/ day

Edna’s Place Program Fee

   $ _____/ day

Edna’s Place Plus

   $ _____/ day

Avon Place Program Fee

   $ _____/ day

Avon Place Plus

   $ _____/ day

Enhanced Care

   $ _____/ day

Medication Management

   $ _____

         Level 1                              Level 2

  

Total Daily Fee:

   $ _____ /day

Move-in Fee:

   $ _____

Effective Date:                                         

 

15



--------------------------------------------------------------------------------

EXHIBIT 2

SCHEDULE OF COMMUNITY FEES

A. Schedule of Fees. The fees for all of the various services and products
offered by the Community are as follows:

 

Base Fees (starting from)

      

Assisted Living Suite

   $  _____/ day   

Reminiscence Suite

   $  _____/ day   

Edna’s Place Suite

   $  _____/ day   

Avon Place Suite

   $  _____/ day   

Service Level Fees

      

Assisted Living Plus

   $  _____/ day   

Assisted Living Plus Plus

   $  _____/ day   

Reminiscence Program Fee

   $  _____/ day   

Reminiscence Plus

   $  _____/ day   

Reminiscence Plus Plus

   $  _____/ day   

Terrace Club Program Fee

   $  _____/ day   

Terrace Club Plus

   $  _____/ day   

Edna’s Place Program Fee

   $  _____/ day   

Edna’s Place Plus

   $  _____/ day   

Avon Place Program Fee

   $  _____/ day   

Avon Place Plus

   $  _____/ day   

Enhanced Care* (starting from)

   $  _____/ day   

Medication Management

   $  _____/ day   

         Level 1                              Level 2

  

 

Move-in Fee:

  

$________

Effective Date:                                         

 

*

Enhanced Care fees are variable, depending on the needs of the resident as
determined by the resident’s assessment score.

 

16



--------------------------------------------------------------------------------

EXHIBIT 3

SCHEDULE OF THE COMMUNITY’S ADDITIONAL AMENITIES

Additional Amenities

 

(1)    Assistance with Resident requested special maintenance projects, such as
hanging pictures, furniture assembly, etc. beyond that maintenance required by
this Residency Agreement. The use of outside contractors or handyman services is
not permitted without prior written approval of Community.

   $                    /day

(2)    Housekeeping services in addition to those included as part of the
Assisted Living Services

   $                    /day

(3)    Transportation for personal trips, scheduled in advance by the Resident.
The hours that transportation is available for scheduling will be determined by
Community.

   $                    /hour

(4)    Rental furniture

   $                    /month

(5)    Guest meals

   $                    /breakfast    $                    /lunch   
$                    /dinner

(6)    Barber and Beauty services

   $                    

(7)    Dry cleaning

   $                    

(8)    Continence Products

   $                    

         Level 1                             Level 2

  

         Level 3

  

(9)    The View Programming Fee

   $                    

(10)  

   $                    

(11)  

   $                    

(12)  

   $                    

(13)  

   $                    

 

  17  



--------------------------------------------------------------------------------

EXHIBIT 4

RESIDENT GRIEVANCE PROCEDURE

The Community encourages all residents and family members to express their
complaints about the Community and to suggest remedies or improvements in its
policies and services. Your Community will try to be responsive to reasonable
concerns and suggestions. We also encourage residents and family members to let
staff know when services and policies are satisfactory and should continue
unchanged.

PROCEDURES:

The Community team members are expected to listen courteously and respectfully
to complaints. If team members are able to do so, they will attempt to explain
the reason for the procedure or incident in question. If you are not satisfied,
team members will explain the Community’s steps for making a complaint which are
as follows:

 

1.

Discuss the concern or complaint with the Executive Director of the Community.
If there is no resolution to the matter or you do not feel comfortable
discussing the matter with the Executive Director, then,

 

2.

Discuss the concern or complaint with the area Director of Operations for the
Community,                     , whose voicemail number is                     .
If there is no satisfaction at that point, then,

 

3.

Contact the Area Vice-President of Operations,                      whose
voicemail number is                     . If there is no satisfaction at that
point, then

 

4.

Contact the Sunrise Senior Living National Office Customer Service Center to
express the complaint at 1-800-929-4124. If you are still unsatisfied then,

 

5.

Contact the following agencies:

 

State Licensing Authority    Ombudsman Department of Human Services    Michigan:
Long Term Care Ombudsman Bureau of Adult and Children Licensing    Toll-Free
Number: (866) 485-9393 7109 W. Saginaw 2nd Floor    P.O. Box 30650    Lansing,
MI 48909-8150    Toll-Free Number: (866) 856-0126   

Another way to air grievances is through the monthly Resident Council meetings.

At no time will any team member of the Community take any improper action
against a resident for making a complaint, whether or not the complaint is
valid. The Community will consider dismissing any employee who is found to be
threatening, ignoring, humiliating, retaliating, or discriminating against
residents who voice complaints.

Whenever any team member observes what appears to be a violation of resident
rights or a violation of any of the laws and regulations under which the
Community must operate, whether or not a resident has actually voiced a
complaint, the team member is immediately expected to

 

  18  



--------------------------------------------------------------------------------

correct the situation, if possible. If the team member is unable to do so,
he/she is to bring the problem to the attention of the Executive Director or
Administrative Team Member on Call who will ensure corrective action and, when
required, notify authorities.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          
(Signature)     (Signature)           (Print Name)     (Print Name)          
(Date)     (Date)

 

  19  



--------------------------------------------------------------------------------

EXHIBIT 5

RESIDENT RIGHTS & RESPONSIBILITIES

This community is licensed by the State of Michigan as a health facility
designated as a

home for the aged. It is the policy and practice of this community to disclose,
respect and

honor the following resident rights and responsibilities:

RESIDENT RIGHTS

 

1.

A resident shall not be denied appropriate care on the basis of race, religion,
color, national origin, sex, age, disability, marital status, sexual preference,
or source of payment.

 

2.

An individual who is or has been a resident is entitled to inspect, or receive
for a reasonable fee, a copy of his or her medical record upon request in
accordance with the medical records access act, 2004 PA 47, MCL 333.26261 to
333.26271. Except as otherwise permitted or required under the health insurance
portability and accountability act of 1996, Public Law 104-191, or regulations
promulgated under that act, 45 CFR parts 160 and 164, a third party shall not be
given a copy of the resident’s medical record without prior authorization of the
resident.

 

3.

A resident is entitled to confidential treatment of personal and medical
records, and may refuse their release to a person outside the health facility
except as required because of a transfer to another health care facility, as
required by law or third party payment contract, or as permitted or required
under the health insurance portability and accountability act of 1996, Public
Law 104-191, or regulations promulgated under that act, 45 CFR parts 160 and
164.

 

4.

A resident is entitled to privacy, to the extent feasible, in treatment and in
caring for personal needs with consideration, respect, and full recognition of
his or her dignity and individuality.

 

5.

A resident is entitled to receive adequate and appropriate care, and to receive,
from the appropriate individual within the health facility or agency,
information about his or her medical condition, proposed course of treatment,
and prospects for recovery, in terms that the resident can understand, unless
medically contraindicated as documented by the attending physician in the
medical record.

 

6.

A resident is entitled to refuse treatment to the extent provided by law and to
be informed of the consequences of that refusal. If a refusal of treatment
prevents a health facility or agency or its staff from providing appropriate
care according to ethical and professional standards, the relationship with the
resident may be terminated upon reasonable notice.

 

7.

A resident is entitled to exercise his or her rights as a resident and as a
citizen, and to this end may present grievances or recommend changes in policies
and services on behalf of himself or herself or others to the health facility or
agency staff, to governmental officials, or to another person of his or her
choice within or outside the health facility or agency, free from restraint,
interference, coercion, discrimination, or reprisal. A resident is entitled to
information about the health facility’s or agency’s policies and procedures for
initiation, review, and resolution of resident complaints.

 

  20  



--------------------------------------------------------------------------------

8.

A resident is entitled to information concerning an experimental procedure
proposed as a part of his or her care and has the right to refuse to participate
in the experimental procedure without jeopardizing his or her continuing care.

 

9.

A resident is entitled to receive and examine an explanation of his or her bill
regardless of the source of payment and to receive, upon request, information
relating to financial assistance available through the health facility or
agency.

 

10.

A resident is entitled to know who is responsible for and who is providing his
or her direct care, is entitled to receive information concerning his or her
continuing health needs and alternatives for meeting those needs, and to be
involved in his or her discharge planning, if appropriate.

 

11.

A resident is entitled to associate and have private communications and
consultations with his or her physician, attorney, or any other person of his or
her choice and to send and receive personal mail unopened on the same day it is
received at the health facility, unless medically contraindicated as documented
by the attending physician in the medical record. A resident’s civil and
religious liberties, including the right to independent personal decisions and
the right to knowledge of available choices, shall not be infringed and the
health facility or agency shall encourage and assist in the fullest possible
exercise of these rights. A resident may meet with, and participate in, the
activities of social, religious, and community groups at his or her discretion,
unless medically contraindicated as documented by the attending physician in the
medical record.

 

12.

A resident is entitled to be free from mental and physical abuse and from
physical and chemical restraints, except those restraints authorized in writing
by the attending physician for a specified and limited time or as are
necessitated by an emergency to protect the resident from injury to self or
others, in which case the restraint may only be applied by a qualified
professional who shall set forth in writing the circumstances requiring the use
of restraints and who shall promptly report the action to the attending
physician. In case of a chemical restraint, a physician shall be consulted
within 24 hours after the commencement of the chemical restraint.

 

13.

A resident is entitled to be free from performing services for the health
facility that are not included for therapeutic purposes in the plan of care.

 

14.

A resident is entitled to information about the health facility rules and
regulations affecting resident care and conduct.

 

15.

A resident is entitled to adequate and appropriate pain and symptom management
as a basic and essential element of his or her medical treatment.

 

16.

This policy shall be provided to each resident upon admission, and the staff of
the facility shall be trained and involved in the implementation of the policy.

 

18.

A married resident is entitled to meet privately with his or her spouse in a
room that assures privacy. If both spouses are residents in the same facility,
they are entitled to share a room

 

21



--------------------------------------------------------------------------------

unless medically contraindicated and documented by the attending physician in
the medical record.

 

19.

A resident is entitled to retain and use personal clothing and possessions as
space permits, unless to do so would infringe upon the rights of other
residents, or unless medically contraindicated as documented by the attending
physician in the medical record. Each resident shall be provided with reasonable
space.

 

20.

A resident is entitled to the opportunity to participate in the planning of his
or her medical treatment.

 

21.

A resident may be transferred or discharged only for medical reasons, for his or
her welfare or that of other residents, or for nonpayment of his or her stay,
except as provided by Title XVIII or Title XIX of the Social Security Act. A
resident is entitled to be given reasonable advance notice to ensure orderly
transfer or discharge. Those actions shall be documented in the medical record.

 

22.

A resident is entitled to be fully informed before or at the time of admission
and during stay of services available in the facility, and of the related
charges including any charges for services not covered under Title XVIII of the
Social Security Act, or not covered by the facility’s basic per diem rate. The
statement of services provided by the facility shall be in writing and shall
include those required to be offered on an as-needed basis.

 

23.

A resident is entitled to manage his or her own financial affairs, or to have at
least a quarterly accounting of personal financial transactions undertaken in
his or her behalf by the facility during a period of time the resident has
delegated those responsibilities to the facility. In addition, a resident is
entitled to receive each month from the facility an itemized statement setting
forth the services paid for by or on behalf of the resident and the services
rendered by the facility.

 

24.

A resident is entitled to be fully informed, as evidenced by the resident’s
written acknowledgment, before or at the time of admission and during stay, of
the home for the aged’s policy on resident rights and responsibilities. If a
resident is adjudicated incompetent and not restored to legal capacity, the
resident’s rights and responsibilities shall be exercised by a person designated
by the resident. The health facility shall provide proper forms for the resident
to provide for the designation of this person at the time of admission.

 

22



--------------------------------------------------------------------------------

RESIDENT RESPONSIBILITIES

 

1.

A resident is responsible for following the health facility rules and
regulations affecting resident care and conduct.

 

2.

A resident is responsible for providing a complete and accurate medical history.

 

3.

A resident is responsible for making it known whether he or she clearly
comprehends a contemplated course of action and the things he or she is expected
to do.

 

4.

A resident is responsible for following the recommendations and advice
prescribed in a course of treatment by the physician.

 

5.

A resident is responsible for providing information about unexpected
complications that arise in an expected course of treatment.

 

6.

A resident is responsible for being considerate of the rights of other residents
and health facility personnel and property.

 

7.

A resident is responsible for providing the health facility with accurate and
timely information concerning his or her sources of payment and ability to meet
financial obligations.

 

RESIDENT/ RESPONSIBLE PARTY:     SECOND RESIDENT/ RESPONSIBLE PARTY:          

(Signature)

   

(Signature)

         

(Print Name)

   

(Print Name)

         

(Date)

   

(Date)

 

23



--------------------------------------------------------------------------------

EXHIBIT 6

RESPONSIBLE PARTY CONTRACT

THIS CONTRACT is entered into as of this              day of
                    ,         , by and among                      (hereinafter
referred to as the “Resident”);                                          (the
“Responsible Party”) and Sunrise Senior Living Management, Inc., (“Sunrise”),
Manager for Owner.

WHEREAS, the Resident desires to live in the suite, or already lives in the
suite (the “Suite”) identified in an Contract between Sunrise and the Resident
(the “Residency Agreement”), of which this Contract is made a part thereof; and

WHEREAS, Sunrise is willing to enter into the Residency Agreement if the
Resident identifies an individual who is willing to provide certain assistance
to or on behalf of the Resident in the event that such assistance is necessary,
and who is willing to pay the Resident’s financial obligations to Sunrise under
the Residency Agreement in the event that the Resident does not make payments
when due; and

WHEREAS, the Responsible Party has agreed to provide such assistance and to pay
such obligations if and as necessary.

In consideration of the foregoing, the parties agree as follows:

 

  1.

In the event that the condition of the Resident makes such assistance necessary
or advisable, the Responsible Party, upon the request of the Community, will:

 

  a)

Participate as needed with the Community staff in evaluating the Resident’s
needs and in planning and implementing an appropriate plan for the Resident’s
care;

 

  b)

Assist the Resident as necessary to maintain the Resident’s welfare and to
fulfill the Resident’s obligations under the Residency Agreement;

 

  c)

Assist the Resident in transferring to a hospital, nursing home, or other
medical facility in the event that the Resident’s needs can no longer be met by
the Community;

 

  d)

Assist in removing the Resident’s personal property from the Apartment/Suite
when the Resident leaves the Community;

 

  e)

Make necessary arrangements, or assist the legally responsible person in making
necessary arrangements, for funeral services and burial in the event of death.

 

  2.

In the event that the Resident fails to pay any amount or amounts due to the
Community under the Residency Agreement, the Responsible Party hereby agrees to
pay the Community all amounts due from the Resident

 

24



--------------------------------------------------------------------------------

 

under the Residency Agreement, as it may be amended from time to time, including
any amounts resulting from increases in fees or charges authorized by the
Residency Agreement. The Responsible Party agrees to pay the Community within
thirty (30) days of receiving each notice from the Community of nonpayment by
the Resident.

 

  3.

The Responsible Party acknowledges that he/she has received and has reviewed a
copy of the Residency Agreement, and has had an opportunity to ask any questions
the Responsible Party may have.

IN WITNESS WHEREOF, the undersigned have duly executed this Contract, or have
caused this Contract to be duly executed on their behalf, as of the day and year
first above written.

 

Sunrise Senior Living Management, Inc., as Manager for Owner:     Responsible
Party          

(Signature)

   

(Signature)

Executive Director

      

(Title)

   

(Print Name)

         

(Name of Community)

    (Address)          

(Date)

   

(Date)

             Social Security Number              Resident’s Name

 

25



--------------------------------------------------------------------------------

EXHIBIT 7

CONSENT TO PHOTOGRAPH

Sunrise was founded on the belief that human life is sacred — each person
deserves to be treated with the utmost dignity and respect. At times
photographic images of residents are required to ensure their safety and / or
enhance their Sunrise experience.

Because Sunrise desires to ensure that each resident is able to exercise the
right to make his or her own choices, this Consent to Photograph authorizes
Sunrise Senior Living Management, Inc. and/or Sunrise Senior Living Services,
Inc. (collectively referred to herein as “Sunrise”) to act according to your
wishes With respect to photographs.

I,                     , consent to photographs of                     , being
used for the following reason(s):

 

  ¨

Identification purposes intended to assist in the delivery of care and/or
dietary services in order to ensure my best interests and needs are met. I
understand that these images will be treated by the Community as confidential.

 

  ¨

Recognition of anniversary, birthday, celebrations and events attended while
living as a Sunrise resident. I understand that these images may be placed in a
photo album and/or posted online at www.SunriseConnected or other Sunrise web
site, to enable my family and others to enjoy seeing the celebrations and events
provided.

I release and hold harmless Sunrise and any affiliated companies and businesses
as well as their employees, officers, directors and agents from any and all
claims arising from the use of                                          ’s,
photograph as authorized above.

 

      Resident Name (please print)       Responsible Party, Attorney in Fact or
Guardian Name —if applicable (please print)

 

26



--------------------------------------------------------------------------------

CARE PROGRAMS AND SERVICES

ASSISTED LIVING

The Community’s Assisted Living Program consists of reminders, supervision
and/or hands on assistance with certain activities of daily living. Such
services are offered at Assisted Living Plus, Assisted Living Plus Plus, and
Enhanced Care, depending on the nature and extent of services provided.

REMINISCENCE PROGRAM

The Community’s Reminiscence Program (“Reminiscence Program”) is designed for
residents who have a diagnosis of Alzheimer’s Disease, dementia or related
disorders or who have similar care needs. The Reminiscence Program is offered in
a specially designed Reminiscence Neighborhood. The Reminiscence Program is
offered at different levels, depending on the nature and extent of services
provided.

TERRACE CLUB

The Terrace Club is a specially designed program for residents who have, or are
concerned about, early memory loss. It is offered as an addition to the Assisted
Living program and service levels.

AVON PLACE

Avon Place is a specially designed neighborhood in the Community with
programming designed for residents with early to mid stage memory loss usually
associated with Alzheimer’s disease or related disorder such as dementia. It is
offered at a “Base” level and a “Plus” level, depending on the nature and extent
of services provided.

EDNA’S PLACE

Edna’s Place consists of a cluster of suites within the Reminiscence
Neighborhood and incorporates design features, therapeutic programs and closely
supervised activities for residents who have higher level needs due to more
severe cognitive impairment such as late stage memory loss or Alzheimer’s
Disease. Edna’s Place is offered at a “Base” level, and a “Plus” level,
depending on the nature and extent of services provided.

MEDICATION ASSISTANCE PROGRAM

The Medication Program is available to those residents who may require help with
their medications. Medication assistance is subject to state law but may include
the following: a) reminding the resident of the time to take medication; b)
reading the medication label to the resident; c) checking the dosage of self
administered medication against the container label; and d) physically assisting
the resident in pouring or otherwise taking the medication. If the resident is
able to self-administer his/her own medications, the medications must be kept in
a locked box or area (at Resident’s expense) in the Resident’s Suite.

 

27



--------------------------------------------------------------------------------

The Community’s Medication Program requires the use of a uniform medication
packaging system. The Resident may purchase medications from a pharmacy that has
contracted with the Community, or the Resident can provide written notice to the
Community that he/she will obtain medications from another pharmacy. While the
Resident is free to select any pharmacy, the pharmacy must provide medications
in a manner consistent with the Community’s system in order for the Resident to
participate in the Medication Program.

 

28



--------------------------------------------------------------------------------

REFERRAL DISCLOSURE ADDENDUM

This is to advise you that, in the ordinary course of business, Sunrise
communities develop relationships with local and national organizations that may
lead to referrals and move-ins. It is just one of many ways of ensuring that
residents who need care locate the appropriate setting to meet their needs. In
some cases, if allowed by law, the referral source may require compensation from
the Community if a resident whom they referred moves into the Community. The
majority of move-ins are not the result of compensated referrals. Payment of a
fee has no effect on a resident’s stay at our community.

 

  29  



--------------------------------------------------------------------------------

RESPITE STAY ADDENDUM

 

THIS RESPITE STAY ADDENDUM (this “Addendum”) is entered into as of this
             day of                 , 20    , by and between: (i) Sunrise and
(ii)                      (“you” or “Resident”).

WHEREAS, the Resident desires to reside at the Community for a temporary respite
stay (the “Respite Stay”); and

WHEREAS, the Resident and the Community have entered into a Residency Agreement
dated                 , 20     (the “Residency Agreement”), as amended herein.

NOW THEREFORE, the Resident and the Community agree as follows:

1. Article IV.A. of the Residency Agreement is hereby amended as follows:
Resident shall reside at the Community for the period commencing on
                , 20     and terminating no later than                 , 20    .

2. The Move-in Fee referred to in Article III.B. of the Residency Agreement
shall be waived during the Resident’s Respite Stay.

3. Article III. of the Residency Agreement is amended to add the following:

L. Respite Stay Daily Fee. During the Respite Stay, the Resident shall pay a
daily fee in the amount of $             (the “Respite Stay Daily Fee”).

4. In the event that Resident becomes a permanent resident of the Community,
Resident shall be responsible for payment of the Move-in Fee upon the first day
of such permanent residency. A portion of the Respite Stay Daily Fee, in the
amount of $            , is referred to as the Respite Premium Fee. Resident’s
Move-In Fee shall be credited by the amount of the Respite Premium Fee paid over
the course of the Respite stay, up to the full amount of the Move-in Fee. For
example, if the Resident pays a Respite Premium Fee of $25.00 to the standard
room rate for a Respite Stay of 10 days, the Resident will receive a Respite
Premium credit of $250 towards the Move-in Fee.

5. Except as modified herein, all of the other terms and conditions of the
Residency Agreement remain in full force and effect.

 

  30  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Addendum effective as of the
date first written above.

 

SUNRISE             

Signature

            

Executive Director

            

Date

   

 

RESIDENT     RESPONSIBLE PARTY          

Signature

   

Signature

         

Print Name

   

Print Name

         

Date

   

Date

 

  31  



--------------------------------------------------------------------------------

PET ADDENDUM

The Community consents to the Resident keeping in the Suite the household pet
described as follows (the “Pet”):

 

    

Kind and breed

    

Name

    

Color

    

Height (maximum height permitted is 18”)

    

Weight (maximum weight permitted is 30 lbs.)

    

Age

The Resident will provide the Community a photograph of the Pet at the time this
Addendum is executed.

A. Responsibilities of the Resident. The Resident will keep the Pet in the
Suite, except when walking the Pet, if applicable, or transporting it to and
from the Suite. The Resident will not allow the Pet in building lobbies or in
common residential area, other than to transport the Pet to and from the Suite.
The Resident will walk and curb the Pet only in areas designated by the
Community and will be responsible for cleaning up after the Pet. When the Pet is
not in the Suite, the Resident will keep it on a leash no longer than five feet
or in a cage or other appropriate closed and ventilated container, and in the
control of the Resident. If the Pet is a bird, the Resident will keep it caged
both in and out of the Suite. If the Pet is a dog or cat, the Resident will
ensure that it wears a collar with appropriate identification (including the
Resident’s telephone number) at all times that it is out of the Suite.

The Resident will comply with all vaccination and licensing requirements
applicable to the Pet, showing proof of this upon request, and will comply with
appropriate standards of care, treatment, and grooming. The Resident will be
responsible for the health, welfare, and proper care of the Pet. The Resident
will ensure that the Pet does not disturb the right of other residents to the
peaceful enjoyment of their Suites and of the common areas. The Resident will
not leave the Pet unattended when the Pet is not in the Suite.

The Resident will be liable for any personal injury or property damage caused by
the Pet that is suffered by the Community, its employees or agents, other
residents, guests, or invitees. The Resident will pay all costs and expenses,
including reasonable attorneys’ fees and court costs incurred by the Community
in enforcing any liability of the Resident under this Addendum.

B. Term and Termination. This Addendum will continue until the Residency
Agreement between the Resident and the Community is terminated, unless either
party terminates this Addendum for any reason by giving seven (7) days prior
written notice to the other party. The Community may terminate this Addendum
upon twenty-four (24) hours notice in the event the Resident breaches any of the
Resident’s obligations under this Addendum. In the event that the Pet is left
unattended for more than twenty-four (24) hours, or if the

 

  32  



--------------------------------------------------------------------------------

Community determines that the Resident, for any reason, is unable to care for
the Pet, the Community reserves the right to arrange for the Pet to be delivered
to:

                            (Sponsor)     

or to such other individual or agency as the Community determines to be
appropriate. The Resident will pay all costs of delivery, feeding, care,
treatment, and housing of the Pet. The Resident acknowledges that the Resident
has no right to keep a pet except to the extent expressly permitted by this
Addendum, and that the Community reserves the right to withdraw its consent to
the Resident keeping the Pet at any time by terminating this Addendum as
permitted above.

 

   

Community

Date:

        By:           Title:          

Resident / Responsible Party:

Date:

               

Signature

              Title      

Resident / Responsible Party:

Date:

               

Signature

             

Title

 

  33  



--------------------------------------------------------------------------------

 

MOTORIZED VEHICLE ADDENDUM

RULES FOR MOTORIZED VEHICLES

This Exhibit is hereby attached to and becomes a part of the attached Residency
Agreement by and between the Community and the Resident dated             
20    .

The Resident and the Community agree that the Resident shall be entitled to use
a motorized vehicle in the Community so long as this Residency Agreement remains
in force upon the following terms.

Any Resident who wishes to operate an electric wheelchair, motorized cart or
similar device (a “Motorized Vehicle”) at the Community must register with the
Community and follow the Rules presented below. The Rules governing Motorized
Vehicle use are designed to protect residents and staff.

 

  1.

To complete registration, the Resident must submit to the Executive Director a
written statement indicating that the Resident’s need for use of a Motorized
Vehicle is due to the Resident’s disability.

 

  2.

Resident acknowledges responsibility for any damage or injury caused by use of
the Motorized Vehicle. The Community encourages Residents to purchase liability
insurance that covers Residents for any injury or damaged caused by Residents’
Motorized Vehicles. Without such insurance, Residents may be personally liable
for substantial amounts of money plus attorneys’ fees.

 

  3.

The Community will review with the Resident how to properly operate the scooter,
i.e. start, stop, and understand the turning capabilities of the scooter. The
use of the Motorized Vehicle may be restricted, if it becomes evident to the
Community’s leadership that the use of the Motorized Vehicle constitutes a
direct threat to the health or safety of others or result in substantial
physical damage.

 

  4.

No Motorized Vehicle shall be operated at the Community at a speed that exceeds
a normal walking pace, estimated at 2 miles per hour.

 

  5.

The Resident must operate the Motorized Vehicle at the lowest possible speed and
then transfer to a dining chair for the meal, due to the Motorized Vehicle
blocking ingress and egress. For the safety of residents and staff, staff will
park the Motorized Vehicle in the dining room foyer during the meal. The
Community will consider modifications of this Rule if the Resident’s medical
condition precludes transfer to a chair.

 

  6.

The Motorized Vehicle must be operated at all times in a safe manner and with
due care to avoid causing any personal injury or property damage. The Resident
must be particularly careful to avoid persons who are entering or leaving their
Suites.

 

  34  



--------------------------------------------------------------------------------

 

  7.

The Motorized Vehicle should be driven in the center of the hallway. The
Resident must stop at hallway intersections, look both ways and make sure it is
clear before slowly proceeding through the intersection.

 

  8.

The Motorized Vehicle must not be left unattended near any entrances, exits or
intersections. When the Resident retires to his or her Suite, he or she must
also bring the Motorized Vehicle inside.

 

  9.

Residents requesting any reasonable accommodation in the Community’s Rules shall
submit a written request to the Executive Director.

 

  DATED:                                      Resident

   Executive Director

 

  35  



--------------------------------------------------------------------------------

 

Exhibit A-5

Form of Residency Document (Pennsylvania)

(see attached)

 

   



--------------------------------------------------------------------------------

Residency Agreement

Sunrise of Abington

1801 Susquehanna Road

Abington, PA 19001

THIS RESIDENCY AGREEMENT (“Residency Agreement”) is made and entered into this
             day of             ,          (“Effective Date”) by and between:

 

  (i)

SZR Abington Assisted Living, L.L.C. (“Owner”) acting through its manager,
Sunrise Senior Living Management, Inc. (“Sunrise”) d/b/a Sunrise of Abington
(the “Community”), and

 

  (ii)

____________________________________________________________________________________________________
“you” or “Resident”). (If more than one person enters into this Residency
Agreement, the word “you” as used herein shall include both persons unless
otherwise stated.)

The Community is managed by Sunrise. Sunrise’s corporate address is 7900
Westpark Drive, Suite T-900, McLean, Virginia 22102. Sunrise can be contacted at
(888) 434-4648. The Community is licensed as an Assisted Living Residence by the
Commonwealth of Pennsylvania.

Programs and services available in assisted living suites at this Community are
checked below:

x Assisted Living

x Reminiscence Program

¨ Terrace Club

¨ Avon Place

¨ Edna’s Place

Notes (please initial and date):

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

PREAMBLE

The Community is a senior living community that includes assisted living suites
and may also include specialized settings for memory-impaired individuals
(please refer to the list on Page 2 for programs offered). The purpose of this
Residency Agreement is to provide a statement of the services that will be
provided to you and the legal obligations that the Community will be assuming.
This Residency Agreement also sets forth your obligations to the Community, both
financial and non-financial. Your residence is identified by suite number in
Exhibit 1 of this Residency Agreement. You may move into your suite (the
“Suite”) as of the date (the “Occupancy Date”) listed in Exhibit 1.

ARTICLE I

Resident Evaluation

A. Qualification for Residency. The Community may only accept or retain an
individual to be a resident if management determines, in its sole discretion, it
is able to provide appropriate services and the individual meets the
requirements set forth by state law. The Community is not required to admit or
retain the Resident or to contract with the Resident for services, if the
Community determines, in its sole discretion that it cannot meet the Resident’s
needs or the Resident fails to meet the requirements as set forth by law.

B. Physician’s Report. Prior to move-in, the Resident will provide the Community
a completed Physician’s Report (the “Physician’s Report”) on a form provided by
the Community. This Report will include a physical examination conducted within
thirty (30) days prior to move-in and must demonstrate that the Resident meets
criteria for residency. After move-in, the Community may require a Physician’s
Report, acceptable to the Community, following any hospitalization, when the
Community determines that the Resident’s health condition warrants, and as
required by law.

C. Psychiatric Examination. In addition to the Physician’s Report, the Community
may require a report of a current psychiatric examination (the “Psychiatric
Examination”) prior to move-in if the Resident is taking psychotropic drugs, or
has a history of aggressive behavior, to determine if the Resident’s needs can
be met in an Assisted Living Program and to assist in the Resident’s support
plan. After move-in, the Community may require a psychiatric consultation when
the Community, along with the Resident’s personal physician, determines that the
Resident’s health condition warrants. Failure to comply with the request for a
consultation after move-in may result in a termination of this Residency
Agreement.

D. Assessment. The level of assisted living services required by the Resident is
determined through an assessment (“Assessment”) of the Resident.

The Assessment is performed when the Resident desires to move into the
Community, and is performed again (i) when additional assisted living services
may be needed, (ii) upon the Resident’s change in condition or (iii) upon a
Resident’s return from the hospital or other care facility. The Resident,
his/her family, and any Responsible Party named in this Residency Agreement will
be informed of changes in the Resident’s condition and any additional assisted

 

  4  



--------------------------------------------------------------------------------

living services needed, and are encouraged to participate in the review,
assessment, and support plan process.

The Assessment is performed by a designated team member and includes an
evaluation of each Resident’s specific needs. It covers areas such as: mobility,
skin care, eating habits, oral hygiene, continence, cognitive behavior, and
medication. This Assessment along with the Physician’s signed Medical Evaluation
and Pre-admission Screening provides the basis for identifying the Resident’s
Service and Medications Levels.

In addition to the Assessment, the Commonwealth of Pennsylvania requires that
the Resident submit to an initial standardized screening, including a mobility
assessment, completed by the staff of the Community or a human service agency
within thirty (30) days prior to move-in. This screening, including the mobility
assessment, will be repeated annually or upon a change in the Resident’s
condition or at the request of the Department of Public Welfare of the
Commonwealth. The Physician’s signed Medical Evaluation shall be completed sixty
(60) days prior to or thirty (30) days after your admission.

E. Resident Support Plan. A support plan will be developed based on the
Physician’s Medical Evaluation, the Psychiatric Examination (if applicable),
screening, and the Assessment. The Resident’s support plan will be developed
with the Resident and/or any individual the Resident designates, including any
Responsible Party within thirty (30) days after your admission. The support plan
will outline the services the Resident is to receive.

F. Change in Resident’s Condition. If the Resident’s condition changes so that
the previously assessed level of services is no longer appropriate, the
Community will reevaluate the Resident’s needs to determine which level of
service is appropriate and notify the Resident/Responsible Party of such
reevaluation. The rate charged will vary according to the level of service
provided. Should the Resident wish to decrease the services received, prior
approval from the Community is required. Changes in services provided will be
reflected in a revised support plan.

G. Notification of Third Parties. In the event that the Resident requires
emergency services or experiences a significant change in condition, the
Community will attempt to contact the Responsible Party or other individual
designated by the Resident, immediately. The Resident is responsible for
ensuring that the Community has current telephone numbers for the individuals to
be notified.

ARTICLE II

Responsibilities and Representations of the Resident

A. The Resident will use the Suite only for residential dwelling purposes.

B. Smoking is not allowed in any Resident Suite. Smoking is only allowed in
designated “Smoking Areas.” Whether to designate any Smoking Areas is within the
sole discretion of the Community. The Community may require residents to be
supervised when smoking.

 

  5  



--------------------------------------------------------------------------------

C. A live-in companion is considered an additional person living in the Suite
and is required to pay the Base Fee associated with the Resident’s Suite.

D. Resident agrees to maintain the Suite in a clean, sanitary and orderly
condition. Resident will reimburse the Community for the repair or replacement
of furnishings and fixtures in the Suite beyond normal wear and tear. In
addition, Resident will reimburse the Community for loss or damage to real or
personal property of the Community caused by pets or the negligence or willful
misconduct of the Resident or the Resident’s agents, guests, or invitees.

E. Any damage to carpeting in the Resident’s Suite, other than normal wear and
tear, including stains and/or odors due to incontinence or pets, will result in
the carpet being professionally cleaned, repaired or replaced by the Community.
The Community will have the right to determine whether the carpet needs to be
repaired, cleaned, or replaced. The Resident shall be responsible for the cost
of the repairing, cleaning, or replacing the carpet.

F. The Resident will not alter or improve the Suite without the prior written
consent of the Community. Upon the termination of this Residency Agreement, the
Resident will be required to return the Suite to the original condition at
his/her own expense prior to the expiration of any applicable notice periods.

G. The Resident will notify the Community promptly of any defects in the Suite,
common areas or in the Community’s equipment, appliances, or fixtures.

H. Community employees or agents may enter the Suite at any reasonable time in
order to provide services to the Resident, to perform building inspection and
maintenance functions, to show the Suite to prospective residents with the
Resident’s permission and otherwise to carry out the Community’s obligations
under this Residency Agreement. Resident shall allow entry into the Suite at any
time to the Community’s employees or agents when they are responding to the
medical alert system, fire alert system or other emergency.

I. The Resident will vacate the Suite at the termination of this Residency
Agreement, remove all of the Resident’s property, and deliver possession of the
Suite and any furniture, equipment, appliances, and fixtures supplied by the
Community, to the Community in good condition, ordinary wear and tear excepted.
The Resident will pay the cost of removing and storing any property of the
Resident remaining in the Suite after the termination of this Residency
Agreement.

J. The Resident will comply with all guidelines established by the Community
regarding resident conduct in the Community (the “Community Guidelines”), which
shall be deemed incorporated herein. The Community Guidelines may be amended
from time to time as the Community determines to be appropriate. If the
Community has already adopted Guidelines, they are attached as Exhibit 4.

K. The Resident will not keep a dog, cat, bird, fish, or other pet of any kind
in the Suite unless the Resident and Community have executed the Pet Addendum,
available upon request.

 

  6  



--------------------------------------------------------------------------------

L. If at any time the Resident wishes to use a motorized vehicle he/she must
execute a Motorized Vehicle Addendum, available upon request.

M. The Resident agrees to maintain his/her own personal physician.

N. The Resident and Responsible Party understand and agree that the Community
may restrict an individual’s visitation rights or bar an individual from
entering the Community if it is determined that the individual is disrupting the
care of the Resident, the care of other residents or if the presence of the
individual has a negative effect on a resident’s physical or psychosocial well
being.

ARTICLE III

Financial Arrangements

A. Fees. The Resident will pay to the Community the fees indicated on Exhibit 1,
and any Additional Amenities provided to the Resident at the fees indicated on
Exhibit 3.

B. Community Fee.

1. The Resident will pay to the Community a one-time fee (the “Community Fee”)
in an amount indicated on Exhibit 1, subject to the provisions of this Article
III. B.

2. If the Resident has previously paid a Community Fee to the Community, the
Community Fee due upon the execution of this Residency Agreement is the
Community Fee established for the Suite less the Community Fee previously paid.
If the Community Fee previously paid is greater than the Community Fee currently
established for the Suite, no additional Community Fee will be due, and no
portion of the Community Fee previously paid will be refunded.

3. The Community Fee is non-refundable, except as specifically provided in this
paragraph, or in the Community Fee Addendum. The Community Fee is not a security
deposit and is not intended to secure the performance of any obligation of the
Resident under this Residency Agreement.

a) If this Residency Agreement is terminated prior to the Resident taking
possession of the Suite or receiving any of the Assisted Living Program
Services, the Community will refund the Community Fee paid under this Residency
Agreement less an administrative charge set forth in Exhibit 1, unless the
move-in does not take place for physician documented medical reasons, in which
case the entire Community Fee will be refunded.

b) In the event the Resident terminates the Residency Agreement after move-in,
the Community Fee will be refunded pursuant to the terms of the Community Fee
Addendum attached hereto.

C. Special Assessments. The Community reserves the right to assess charges for
special circumstances outside the Community’s control, such as sharp increases
in costs of

 

  7  



--------------------------------------------------------------------------------

utilities or other necessary expenses. The Community shall provide the Resident
at least thirty (30) days’ written notice (or such additional days’ notice as
may be required by law) prior to the imposition of such special assessments.

D. Payment Schedule and Monthly Statement. Prior to or on the Occupancy Date,
the Resident shall pay the Community an amount equal to the Total Daily Fee set
forth in Exhibit 1 multiplied by the number of days in that month. This payment
shall be applied to Resident’s first month’s residence in the Community. If the
Occupancy Date is on a day other than the first day of the month, the advance
payment shall be prorated accordingly and the residual amount will be credited
to the following month’s payment. Thereafter, the Community will provide to the
Resident a monthly statement itemizing fees and charges and payments received,
and showing the balance due. The monthly statement will aggregate daily fees
into a monthly amount, which shall be due in advance, on the first
(1st) calendar day of each month.

E. Resident Responsible for Managing Finances. Resident is responsible for
managing his/her finances. Resident is entitled to retain a minimum of Eighty
Five Dollars ($85) of his or her funds to cover personal needs. This personal
needs allowance may be revised by the Department of Public Welfare of the
Commonwealth. The Resident is responsible for all charges and fees incurred.

F. Late Payment Charge. If the Resident’s account is not paid in full by the
first of the month, a late payment charge will be assessed on the outstanding
balance of one and one-quarter percent (1 1/4%) per month until paid. This
periodic rate is equivalent to an annual percentage rate of fifteen percent
(15%). The Resident will pay all costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the Community in collecting amounts
past due under this Residency Agreement.

G. Increases in Fees and Charges. The Community shall increase the Base Fee on
January 1st of each year. Notice of any increase in the Schedule of Fees (see
Exhibit 2), will be provided to the Resident in writing thirty (30) days prior
to the effective date of the increase. The Resident will pay all applicable new
or increased fees and charges, unless the Resident terminates this Residency
Agreement in accordance with article IV of this Residency Agreement, effective
prior to the effective date of the fee or charge increase. If the Community
agrees at the request of the Resident to provide additional services or to
expand services beyond those currently being furnished to the Resident, no
advance notice requirement will apply to any fees or charges relating to such
services.

A change in the level of service (for example, a change from Assisted Living
Base to Assisted Living Plus) is not considered a change of fees or charges. The
Resident shall be responsible for the cost of increased level of service when
he/she begins receiving such services.

H. Additional Assisted Living Services/Products Credit. In the event that the
Resident is absent from the Community for a period in excess of three
(3) consecutive calendar days, the Community will credit the Resident’s account
a daily amount as indicated in Exhibit 2, for each day after the third
consecutive day that the resident is absent. The Resident will remain

 

  8  



--------------------------------------------------------------------------------

responsible for the fees associated with the additional assisted living
services/products listed on Exhibits 3 for the first three days of each period
of absence.

I. Meal Credits. In the event that the Resident is absent from the Suite for a
period in excess of seven (7) consecutive calendar days, the Community will
credit the Resident’s account a daily amount (the “Meal Credit”) as indicated in
Exhibit 2, for each day after the seventh day that the Resident is absent.

J. Double Occupancy. If two individuals are parties to this Residency Agreement,
a second person occupancy fee, as listed in Exhibit 1-A, shall be applied. Both
Residents shall be jointly and severally liable for all fees and charges
incurred by each Resident. When two persons are parties to this Residency
Agreement, and when one such person permanently vacates the Suite, the remaining
resident shall have the option of:

 

  •  

Retaining the same Suite, with the understanding that a prospective resident may
select that Suite for double occupancy; or

 

  •  

Retaining the same Suite and paying the fee applicable to private occupancy; or

 

  •  

Relocating to a single occupancy Suite, if available.

K. Suite Hold Policy. In the event that the Resident is absent from the
Community for any reason, the Resident will be required to pay the Base Fee, as
it becomes due, less any credits to which the Resident is entitled under this
Residency Agreement. The Resident is responsible for all charges and fees until
this Residency Agreement is terminated in accordance with Article IV.

L. Refund Upon Closing. In the event the Community ceases to operate, the
Resident will be entitled to a pro rata refund of any amounts paid under the
Residency Agreement for services for that period after which the Community has
closed.

ARTICLE IV

Term and Termination

A. Term of Residency Agreement. This Residency Agreement shall commence on the
date set forth on the first page of this Residency Agreement (“Effective Date”)
and will continue on a month-to-month basis, unless this Residency Agreement is
terminated as provided below herein.

B. Termination. The Community may terminate this Residency Agreement prior to
the expiration of its term, upon thirty (30) days’ prior written notice
(“Community Notice Period”) to the Resident and the Responsible Party for one of
the following reasons, as determined by the Community:

1. The Resident

 

  9  



--------------------------------------------------------------------------------

a) The Resident is a danger to himself or others; or

b) The owner chooses to voluntarily close the Community, or a portion of the
Community; or

c) The Community determines that the Resident’s functional level has advanced or
declined so that the Resident’s needs cannot be met in the Community. If the
Resident or the Resident’s designated person disagrees with the Community’s
decision to discharge or transfer, consultation with an appropriate assessment
agency or the Resident’s physician shall be made to determine if the Resident
needs a higher level of care. A plan for other placement shall be made as soon
as possible by the administrator in conjunction with the Resident and the
Resident’s designated person, if any. If assistance with relocation is needed,
the administrator shall contact the appropriate local agencies, such as the area
agency on aging, county mental health/mental retardation program or drug and
alcohol program, for assistance. The administrator shall also contact the
Department’s personal care home regional office; or

d) Meeting the Resident’s needs would require a fundamental alteration in the
Community’s program or building site, or would create an undue financial or
programmatic burden on the Community; or

e) The Resident has failed to pay after reasonable documented efforts by the
Community to obtain payment; or

f) Closure of the Community is initiated by the department; or

g) Documented repeated violations of the Community’s rules.

Notwithstanding the foregoing, a 30-day advance written notice is not required
if a delay in discharge or transfer would jeopardize the health, safety or
well-being of the Resident or others in the Community, as certified by a
physician or the Pennsylvania Department of Public Welfare.

C. Termination by Resident. The Resident may terminate this Residency Agreement,
upon thirty (30) days prior written notice to the Community (“Resident Notice
Period”), for any reason. In the event of the death of the Resident, this
Residency Agreement will terminate on the first full day after all articles are
removed from the suite. Notwithstanding the foregoing, a 30-day advance written
notice is not required if a delay in discharge or transfer would jeopardize the
health, safety or well-being of the Resident or others in the Community, as
certified by a physician or the Pennsylvania Department of Public Welfare.

D. Refunds.

1. In the event the Community terminates this Residency Agreement and the
Resident vacates the Suite before the Community Notice Period is over, the
Community shall refund the Resident a prorated amount of the paid Base Fee and
the Additional

 

  10  



--------------------------------------------------------------------------------

Assisted Living Services Fees for the unused portion of the Community Notice
Period. Such refund shall be issued within 30 days of the Resident’s move from
the Community.

2. In the event the Resident terminates this Residency Agreement, the Resident
will be liable for all charges accrued or incurred for the entire length of the
Resident Notice Period, regardless of whether the Resident vacates the Suite
prior to the expiration of the Resident Notice Period.

3. In the event of the death of a resident sixty years and older, the Community
will contact the Resident’s Responsible Party within 24 hours to arrange for an
inventory of the Resident’s personal property. The Community will refund the
Responsible Party a prorated amount of the paid Base Fee and any Additional
Assisted Living Services Fees within 30 days from the date Services were last
provided to the Resident. Under Pennsylvania Code, the Resident’s refund under
this paragraph will reflect payment for only those Services provided to the
Resident. The Community will not be responsible for storing the Resident’s
property.

E. Removal of Personal Property. Upon termination of this Residency Agreement,
the Resident’s personal property must be removed from the Suite. The Community
shall continue to assess, and the Resident will be required to pay, the Base Fee
on a prorated basis until the personal property is removed from the Suite.

ARTICLE V

Miscellaneous Provisions

A. Choice of Accommodations. In the event that the suite of the Resident’s
choice is not immediately available, an alternate suite will be made available
and the Resident will be charged the rate customarily associated with such
suite. Once the Resident’s desired suite becomes available the Resident will be
allowed to move into the desired suite in accordance with the Community’s policy
and the rate set forth in Exhibit 2, will apply.

B. Grievance Procedure / Conflict Resolution / Waiver of Jury Trial. The
Community’s Grievance Procedure is set forth in Exhibit 5. While most issues can
be resolved under the Grievance Procedures outlined in Exhibit 5, in the event
that the parties are unable to resolve their differences short of litigation,
the parties agree that any trial shall be before a judge and not a jury.
Accordingly:

WAIVER OF TRIAL BY JURY: THE PARTIES TO THIS RESIDENCY AGREEMENT HEREBY
KNOWINGLY AND UNCONDITIONALLY WAIVE ALL RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT
OR COUNTERCLAIM THAT MAY BE FILED BY EITHER PARTY IN CONTRACT, TORT, EQUITY OR
BY STATUTE ARISING OUT OF OR RELATED TO THIS RESIDENCY AGREEMENT AND/OR ANY
SERVICES OR CARE PROVIDED BY THE COMMUNITY TO THE RESIDENT. THE “COMMUNITY”
SHALL INCLUDE THE MANAGER, OWNER and/or TENANT, AND ALL OF THEIR RESPECTIVE
AFFILIATES, SUBSIDIARIES, PARENT COMPANIES AND SISTER COMPANIES AND ALL OF THEIR
RESPECTIVE EMPLOYEES, AGENTS, CONTRACTORS, ASSIGNEES, OFFICERS AND DIRECTORS. IF
THE UNDERSIGNED IS ANYONE OTHER THAN THE RESIDENT, THE UNDERSIGNED REPRESENTS
THAT HE/SHE HAS FULL LEGAL AND EXPRESS

 

  11  



--------------------------------------------------------------------------------

AUTHORITY TO WAIVE THE RESIDENT’S, HIS/HER HEIR’(S), BENEFICIARIES, AND/OR
ESTATE’S RIGHT TO A TRIAL BY JURY.

C. Insurance. The Resident is responsible for maintaining at all times his or
her own insurance coverage, including health, personal property, liability,
automobile (if applicable), and other insurance coverages in adequate amounts.
This includes renter’s insurance. The Resident acknowledges that neither Sunrise
nor the Owner is an insurer of the Resident’s person or property.

D. Maintenance and Repairs. The Resident acknowledges that he or she has had an
opportunity to inspect the Suite and the Resident accepts the Suite in its “as
is” condition. The Community will deliver and maintain the Suite in a fit and
habitable condition and will maintain all common areas in a clean and
structurally safe condition, and will maintain all equipment, appliances, and
fixtures, other than the personal property of the Resident, and all electrical,
plumbing, heating, ventilating, and air conditioning equipment in good and safe
working order and condition. Temporary interruption of such utility services may
occur periodically due to factors outside of the Community’s control or due to
repairs, maintenance or replacement of equipment.

E. Notices. Any notices to be given under this Residency Agreement will be
deemed to have been properly given when delivered personally or when mailed by
first class mail, postage prepaid, addressed as follows:

1. If to the Resident: addressed to the Suite or to such other address as the
Resident may designate by notice.

2. If to the Community: addressed to the Executive Director of the Community or
to such other address as the Community may designate in writing.

F. Assignment. The Resident’s rights under this Residency Agreement are personal
and cannot be transferred or assigned. The rights and obligations of the
Community may be assigned to any person or entity, which person or entity will
be responsible that the obligations of the Community under this Residency
Agreement are satisfied in full from and after the date that the Resident is
notified of such assignment. The Community may engage another person or entity
to perform any or all of the services under this Residency Agreement.

G. Ownership Rights. The Resident has no ownership interest or proprietary right
to the Suite, nor to the personal property, land, buildings, improvements or
other Community facilities provided under this Residency Agreement. This
Residency Agreement shall not be construed to be a lease or to confer any rights
of tenancy or ownership in the Resident. The Resident’s rights under this
Residency Agreement are subject to all terms and conditions set forth herein and
subordinate to any mortgage, financing deed, deed of trust, or financing lease
on Community premises. Upon request, the Resident agrees to execute and deliver
any instrument requested by the Community or the owner or holder of any such
document to affect the sale, assignment, or conveyance thereof, provided that by
so doing the Resident shall not be required to prejudice his/her rights under
this Residency Agreement.

 

  12  



--------------------------------------------------------------------------------

H. Guests. The Resident’s guests shall at all times abide by the Community’s
policies, including the Community Guidelines. The Community reserves the right
to bar any guest from the Community if the guest is determined by the Community
to be a threat to the Resident or other residents, interferes with residents’
care, and/or is abusive to staff. The Resident shall be responsible for the
charges incurred by and actions of any guest. The Resident may have guests stay
overnight in the Suite, in accordance with the Community Guidelines.

I. Weapons. No weapons, including, but not limited to guns and knives, are to be
brought into the Community at any time for the safety and well-being of all
residents and staff. This policy applies to Resident guests as well.

J. Arrangement for Guardianship or Conservatorship. If it appears that you may
not be able to care properly for yourself or your property, and if you have made
no other designation of a person or legal entity to serve as guardian or
conservator then Sunrise may apply to a court of law to appoint a legal guardian
or conservator. Alternatively, if other persons seek appointment as your legal
guardian or conservator, Sunrise may be required to participate in such
proceedings. You agree to pay all attorney’s fees and costs incurred by Sunrise
in connection with such action(s).

K. Resident Rights. The Resident and Responsible Party(s) have been advised of
and have received a copy of the “Statement of Resident Rights,” which is
attached as Exhibit 6 and made part of this Residency Agreement.

L. Admission Policy. Residents are admitted to the Community without regard to
race, color, creed, national origin, sex, religion or handicap.

M. Assurance of Confidentiality. The Community acknowledges that the Resident’s
personal and medical information are confidential. The Community shall maintain
the confidentiality of the Resident’s personal and medical information in
compliance with state and federal law.

N. Examination of Records. A representative of the agency responsible for
licensing the Community, or any agency acting under its guidance, may inspect
the Resident’s records that are on file at the Community as a part of their
evaluation of the Community.

O. Amendment. Subject to any provision of this Residency Agreement to the
contrary, no modification, amendment, or waiver of any provision of this
Residency Agreement will be effective unless set forth in writing and signed by
the Sunrise Senior Vice President of Operations for the Region and the Resident.
Under Pennsylvania Code, the Resident is entitled to at least 30 days advance
written notice of the Community’s request to amend this Residency Agreement.

P. Entire Agreement. This Residency Agreement, including the Exhibits hereto,
constitutes the entire agreement between the parties and it supercedes all prior
oral or written agreements, commitments, or understandings with respect to the
matters provided for herein.

Q. Waiver. Neither delay nor failure in requiring strict compliance by the
Resident with any of the terms of this Residency Agreement shall be construed to
be a waiver by the

 

  13  



--------------------------------------------------------------------------------

Community of such term, or of the right to insist upon strict compliance by the
Resident with any of the other terms of this Residency Agreement.

R. Severability. If any provision of this Residency Agreement is found invalid
or otherwise unenforceable, the other provisions of this Residency Agreement
shall remain binding and enforceable.

S. Governing Law. This Residency Agreement, its construction, performance, the
obligations and duties of the parties, and any claims or disputes arising from
it will be governed by and construed in accordance with the laws of the state in
which the Community is located.

T. Accuracy of Application Documents. As part of the Resident’s application to
the Community, the Resident has filed with the Community an application form.
The Resident warrants that all information contained in these documents and any
other document supplied to the Community as part of the application process is
true and correct, and the Resident understands that the Community has relied on
this information in accepting the Resident for residency at the Community. Any
misrepresentation or omission made by the Resident or on the Resident’s behalf,
whether written or verbal, shall be grounds for the Community’s termination of
this Residency Agreement upon thirty (30) days prior written notice to the
Resident.

U. Advance Directives. It is the policy of the Community to ask all prospective
residents if they have executed any “advance directives.” Advance directives can
include a health care power of attorney, a living will, or other documents which
describe the amount, level or type of health care the Resident would want to
receive at a time when the Resident can no longer communicate those decisions to
a doctor or other health professional. It also includes documents in which the
Resident names another person who has the legal authority to make health care
decisions for the Resident. If the Resident has executed any such documents, or
if the Resident executes any such documents while living at the Community, it is
the Resident’s responsibility to advise the Community’s staff of these
documents, and to provide copies to the Community. If the Resident has such
documents, and has provided copies of them to the Community, the Community will
provide copies of the documents to other health care professionals who may be
called to assist the Resident with his/her health care needs. If the Resident
executes such documents, and later changes or revokes them, it is the Resident’s
responsibility to inform the Community, so that the Community can assist the
Resident in communicating the Resident’s health care choices to other
professionals.

V. Review of Documents and Policies. The Resident and the Responsible Party
named in this Residency Agreement acknowledge(s) that they have received copies
of, and have reviewed, this Residency Agreement between the Community and the
Resident and all exhibits. The Resident and the Responsible Party further
acknowledge(s) that the Community has explained to him/them the Community’s
policies and procedures for implementing residents’ rights and responsibilities,
including the grievance procedure (attached as Exhibit 4) and the Resident has
been offered the opportunity to execute advance directives.

W. Responsibility for Third Party Contractors/Health Services. The Resident has
the right to receive services from third-party contractors consistent with the
Community’s policies and state law. All third-party contractors must comply with
the Community’s rules and

 

  14  



--------------------------------------------------------------------------------

policies. The Community has no responsibility to screen third party contractors
and the Community is not responsible for care provided by third-party
contractors to the Resident. The Resident shall indemnify the Community and its
owners, directors, agents, employees and contractors against any losses, costs,
expenses, claims, liabilities, damages, or judgments, including without
limitation, legal fees, court costs, expert fees, and similar expenses incurred,
which may be asserted against, imposed upon or incurred by the other party as a
result of the negligence or intentional conduct of the third-party contractor.
The Community reserves the right to bar any third-party contractor from the
Community.

The Resident hereby indemnifies, holds harmless and releases the Community and
its owners, directors, agents, employees, and contractors from any and all
liability, cost, and responsibility for injury and damage, including attorneys’
fees, arising from the Resident’s failure to obtain, or from the failure of
others to furnish, nursing, health care or personal care services, and from all
injury and damages which could have been avoided or reduced if such services had
been obtained or furnished or as a result of the Resident/Responsible Party’s
negligence, intentional wrongdoing or breach of his/her contractual obligations.

X. Rescission. Under Pennsylvania Code, the Resident has the right to rescind
this Residency Agreement for up to 72 hours after the initial dated signature
and pay only for the Services received. Pennsylvania Code requires that the
Resident’s recession of the Residency Agreement must be in writing and addressed
to the Community.

ARTICLE VI

Services Available to Residents at the Community

A. Services Available at the Community. The services and programs described in
the following pages of this Residency Agreement are available to residents, as
determined by the Community following the Assessment process described in
Article I.

B. Services Not Provided by the Community. The Community does not provide any
services not described in this Residency Agreement. However, certain services
such as eyeglasses, dentures, podiatric care, psychiatric consultation, physical
therapy, speech therapy, and occupational therapy, private duty care givers,
prescription medications, physician services, prosthetic devices and mechanical
aides in some cases may be arranged through the Community. Any such services and
items will be billed to the Resident by the third party provider.

C. Emergency Services. The Resident authorizes the Community to obtain emergency
health care services for the Resident, at the Resident’s expense, whenever, in
the Community’s sole discretion, such emergency services are deemed necessary.
The Community shall notify any Responsible Party, as soon as possible after such
emergency where health care services have been provided.

 

  15  



--------------------------------------------------------------------------------

D. Transfer to Facility Providing Higher Level of Care. If the Resident needs
care beyond what can be provided in the Community, the Resident and any
Responsible Party shall, upon written notification from the Community, make
arrangements for transfer to an appropriate care setting.

 

  16  



--------------------------------------------------------------------------------

Review of Documents and Policies. You acknowledge that you have received a copy
of, and have reviewed this Residency Agreement as well as the following specific
information:

 

  A.

The Community’s policies and procedures for implementing Resident Rights
(attached as Exhibit 6);

 

  B.

The Resident Grievance Procedure (attached as Exhibit 5);

 

  C.

The Community’s policy concerning Advance Directives, set forth in Article V,
paragraph U of this Residency Agreement;

 

  D.

Article V(B) of this Residency Agreement titled “Grievance Procedure/Conflict
Resolution/Waiver of Jury Trial”.

You acknowledge that the Community has explained the terms of this Residency
Agreement to you. You agree to the terms of this Residency Agreement by signing
in the space provided below:

 

RESIDENT:     RESPONSIBLE PARTY:          

Signature

   

Signature

         

Print Name

   

Print Name

SECOND RESIDENT (if applicable):     RESPONSIBLE PARTY:          

Signature

   

Signature

         

Print Name

   

Print Name

 

SUNRISE:   

Signature

  

Executive Director

Please also execute all of the Exhibits to this Residency Agreement

 

17



--------------------------------------------------------------------------------

EXHIBIT 1

YOUR SUITE AND FEES

Name of Resident:                                                  

 

Suite #:                                          
                                   

   Occupancy Date:                        

 

Assisted Living Base Fee

   $                /day

Reminiscence Base Fee

   $                /day

Assisted Living Plus (if applicable)

   $                /day

Assisted Living Plus Plus (if applicable)

   $                /day

Reminiscence Program Fee (if applicable)

   $                /day

Reminiscence Plus Program Fee (if applicable)

   $                /day

Reminiscence Plus Plus Program Fee (if applicable)

   $                /day

Terrace Club

   $                /day

Enhanced Care Program Fee (If applicable)

   $                /day

Medication Assistance and Administration

   $                /day

Tier             

  

Incontinence Care Products

   $                /day

Level             

  

Tier             

  

Total Daily Fee:

   $                /day

Community Fee:

   $                (one-time fee)

Administrative Charge:

   $                

Effective Date:                                                          

 

COMMUNITY:     RESIDENT:          

Signature

   

Signature

         

Title

   

Title

         

Date

   

Date

 

18



--------------------------------------------------------------------------------

EXHIBIT 1-A

SECOND RESIDENT’S FEES

Name of Second Resident:                                         

Occupancy Date:                                 

 

Assisted Living Base Fee

   $            /day

Reminiscence Base Fee

   $            /day

Assisted Living Plus (if applicable)

   $            /day

Assisted Living Plus Plus (if applicable)

   $            /day

Reminiscence Program Fee (if applicable)

   $            /day

Reminiscence Plus Program Fee (if applicable)

   $            /day

Reminiscence Plus Plus Program Fee (if applicable)

   $            /day

Terrace Club

   $            /day

Enhanced Care Program Fee (If applicable)

   $            /day

Medication Assistance and Administration

   $            /day

Tier             

  

Incontinence Care Products

   $            /day

Level             

  

Tier             

  

Total Daily Fee:

   $            /day

Community Fee:

   $            (one-time fee)

Administrative Charge:

   $             

Effective Date :                                 

 

COMMUNITY:     SECOND RESIDENT:          

Signature

   

Signature

         

Title

   

Title

         

Date

   

Date

 

19



--------------------------------------------------------------------------------

EXHIBIT 2

SCHEDULE OF COMMUNITY FEES AND CREDITS

1. Schedule of Fees. The fees for all of the various services and products
offered by the Community are as follows:

 

Service or Product

   Fee Per Day

Assisted Living Base Fee

   $            /day

Assisted Living Plus

   $            /day

Assisted Living Plus Plus

   $            /day

Reminiscence Base Fee

   $            /day

Reminiscence Program Fee

   $            /day

Reminiscence Plus Program Fee

   $            /day

Reminiscence Plus Plus Program Fee

   $            /day

Enhanced Care Program Fee

   $            /day

Terrace Club

   $            /day

Medication Assistance and Administration

   Tier 1 $                Tier 2 $            

Incontinence Products

   Level I $            Tier I $               
Level II $             Tier II $                 Level III $            

Effective Date:                                 

 

20



--------------------------------------------------------------------------------

2. Schedule of Credits. See Article IV of the Residency Agreement for
information about possible credits.

 

Meal Credit

  

$            /day

Assisted Living Plus Credit

  

$            /day

Assisted Living Plus Plus Credit

  

$            /day

Reminiscence Program Credit

  

$            /day

Reminiscence Plus Program Credit

  

$            /day

Reminiscence Plus Plus Program Credit

  

$            /day

Terrace Club Program Credit

  

$            /day

Enhanced Care Program Credit

  

$            /day

Medication Assistance and

  

Tier 1    $            /day

Administration Credit

  

Tier 2    $            /day

Incontinence Products Credit

  

Level I   $                    Tier I $            

  

Level II  $                    Tier II $            

  

Level III $            

Effective Date:                             

 

  21  



--------------------------------------------------------------------------------

EXHIBIT 3

SCHEDULE OF THE COMMUNITY’S ADDITIONAL AMENITIES

Additional Amenities

 

1.   

Assistance with Resident requested special maintenance projects, such as hanging
pictures, furniture assembly, etc. beyond that maintenance required by this
Residency Agreement. The use of outside contractors or handyman services is not
permitted without prior written approval of Community.

  

$            /day

2.   

Housekeeping services in addition to those included as part of the Assisted
Living Services

  

$            /day

3.   

Transportation for personal trips, scheduled in advance by the Resident. The
hours that transportation is available for scheduling will be determined by
Community.

  

$            /hour

4.   

Rental furniture

  

$            /month

5.   

Guest meals

  

$            /breakfast

     

$            /lunch

     

$            /dinner

6.   

Barber and Beauty services

  

$            

7.   

Dry cleaning

  

$            

8.   

Other

  

$            

 

  22  



--------------------------------------------------------------------------------

EXHIBIT 4

COMMUNITY GUIDELINES

 

  3  



--------------------------------------------------------------------------------

EXHIBIT 5

55 Pa. Code Section 2600.44

COMPLAINT PROCEDURES

A. Prior to admission, the home shall inform the resident and the resident’s
designated person of the right to file and the procedure for filing a complaint
with the Department’s personal care home regional office, local ombudsman or
protective services unit in the area agency on aging, Disability Rights Network
of Pennsylvania, or law enforcement agency.

B. The home shall permit and respond to oral and written complaints from any
source regarding an alleged violation of resident rights, quality of care or
other matter without retaliation or the threat of retaliation.

C. If a resident indicates that he or she wishes to make a written complaint,
but needs assistance in reducing the complaint to writing, the home shall assist
the resident in writing the complaint.

D. The home shall ensure investigation and resolution of complaints. The home
shall designate the team member responsible for receiving complaints and
determining the outcome of the complaint or grievance.

E. Within 2 business days after the submission of a written complaint, a status
report shall be provided by the home to the complainant. If the resident is not
the complainant, the resident and the resident’s designated person shall receive
the status report unless contraindicated by the support plan. The status report
must indicate the steps that the home is taking to investigate and address the
complaint.

F. Within 7 days after the submission of a written complaint, the home shall
give the complainant and, if applicable, the designated person, a written
decision explaining the home’s investigation findings and the action the home
plans to take to resolve the complaint. If the resident is not the complainant,
the affected resident shall receive a copy of the decision unless
contraindicated by the support plan. If the home’s investigation validates the
complaint allegations, a resident who could potentially be harmed or his
designated person shall receive a copy of the decision, with the name of the
affected resident removed, unless contraindicated by the support plan.

G. The telephone number of the Department’s personal care home regional office,
the local ombudsman or protective services unit in the area agency on aging,
Disability Rights Network of Pennsylvania, the local law enforcement agency, the
Commonwealth Information Center and the personal care home complaint hotline
shall be posted in large print in a conspicuous and public place in the Home.

 

4



--------------------------------------------------------------------------------

EXHIBIT 5A

COMPLAINT PROCEDURES

If the Resident is not comfortable addressing his/her complaint with the
Community’s designated team member or Executive Director, he or she may contact
the Area Operations Manager for the Community,                      at
                    , or the Area Vice President of Operations,
                     at                      ext.                    . If you
are unsatisfied, you may also call Sunrise Senior Living National Office
Customer Service Center to express the complaint at 1-800-929-4124.

AT ANY POINT IN TIME, THE RESIDENT HAS THE RIGHT TO CONTACT THE FOLLOWING WITH A
GRIEVANCE OR COMPLAINT:

 

State Licensing Authority

  

Ombudsman

Pennsylvania Department of Public Welfare

Health & Welfare Building, Room 533, PO

  

Pennsylvania Long Term Care

Ombudsman

Box 2675, Harrisburg, PA 17105-2675

  

555 Walnut Street, 5th floor

Telephone Number: 717-787-3438

  

Harrisburg, Pa. 17101-1919

  

Telephone Number: (717) 783-7247

Pennsylvania Department of Public Welfare

  

Personal Care Home Regional Office

  

Telephone Number: _______________

  

Local Law Enforcement Agency

  

Telephone Number: ______________________

 

5



--------------------------------------------------------------------------------

EXHIBIT 6

RESIDENT RIGHTS

Residents have the following rights:

 

  (1)

A resident may not be discriminated against because of race, color, religious
creed, disability, handicap, ancestry, sexual orientation, national origin, age
or sex.

 

  (2)

A resident may not be neglected, intimidated, physically or verbally abused,
mistreated, subjected to corporal punishment or disciplined in any way.

 

  (3)

A resident shall be treated with dignity and respect.

 

  (4)

A resident shall be informed of the rules of the home and given 30 days’ written
notice prior to effective date of a new home rule.

 

  (5)

A resident shall have access to a telephone in the home to make calls in
privacy. Nontoll calls shall be without charge to the resident.

 

  (6)

A resident has the right to receive and send mail.

 

  (a)

Outgoing mail may not be opened of read by staff persons unless the resident
requests.

 

  (b)

Incoming mail may not be opened or read by staff persons unless upon the request
of the resident or the resident’s designated person.

 

  (7)

A resident has the right to communicate privately with and access the local
ombudsman.

 

  (8)

A resident has the right to practice the religion or faith of the resident’s
choice, or not to practice any religion or faith.

 

  (9)

A resident shall receive assistance in accessing health services.

 

  (10)

A resident shall receive assistance in obtaining and keeping clean, seasonal
clothing. A resident’s clothing may not be shared with other residents.

 

  (11)

A resident and the resident’s designated person, and other individuals upon the
resident’s written approval shall have the right to access, review and request
corrections to the resident’s record.

 

  (12)

A resident has the right to furnish his room and purchase, receive, use and
retain personal clothing and possessions.

 

6



--------------------------------------------------------------------------------

EXHIBIT 6 (CONT.)

 

  (13)

A resident has the right to leave and return to the home at times consistent
with the home rules and the resident’s support plan.

 

  (14)

A resident has the right to relocate and to request and receive assistance, from
the home, in relocating to another facility. The assistance shall include
helping the resident get information about living arrangements, making telephone
calls and transferring records.

 

  (15)

A resident has the right to freely associate, organize and communicate with
others privately.

 

  (16)

A resident shall be free from restraints.

 

  (17)

A resident shall be compensated in accordance with State and Federal labor laws
for labor performed on behalf of the home. Residents may voluntarily and without
coercion perform tasks related directly to the resident’s personal space or
common areas of the home.

 

  (18)

A resident has the right to receive visitors for a minimum of 12 hours daily, 7
days per week.

 

  (19)

A resident has the right to privacy of self and possessions. Privacy shall be
provided to the resident during bathing, dressing, changing, and medical
procedures.

 

  (20)

A resident has the right to file complaints with any individual or agency and
recommend changes in policies, home rules and services of the home without
intimidation, retaliation, or threat of discharge.

 

  (21)

A resident has the right to remain in the home, as long as it is operating with
a license, except as specified in § 2600.228 (relating to notification of
termination).

 

  (22)

A resident has the right to receive services contracted for in the resident-home
contract.

 

  (23)

A resident has the right to use both the home’s procedures and external
procedures, if any, to appeal involuntary discharge.

 

  (24)

A resident has the right to a system to safeguard a resident’s money and
property.

 

7



--------------------------------------------------------------------------------

EXHIBIT 6 (CONT.)

 

  (25)

A resident has the right to choose his own health care providers without
limitation by the home. This includes the right to select the resident’s own
pharmacist provided that the pharmacy agrees to supply medication in a way that
is compatible with the home’s system for handling and assisting with the self
administration of resident medications.

 

  (26)

The Resident has the right to question or refuse a medication if the resident
believes there may be a medication error.

THE RESIDENT AND/OR RESPONSIBLE PARTY SIGNATURE BELOW IS AN ACKNOWLEDGEMENT OF
THE RESIDENT’S EDUCATION OF THESE RTGHTS.

 

RESIDENT/ RESPONSIBLE PARTY:

  

(Signature)

  

(Print Name)

  

(Date)

 

  8  



--------------------------------------------------------------------------------

EXHIBIT 7

RESPONSIBLE PARTY ADDENDUM

THIS Addendum (“Addendum”) is entered into as of this                      day
of                     ,         , by and among                     
(hereinafter referred to as the “Resident”),                      (the
“Responsible Party”) and Sunrise Senior Living Management/Services, Inc.,
(“Sunrise”), Manager for Owner.

RECITALS

WHEREAS, the Resident desires to live in the suite, or already lives in the
suite (the “Suite”) identified in a Residency Agreement between Sunrise and the
Resident (the “Residency Agreement”) of which this Addendum is made a part; and

WHEREAS, Sunrise is willing to enter into the Residency Agreement if the
Resident identifies an individual who is willing to provide certain assistance
to or on behalf of the Resident in the event that such assistance is necessary,
and who is willing to pay the Resident’s financial obligations to Sunrise under
the Residency Agreement in the event that the Resident does not make payments
when due; and

WHEREAS, the Responsible Party has agreed to provide such assistance and to pay
such obligations if and as necessary.

In consideration of the foregoing, the parties agree as follows:

B. In the event that the condition of the Resident makes such assistance
necessary or advisable, the Responsible Party, upon the request of the
Community, will:

 

  1.

Participate as needed with the Community staff in evaluating the Resident’s
needs and in planning and implementing an appropriate plan for the Resident’s
care;

 

  2.

Assist the Resident as necessary to maintain the Resident’s welfare and to
fulfill the Resident’s obligations under the Residency Agreement;

 

  3.

Assist the Resident in transferring to a hospital, nursing home, or other
medical facility in the event that the Resident’s needs can no longer be met by
the Community;

 

  4.

Assist in removing the Resident’s personal property from the Apartment/Suite
when the Resident leaves the Community;

 

  5.

Make necessary arrangements, or assist the legally responsible person in making
necessary arrangements, for funeral services and burial in the event of death.

 

9



--------------------------------------------------------------------------------

C. In the event that the Resident fails to pay any amount or amounts due to the
Community under the Residency Agreement, the Responsible Party hereby agrees to
pay the Community all amounts due from the Resident under the Residency
Agreement, as it may be amended from time to time, including any amounts
resulting from increases in fees or charges authorized by the Residency
Agreement. The Responsible Party agrees to pay the Community within thirty
(30) days of receiving each notice from the Community of nonpayment by the
Resident.

D. The Responsible Party acknowledges that he/she has received and has reviewed
a copy of the Residency Agreement, and has had an opportunity to ask any
questions the Responsible Party may have.

E. The Recitals hereto are incorporated in this Addendum as if set forth herein.

IN WITNESS WHEREOF, the undersigned have duly executed this Addendum, or have
caused this Addendum to be duly executed on their behalf, as of the day and year
first above written.

 

SUNRISE:

   

RESPONSIBLE PARTY:

         

Signature

   

Signature

Executive Director

      

Title

   

Print Name

            

Address

            

Resident’s Name

 

10



--------------------------------------------------------------------------------

EXHIBIT 8

FINANCIAL MANAGEMENT

This Pennsylvania Personal Care Home has the following policy regarding
financial management:

 

¨

Resident Responsible for Managing Finances. The Resident is responsible for
managing his/her finances. The Community does not provide assistance with a
resident’s financial management.

 

¨

Community Provides Assistance with Managing Finances.

The Community complies with Section 2600.20 of the Pennsylvania regulations
concerning financial management for resident funds and the following
requirements apply:

 

  •  

The Community shall keep a record of financial transactions with the resident,
including the dates, amounts of deposits, amounts of deposits, amounts of
withdrawals and the current balance.

 

  •  

The resident funds shall be disbursed during normal business hours within 24
hours of the resident’s request.

 

  •  

The Community shall obtain a written receipt from the resident for case
disbursements at the time of disbursement.

 

  •  

Resident funds and property shall only be used for the resident’s benefit.

 

  •  

Commingling of resident funds and Community funds is prohibited.

 

  •  

If the Community is holding more than $200 for a resident for more than 2
consecutive months, the Executive Director shall notify the resident and offer
assistance in establishing an interest-bearing account in the resident’s name at
a local Federally-insured financial institution. This does not include the
resident’s Community Fee or a security deposit.

 

  •  

The Community and its team members are prohibited from being assigned power of
attorney or guardianship of a resident or a resident’s estate.

 

  •  

The Community shall give the resident and the resident’s responsible party an
itemized account of financial transactions made on the resident’s behalf on a
quarterly basis.

 

  •  

A copy of the itemized account shall be kept in the resident’s record.

 

  •  

The Community shall provide the resident the opportunity to review his/her own
financial record upon request during normal business hours.

 

11



--------------------------------------------------------------------------------

EXHIBIT 9

55 Pa.Code § 2600.25(d) - RENT REBATES

 

¨

The Community WILL NOT collect a portion of the resident’s rent rebate funds as
restricted under 62 P.S. § 1057.3(a)(7) (relating to rules and regulations for
personal care homes and assisted living residences) and 55 Pa.Code § 2600.25(d)
(relating to resident-home contract).

 

¨

If the home WILL collect a portion of the resident’s rent rebate funds, please
answer the following:

1. The dollar amount OR percentage of the rent rebate to be collected will be:

________________________________________________________________

2. The home’s intended use of the revenue collected from the resident’s rent
rebate is as follows:                                         

 

¨

I have had the home’s rent rebate policy explained to me and have had the
opportunity to ask questions about it.

 

          Resident Signature     Date Signed           Responsible Party
Signature     Date Signed

 

12



--------------------------------------------------------------------------------

Exhibit B-1

Plan of Dissolution for AL U.S./Bonita Senior Housing, L.P.

(see attached)



--------------------------------------------------------------------------------

AGREEMENT TO DISSOLVE, WIND UP, AND TERMINATE

AL U.S./BONITA SENIOR HOUSING, L.P.,

a California limited partnership

This AGREEMENT TO DISSOLVE, WIND UP AND TERMINATE AL U.S./BONITA SENIOR HOUSING,
L.P., a California limited partnership (“Agreement”), is made effective as of
                    , 2011 (“Effective Date”), by and among AL CALIFORNIA GP,
LLC, a Delaware limited liability company, as the general partner (“General
Partner”), and AL U.S. POOL ONE, LLC, a Delaware limited liability company, as
the limited partner (“Limited Partner”). The General Partner and the Limited
Partner are sometimes collectively referred to herein as the “Partners.” The
Partners agree as follows:

1. Recitals. This Agreement is executed in reference to the following facts and
circumstances:

1.1. AL U.S./BONITA SENIOR HOUSING, L.P., a California limited partnership
(“Limited Partnership”) was formed pursuant to that certain Certificate of
Limited Partnership filed with California Secretary of State on December 17,
2002, as amended by that certain Amendment to Certificate of Limited Partnership
filed with the California Secretary of State on January 13, 2003 (collectively,
the “Certificate of Limited Partnership”). Reference is also made to that
certain Amended and Restated Agreement of Limited Partnership of AL U.S./Bonita
Senior Housing, L.P., a California Limited Partnership, dated December 23, 2002,
as amended by that certain First Amendment to Amended and Restated Agreement of
Limited Partnership dated June 14, 2007 (collectively, the “Partnership
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Partnership Agreement.

1.2. The Limited Partnership is the owner of that certain senior living facility
known as “Sunrise of Bonita” (the “Facility”).

1.3. The Limited Partnership was dissolved as of December 31, 2009 pursuant to
the provisions of the Partnership Agreement. Due to an oversight, the Partners
did not become aware the Limited Partnership was dissolved until May 2011. Upon
learning of the dissolution of the Limited Partnership effective as of
December 31, 2009, the Partners elected to enter into this Agreement to wind up
the Limited Partnership’s activities, to ratify all past acts of the General
Partner on behalf of the Limited Partnership as the acts of the Limited
Partnership and to authorize the General Partner to take all such actions as may
be necessary to wind up the Limited Partnership’s activities, and upon
completion thereof, to terminate the Limited Partnership by filing a Certificate
of Cancellation with the California Secretary of State.

1.4. The Partners now desire to dissolve, wind up and terminate the Limited
Partnership pursuant to the provisions and conditions of this Agreement.

 

2.

Winding Up.

2.1. Winding up: Ratification of Past Acts: Powers of General Partner. The
Limited Partnership shall forthwith wind up its activities, and shall continue
only for the purpose of winding up its activities. In connection with the
foregoing, and to the extent permitted by

 

- 1 -



--------------------------------------------------------------------------------

applicable law, the Partners hereby ratify, confirm and approve as the acts of
the Limited Partnership, all acts and activities undertaken by the General
Partner on behalf of the Limited Partnership from December 31, 2009 until the
present. In furtherance of winding up of the Limited Partnership’s activities,
the General Partner may, on behalf of the Limited Partnership, preserve the
Limited Partnership’s business and property as a going concern for a reasonable
time, prosecute and defend actions and proceedings, whether civil, criminal, or
administrative, transfer the Limited Partnership’s property, settle disputes by
mediation or arbitration, file a certificate of cancellation as provided in
California Corporations Code Section 15902.03, and perform other necessary acts
in furtherance of the foregoing, and shall discharge the Limited Partnership’s
liabilities, settle and close the Limited Partnership’s activities, and marshal
and distribute the assets of the Limited Partnership. Notwithstanding any other
provision in this Agreement to the contrary, the Limited Partnership shall
dissolve and wind up its activities in compliance with the California Uniform
Limited Partnership Act of 2008 (Cal. Corp. Code §§ 15900 et. seq.)

2.2. Transfer of Assets and Liabilities to Successor.

(a) Without limiting the foregoing, and to the extent permitted under applicable
law, the Partners agree the Limited Partnership may continue for so long as
necessary for it to transfer its assets and liabilities to a new limited
partnership formed by the Partners for the purpose of acquiring the Limited
Partnership’s assets and liabilities and carrying on the business and affairs of
the Limited Partnership. The new limited partnership will have the same Partners
with identical ownership interests as the Limited Partnership. In furtherance of
the foregoing but to the extent permitted by applicable law, the Limited
Partnership may do the following, without limitation, in connection with the
winding up of its activities: (a) transfer to the new successor limited
partnership, all real property and personal property owned or otherwise used by
the Limited Partnership; (b) transfer to the new successor limited partnership,
all of the Limited Partnership’s permits, licenses and other authorizations with
respect to the ownership and operation of the Facility; (c) operate the business
of the Limited Partnership in the ordinary course of business pending completion
of the winding up process; and (d) otherwise perform all of the covenants and
other obligations to be performed by the Limited Partnership pursuant to those
certain loan documents (as so amended and modified, collectively, the “Loan
Documents”) that evidence and secure that certain loan in the original principal
amount of $370,500,000 made by HSH NORDBANK AG, acting through its New York
Branch, a German banking corporation acting through its New York branch, as
administrative agent (together with its successors and assigns in such capacity
as agent for Lenders, the “Administrative Agent”), to AL US DEVELOPMENT VENTURE,
LLC, a Delaware limited liability company (the “Borrower”), including, without
limitation, that certain Third Amendment to Loan Agreement and Omnibus Amendment
and Reaffirmation of Loan Documents (as may be amended from time to time, the
“Loan Modification Agreement”) dated of even date herewith, all of which
obligations are hereby approved by the Partners as appropriate activities to
complete the winding up of the Limited Partnership’s activities.

(b) The Partners intend to preserve the value of the Limited Partnership’s
assets and business during the winding up period and intend to proceed with an
orderly transition of the Limited Partner’s business and affairs to the new
successor limited partnership. Due to the heavily regulated nature of the real
property assets operated by the Limited Partnership, the

 

- 2 -



--------------------------------------------------------------------------------

Partners acknowledge that it may take 12 months or longer for the new successor
limited partnership to acquire all of the permits, licenses and other
authorizations necessary for it to succeed to and carry on the business and
activities of the Limited Partnership. Further, the new successor limited
partnership will need to take such actions as are necessary for it to be in full
compliance of the covenants of the existing Limited Partnership under the Loan
Documents. To maximize the value of the assets and business of the Limited
Partnership until the successor limited partnership is qualified to acquire the
Limited Partnership’s assets and liabilities, the Partners desire that the
Limited Partnership will carry on its affairs in the ordinary course of business
to the extent permitted by applicable law. The Partners hereby acknowledge and
agree that the continuation and preservation of the Limited Partnership’s
assets, contracts and business relationships for such 12-month (or longer)
period is a reasonable time within which the Limited Partnership may continue
its activities for purposes of winding up under the circumstances which require
that the new successor limited partnership obtain and maintain certain licenses,
permits and other authorizations with respect to the ownership and operation of
the Facility.

(c) Without limiting the foregoing, but to the extent permitted under applicable
law, the General Partner is hereby authorized to cause the Limited Partnership
to enter into and to be legally bound in such transactions as the General
Partner may determine are necessary or desirable to carry out the foregoing plan
of dissolution, including, without limitation, entering into one or more
assignments, purchase and sale agreements, lease agreements, guarantees,
extensions and modifications of existing contracts and obligations, extensions
of existing indebtedness (contingent or otherwise), and entering into new
agreements and obligations in furtherance of the foregoing or as otherwise may
be necessary or desirable to carry out the foregoing plan of dissolution or as
otherwise may be necessary or desirable to wind up the Limited Partnership’s
activities, including, without limitation, new contracts with third parties
entered into in the ordinary course of business for the provision of goods
and/or services to the Facility.

2.3. Compliance with California Law. Notwithstanding anything herein to the
contrary, neither the General Partner nor the Limited Partnership shall take any
actions following the execution of this Agreement that conflict with any of the
provisions of the California Uniform Limited Partnership Act of 2008.

3. Execution of Documents. In furtherance of the foregoing:

3.1. Notice of Dissolution. The Limited Partnership may publish notice of its
dissolution and request persons having claims against the Limited Partnership to
present them in accordance with the notice and other provisions of California
Corporations Code Section 15908.07.

3.2. Certificate of Cancellation. Upon the completion of the winding up of the
affairs of the Limited Partnership, the General Partner shall, on behalf of the
Limited Partnership, execute a Certificate of Cancellation of Limited
Partnership - Form LP-4/7 (“Certificate of Cancellation”) and cause the
Certificate of Cancellation to be filed with the California Secretary of State.

3.3. Power to Execute Documents. The General Partner shall execute, acknowledge

 

- 3 -



--------------------------------------------------------------------------------

and duly notarize all documents or instruments necessary or appropriate to carry
out the plan of dissolution contemplated by this Agreement or as otherwise
necessary or desirable to completely wind up the Limited Partnership’s
activities and to terminate and cancel the Limited Partnership.

4. Disposal of Assets; Satisfaction of Obligations. In winding up the Limited
Partnership’s activities, the assets of the Limited Partnership, including the
contributions required by California Corporations Code Section 15908.09, if any,
shall be applied to satisfy the Limited Partnership’s obligations to creditors,
including, to the extent permitted by law, Partners that are creditors. Any
surplus remaining after the Limited Partnership complies with this paragraph
shall be returned to the Partners as they share in distributions. If the Limited
Partnership’s assets are insufficient to satisfy all of its obligations pursuant
to this paragraph, the General Partner shall comply with the provisions and
conditions of California Corporations Code Section 15908.09(c) to satisfy such
remaining liabilities.

5. Tax Returns. The General Partner shall cause the Limited Partnership’s final
state and federal tax or information returns to be filed as necessary, and tax
benefits or losses resulting therefrom shall be allocated among the Partners
pursuant to the provisions and conditions of the Partnership Agreement or as
otherwise expressly agreed to by the Partners. The preparation cost of the
Limited Partnership’s state and federal tax or information returns shall be
borne by the Limited Partnership pursuant to the provisions and conditions of
the Partnership Agreement and this Agreement, or as otherwise expressly agreed
to among the Partners. Until the termination of the Limited Partnership, the
General Partner shall cause all other tax returns and tax reporting documents to
be prepared and delivered to the Partners in accordance with the Limited
Partnership’s customary past practices or as otherwise required by the
Partnership Agreement.

6. General Provisions.

6.1. Books and Records. The General Partner shall make available to the other
Partners for inspection or copying all records, books, documents, property,
agreements or any other thing or instrument of any kind or nature belonging to,
pertaining to, or relating to the operation of the Limited Partnership.

6.2. Entire Agreement. This Agreement, and any other document executed
contemporaneously herewith, memorializes and constitutes the final expression
and the complete and exclusive statement among the parties with respect to the
subject matter hereof and thereof.

6.3. Amendments and Waivers. No change in, amendment to, waiver or termination
of this Agreement, or any part hereof, shall be valid unless signed by the
Partners.

6.4. Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience only; such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of this Agreement.

6.5. Severability. If any one or more of the provisions of this Agreement are
held to be invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality, and enforceability of any such provision or provisions in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired. In the event of a finding of partial invalidity,
illegality, or unenforceability by a court of competent jurisdiction, such court
is

 

- 4 -



--------------------------------------------------------------------------------

hereby instructed to modify such provision to the minimum extent necessary to
avoid such invalidity, illegality, or unenforceability (provided such
modification does not alter the purpose or intent of such provision).

6.6. Gender and Number. Wherever the context so requires, all words used in the
singular shall be construed to include the plural, and vice versa, and words of
any gender shall include any other gender, or any entity.

6.7. Successors and Assigns. Except as otherwise expressly provided, this
Agreement, and each of its provisions, covenants and conditions, shall apply to,
bind and inure to the benefit of the parties and their respective heirs,
executors, administrators, legal representatives, transferees,
successors-in-interest, and assigns.

6.8. Governing Law. The validity of this Agreement shall be interpreted and
construed pursuant to and in accordance with the laws of the State of
California.

6.9. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one original document.

*    *    *    *    *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this AGREEMENT TO DISSOLVE, WIND
UP AND TERMINATE AL U.S./BONITA SENIOR HOUSING, L.P. effective as of the date
first written above.

 

GENERAL PARTNER: AL CALIFORNIA GP, LLC, a Delaware limited liability company By:
 

AL U.S. POOL ONE, LLC,

a Delaware limited liability company

Its: sole Member

  By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

    By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation

Its: Administrative Managing Member

      By:   /s/ David Haddock       Name:   David Haddock       Title:   Vice
President and Secretary

LIMITED PARTNER:

AL U.S. POOL ONE, LLC,

a Delaware limited liability company

By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

  By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation

Its: Administrative Managing Member

    By:   /s/ David Haddock     Name:   David Haddock     Title:   Vice
President and Secretary

 

- 6 -



--------------------------------------------------------------------------------

Exhibit B-2

Plan of Dissolution for AL U.S./LaPalma Senior Housing, L.P.

(see attached)



--------------------------------------------------------------------------------

AGREEMENT TO DISSOLVE, WIND UP, AND TERMINATE

AL U.S./LAPALMA SENIOR HOUSING, L.P.,

a California limited partnership

This AGREEMENT TO DISSOLVE, WIND UP AND TERMINATE AL U.S./LAPALMA SENIOR
HOUSING, L.P., a California limited partnership (“Agreement”), is made effective
as of                 , 2011 (“Effective Date”) by and among AL CALIFORNIA GP,
LLC, a Delaware limited liability company, as the general partner (“General
Partner”), and AL U.S. POOL ONE, LLC, a Delaware limited liability company, as
the limited partner (“Limited Partner”). The General Partner and the Limited
Partner are sometimes collectively referred to herein as the “Partners.” The
Partners agree as follows:

1. Recitals. This Agreement is executed in reference to the following facts and
circumstances:

1.1. AL U.S./LaPalma Senior Housing, L.P., a California limited partnership
(“Limited Partnership”) was formed pursuant to that certain Certificate of
Limited Partnership filed with California Secretary of State on December 17,
2002, as amended by that certain Amendment to Certificate of Limited Partnership
filed with the California Secretary of State on January 13, 2003 (collectively,
the “Certificate of Limited Partnership”). Reference is also made to that
certain Amended and Restated Agreement of Limited Partnership of AL U.S./LaPalma
Senior Housing, L.P., a California Limited Partnership, dated December 23, 2002,
as amended by that certain First Amendment to Amended and Restated Agreement of
Limited Partnership dated June 14, 2007 (collectively, the “Partnership
Agreement”). Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Partnership Agreement.

1.2. The Limited Partnership is the owner of that certain senior living facility
known as “Sunrise of La Palma” (the “Facility”).

1.3. The Limited Partnership was dissolved as of December 31, 2009 pursuant to
the provisions of the Partnership Agreement. Due to an oversight, the Partners
did not become aware the Limited Partnership was dissolved until May 2011. Upon
learning of the dissolution of the Limited Partnership effective as of
December 31, 2009, the Partners elected to enter into this Agreement to wind up
the Limited Partnership’s activities, to ratify all past acts of the General
Partner on behalf of the Limited Partnership as the acts of the Limited
Partnership and to authorize the General Partner to take all such actions as may
be necessary to wind up the Limited Partnership’s activities, and upon
completion thereof, to terminate the Limited Partnership by filing a Certificate
of Cancellation with the California Secretary of State.

1.4. The Partners now desire to dissolve, wind up and terminate the Limited
Partnership pursuant to the provisions and conditions of this Agreement.

2. Winding Up.

2.1. Winding up; Ratification of Past Acts; Powers of General Partner. The
Limited Partnership shall forthwith wind up its activities, and shall continue
only for the purpose of winding up its activities. In connection with the
foregoing, the Partners hereby ratify, confirm

 

- 1 -



--------------------------------------------------------------------------------

and approve as the acts of the Limited Partnership, all acts and activities
undertaken by the General Partner on behalf of the Limited Partnership from
December 31, 2009 until the present. In furtherance of winding up of the Limited
Partnership’s activities, the General Partner may, on behalf of the Limited
Partnership, preserve the Limited Partnership’s business and property as a going
concern for a reasonable time, prosecute and defend actions and proceedings,
whether civil, criminal, or administrative, transfer the Limited Partnership’s
property, settle disputes by mediation or arbitration, file a certificate of
cancellation as provided in California Corporations Code Section 15902.03, and
perform other necessary acts in furtherance of the foregoing, and shall
discharge the Limited Partnership’s liabilities, settle and close the Limited
Partnership’s activities, and marshal and distribute the assets of the Limited
Partnership. Notwithstanding any other provision in this Agreement to the
contrary, the Limited Partnership shall dissolve and wind up its activities in
compliance with the California Uniform Limited Partnership Act of 2008 (Cal.
Corp. Code §§ 15900 et. seq.)

2.2. Transfer of Assets and Liabilities to Successor.

(a) Without limiting the foregoing, and to the extent permitted under applicable
law, the Partners agree the Limited Partnership may continue for so long as
necessary for it to transfer its assets and liabilities to a new limited
partnership formed by the Partners for the purpose of acquiring the Limited
Partnership’s assets and liabilities and carrying on the business and affairs of
the Limited Partnership. The new limited partnership will have the same Partners
with identical ownership interests as the Limited Partnership. In furtherance of
the foregoing but to the extent permitted by applicable law, the Limited
Partnership may do the following, without limitation, in connection with the
winding up of its activities: (a) transfer to the new successor limited
partnership, all real property and personal property owned or otherwise used by
the Limited Partnership; (b) transfer to the new successor limited partnership,
all of the Limited Partnership’s permits, licenses and other authorizations with
respect to the ownership and operation of the Facility; (c) operate the business
of the Limited Partnership in the ordinary course of business pending completion
of the winding up process; and (d) otherwise perform all of the covenants and
other obligations to be performed by the Limited Partnership pursuant to those
certain loan documents (as so amended and modified, collectively, the “Loan
Documents”) that evidence and secure that certain loan in the original principal
amount of $370,500,000 made by HSH NORDBANK AG, acting through its New York
Branch, a German banking corporation acting through its New York branch, as
administrative agent (together with its successors and assigns in such capacity
as agent for Lenders, the “Administrative Agent”), to AL US DEVELOPMENT VENTURE,
LLC, a Delaware limited liability company (the “Borrower”), including, without
limitation, that certain Third Amendment to Loan Agreement and Omnibus Amendment
and Reaffirmation of Loan Documents (as may be amended from time to time, the
“Loan Modification Agreement”) dated of even date herewith, all of which
obligations are hereby approved by the Partners as appropriate activities to
complete the winding up of the Limited Partnership’s activities.

(b) The Partners intend to preserve the value of the Limited Partnership’s
assets and business during the winding up period and intend to proceed with an
orderly transition of the Limited Partner’s business and affairs to the new
successor limited partnership. Due to the heavily regulated nature of the real
property assets operated by the Limited Partnership, the Partners acknowledge
that it may take 12 months or longer for the new successor limited

 

- 2 -



--------------------------------------------------------------------------------

partnership to acquire all of the permits, licenses and other authorizations
necessary for it to succeed to and carry on the business and activities of the
Limited Partnership. Further, the new successor limited partnership will need to
take such actions as are necessary for it to be in full compliance of the
covenants of the existing Limited Partnership under the Loan Documents. To
maximize the value of the assets and business of the Limited Partnership until
the successor limited partnership is qualified to acquire the Limited
Partnership’s assets and liabilities, the Partners desire that the Limited
Partnership will carry on its affairs in the ordinary course of business to the
extent permitted by applicable law. The Partners hereby acknowledge and agree
that the continuation and preservation of the Limited Partnership’s assets,
contracts and business relationships for such 12-month (or longer) period is a
reasonable time within which the Limited Partnership may continue its activities
for purposes of winding up under the circumstances which require that the new
successor limited partnership obtain and maintain certain licenses, permits and
other authorizations with respect to the ownership and operation of the
Facility.

(c) Without limiting the foregoing, but to the extent permitted under applicable
law, the General Partner is hereby authorized to cause the Limited Partnership
to enter into and to be legally bound in such transactions as the General
Partner may determine are necessary or desirable to carry out the foregoing plan
of dissolution, including, without limitation, entering into one or more
assignments, purchase and sale agreements, lease agreements, guarantees,
extensions and modifications of existing contracts and obligations, extensions
of existing indebtedness (contingent or otherwise), and entering into new
agreements and obligations in furtherance of the foregoing or as otherwise may
be necessary or desirable to carry out the foregoing plan of dissolution or as
otherwise may be necessary or desirable to wind up the Limited Partnership’s
activities, including, without limitation, new contracts with third parties
entered into in the ordinary course of business for the provision of goods
and/or services to the Facility.

2.3. Compliance with California Law. Notwithstanding anything herein to the
contrary, neither the General Partner nor the Limited Partnership shall take any
actions following the execution of this Agreement that conflict with any of the
provisions of the California Uniform Limited Partnership Act of 2008.

3. Execution of Documents. In furtherance of the foregoing:

3.1. Notice of Dissolution. The Limited Partnership may publish notice of its
dissolution and request persons having claims against the Limited Partnership to
present them in accordance with the notice and other provisions of California
Corporations Code Section 15908.07.

3.2. Certificate of Cancellation. Upon the completion of the winding up of the
affairs of the Limited Partnership, the General Partner shall, on behalf of the
Limited Partnership, execute a Certificate of Cancellation of Limited
Partnership - Form LP-4/7 (“Certificate of Cancellation”) and cause the
Certificate of Cancellation to be filed with the California Secretary of State.

3.3. Power to Execute Documents. The General Partner shall execute, acknowledge
and duly notarize all documents or instruments necessary or appropriate to carry
out the plan of

 

- 3 -



--------------------------------------------------------------------------------

dissolution contemplated by this Agreement or as otherwise necessary or
desirable to completely wind up the Limited Partnership’s activities and to
terminate and cancel the Limited Partnership.

4. Disposal of Assets; Satisfaction of Obligations. In winding up the Limited
Partnership’s activities, the assets of the Limited Partnership, including the
contributions required by California Corporations Code Section 15908.09, if any,
shall be applied to satisfy the Limited Partnership’s obligations to creditors,
including, to the extent permitted by law, Partners that are creditors. Any
surplus remaining after the Limited Partnership complies with this paragraph
shall be returned to the Partners as they share in distributions. If the Limited
Partnership’s assets are insufficient to satisfy all of its obligations pursuant
to this paragraph, the General Partner shall comply with the provisions and
conditions of California Corporations Code Section 15908.09(c) to satisfy such
remaining liabilities.

5. Tax Returns. The General Partner shall cause the Limited Partnership’s final
state and federal tax or information returns to be filed as necessary, and tax
benefits or losses resulting therefrom shall be allocated among the Partners
pursuant to the provisions and conditions of the Partnership Agreement or as
otherwise expressly agreed to by the Partners. The preparation cost of the
Limited Partnership’s state and federal tax or information returns shall be
borne by the Limited Partnership pursuant to the provisions and conditions of
the Partnership Agreement and this Agreement, or as otherwise expressly agreed
to among the Partners. Until the termination of the Limited Partnership, the
General Partner shall cause all other tax returns and tax reporting documents to
be prepared and delivered to the Partners in accordance with the Limited
Partnership’s customary past practices or as otherwise required by the
Partnership Agreement.

6. General Provisions.

6.1. Books and Records. The General Partner shall make available to the other
Partners for inspection or copying all records, books, documents, property,
agreements or any other thing or instrument of any kind or nature belonging to,
pertaining to, or relating to the operation of the Limited Partnership.

6.2. Entire Agreement. This Agreement, and any other document executed
contemporaneously herewith, memorializes and constitutes the final expression
and the complete and exclusive statement among the parties with respect to the
subject matter hereof and thereof.

6.3. Amendments and Waivers. No change in, amendment to, waiver or termination
of this Agreement, or any part hereof, shall be valid unless signed by the
Partners.

6.4. Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience only; such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of this Agreement.

6.5. Severability. If any one or more of the provisions of this Agreement are
held to be invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality, and enforceability of any such provision or provisions in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired. In the event of a finding of partial invalidity,
illegality, or unenforceability by a court of competent jurisdiction, such court
is hereby instructed to modify such provision to the minimum extent necessary to
avoid such

 

- 4 -



--------------------------------------------------------------------------------

invalidity, illegality, or unenforceability (provided such modification does not
alter the purpose or intent of such provision).

6.6. Gender and Number. Wherever the context so requires, all words used in the
singular shall be construed to include the plural, and vice versa, and words of
any gender shall include any other gender, or any entity.

6.7. Successors and Assigns. Except as otherwise expressly provided, this
Agreement, and each of its provisions, covenants and conditions, shall apply to,
bind and inure to the benefit of the parties and their respective heirs,
executors, administrators, legal representatives, transferees,
successors-in-interest, and assigns.

6.8. Governing Law. The validity of this Agreement shall be interpreted and
construed pursuant to and in accordance with the laws of the State of
California.

6.9. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one original document.

*    *    *    *    *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this AGREEMENT TO DISSOLVE, WIND
UP AND TERMINATE AL U.S./LAPALMA SENIOR HOUSING, L.P. effective as of the date
first written above.

 

GENERAL PARTNER:

AL CALIFORNIA GP, LLC,

a Delaware limited liability company

By:  

AL U.S. POOL ONE, LLC,

a Delaware limited liability company

Its: sole Member

  By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

    By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation

Its: Administrative Managing Member

      By:   /s/ David Haddock       Name:  

David Haddock

      Title:  

Vice President and Secretary

 

LIMITED PARTNER:

AL U.S. POOL ONE, LLC

a Delaware limited liability company

By:  

AL U.S. POOL ONE, LLC

a Delaware limited liability company

  By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

    By:  

SUNRISE SENIOR LIVING
INVESTMENTS, INC.,

a Virginia corporation Its: Administrative Managing Member

      By:   /s/ David Haddock       Name:  

David Haddock

      Title:  

Vice President and Secretary

 

- 6 -



--------------------------------------------------------------------------------

Exhibit B-3

Plan of Dissolution for AL U.S./LaJolla Senior Housing, L.P.

(see attached)



--------------------------------------------------------------------------------

AGREEMENT TO DISSOLVE, WIND UP, AND TERMINATE

AL U.S./LA JOLLA SENIOR HOUSING, L.P.,

a California limited partnership

This AGREEMENT TO DISSOLVE, WIND UP AND TERMINATE AL U.S./LA JOLLA SENIOR
HOUSING, L.P., a California limited partnership (“Agreement”‘), is made
effective as of                  , 2011 (“Effective Date”), by and among AL
CALIFORNIA GP, LLC, a Delaware limited liability company, as the general partner
(“General Partner”), and AL U.S. POOL ONE, LLC, a Delaware limited liability
company, as the limited partner (“Limited Partner”). The General Partner and the
Limited Partner are sometimes collectively referred to herein as the “Partners.”
The Partners agree as follows:

1. Recitals. This Agreement is executed in reference to the following facts and
circumstances:

1.1. AL U.S./La Jolla Senior Housing, L.P., a California limited partnership
(“Limited Partnership”) was formed pursuant to that certain Certificate of
Limited Partnership filed with California Secretary of State on December 17,
2002, as amended by that certain Amendment to Certificate of Limited Partnership
filed with the California Secretary of State on January 13, 2003 (collectively,
the “Certificate of Limited Partnership”). Reference is also made to that
certain Amended and Restated Agreement of Limited Partnership of AL U.S./La
Jolla Senior Housing, L.P., a California Limited Partnership, dated December 23,
2002, as amended by that certain First Amendment to Amended and Restated
Agreement of Limited Partnership dated June 14, 2007 (collectively, the
“Partnership Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Partnership Agreement.

1.2. The Limited Partnership is the owner of that certain senior living facility
known as “Sunrise of La Jolla” (the “Facility”).

1.3. The Limited Partnership was dissolved as of December 31, 2009 pursuant to
the provisions of the Partnership Agreement. Due to an oversight, the Partners
did not become aware the Limited Partnership was dissolved until May 2011. Upon
learning of the dissolution of the Limited Partnership effective as of
December 31, 2009, the Partners elected to enter into this Agreement to wind up
the Limited Partnership’s activities, to ratify all past acts of the General
Partner on behalf of the Limited Partnership as the acts of the Limited
Partnership and to authorize the General Partner to take all such actions as may
be necessary to wind up the Limited Partnership’s activities, and upon
completion thereof, to terminate the Limited Partnership by filing a Certificate
of Cancellation with the California Secretary of State.

1.4. The Partners now desire to dissolve, wind up and terminate the Limited
Partnership pursuant to the provisions and conditions of this Agreement.

 

2.

Winding UP.

2.1. Winding up; Ratification of Past Acts; Powers of General Partner. The
Limited Partnership shall forthwith wind up its activities, and shall continue
only for the purpose of winding up its activities. In connection with the
foregoing, the Partners hereby ratify, confirm and approve as the acts of the
Limited Partnership, all acts and activities undertaken by the

 

- 1 -



--------------------------------------------------------------------------------

General Partner on behalf of the Limited Partnership from December 31, 2009
until the present. In furtherance of winding up of the Limited Partnership’s
activities, the General Partner may, on behalf of the Limited Partnership,
preserve the Limited Partnership’s business and property as a going concern for
a reasonable time, prosecute and defend actions and proceedings, whether civil,
criminal, or administrative, transfer the LP1imited Partnership’s property,
settle disputes by mediation or arbitration, file a certificate of cancellation
as provided in California Corporations Code Section 15902.03, and perform other
necessary acts in furtherance of the foregoing, and shall discharge the Limited
Partnership’s liabilities, settle and close the Limited Partnership’s
activities, and marshal and distribute the assets of the Limited Partnership.
Notwithstanding any other provision in this Agreement to the contrary, the
Limited Partnership shall dissolve and wind up its activities in compliance with
the California Uniform Limited Partnership Act of 2008 (Cal. Corp. Code §§ 15900
et. seq.)

2.2. Transfer of Assets and Liabilities to Successor.

(a) Without limiting the foregoing, and to the extent permitted under applicable
law, the Partners agree the Limited Partnership may continue for so long as
necessary for it to transfer its assets and liabilities to a new limited
partnership formed by the Partners for the purpose of acquiring the Limited
Partnership’s assets and liabilities and carrying on the business and affairs of
the Limited Partnership. The new limited partnership will have the same Partners
with identical ownership interests as the Limited Partnership. In furtherance of
the foregoing but to the extent permitted by applicable law, the Limited
Partnership may do the following, without limitation, in connection with the
winding up of its activities: (a) transfer to the new successor limited
partnership, all real property and personal property owned or otherwise used by
the Limited Partnership; (b) transfer to the new successor limited partnership,
all of the Limited Partnership’s permits, licenses and other authorizations with
respect to the ownership and operation of the Facility; (c) operate the business
of the Limited Partnership in the ordinary course of business pending completion
of the winding up process; and (d) otherwise perform all of the covenants and
other obligations to be performed by the Limited Partnership pursuant to those
certain loan documents (as so amended and modified, collectively, the “Loan
Documents”) that evidence and secure that certain loan in the original principal
amount of $370,500,000 made by HSH NORDBANK AG, acting through its New York
Branch, a German banking corporation acting through its New York branch, as
administrative agent (together with its successors and assigns in such capacity
as agent for Lenders, the “Administrative Agent”), to AL US DEVELOPMENT VENTURE,
LLC, a Delaware limited liability company (the “Borrower”), including, without
limitation, that certain Third Amendment to Loan Agreement and Omnibus Amendment
and Reaffirmation of Loan Documents (as may be amended from time to time, the
“Loan Modification Agreement”) dated of even date herewith, all of which
obligations are hereby approved by the Partners as appropriate activities to
complete the winding up of the Limited Partnership’s activities.

(b) The Partners intend to preserve the value of the Limited Partnership’s
assets and business during the winding up period and intend to proceed with an
orderly transition of the Limited Partner’s business and affairs to the new
successor limited partnership. Due to the heavily regulated nature of the real
property assets operated by the Limited Partnership, the Partners acknowledge
that it may take 12 months or longer for the new successor limited partnership
to acquire all of the permits, licenses and other authorizations necessary for
it to

 

- 2 -



--------------------------------------------------------------------------------

succeed to and carry on the business and activities of the Limited Partnership.
Further, the new successor limited partnership will need to take such actions as
are necessary for it to be in full compliance of the covenants of the existing
Limited Partnership under the Loan Documents. To maximize the value of the
assets and business of the Limited Partnership until the successor limited
partnership is qualified to acquire the Limited Partnership’s assets and
liabilities, the Partners desire that the Limited Partnership will carry on its
affairs in the ordinary course of business to the extent permitted by applicable
law. The Partners hereby acknowledge and agree that the continuation and
preservation of the Limited Partnership’s assets, contracts and business
relationships for such 12-month (or longer) period is a reasonable time within
which the Limited Partnership may continue its activities for purposes of
winding up under the circumstances which require that the new successor limited
partnership obtain and maintain certain licenses, permits and other
authorizations with respect to the ownership and operation of the Facility.

(c) Without limiting the foregoing, but to the extent permitted under applicable
law, the General Partner is hereby authorized to cause the Limited Partnership
to enter into and to be legally bound in such transactions as the General
Partner may determine are necessary or desirable to carry out the foregoing plan
of dissolution, including, without limitation, entering into one or more
assignments, purchase and sale agreements, lease agreements, guarantees,
extensions and modifications of existing contracts and obligations, extensions
of existing indebtedness (contingent or otherwise), and entering into new
agreements and obligations in furtherance of the foregoing or as otherwise may
be necessary or desirable to carry out the foregoing plan of dissolution or as
otherwise may be necessary or desirable to wind up the Limited Partnership’s
activities, including, without limitation, new contracts with third parties
entered into in the ordinary course of business for the provision of goods
and/or services to the Facility.

2.3. Compliance with California Law. Notwithstanding anything herein to the
contrary, neither the General Partner nor the Limited Partnership shall take any
actions following the execution of this Agreement that conflict with any of the
provisions of the California Uniform Limited Partnership Act of 2008.

3. Execution of Documents. In furtherance of the foregoing:

3.1. Notice of Dissolution. The Limited Partnership may publish notice of its
dissolution and request persons having claims against the Limited Partnership to
present them in accordance with the notice and other provisions of California
Corporations Code Section 15908.07.

3.2. Certificate of Cancellation. Upon the completion of the winding up of the
affairs of the Limited Partnership, the General Partner shall, on behalf of the
Limited Partnership, execute a Certificate of Cancellation of Limited
Partnership—Form LP-4/7 (“Certificate of Cancellation”‘) and cause the
Certificate of Cancellation to be filed with the California Secretary of State.

3.3. Power to Execute Documents. The General Partner shall execute, acknowledge
and duly notarize all documents or instruments necessary or appropriate to carry
out the plan of dissolution contemplated by this Agreement or as otherwise
necessary or desirable to completely

 

- 3 -



--------------------------------------------------------------------------------

wind up the Limited Partnership’s activities and to terminate and cancel the
Limited Partnership.

4. Disposal of Assets; Satisfaction of Obligations. In winding up the Limited
Partnership’s activities, the assets of the Limited Partnership, including the
contributions required by California Corporations Code Section 15908.09, if any,
shall be applied to satisfy the Limited Partnership’s obligations to creditors,
including, to the extent permitted by law, Partners that are creditors. Any
surplus remaining after the Limited Partnership complies with this paragraph
shall be returned to the Partners as they share in distributions. If the Limited
Partnership’s assets are insufficient to satisfy all of its obligations pursuant
to this paragraph, the General Partner shall comply with the provisions and
conditions of California Corporations Code Section 15908.09(c) to satisfy such
remaining liabilities.

5. Tax Returns. The General Partner shall cause the Limited Partnership’s final
state and federal tax or information returns to be filed as necessary, and tax
benefits or losses resulting therefrom shall be allocated among the Partners
pursuant to the provisions and conditions of the Partnership Agreement or as
otherwise expressly agreed to by the Partners. The preparation cost of the
Limited Partnership’s state and federal tax or information returns shall be
borne by the Limited Partnership pursuant to the provisions and conditions of
the Partnership Agreement and this Agreement, or as otherwise expressly agreed
to among the Partners. Until the termination of the Limited Partnership, the
General Partner shall cause all other tax returns and tax reporting documents to
be prepared and delivered to the Partners in accordance with the Limited
Partnership’s customary past practices or as otherwise required by the
Partnership Agreement.

6. General Provisions.

6.1. Books and Records. The General Partner shall make available to the other
Partners for inspection or copying all records, books, documents, property,
agreements or any other thing or instrument of any kind or nature belonging to,
pertaining to, or relating to the operation of the Limited Partnership.

6.2. Entire Agreement. This Agreement, and any other document executed
contemporaneously herewith, memorializes and constitutes the final expression
and the complete and exclusive statement among the parties with respect to the
subject matter hereof and thereof.

6.3. Amendments and Waivers. No change in, amendment to, waiver or termination
of this Agreement, or any part hereof, shall be valid unless signed by the
Partners.

6.4. Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience only; such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of this Agreement.

6.5. Severability. If any one or more of the provisions of this Agreement are
held to be invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality, and enforceability of any such provision or provisions in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired. In the event of a finding of partial invalidity,
illegality, or unenforceability by a court of competent jurisdiction, such court
is hereby instructed to modify such provision to the minimum extent necessary to
avoid such invalidity, illegality, or unenforceability (provided such
modification does not alter the purpose

 

- 4 -



--------------------------------------------------------------------------------

or intent of such provision).

6.6. Gender and Number. Wherever the context so requires, all words used in the
singular shall be construed to include the plural, and vice versa, and words of
any gender shall include any other gender, or any entity.

6.7. Successors and Assigns. Except as otherwise expressly provided, this
Agreement, and each of its provisions, covenants and conditions, shall apply to,
bind and inure to the benefit of the parties and their respective heirs,
executors, administrators, legal representatives, transferees,
successors-in-interest, and assigns.

6.8. Governing Law. The validity of this Agreement shall be interpreted and
construed pursuant to and in accordance with the laws of the State of
California.

6.9. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one original document.

*    *    *    *    *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this AGREEMENT TO DISSOLVE, WIND
UP AND TERMINATE AL U.S./LA JOLLA SENIOR HOUSING, L.P. effective as of the date
first written above.

GENERAL PARTNER:

AL CALIFORNIA GP, LLC,

a Delaware limited liability company

By:  

AL U.S. POOL ONE, LLC,

a Delaware limited liability company

Its: sole Member

  By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

   

By:

 

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation

Its: Administrative Managing Member

      By:  

/s/ David Haddock

      Name:  

David Haddock

      Title:  

Vice President and Secretary

LIMITED PARTNER:

AL U.S. POOL ONE, LLC,

a Delaware limited liability company

By:  

AL US DEVELOPMENT VENTURE, LLC,

a Delaware limited liability company

Its: sole Member

 

By:

 

SUNRISE SENIOR LIVING INVESTMENTS, INC.,

a Virginia corporation

Its: Administrative Managing Member

    By:  

/s/ David Haddock

    Name:  

David Haddock

    Title:  

Vice President and Secretary

 

- 6 -



--------------------------------------------------------------------------------

Exhibit B-4

Plan of Dissolution for AL U.S./Sacramento Senior Housing, L.P.

(see attached)



--------------------------------------------------------------------------------

AGREEMENT TO DISSOLVE, WIND UP, AND TERMINATE

AL U.S./SACRAMENTO SENIOR HOUSING, L.P.,

a California limited partnership

This AGREEMENT TO DISSOLVE, WIND UP AND TERMINATE AL U.S./SACRAMENTO SENIOR
HOUSING, L.P., a California limited partnership (“Agreement”), is made effective
as of                     , 2011 (“Effective Date”), by and among AL CALIFORNIA
GP, LLC, a Delaware limited liability company, as the general partner (“General
Partner”), and AL U.S. POOL ONE, LLC, a Delaware limited liability company, as
the limited partner (“Limited Partner”). The General Partner and the Limited
Partner are sometimes collectively referred to herein as the “Partners.” The
Partners agree as follows:

1. Recitals. This Agreement is executed in reference to the following facts and
circumstances:

1.1. AL U.S./Sacramento Senior Housing, L.P., a California limited partnership
(“Limited Partnership”) was formed pursuant to that certain Certificate of
Limited Partnership filed with California Secretary of State on September 9,
2002, as amended by that certain Amendment to Certificate of Limited Partnership
filed with the California Secretary of State on November 27, 2002, as amended by
that certain Restated Certificate of Limited Partnership filed with the
California Secretary of State on December 3, 2002, as amended by that certain
Amendment to Certificate of Limited Partnership dated January 23, 2003
(collectively, the “Certificate of Limited Partnership”). Reference is also made
to that certain Amended and Restated Agreement of Limited Partnership of AL
U.S./Sacramento Senior Housing, L.P., a California Limited Partnership, dated
December 23, 2002, as amended by that certain First Amendment to Amended and
Restated Agreement of Limited Partnership dated June 14, 2007 (collectively, the
“Partnership Agreement”). Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Partnership Agreement.

1.2. The Limited Partnership is the owner of that certain senior living facility
known as “Sunrise of Sacramento” (the “Facility”).

1.3. The Limited Partnership was dissolved as of December 31, 2009 pursuant to
the provisions of the Partnership Agreement. Due to an oversight, the Partners
did not become aware the Limited Partnership was dissolved until May 2011. Upon
learning of the dissolution of the Limited Partnership effective as of
December 31, 2009, the Partners elected to enter into this Agreement to wind up
the Limited Partnership’s activities, to ratify all past acts of the General
Partner on behalf of the Limited Partnership as the acts of the Limited
Partnership and to authorize the General Partner to take all such actions as may
be necessary to wind up the Limited Partnership’s activities, and upon
completion thereof, to terminate the Limited Partnership by filing a Certificate
of Cancellation with the California Secretary of State.

1.4. The Partners now desire to dissolve, wind up and terminate the Limited
Partnership pursuant to the provisions and conditions of this Agreement.

2. Winding Up.

2.1. Winding up; Ratification of Past Acts; Powers of General Partner. The

 

- 1 -



--------------------------------------------------------------------------------

Limited Partnership shall forthwith wind up its activities, and shall continue
only for the purpose of winding up its activities. In connection with the
foregoing, the Partners hereby ratify, confirm and approve as the acts of the
Limited Partnership, all acts and activities undertaken by the General Partner
on behalf of the Limited Partnership from December 31, 2009 until the present.
In furtherance of winding up of the Limited Partnership’s activities, the
General Partner may, on behalf of the Limited Partnership, preserve the Limited
Partnership’s business and property as a going concern for a reasonable time,
prosecute and defend actions and proceedings, whether civil, criminal, or
administrative, transfer the Limited Partnership’s property, settle disputes by
mediation or arbitration, file a certificate of cancellation as provided in
California Corporations Code Section 15902.03, and perform other necessary acts
in furtherance of the foregoing, and shall discharge the Limited Partnership’s
liabilities, settle and close the Limited Partnership’s activities, and marshal
and distribute the assets of the Limited Partnership. Notwithstanding any other
provision in this Agreement to the contrary, the Limited Partnership shall
dissolve and wind up its activities in compliance with the California Uniform
Limited Partnership Act of 2008 (Cal. Corp. Code §§ 15900 et. seq.)

2.2. Transfer of Assets and Liabilities to Successor.

(a) Without limiting the foregoing, and to the extent permitted under applicable
law, the Partners agree the Limited Partnership may continue for so long as
necessary for it to transfer its assets and liabilities to a new limited
partnership formed by the Partners for the purpose of acquiring the Limited
Partnership’s assets and liabilities and carrying on the business and affairs of
the Limited Partnership. The new limited partnership will have the same Partners
with identical ownership interests as the Limited Partnership. In furtherance of
the foregoing but to the extent permitted by applicable law, the Limited
Partnership may do the following, without limitation, in connection with the
winding up of its activities: (a) transfer to the new successor limited
partnership, all real property and personal property owned or otherwise used by
the Limited Partnership; (b) transfer to the new successor limited partnership,
all of the Limited Partnership’s permits, licenses and other authorizations with
respect to the ownership and operation of the Facility; (c) operate the business
of the Limited Partnership in the ordinary course of business pending completion
of the winding up process; and (d) otherwise perform all of the covenants and
other obligations to be performed by the Limited Partnership pursuant to those
certain loan documents (as so amended and modified, collectively, the “Loan
Documents”) that evidence and secure that certain loan in the original principal
amount of $370,500,000 made by HSH NORDBANK AG, acting through its New York
Branch, a German banking corporation acting through its New York branch, as
administrative agent (together with its successors and assigns in such capacity
as agent for Lenders, the “Administrative Agent”), to AL US DEVELOPMENT VENTURE,
LLC, a Delaware limited liability company (the “Borrower”), including, without
limitation, that certain Third Amendment to Loan Agreement and Omnibus Amendment
and Reaffirmation of Loan Documents (as may be amended from time to time, the
“Loan Modification Agreement”) dated of even date herewith, all of which
obligations are hereby approved by the Partners as appropriate activities to
complete the winding up of the Limited Partnership’s activities.

(b) The Partners intend to preserve the value of the Limited Partnership’s
assets and business during the winding up period and intend to proceed with an
orderly transition of the Limited Partner’s business and affairs to the new
successor limited partnership. Due to the

 

- 2 -



--------------------------------------------------------------------------------

heavily regulated nature of the real property assets operated by the Limited
Partnership, the Partners acknowledge that it may take 12 months or longer for
the new successor limited partnership to acquire all of the permits, licenses
and other authorizations necessary for it to succeed to and carry on the
business and activities of the Limited Partnership. Further, the new successor
limited partnership will need to take such actions as are necessary for it to be
in full compliance of the covenants of the existing Limited Partnership under
the Loan Documents. To maximize the value of the assets and business of the
Limited Partnership until the successor limited partnership is qualified to
acquire the Limited Partnership’s assets and liabilities, the Partners desire
that the Limited Partnership will carry on its affairs in the ordinary course of
business to the extent permitted by applicable law. The Partners hereby
acknowledge and agree that the continuation and preservation of the Limited
Partnership’s assets, contracts and business relationships for such 12-month (or
longer) period is a reasonable time within which the Limited Partnership may
continue its activities for purposes of winding up under the circumstances which
require that the new successor limited partnership obtain and maintain certain
licenses, permits and other authorizations with respect to the ownership and
operation of the Facility.

(c) Without limiting the foregoing, but to the extent permitted under applicable
law, the General Partner is hereby authorized to cause the Limited Partnership
to enter into and to be legally bound in such transactions as the General
Partner may determine are necessary or desirable to carry out the foregoing plan
of dissolution, including, without limitation, entering into one or more
assignments, purchase and sale agreements, lease agreements, guarantees,
extensions and modifications of existing contracts and obligations, extensions
of existing indebtedness (contingent or otherwise), and entering into new
agreements and obligations in furtherance of the foregoing or as otherwise may
be necessary or desirable to carry out the foregoing plan of dissolution or as
otherwise may be necessary or desirable to wind up the Limited Partnership’s
activities, including, without limitation, new contracts with third parties
entered into in the ordinary course of business for the provision of goods
and/or services to the Facility.

2.3. Compliance with California Law. Notwithstanding anything herein to the
contrary, neither the General Partner nor the Limited Partnership shall take any
actions following the execution of this Agreement that conflict with any of the
provisions of the California Uniform Limited Partnership Act of 2008.

3. Execution of Documents. In furtherance of the foregoing:

3.1. Notice of Dissolution. The Limited Partnership may publish notice of its
dissolution and request persons having claims against the Limited Partnership to
present them in accordance with the notice and other provisions of California
Corporations Code Section 15908.07.

3.2. Certificate of Cancellation. Upon the completion of the winding up of the
affairs of the Limited Partnership, the General Partner shall, on behalf of the
Limited Partnership, execute a Certificate of Cancellation of Limited
Partnership - Form LP-4/7 (“Certificate of Cancellation”) and cause the
Certificate of Cancellation to be filed with the California Secretary of State.

 

- 3 -



--------------------------------------------------------------------------------

3.3. Power to Execute Documents. The General Partner shall execute, acknowledge
and duly notarize all documents or instruments necessary or appropriate to carry
out the plan of dissolution contemplated by this Agreement or as otherwise
necessary or desirable to completely wind up the Limited Partnership’s
activities and to terminate and cancel the Limited Partnership.

4. Disposal of Assets: Satisfaction of Obligations. In winding up the Limited
Partnership’s activities, the assets of the Limited Partnership, including the
contributions required by California Corporations Code Section 15908.09, if any,
shall be applied to satisfy the Limited Partnership’s obligations to creditors,
including, to the extent permitted by law, Partners that are creditors. Any
surplus remaining after the Limited Partnership complies with this paragraph
shall be returned to the Partners as they share in distributions. If the Limited
Partnership’s assets are insufficient to satisfy all of its obligations pursuant
to this paragraph, the General Partner shall comply with the provisions and
conditions of California Corporations Code Section 15908.09(c) to satisfy such
remaining liabilities.

5. Tax Returns. The General Partner shall cause the Limited Partnership’s final
state and federal tax or information returns to be filed as necessary, and tax
benefits or losses resulting therefrom shall be allocated among the Partners
pursuant to the provisions and conditions of the Partnership Agreement or as
otherwise expressly agreed to by the Partners. The preparation cost of the
Limited Partnership’s state and federal tax or information returns shall be
borne by the Limited Partnership pursuant to the provisions and conditions of
the Partnership Agreement and this Agreement, or as otherwise expressly agreed
to among the Partners. Until the termination of the Limited Partnership, the
General Partner shall cause all other tax returns and tax reporting documents to
be prepared and delivered to the Partners in accordance with the Limited
Partnership’s customary past practices or as otherwise required by the
Partnership Agreement.

6. General Provisions.

6.1. Books and Records. The General Partner shall make available to the other
Partners for inspection or copying all records, books, documents, property,
agreements or any other thing or instrument of any kind or nature belonging to,
pertaining to, or relating to the operation of the Limited Partnership.

6.2. Entire Agreement. This Agreement, and any other document executed
contemporaneously herewith, memorializes and constitutes the final expression
and the complete and exclusive statement among the parties with respect to the
subject matter hereof and thereof.

6.3. Amendments and Waivers. No change in, amendment to, waiver or termination
of this Agreement, or any part hereof, shall be valid unless signed by the
Partners.

6.4. Headings. Paragraph headings have been inserted in this Agreement as a
matter of convenience only; such paragraph headings are not a part of this
Agreement and shall not be used in the interpretation of this Agreement.

6.5. Severability. If any one or more of the provisions of this Agreement are
held to be invalid, illegal, or unenforceable in any respect for any reason, the
validity, legality, and enforceability of any such provision or provisions in
every other respect and of the remaining provisions of this Agreement shall not
be in any way impaired. In the event of a finding of

 

- 4 -



--------------------------------------------------------------------------------

partial invalidity, illegality, or unenforceability by a court of competent
jurisdiction, such court is hereby instructed to modify such provision to the
minimum extent necessary to avoid such invalidity, illegality, or
unenforceability (provided such modification does not alter the purpose or
intent of such provision).

6.6. Gender and Number. Wherever the context so requires, all words used in the
singular shall be construed to include the plural, and vice versa, and words of
any gender shall include any other gender, or any entity.

6.7. Successors and Assigns. Except as otherwise expressly provided, this
Agreement, and each of its provisions, covenants and conditions, shall apply to,
bind and inure to the benefit of the parties and their respective heirs,
executors, administrators, legal representatives, transferees,
successors-in-interest, and assigns.

6.8. Governing Law. The validity of this Agreement shall be interpreted and
construed pursuant to and in accordance with the laws of the State of
California.

6.9. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together shall constitute one original document.

*    *    *    *     *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partners have executed this AGREEMENT TO DISSOLVE, WIND
UP AND TERMINATE AL U.S./SACRAMENTO SENIOR HOUSING, L.P. effective as of the
date first written above.

 

GENERAL PARTNER: AL CALIFORNIA GP, LLC,
a Delaware limited liability company By:   AL U.S. POOL ONE, LLC,
a Delaware limited liability company
Its: sole Member   By:   AL US DEVELOPMENT VENTURE, LLC,
a Delaware limited liability company
Its: sole Member     By:   SUNRISE SENIOR LIVING INVESTMENTS, INC.,
a Virginia corporation
Its: Administrative Managing Member       By:   /s/ David Haddock       Name:  
David Haddock       Title:   Vice President and Secretary

 

LIMITED PARTNER: AL U.S. POOL ONE, LLC,
a Delaware limited liability company By:   AL US DEVELOPMENT VENTURE, LLC,
a Delaware limited liability company
Its: sole Member   By:  

SUNRISE SENIOR LIVING INVESTMENTS, INC.
a Virginia corporation
Its: Administrative Managing Member

    By:   /s/ David Haddock     Name:   David Haddock     Title:   Vice
President and Secretary

 

- 6 -



--------------------------------------------------------------------------------

Exhibit 5.20

Organizational Structure



--------------------------------------------------------------------------------

LOGO [g1947961.jpg]



--------------------------------------------------------------------------------

LOGO [g1947962.jpg]

 

Page 2



--------------------------------------------------------------------------------

LOGO [g1947963.jpg]

 

Page 3



--------------------------------------------------------------------------------

Exhibit 5.21

Accounts

 

1.

Operating Account: Account No. **** at KeyBank.

 

2.

FF&E Reserve Account: Account No. **** at KeyBank.

 

3.

Liquidity Reserve Account: Account No. **** at KeyBank.



--------------------------------------------------------------------------------

Exhibit 6.07

Insurance Requirements

Borrower shall, and will cause Guarantors to, secure, pay for and maintain
without interruption, at its own expense, the following insurance policies
including all specified coverages and limits during the term of this Loan
Agreement:

 

  A.

PROPERTY INSURANCE - Borrower and Guarantors shall maintain a Special Causes of
Loss (“All Risk” ISO Form or Equivalent) perils policy covering the buildings
and improvements, and any other permanent structures for one hundred percent
(100%) of the actual replacement cost. The policy shall also provide a sub limit
of Twenty-five Million Dollars ($25,000,000) for the peril of Earthquake and a
sublimit of Twenty-five Million Dollars ($25,000,000) for the peril of Flood in
Zone “A” (In addition to maximum Federal Flood limit), and a limit of
Twenty-five Million Dollars ($25,000,000) for the peril of Flood outside of Zone
A. Upon the request of Mortgagee, replacement cost for insurance purposes will
be established by an independent appraiser mutually selected by Borrower and the
Administrative Agent. The policy will include Agreed Amount (waiving
co-insurance), Replacement Cost Valuation and Building Ordinance coverages. The
policy will include a standard Mortgagee Clause (ISO Form or Equivalent, i.e.
Borrower’s acts will not impair Lenders’ right to recover, exclusive payment of
loss to the Administrative Agent and automatic cancellation notice to the
Administrative Agent). The policy will require that all losses in excess One
Million Dollars ($1,000,000) will be adjusted with the Administrative Agent. The
Mortgagor(s) waives any and all rights of subrogation against Mortgagee.

 

  B.

PERSONAL PROPERTY (including machinery, equipment, furniture, fixtures, stock)—
Borrower and Guarantors shall maintain a Special Causes of Loss perils Property
policy for all Personal Property owned, leased or for which they are legally
liable. The policy will include a Lender’s Loss Payable endorsement in favor of
the Administrative Agent (ISO Form CP1218 or Equivalent).

The policy providing Real Property and Personal Property coverages, as specified
in Sections (A) and (B) above, may include a deductible of no more than One
Hundred Thousand Dollars ($100,000), provided that Earthquake, Flood, Named
Storm Flood (Tier 1), and Named Windstorm (Tier 1 Florida) deductibles can not
be greater than 5% of the insurable values for individual locations, subject to
a minimum of $250,000 per occurrence except Flood Zone A which may have a
minimum deductible equal to the maximum limits available in the NFIP.

 

  C.

BUSINESS INCOME/RENTS/EXTRA EXPENSE - Borrower and Guarantors shall maintain
combined Business Income or Rents/Extra Expense coverage with a limit
representing no less than one hundred percent (100%) of the projected annual net
profit plus continuing expenses (including debt service) or gross rents
including all tenant charges of not less than one year for the operation. Such
coverage shall



--------------------------------------------------------------------------------

 

include extensions for Off Premises Power losses ($1,000,000) and an Extended
Period of Indemnity of at least one hundred and eighty (180) days endorsements.
These coverages may have a deductible of Forty-eight (48) Hours, or One Hundred
Thousand Dollars ($100,000), if a separate deductible applies. The policy shall
be endorsed to include the Mortgagee as a Lender Loss Payee.

Real, Personal Property and Business Income/Rents coverages may be written on a
Blanket, Loss Limit or Specific basis but, the limit of coverage must be
sufficient to cover one hundred percent (100%) of the values required under this
agreement. All Property coverage including Real Property, Personal Property and
Business Income (Rents) cannot include any exclusions/limitations regarding
coverage for Terrorism or Terrorist Acts.

 

  D.

BOILER AND MACHINERY - Borrower and Guarantors shall maintain a Boiler and
Machinery policy for the operations/facilities written on a Comprehensive Form
with a combined direct and indirect limit of no less than Twenty-Five Million
Dollars ($25,000,000). The policy shall include a Standard Mortgagee
endorsement. The policy shall include extensions for Agreed Amount (waiving
co-insurance) and Replacement Cost Valuation. The policy may contain deductibles
of no greater than Twenty-five Thousand Dollars ($25,000) direct and Forty-eight
(48) Hours indirect.

 

  E.

COMMERCIAL GENERAL LIABILITY (2000 ISO Form or Equivalent) - Borrower and
Guarantors shall maintain a Commercial General Liability policy with a One
Million Dollar ($1,000,000) each occurrence and aggregate limit for bodily
injury and property damage, including Products Liability/Completed Operations,
Personal/Advertising Injury, Contractual Liability and all standard policy form
extensions. The policy may be written on an “occurrence form” or a “claims made”
form, provided that, if written on a “claims made” form, Borrower and Guarantors
agree to maintain such insurance for the period of time that its business
operations continue and further provided that, if such “claims made” coverge is
terminated, Borrower and Guarantors will purchase so-called “tail” or extended
reporting period coverage for a period of at least three (3) years following
termination of the loan. The policy will include an extension for Sexual Abuse &
Molestation coverage. The policy will include coverage for property damage or
injury caused by mold. Alternatively, mold coverage may be provided through a
separate environmental liability policy.

The policy shall be endorsed to include HSH Nordbank, AG, acting through its New
York Branch as an Additional Insured. Definition of Additional Insured shall
include all Officers, Directors, Employees, Agents and Representatives of the
additional insured. The coverage for additional insured shall apply on a primary
basis irrespective of any other insurance whether collectible or not (ISO
Endorsement Form CG 20 26 11 85 Additional Insured - Designated Person or
Organization or equivalent).



--------------------------------------------------------------------------------

  F.

PROFESSIONAL LIABILITY - Borrower and Guarantors shall maintain a Professional
Liability policy covering all acts, errors & omissions in providing Healthcare
Services to any person with a limit of not less than Ten Million dollars
($10,000,000) each loss and Ten Million Dollars ($10,000,000) in the aggregate,
which can be a combination of primary and excess limits. The deductible under
this policy shall be no greater than $250,000. Alternatively, this coverage can
be provided as an endorsement to the General Liability coverage under Section
(E) above.

 

  G.

AUTOMOBILE - Borrower and Guarantor shall maintain a comprehensive Automobile
Liability Insurance Policy written under coverage “Symbol 1”, providing at least
a One Million Dollar ($1,000,000) combined single limit for bodily injury and
property damage covering all owned, non-owned and hired vehicles of the Borrower
and Guarantors.

 

  H.

WORKERS COMPENSATION AND EMPLOYERS LIABILITY INSURANCE - Borrower and Guarantors
shall maintain a standard Workers Compensation policy meeting all statutory
requirements covering the state where the company is operating, including
Employers Liability coverage subject to a limit of no less than Five Hundred
Thousand Dollars ($500,000) each employee, Five Hundred Thousand Dollars
($500,000) each accident, Five Hundred Thousand Dollars ($500,000) policy limit.

 

  I.

UMBRELLA - An Umbrella policy shall be purchased with a limit of not less than
Fifty Million Dollars ($50,000,000) providing Excess coverage over all limits
and coverages indicated in paragraphs (e), (f) and (g) above. The limits can be
obtained by a combination of Primary and Excess Umbrella policies, provided that
all layers follow form with the underlying policies indicated in (e), (f) and
(g) above. This policy shall be endorsed to include HSH Nordbank AG, New York
Branch as an Additional Insured in the same manner as set forth under Section
(E) above.

All policies of insurance indicated above shall be written with insurance
companies approved to do business in the applicable state and shall be rated no
lower than “A X” in the most recent edition of A.M. Best’s and “A-” in the most
recent edition of Standard & Poor’s or such other carrier acceptable to
Administrative Agent at its sole discretion. In the event of a cancellation,
non-renewal or material modification, Borrower and Guarantors shall provide HSH
Nordbank AG, acting through its New York Branch, thirty (30) days prior written
notice by certified mail, return receipt requested. The Borrower shall furnish
HSH Nordbank AG, acting through its New York Branch with Declaration Pages of
each policy, copies of policy endorsements including HSH Nordbank AG, acting
through its New York Branch as Mortgagee, Lender’s Loss Payable and Additional
Insured (as soon as such documentation is reasonably available) and Certificates
of Insurance and binders of insurance if Declaration Pages and specified policy
endorsements are not yet available, executed by an authorized agent evidencing
compliance with all insurance provisions discussed above prior to closing and on
an annual basis prior to the expiration of each policy thereafter. The Borrower
and Guarantors shall document that all said policies are paid in full as of the
closing date and annually for each renewal period. All documentation and other
notices related to the insurance program shall be delivered to HSH Nordbank AG,
acting through



--------------------------------------------------------------------------------

its New York Branch concurrently with the delivery of such certificates or
notices to such carrier or to Mortgagors, or any of them, as applicable.

Any other insurance reasonably requested by Borrower and Guarantors in such
amounts and covering such risks as may be reasonably required and customary for
the operation/facility of the Borrower and Guarantors. Approval of any insurance
by the Administrative Agent shall not be a representation of the solvency of any
insurer or sufficiency of any coverage required under this agreement. All
requirements set forth under Section 6.07 are considered minimums in terms of
the purchase and maintenance of insurance under this agreement.



--------------------------------------------------------------------------------

Exhibit 7.03(b)

Minimum Release Payments

 

Property Company

  

Facility

   Allocated Loan
Amount      Disposition
Amount  

AL U.S./Bonita Senior Housing, L.P.

   Sunrise Assisted Living of Bonita    $ 18,360,167.78       $ 20,196,184.56   

AL U.S./GP Woods II Senior Housing, LLC

   Sunrise on Vernier    $ 8,944,583.66       $ 9,839,042.03   

AL U.S./Huntington Beach Senior Housing, L.P.

   Sunrise of Huntington Beach    $ 32,682,531.73       $ 35,950,784.90   

AL U.S./LaJolla Senior Housing, L.P.

   Sunrise Assisted Living of La Jolla    $ 26,297,116.46       $ 28,926,828.11
  

AL U.S./LaPalma Senior Housing, L.P

   Sunrise Assisted Living at La Palma    $ 11,203,525.62       $ 12,323,878.18
  

AL U.S./Playa Vista Senior Housing, L.P.

   Sunrise of Playa Vista    $ 27,225,602.37       $ 29,948,162.61   

AL U.S./Sacramento Senior Housing, L.P.

   Sunrise Assisted Living of Sacramento    $ 17,247,034.53       $
18,971,737.98   

AL U.S./San Gabriel Senior Housing, L.P.

   Sunrise Assisted Living at San Marino    $ 17,348,162.81       $
19,082,979.09   

AL U.S./Seal Beach Senior Housing, L.P.

   Sunrise of Seal Beach    $ 60,000,000.00       $ 66,000,000.00   

AL U.S./Studio City Senior Housing, L.P.

   Sunrise Assisted Living of Studio City    $ 25,963,831.94       $
28,560,215.13   

AL U.S./Woodland Hills Senior Housing, L.P.

   Sunrise Assisted Living of Woodland Hills    $ 16,326,003.99       $
17,958,604.39   

Boulder Assisted Living, L.L.C.

   Sunrise Assisted Living of Boulder    $ 27,387,807.10       $ 30,126,587.81
  

G.P. Woods Assisted Living, LLC

   Grosse Pointe Woods    $ 24,783,773.66       $ 27,262,151.03   

Newtown Square Assisted Living, L.L.C.

   Sunrise of Newton Square    $ 14,000,000.00       $ 15,400,000.00   

Wilmington Assisted Living, L.L.C.

   Sunrise Assisted Living of Wilmington    $ 12,019,944.63       $
13,221,939.09                        

TOTAL:

      $ 339,790,086.29       $ 373,769,094.91                        